UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number:811-58431 Name of Registrant:Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end:December 31 Date of reporting period:September 30, 2013 Item 1: Schedule of Investments Vanguard Balanced Index Fund Schedule of Investments As of September 30, 2013 Market Value Shares ($000) Common Stocks (59.7%) 1 Basic Materials (1.8%) EI du Pont de Nemours & Co. 594,031 34,786 Dow Chemical Co. 778,486 29,894 Praxair Inc. 189,695 22,803 Freeport-McMoRan Copper & Gold Inc. 667,595 22,084 LyondellBasell Industries NV Class A 291,890 21,375 Ecolab Inc. 174,460 17,230 PPG Industries Inc. 87,310 14,586 Air Products & Chemicals Inc. 134,867 14,373 International Paper Co. 286,907 12,853 Nucor Corp. 204,690 10,034 Newmont Mining Corp. 316,982 8,907 Mosaic Co. 181,607 7,813 CF Industries Holdings Inc. 36,829 7,765 Eastman Chemical Co. 99,118 7,721 Sigma-Aldrich Corp. 77,355 6,598 FMC Corp. 87,731 6,292 Alcoa Inc. 688,014 5,587 Celanese Corp. Class A 102,632 5,418 CONSOL Energy Inc. 147,259 4,955 Ashland Inc. 49,720 4,598 Airgas Inc. 42,528 4,510 International Flavors & Fragrances Inc. 52,612 4,330 * WR Grace & Co. 46,839 4,094 Reliance Steel & Aluminum Co. 46,933 3,439 Albemarle Corp. 52,366 3,296 Rockwood Holdings Inc. 48,008 3,212 RPM International Inc. 85,012 3,077 Peabody Energy Corp. 173,244 2,988 Avery Dennison Corp. 63,109 2,747 Huntsman Corp. 123,411 2,544 Steel Dynamics Inc. 134,972 2,255 Allegheny Technologies Inc. 69,417 2,119 Cliffs Natural Resources Inc. 98,296 2,015 NewMarket Corp. 6,841 1,970 Royal Gold Inc. 39,504 1,922 ^ United States Steel Corp. 93,243 1,920 Cytec Industries Inc. 23,439 1,907 Carpenter Technology Corp. 32,475 1,887 PolyOne Corp. 59,280 1,821 Axiall Corp. 44,898 1,697 Domtar Corp. 20,637 1,639 Compass Minerals International Inc. 21,299 1,624 Cabot Corp. 37,048 1,582 Sensient Technologies Corp. 32,482 1,556 HB Fuller Co. 32,733 1,479 * Chemtura Corp. 62,895 1,446 Westlake Chemical Corp. 13,013 1,362 Commercial Metals Co. 74,779 1,268 Olin Corp. 51,509 1,188 Worthington Industries Inc. 34,342 1,182 * Polypore International Inc. 28,816 1,181 Minerals Technologies Inc. 22,592 1,115 KapStone Paper and Packaging Corp. 25,837 1,106 Balchem Corp. 19,371 1,002 Tronox Ltd. Class A 40,077 981 * Alpha Natural Resources Inc. 145,044 864 PH Glatfelter Co. 31,063 841 Kaiser Aluminum Corp. 11,663 831 Boise Inc. 65,617 827 * Stillwater Mining Co. 73,513 809 * SunCoke Energy Inc. 46,854 797 * Coeur Mining Inc. 66,042 796 Innophos Holdings Inc. 14,710 776 * OM Group Inc. 21,710 733 * Calgon Carbon Corp. 37,780 717 * Resolute Forest Products Inc. 50,754 671 Innospec Inc. 14,207 663 * Clearwater Paper Corp. 13,582 649 A Schulman Inc. 20,666 609 Globe Specialty Metals Inc. 39,325 606 Hecla Mining Co. 192,215 604 * Cloud Peak Energy Inc. 40,275 591 Walter Energy Inc. 41,689 585 Arch Coal Inc. 140,551 578 Stepan Co. 9,946 574 Koppers Holdings Inc. 13,005 555 * RTI International Metals Inc. 17,009 545 Intrepid Potash Inc. 34,231 537 Neenah Paper Inc. 13,441 528 *,^ Molycorp Inc. 76,593 502 AMCOL International Corp. 15,057 492 Quaker Chemical Corp. 6,539 478 * Ferro Corp. 50,372 459 ^ US Silica Holdings Inc. 17,700 441 * Horsehead Holding Corp. 35,137 438 Deltic Timber Corp. 6,307 411 * Kraton Performance Polymers Inc. 20,721 406 * Century Aluminum Co. 47,854 385 * OMNOVA Solutions Inc. 42,153 360 Wausau Paper Corp. 27,396 356 Rentech Inc. 175,857 348 * Zoltek Cos. Inc. 20,755 346 Tredegar Corp. 13,065 340 American Vanguard Corp. 12,311 331 * LSB Industries Inc. 9,798 329 Haynes International Inc. 7,134 323 Zep Inc. 15,483 252 * Uni-Pixel Inc. 14,100 250 Hawkins Inc. 6,172 233 Aceto Corp. 14,366 224 Olympic Steel Inc. 7,619 212 * Cambrex Corp. 15,774 208 * AK Steel Holding Corp. 52,700 198 Gold Resource Corp. 28,593 190 * Penford Corp. 12,688 182 Kronos Worldwide Inc. 11,643 180 * Paramount Gold and Silver Corp. 115,128 149 * Allied Nevada Gold Corp. 33,000 138 FutureFuel Corp. 7,200 129 *,^ Uranerz Energy Corp. 128,301 122 * General Moly Inc. 65,666 108 Ampco-Pittsburgh Corp. 5,663 101 Chase Corp. 3,079 90 * American Pacific Corp. 1,518 83 * Universal Stainless & Alloy Products Inc. 2,437 79 * Senomyx Inc. 21,767 77 * US Antimony Corp. 41,258 57 * Handy & Harman Ltd. 2,000 48 Noranda Aluminum Holding Corp. 17,348 43 * Metabolix Inc. 32,733 41 * Comstock Mining Inc. 16,600 30 * Westmoreland Coal Co. 2,188 29 KMG Chemicals Inc. 1,299 29 TMS International Corp. Class A 1,600 28 * Codexis Inc. 12,540 22 * Midway Gold Corp. 16,572 16 * Verso Paper Corp. 13,766 10 * Uranium Resources Inc. 3,705 9 * Solitario Exploration & Royalty Corp. 9,495 8 Consumer Goods (6.1%) Procter & Gamble Co. 1,761,500 133,152 Coca-Cola Co. 2,566,554 97,221 Philip Morris International Inc. 989,052 85,642 PepsiCo Inc. 992,053 78,868 Altria Group Inc. 1,289,364 44,290 Ford Motor Co. 2,488,697 41,984 Mondelez International Inc. Class A 1,145,415 35,989 Monsanto Co. 342,965 35,795 Colgate-Palmolive Co. 596,764 35,388 NIKE Inc. Class B 458,286 33,290 Kimberly-Clark Corp. 246,431 23,219 Kraft Foods Group Inc. 383,102 20,090 General Mills Inc. 412,446 19,764 * General Motors Co. 534,177 19,214 Johnson Controls Inc. 440,093 18,264 Archer-Daniels-Midland Co. 424,072 15,623 Delphi Automotive plc 199,513 11,656 VF Corp. 56,533 11,253 Kellogg Co. 186,485 10,952 Lorillard Inc. 240,563 10,772 Estee Lauder Cos. Inc. Class A 153,337 10,718 Reynolds American Inc. 210,173 10,252 Coach Inc. 181,343 9,889 * Tesla Motors Inc. 50,795 9,825 Mead Johnson Nutrition Co. 130,187 9,668 Stanley Black & Decker Inc. 102,928 9,322 Mattel Inc. 221,225 9,260 Harley-Davidson Inc. 143,356 9,209 Hershey Co. 93,951 8,690 ConAgra Foods Inc. 271,534 8,238 Genuine Parts Co. 94,672 7,658 BorgWarner Inc. 73,642 7,467 Whirlpool Corp. 50,949 7,461 Clorox Co. 83,854 6,853 Bunge Ltd. 89,956 6,829 JM Smucker Co. 64,198 6,743 Beam Inc. 104,161 6,734 Coca-Cola Enterprises Inc. 163,364 6,569 Ralph Lauren Corp. Class A 39,023 6,428 PVH Corp. 52,137 6,188 Dr Pepper Snapple Group Inc. 130,780 5,862 * LKQ Corp. 183,444 5,845 * Green Mountain Coffee Roasters Inc. 77,540 5,841 * Constellation Brands Inc. Class A 100,775 5,784 Avon Products Inc. 278,928 5,746 Polaris Industries Inc. 42,114 5,440 * TRW Automotive Holdings Corp. 75,173 5,361 Church & Dwight Co. Inc. 89,128 5,352 * Mohawk Industries Inc. 39,652 5,165 Tyson Foods Inc. Class A 181,496 5,133 Newell Rubbermaid Inc. 185,031 5,088 * Monster Beverage Corp. 96,915 5,064 Campbell Soup Co. 120,885 4,921 * Lululemon Athletica Inc. 66,544 4,864 Activision Blizzard Inc. 288,079 4,802 * Electronic Arts Inc. 187,417 4,788 McCormick & Co. Inc. 73,139 4,732 Molson Coors Brewing Co. Class B 91,933 4,609 Brown-Forman Corp. Class B 66,590 4,537 * Under Armour Inc. Class A 51,989 4,131 Hanesbrands Inc. 63,689 3,968 * Jarden Corp. 77,569 3,754 Snap-on Inc. 37,360 3,717 Lear Corp. 51,920 3,716 PulteGroup Inc. 224,824 3,710 DR Horton Inc. 186,873 3,631 Energizer Holdings Inc. 39,829 3,630 Hormel Foods Corp. 85,133 3,586 * Goodyear Tire & Rubber Co. 157,673 3,540 Hasbro Inc. 75,082 3,539 Herbalife Ltd. 49,683 3,466 * WABCO Holdings Inc. 40,273 3,393 * Fossil Group Inc. 29,089 3,381 Ingredion Inc. 49,905 3,302 Nu Skin Enterprises Inc. Class A 33,850 3,241 * Toll Brothers Inc. 97,628 3,166 Harman International Industries Inc. 43,573 2,886 Leggett & Platt Inc. 91,605 2,762 Lennar Corp. Class A 77,838 2,755 Carter's Inc. 36,010 2,733 Tupperware Brands Corp. 29,980 2,589 * Middleby Corp. 12,266 2,562 * NVR Inc. 2,694 2,476 Flowers Foods Inc. 113,260 2,428 Hillshire Brands Co. 78,920 2,426 * Visteon Corp. 32,065 2,425 Brunswick Corp. 58,126 2,320 Gentex Corp. 87,788 2,246 * Hain Celestial Group Inc. 29,121 2,246 * WhiteWave Foods Co. Class A 111,347 2,224 Dana Holding Corp. 94,564 2,160 * Fifth & Pacific Cos. Inc. 78,940 1,984 * Tenneco Inc. 39,156 1,977 Wolverine World Wide Inc. 30,758 1,791 * Tempur Sealy International Inc. 38,925 1,711 Thor Industries Inc. 28,955 1,681 Scotts Miracle-Gro Co. Class A 29,833 1,642 Pool Corp. 28,589 1,605 * Darling International Inc. 75,586 1,599 * TreeHouse Foods Inc. 22,325 1,492 * Steven Madden Ltd. 26,625 1,433 * Zynga Inc. Class A 379,469 1,396 * Boston Beer Co. Inc. Class A 5,684 1,388 * Deckers Outdoor Corp. 20,941 1,380 Cooper Tire & Rubber Co. 39,887 1,229 Ryland Group Inc. 29,617 1,201 B&G Foods Inc. 34,377 1,188 Schweitzer-Mauduit International Inc. 19,283 1,167 * Iconix Brand Group Inc. 33,168 1,102 Dean Foods Co. 56,827 1,097 HNI Corp. 29,285 1,060 Herman Miller Inc. 36,285 1,059 Lancaster Colony Corp. 13,353 1,045 Dorman Products Inc. 19,931 988 KB Home 53,535 965 Snyders-Lance Inc. 33,432 965 * TiVo Inc. 74,518 927 Steelcase Inc. Class A 55,642 925 * Meritage Homes Corp. 20,945 900 Spectrum Brands Holdings Inc. 13,434 884 * Select Comfort Corp. 35,844 873 Sanderson Farms Inc. 13,363 872 * Take-Two Interactive Software Inc. 47,329 859 * American Axle & Manufacturing Holdings Inc. 42,973 847 * Skechers U.S.A. Inc. Class A 27,037 841 * Post Holdings Inc. 20,276 819 Andersons Inc. 11,689 817 La-Z-Boy Inc. 35,861 814 Jones Group Inc. 53,913 809 J&J Snack Foods Corp. 10,008 808 Fresh Del Monte Produce Inc. 27,156 806 Lennar Corp. Class B 27,030 774 Interface Inc. Class A 38,594 766 MDC Holdings Inc. 25,507 765 Universal Corp. 15,025 765 * Crocs Inc. 54,593 743 * Helen of Troy Ltd. 16,653 736 * iRobot Corp. 18,622 701 * Quiksilver Inc. 93,671 659 * Standard Pacific Corp. 82,421 652 Seaboard Corp. 237 651 * Elizabeth Arden Inc. 17,510 646 * G-III Apparel Group Ltd. 11,791 644 Briggs & Stratton Corp. 30,814 620 * Boulder Brands Inc. 37,697 605 Vector Group Ltd. 35,060 564 Ethan Allen Interiors Inc. 19,828 553 Drew Industries Inc. 12,122 552 Knoll Inc. 32,546 551 WD-40 Co. 8,317 540 Oxford Industries Inc. 7,925 539 Movado Group Inc. 11,879 520 * Tumi Holdings Inc. 25,600 516 * Coty Inc. Class A 31,465 510 Standard Motor Products Inc. 15,853 510 * Pilgrim's Pride Corp. 29,835 501 * Hovnanian Enterprises Inc. Class A 95,185 498 * ACCO Brands Corp. 74,263 493 Arctic Cat Inc. 8,517 486 Pinnacle Foods Inc. 18,124 480 Cal-Maine Foods Inc. 9,672 465 * Federal-Mogul Corp. 26,715 449 * USANA Health Sciences Inc. 5,049 438 Columbia Sportswear Co. 7,176 432 * Winnebago Industries Inc. 16,278 423 * Modine Manufacturing Co. 27,843 407 Titan International Inc. 27,348 400 * Universal Electronics Inc. 10,955 395 Tootsie Roll Industries Inc. 12,772 394 * Chiquita Brands International Inc. 30,776 390 * Blount International Inc. 31,829 385 * Diamond Foods Inc. 16,078 379 * Taylor Morrison Home Corp. Class A 16,619 376 Superior Industries International Inc. 20,696 369 * Gentherm Inc. 18,646 356 * Dole Food Co. Inc. 25,749 351 * Revlon Inc. Class A 12,580 349 * Annie's Inc. 6,700 329 * M/I Homes Inc. 15,193 313 * Maidenform Brands Inc. 13,116 308 * Medifast Inc. 11,181 301 * LeapFrog Enterprises Inc. 31,292 295 Nutrisystem Inc. 20,447 294 Callaway Golf Co. 39,574 282 * Libbey Inc. 11,586 276 * Unifi Inc. 11,691 273 Inter Parfums Inc. 8,244 247 Nutraceutical International Corp. 10,199 242 * DTS Inc. 11,395 239 * RealD Inc. 33,888 237 * Cavco Industries Inc. 3,962 226 Weyco Group Inc. 7,270 206 * Vera Bradley Inc. 9,876 203 * Central Garden and Pet Co. Class A 29,263 200 Calavo Growers Inc. 6,112 185 Female Health Co. 18,607 184 * Alliance One International Inc. 60,677 177 * Stoneridge Inc. 16,264 176 * Fuel Systems Solutions Inc. 8,871 174 Beazer Homes USA Inc. 9,515 171 National Presto Industries Inc. 2,362 166 National Beverage Corp. 9,274 166 Perry Ellis International Inc. 8,020 151 Alico Inc. 3,661 151 *,^ Glu Mobile Inc. 53,728 150 Coca-Cola Bottling Co. Consolidated 2,239 140 Bassett Furniture Industries Inc. 8,483 137 John B Sanfilippo & Son Inc. 5,657 131 *,^ Star Scientific Inc. 65,416 125 * Tower International Inc. 6,235 125 Oil-Dri Corp. of America 3,637 123 * Johnson Outdoors Inc. Class A 4,525 121 * Omega Protein Corp. 11,680 119 Lifeway Foods Inc. 8,078 109 Cherokee Inc. 8,203 107 * Central Garden and Pet Co. 15,138 107 Limoneira Co. 3,951 101 Hooker Furniture Corp. 6,619 99 * Nautilus Inc. 13,242 96 Lifetime Brands Inc. 6,025 92 Griffin Land & Nurseries Inc. 2,716 87 * American Apparel Inc. 64,372 84 Culp Inc. 4,439 83 * Costa Inc. 3,822 73 MGP Ingredients Inc. 13,280 70 Marine Products Corp. 7,638 69 Shiloh Industries Inc. 5,144 67 Strattec Security Corp. 1,725 66 Remy International Inc. 3,189 65 JAKKS Pacific Inc. 14,262 64 * Zagg Inc. 14,113 64 Flexsteel Industries Inc. 2,531 63 * TRI Pointe Homes Inc. 4,200 62 * Seneca Foods Corp. Class A 1,893 57 Orchids Paper Products Co. 1,953 54 * Black Diamond Inc. 4,414 54 Rocky Brands Inc. 3,080 54 Nature's Sunshine Products Inc. 2,788 53 * Farmer Bros Co. 3,475 52 * Jamba Inc. 3,576 48 * Lifevantage Corp. 17,000 40 * Stanley Furniture Co. Inc. 10,764 40 * Delta Apparel Inc. 2,400 40 Escalade Inc. 4,289 37 * LoJack Corp. 11,044 35 * Motorcar Parts of America Inc. 2,786 35 LS Starrett Co. Class A 2,650 29 * Craft Brew Alliance Inc. 2,154 29 Koss Corp. 4,241 22 * Skullcandy Inc. 3,500 22 * Skyline Corp. 4,088 20 * Emerson Radio Corp. 10,262 19 * Primo Water Corp. 6,736 16 * Mannatech Inc. 665 16 * Kid Brands Inc. 10,612 16 * Virco Manufacturing Corp. 6,521 14 * Inventure Foods Inc. 1,121 12 * Dixie Group Inc. 1,011 11 * William Lyon Homes Class A 464 9 * Joe's Jeans Inc. 6,064 6 * US Auto Parts Network Inc. 3,160 4 * Quantum Fuel Systems Technologies Worldwide Inc. 958 3 * Cubist Pharmaceuticals, Inc. CVR 14,500 2 * Crystal Rock Holdings Inc. 800 1 Consumer Services (8.0%) Wal-Mart Stores Inc. 1,047,066 77,441 * Amazon.com Inc. 235,138 73,514 Home Depot Inc. 921,440 69,891 Walt Disney Co. 1,034,275 66,700 Comcast Corp. Class A 1,457,520 65,807 McDonald's Corp. 643,040 61,867 CVS Caremark Corp. 790,130 44,840 * eBay Inc. 749,459 41,812 Twenty-First Century Fox Inc. 1,222,600 40,957 Time Warner Inc. 562,226 37,000 Starbucks Corp. 459,203 35,345 * priceline.com Inc. 33,084 33,446 Costco Wholesale Corp. 280,859 32,333 Lowe's Cos. Inc. 676,547 32,210 Walgreen Co. 547,119 29,435 Target Corp. 405,973 25,974 TJX Cos. Inc. 437,159 24,651 Viacom Inc. Class B 280,491 23,443 Time Warner Cable Inc. 183,826 20,515 Yum! Brands Inc. 287,039 20,492 * DIRECTV 335,475 20,045 CBS Corp. Class B 359,593 19,835 McKesson Corp. 147,103 18,873 Las Vegas Sands Corp. 238,559 15,845 Whole Foods Market Inc. 239,611 14,017 Delta Air Lines Inc. 551,852 13,018 Kroger Co. 316,720 12,776 Sysco Corp. 381,815 12,153 * Dollar General Corp. 208,115 11,750 Cardinal Health Inc. 218,600 11,400 * Netflix Inc. 36,051 11,147 Omnicom Group Inc. 167,835 10,647 Macy's Inc. 242,045 10,473 * Bed Bath & Beyond Inc. 132,969 10,286 Carnival Corp. 304,439 9,937 Comcast Corp. 224,932 9,755 Ross Stores Inc. 133,795 9,740 L Brands Inc. 158,478 9,683 * AutoZone Inc. 21,745 9,192 AmerisourceBergen Corp. Class A 148,517 9,074 * Chipotle Mexican Grill Inc. Class A 19,905 8,533 * O'Reilly Automotive Inc. 66,375 8,469 * Liberty Media Corp. Class A 56,953 8,381 Starwood Hotels & Resorts Worldwide Inc. 125,423 8,334 Wynn Resorts Ltd. 52,044 8,223 * Discovery Communications Inc. Class A 94,716 7,996 * Dollar Tree Inc. 136,038 7,776 * Liberty Interactive Corp. Class A 316,214 7,422 Gap Inc. 180,413 7,267 * United Continental Holdings Inc. 228,955 7,031 * CarMax Inc. 143,648 6,963 Sirius XM Radio Inc. 1,797,421 6,956 Southwest Airlines Co. 454,257 6,614 Best Buy Co. Inc. 174,928 6,560 Kohl's Corp. 125,781 6,509 Staples Inc. 425,274 6,230 Tractor Supply Co. 89,734 6,027 DISH Network Corp. Class A 133,390 6,004 * Hertz Global Holdings Inc. 258,257 5,723 * Charter Communications Inc. Class A 42,274 5,697 * TripAdvisor Inc. 71,109 5,393 Tiffany & Co. 69,929 5,358 Marriott International Inc. Class A 126,799 5,333 Nielsen Holdings NV 145,621 5,308 Nordstrom Inc. 94,060 5,286 Wyndham Worldwide Corp. 85,569 5,217 PetSmart Inc. 66,850 5,098 Safeway Inc. 155,239 4,966 * News Corp. Class A 306,550 4,923 * MGM Resorts International 235,294 4,809 H&R Block Inc. 176,145 4,696 Interpublic Group of Cos. Inc. 271,518 4,665 * Ulta Salon Cosmetics & Fragrance Inc. 38,890 4,646 Family Dollar Stores Inc. 62,674 4,514 * Discovery Communications Inc. 54,536 4,260 * IHS Inc. Class A 35,934 4,103 Gannett Co. Inc. 147,386 3,948 Scripps Networks Interactive Inc. Class A 50,231 3,924 Darden Restaurants Inc. 83,820 3,880 Advance Auto Parts Inc. 46,681 3,860 Signet Jewelers Ltd. 51,874 3,717 Omnicare Inc. 66,515 3,692 GameStop Corp. Class A 71,856 3,568 Expedia Inc. 67,317 3,486 Dick's Sporting Goods Inc. 64,694 3,453 Foot Locker Inc. 96,955 3,291 Royal Caribbean Cruises Ltd. 84,426 3,232 International Game Technology 167,719 3,175 Dunkin' Brands Group Inc. 68,191 3,086 GNC Holdings Inc. Class A 55,217 3,017 Williams-Sonoma Inc. 53,121 2,985 FactSet Research Systems Inc. 26,480 2,889 * Groupon Inc. 255,982 2,870 * Panera Bread Co. Class A 18,018 2,856 * Sally Beauty Holdings Inc. 108,561 2,840 Alaska Air Group Inc. 45,199 2,830 * Rite Aid Corp. 585,150 2,785 * Urban Outfitters Inc. 70,720 2,600 Dun & Bradstreet Corp. 24,918 2,588 * AMC Networks Inc. Class A 37,014 2,535 Domino's Pizza Inc. 36,054 2,450 * Pandora Media Inc. 97,287 2,445 Service Corp. International 129,304 2,408 * Lamar Advertising Co. Class A 50,957 2,397 * Copart Inc. 72,655 2,310 * Madison Square Garden Co. Class A 38,591 2,241 * AutoNation Inc. 42,891 2,238 * US Airways Group Inc. 117,387 2,226 Cablevision Systems Corp. Class A 130,077 2,191 Sotheby's 44,028 2,163 Cinemark Holdings Inc. 66,727 2,118 * Penn National Gaming Inc. 38,093 2,109 * United Natural Foods Inc. 30,223 2,032 * Avis Budget Group Inc. 68,998 1,989 DSW Inc. Class A 22,348 1,907 KAR Auction Services Inc. 66,439 1,874 * Cabela's Inc. 29,455 1,857 Casey's General Stores Inc. 24,784 1,822 * Lumber Liquidators Holdings Inc. 16,780 1,790 Abercrombie & Fitch Co. 50,180 1,775 * Starz 61,940 1,742 Brinker International Inc. 42,556 1,725 Washington Post Co. Class B 2,816 1,722 * Bally Technologies Inc. 23,774 1,713 Chico's FAS Inc. 98,594 1,643 * Live Nation Entertainment Inc. 88,362 1,639 * JC Penney Co. Inc. 185,700 1,638 *,^ Sears Holdings Corp. 27,377 1,633 * Ascena Retail Group Inc. 81,730 1,629 Vail Resorts Inc. 23,309 1,617 * Yelp Inc. 24,200 1,602 * Spirit Airlines Inc. 46,436 1,591 Sinclair Broadcast Group Inc. Class A 47,030 1,576 Cracker Barrel Old Country Store Inc. 15,228 1,572 Harris Teeter Supermarkets Inc. 31,854 1,567 * Lions Gate Entertainment Corp. 44,118 1,546 Wendy's Co. 178,828 1,516 American Eagle Outfitters Inc. 105,558 1,477 Cheesecake Factory Inc. 32,936 1,448 * VCA Antech Inc. 51,578 1,416 Dillard's Inc. Class A 17,446 1,366 John Wiley & Sons Inc. Class A 28,501 1,359 * Acxiom Corp. 47,593 1,351 * Buffalo Wild Wings Inc. 12,140 1,350 Six Flags Entertainment Corp. 39,770 1,344 * Big Lots Inc. 35,702 1,324 Burger King Worldwide Inc. 67,292 1,314 * Life Time Fitness Inc. 25,244 1,299 * Shutterfly Inc. 23,078 1,290 * Apollo Group Inc. Class A 61,024 1,270 Rent-A-Center Inc. 32,616 1,243 Aaron's Inc. 44,141 1,223 * Hyatt Hotels Corp. Class A 28,344 1,218 * Five Below Inc. 27,800 1,216 * Express Inc. 51,259 1,209 Pier 1 Imports Inc. 61,790 1,206 * DreamWorks Animation SKG Inc. Class A 41,985 1,195 * Grand Canyon Education Inc. 29,604 1,192 * Fresh Market Inc. 25,074 1,186 CST Brands Inc. 38,951 1,161 * Beacon Roofing Supply Inc. 31,372 1,157 * Murphy USA Inc. 28,511 1,152 Guess? Inc. 38,279 1,143 Rollins Inc. 42,279 1,121 HSN Inc. 20,856 1,118 Penske Automotive Group Inc. 26,141 1,117 * Jack in the Box Inc. 27,820 1,113 PriceSmart Inc. 11,674 1,112 Group 1 Automotive Inc. 14,223 1,105 Texas Roadhouse Inc. Class A 40,963 1,077 Meredith Corp. 22,424 1,068 Hillenbrand Inc. 38,990 1,067 * Asbury Automotive Group Inc. 19,989 1,063 Morningstar Inc. 13,341 1,057 Men's Wearhouse Inc. 30,981 1,055 Allegiant Travel Co. Class A 9,959 1,049 Lithia Motors Inc. Class A 14,309 1,044 Twenty-First Century Fox Inc. 31,123 1,040 * Restoration Hardware Holdings Inc. 16,300 1,033 Dolby Laboratories Inc. Class A 29,825 1,029 * New York Times Co. Class A 81,802 1,028 * SUPERVALU Inc. 124,676 1,026 * JetBlue Airways Corp. 153,769 1,024 * Norwegian Cruise Line Holdings Ltd. 33,166 1,023 Buckle Inc. 18,909 1,022 * ANN Inc. 27,978 1,013 * Saks Inc. 63,398 1,011 DeVry Inc. 32,747 1,001 * HomeAway Inc. 35,694 999 Regal Entertainment Group Class A 51,804 983 * Genesco Inc. 14,599 957 Bob Evans Farms Inc. 16,673 955 * ValueClick Inc. 45,357 946 * Pinnacle Entertainment Inc. 37,702 944 * Hibbett Sports Inc. 16,689 937 * Children's Place Retail Stores Inc. 15,762 912 * SHFL Entertainment Inc. 39,278 903 Monro Muffler Brake Inc. 19,077 887 * OpenTable Inc. 12,609 882 * Office Depot Inc. 181,936 879 * WMS Industries Inc. 33,840 878 Belo Corp. Class A 62,432 855 Chemed Corp. 11,899 851 Finish Line Inc. Class A 33,493 833 * Orient-Express Hotels Ltd. Class A 63,955 830 * Krispy Kreme Doughnuts Inc. 42,630 824 * Vitamin Shoppe Inc. 18,721 819 Papa John's International Inc. 11,538 806 * Jos A Bank Clothiers Inc. 18,294 804 * WebMD Health Corp. 27,638 790 Valassis Communications Inc. 27,294 788 * Marriott Vacations Worldwide Corp. 17,844 785 Choice Hotels International Inc. 17,813 769 Weight Watchers International Inc. 20,587 769 National CineMedia Inc. 40,388 762 * Conn's Inc. 15,094 755 Matthews International Corp. Class A 19,261 733 * Sonic Corp. 40,750 723 Stewart Enterprises Inc. Class A 54,151 712 AMERCO 3,790 698 DineEquity Inc. 9,924 685 Nexstar Broadcasting Group Inc. Class A 14,880 662 Interval Leisure Group Inc. 27,598 652 * Bloomin' Brands Inc. 26,900 635 Churchill Downs Inc. 7,256 628 OfficeMax Inc. 49,074 628 CEC Entertainment Inc. 13,616 624 * Scientific Games Corp. Class A 38,524 623 * Bankrate Inc. 28,700 590 * Angie's List Inc. 26,112 588 * Red Robin Gourmet Burgers Inc. 8,221 585 * Constant Contact Inc. 24,446 579 Brown Shoe Co. Inc. 24,445 574 * Clean Energy Fuels Corp. 44,754 572 International Speedway Corp. Class A 17,499 565 * Boyd Gaming Corp. 39,330 557 * AFC Enterprises Inc. 12,537 546 * Ascent Capital Group Inc. Class A 6,741 543 Sonic Automotive Inc. Class A 22,533 536 * Rush Enterprises Inc. Class A 19,874 527 Regis Corp. 35,739 525 * comScore Inc. 17,878 518 * K12 Inc. 16,759 518 * Francesca's Holdings Corp. 27,491 512 * Liquidity Services Inc. 15,187 510 CBS Corp. Class A 9,200 509 * Capella Education Co. 8,854 501 * Multimedia Games Holding Co. Inc. 14,466 500 * Aeropostale Inc. 53,138 500 * SolarCity Corp. 14,200 491 * Caesars Entertainment Corp. 24,900 491 * Sprouts Farmers Market Inc. 11,010 489 * Susser Holdings Corp. 9,035 480 SkyWest Inc. 32,988 479 * BJ's Restaurants Inc. 16,575 476 * rue21 inc 11,780 475 Scholastic Corp. 15,566 446 *,^ ITT Educational Services Inc. 14,241 441 SeaWorld Entertainment Inc. 14,786 438 * Biglari Holdings Inc. 1,061 438 * Fiesta Restaurant Group Inc. 11,626 438 Stage Stores Inc. 22,528 433 Cato Corp. Class A 15,285 428 * American Public Education Inc. 11,102 420 * Steiner Leisure Ltd. 7,084 414 * Bright Horizons Family Solutions Inc. 11,273 404 Fred's Inc. Class A 25,247 395 * Pep Boys-Manny Moe & Jack 31,098 388 * Media General Inc. Class A 26,772 382 * Cumulus Media Inc. Class A 71,291 378 * Overstock.com Inc. 12,588 373 * Tile Shop Holdings Inc. 12,400 366 * Blue Nile Inc. 8,836 362 * Fairway Group Holdings Corp. 14,003 358 Core-Mark Holding Co. Inc. 5,206 346 * Stamps.com Inc. 7,410 340 * Zumiez Inc. 12,329 339 Destination Maternity Corp. 10,343 329 Strayer Education Inc. 7,743 322 * XO Group Inc. 24,174 312 * Ruby Tuesday Inc. 41,070 308 * Barnes & Noble Inc. 22,947 297 * Wet Seal Inc. Class A 75,108 295 * Zale Corp. 19,148 291 MDC Partners Inc. Class A 10,377 290 Stein Mart Inc. 21,111 290 Weis Markets Inc. 5,826 285 Spartan Stores Inc. 12,789 282 * EW Scripps Co. Class A 15,158 278 * Denny's Corp. 45,438 278 * America's Car-Mart Inc. 6,119 276 * Republic Airways Holdings Inc. 22,342 266 * Tuesday Morning Corp. 17,194 263 Haverty Furniture Cos. Inc. 10,595 260 Carriage Services Inc. Class A 13,362 259 Nash Finch Co. 9,752 258 Ingles Markets Inc. Class A 8,509 244 * Morgans Hotel Group Co. 31,572 243 * hhgregg Inc. 13,177 236 Saga Communications Inc. Class A 5,181 230 Harte-Hanks Inc. 26,021 230 * Chuy's Holdings Inc. 6,400 230 Big 5 Sporting Goods Corp. 14,278 230 Marcus Corp. 15,559 226 * Kirkland's Inc. 12,132 224 * Orbitz Worldwide Inc. 22,726 219 * Chefs' Warehouse Inc. 9,109 210 PetMed Express Inc. 12,901 210 * Standard Parking Corp. 7,782 209 Shoe Carnival Inc. 7,711 208 * Providence Service Corp. 7,254 208 * Christopher & Banks Corp. 28,609 206 * Travelzoo Inc. 7,740 205 * Mattress Firm Holding Corp. 6,358 202 * Journal Communications Inc. Class A 23,342 200 * Digital Generation Inc. 15,261 197 * Citi Trends Inc. 10,813 189 * West Marine Inc. 15,389 188 * QuinStreet Inc. 19,831 187 * Bridgepoint Education Inc. 10,281 185 * Destination XL Group Inc. 27,724 179 * RealNetworks Inc. 20,895 179 * Titan Machinery Inc. 10,683 172 * Noodles & Co. 4,000 171 * Hawaiian Holdings Inc. 22,370 166 * Entercom Communications Corp. Class A 18,832 165 * Avid Technology Inc. 27,177 163 * Pacific Sunwear of California Inc. 53,748 161 * Emmis Communications Corp. Class A 57,067 154 World Wrestling Entertainment Inc. Class A 14,953 152 * Daily Journal Corp. 1,028 151 * Carmike Cinemas Inc. 6,827 151 * Gray Television Inc. 19,179 151 * MTR Gaming Group Inc. 31,481 148 Ruth's Hospitality Group Inc. 12,450 148 Speedway Motorsports Inc. 8,106 145 Town Sports International Holdings Inc. 11,065 144 * Bravo Brio Restaurant Group Inc. 9,503 144 Entravision Communications Corp. Class A 24,110 142 * Clear Channel Outdoor Holdings Inc. Class A 17,098 140 Village Super Market Inc. Class A 3,510 133 * Pantry Inc. 11,708 130 * RetailMeNot Inc. 3,600 128 * News Corp. Class B 7,780 128 * 1-800-Flowers.com Inc. Class A 25,383 125 Marchex Inc. Class B 16,895 123 * Isle of Capri Casinos Inc. 15,073 114 * Monarch Casino & Resort Inc. 5,883 112 * Natural Grocers by Vitamin Cottage Inc. 2,800 111 * Sears Hometown and Outlet Stores Inc. 3,500 111 Schawk Inc. Class A 7,377 109 Collectors Universe Inc. 7,436 109 * RadioShack Corp. 31,100 106 * Del Frisco's Restaurant Group Inc. 5,200 105 * Famous Dave's Of America Inc. 6,450 104 Mac-Gray Corp. 7,085 103 * MarineMax Inc. 8,361 102 * Corinthian Colleges Inc. 45,219 99 * Demand Media Inc. 15,064 95 * Geeknet Inc. 5,413 91 * PCM Inc. 9,786 91 * McClatchy Co. Class A 29,312 88 Courier Corp. 5,480 87 * ValueVision Media Inc. Class A 19,694 86 * Vitacost.com Inc. 9,690 82 * Carrols Restaurant Group Inc. 13,226 81 bebe stores inc 13,194 80 * Luby's Inc. 11,142 80 * Diversified Restaurant Holdings Inc. 12,000 79 * Reading International Inc. Class A 11,662 77 AH Belo Corp. Class A 9,735 76 CSS Industries Inc. 3,040 73 * Gaiam Inc. Class A 14,492 73 * New York & Co. Inc. 12,466 72 * Speed Commerce Inc. 15,747 52 * Century Casinos Inc. 8,747 50 * RLJ Entertainment Inc. 9,370 49 Gordmans Stores Inc. 4,329 49 * Radio One Inc. 18,020 48 * Autobytel Inc. 6,554 47 Ambassadors Group Inc. 13,225 46 Roundy's Inc. 5,300 46 * Empire Resorts Inc. 11,869 44 * Radio One Inc. Class A 15,550 40 * TheStreet Inc. 19,297 40 * Pizza Inn Holdings Inc. 5,000 39 * Cambium Learning Group Inc. 24,731 38 * Premier Exhibitions Inc. 24,380 37 * Build-A-Bear Workshop Inc. 5,246 37 * PDI Inc. 7,191 35 * Lakes Entertainment Inc. 8,285 34 Bon-Ton Stores Inc. 3,244 34 * Cache Inc. 5,715 34 Trans World Entertainment Corp. 7,150 33 Salem Communications Corp. Class A 3,960 33 * dELiA*s Inc. 25,321 31 * Dex Media Inc. 3,765 31 * Learning Tree International Inc. 6,906 27 * Cosi Inc. 10,063 24 * Body Central Corp. 3,839 23 * TravelCenters of America LLC 2,824 22 Frisch's Restaurants Inc. 877 21 * Books-A-Million Inc. 8,698 21 * Coldwater Creek Inc. 11,703 20 * Envivio Inc. 6,284 20 * ReachLocal Inc. 1,656 20 National American University Holdings Inc. 5,355 18 * Martha Stewart Living Omnimedia Inc. Class A 7,853 18 * Adolor Corp. Rights Exp. 07/01/2019 34,581 18 * Rick's Cabaret International Inc. 1,511 18 Dover Motorsports Inc. 6,600 16 * Lee Enterprises Inc. 5,325 14 Winmark Corp. 163 12 * TechTarget Inc. 2,321 12 * Hollywood Media Corp. 7,234 11 * ALCO Stores Inc. 785 11 * Red Lion Hotels Corp. 2,033 11 * Perfumania Holdings Inc. 2,123 10 Dover Downs Gaming & Entertainment Inc. 6,783 9 Einstein Noah Restaurant Group Inc. 348 6 * Diamond Resorts International Inc. 300 6 * Spark Networks Inc. 400 3 * Local Corp. 1,300 3 * Sport Chalet Inc. Class A 1,442 2 Canterbury Park Holding Corp. 69 1 * SPAR Group Inc. 300 1 * Southern Community Financial Corp 1,940 — Financials (11.0%) Wells Fargo & Co. 3,415,550 141,131 JPMorgan Chase & Co. 2,421,412 125,163 * Berkshire Hathaway Inc. Class B 1,041,574 118,229 Bank of America Corp. 6,910,605 95,366 Citigroup Inc. 1,858,324 90,147 Visa Inc. Class A 331,010 63,256 American Express Co. 693,944 52,407 American International Group Inc. 949,650 46,181 Mastercard Inc. Class A 67,144 45,173 US Bancorp 1,183,111 43,278 Goldman Sachs Group Inc. 259,964 41,129 Simon Property Group Inc. 199,664 29,596 MetLife Inc. 564,636 26,510 Capital One Financial Corp. 376,567 25,885 PNC Financial Services Group Inc. 341,893 24,770 Morgan Stanley 881,860 23,766 Prudential Financial Inc. 297,792 23,222 Bank of New York Mellon Corp. 740,089 22,343 Travelers Cos. Inc. 240,200 20,362 BlackRock Inc. 70,251 19,011 American Tower Corporation 254,124 18,838 Aflac Inc. 299,136 18,543 ACE Ltd. 196,922 18,424 State Street Corp. 272,486 17,916 Discover Financial Services 311,222 15,729 Marsh & McLennan Cos. Inc. 353,592 15,399 BB&T Corp. 452,791 15,282 * Berkshire Hathaway Inc. Class A 89 15,166 Public Storage 94,087 15,106 CME Group Inc. 204,287 15,093 Allstate Corp. 298,075 15,068 Charles Schwab Corp. 702,569 14,852 Aon plc 197,797 14,724 Chubb Corp. 164,392 14,674 Franklin Resources Inc. 265,550 13,424 Equity Residential 231,815 12,418 Prologis Inc. 320,733 12,066 HCP Inc. 293,165 12,005 McGraw Hill Financial Inc. 177,039 11,612 Ventas Inc. 188,627 11,601 Ameriprise Financial Inc. 127,270 11,592 Health Care REIT Inc. 184,224 11,492 T. Rowe Price Group Inc. 159,003 11,437 SunTrust Banks Inc. 345,547 11,203 Weyerhaeuser Co. 374,600 10,725 Boston Properties Inc. 98,036 10,480 AvalonBay Communities Inc. 79,114 10,055 Moody's Corp. 141,744 9,969 Fifth Third Bancorp 547,692 9,880 Progressive Corp. 348,071 9,478 Loews Corp. 199,380 9,319 Hartford Financial Services Group Inc. 292,716 9,109 Vornado Realty Trust 108,220 9,097 Invesco Ltd. 284,934 9,089 Host Hotels & Resorts Inc. 482,438 8,525 * IntercontinentalExchange Inc. 46,894 8,508 M&T Bank Corp. 75,266 8,424 Regions Financial Corp. 897,933 8,315 Principal Financial Group Inc. 189,342 8,108 Northern Trust Corp. 139,007 7,561 General Growth Properties Inc. 373,218 7,199 Lincoln National Corp. 170,158 7,145 Annaly Capital Management Inc. 609,300 7,056 SLM Corp. 280,573 6,986 KeyCorp 586,278 6,684 Western Union Co. 355,027 6,625 NYSE Euronext 156,418 6,566 * CIT Group Inc. 129,158 6,299 * Affiliated Managers Group Inc. 33,883 6,188 American Capital Agency Corp. 254,872 5,752 XL Group plc Class A 184,115 5,674 Leucadia National Corp. 198,650 5,411 SL Green Realty Corp. 59,193 5,259 Unum Group 169,557 5,161 Macerich Co. 90,357 5,100 Kimco Realty Corp. 250,294 5,051 Realty Income Corp. 125,970 5,007 Plum Creek Timber Co. Inc. 104,864 4,911 Cincinnati Financial Corp. 100,015 4,717 Comerica Inc. 118,953 4,676 Equifax Inc. 78,067 4,672 Rayonier Inc. 80,929 4,504 * Markel Corp. 8,595 4,450 Willis Group Holdings plc 102,041 4,421 * Arch Capital Group Ltd. 81,572 4,415 Huntington Bancshares Inc. 533,740 4,409 Digital Realty Trust Inc. 82,577 4,385 Federal Realty Investment Trust 42,245 4,286 Torchmark Corp. 59,127 4,278 * Alleghany Corp. 10,240 4,195 * CBRE Group Inc. Class A 181,260 4,193 TD Ameritrade Holding Corp. 159,325 4,171 * Ocwen Financial Corp. 73,990 4,126 New York Community Bancorp Inc. 268,861 4,062 * Genworth Financial Inc. Class A 317,591 4,062 * Realogy Holdings Corp. 93,893 4,039 First Republic Bank 84,288 3,930 UDR Inc. 161,326 3,823 Fidelity National Financial Inc. Class A 139,239 3,704 Everest Re Group Ltd. 25,056 3,643 Essex Property Trust Inc. 24,424 3,607 Arthur J Gallagher & Co. 82,136 3,585 Cole Real Estate Investment Inc. 287,652 3,527 Camden Property Trust 54,894 3,373 Raymond James Financial Inc. 80,834 3,368 Liberty Property Trust 91,855 3,270 Zions Bancorporation 118,071 3,237 Duke Realty Corp. 209,096 3,228 * MSCI Inc. Class A 77,435 3,118 Extra Space Storage Inc. 67,981 3,110 SEI Investments Co. 99,635 3,080 Reinsurance Group of America Inc. Class A 45,620 3,056 * E*TRADE Financial Corp. 184,739 3,048 PartnerRe Ltd. 33,100 3,030 WR Berkley Corp. 69,813 2,992 People's United Financial Inc. 206,518 2,970 Starwood Property Trust Inc. 122,369 2,933 Alexandria Real Estate Equities Inc. 45,911 2,931 Axis Capital Holdings Ltd. 66,197 2,867 Eaton Vance Corp. 73,510 2,854 Regency Centers Corp. 58,926 2,849 HCC Insurance Holdings Inc. 64,641 2,833 East West Bancorp Inc. 88,573 2,830 Senior Housing Properties Trust 120,601 2,815 Hudson City Bancorp Inc. 305,392 2,764 Lazard Ltd. Class A 74,750 2,692 Waddell & Reed Financial Inc. Class A 52,279 2,691 American Financial Group Inc. 48,637 2,629 Taubman Centers Inc. 39,059 2,629 Apartment Investment & Management Co. Class A 93,625 2,616 Assurant Inc. 48,233 2,609 Kilroy Realty Corp. 52,148 2,605 DDR Corp. 164,712 2,588 * Signature Bank 28,203 2,581 Corrections Corp. of America 74,338 2,568 Hospitality Properties Trust 90,048 2,548 CBOE Holdings Inc. 56,041 2,535 * SVB Financial Group 29,109 2,514 BRE Properties Inc. 49,447 2,510 Jones Lang LaSalle Inc. 28,622 2,499 National Retail Properties Inc. 77,928 2,480 Cullen/Frost Bankers Inc. 34,903 2,462 RenaissanceRe Holdings Ltd. 27,139 2,457 * Howard Hughes Corp. 21,649 2,433 NASDAQ OMX Group Inc. 74,761 2,399 WP Carey Inc. 37,075 2,399 Legg Mason Inc. 71,439 2,389 Brown & Brown Inc. 74,260 2,384 First Niagara Financial Group Inc. 226,510 2,349 Old Republic International Corp. 150,447 2,317 FirstMerit Corp. 106,037 2,302 BioMed Realty Trust Inc. 123,588 2,297 American Campus Communities Inc. 67,219 2,296 Two Harbors Investment Corp. 233,585 2,268 Prosperity Bancshares Inc. 36,642 2,266 Omega Healthcare Investors Inc. 74,934 2,238 Weingarten Realty Investors 74,020 2,171 Commerce Bancshares Inc. 49,280 2,159 Protective Life Corp. 50,621 2,154 Validus Holdings Ltd. 57,814 2,138 Home Properties Inc. 36,242 2,093 * Forest City Enterprises Inc. Class A 109,774 2,079 LPL Financial Holdings Inc. 54,076 2,072 Allied World Assurance Co. Holdings AG 20,789 2,066 CNO Financial Group Inc. 143,020 2,059 Douglas Emmett Inc. 87,261 2,048 Highwoods Properties Inc. 57,446 2,028 Chimera Investment Corp. 663,805 2,018 Assured Guaranty Ltd. 105,893 1,985 Tanger Factory Outlet Centers 60,787 1,985 CBL & Associates Properties Inc. 103,844 1,983 City National Corp. 29,714 1,981 Synovus Financial Corp. 597,874 1,973 Spirit Realty Capital Inc. 214,534 1,969 * Portfolio Recovery Associates Inc. 32,640 1,956 Financial Engines Inc. 31,990 1,901 * Liberty Ventures Class A 21,492 1,895 Piedmont Office Realty Trust Inc. Class A 106,980 1,857 LaSalle Hotel Properties 61,702 1,760 RLJ Lodging Trust 74,571 1,752 Equity Lifestyle Properties Inc. 51,002 1,743 MFA Financial Inc. 230,968 1,721 Mid-America Apartment Communities Inc. 27,408 1,713 First Horizon National Corp. 155,665 1,711 ProAssurance Corp. 37,832 1,705 CommonWealth REIT 76,529 1,677 Retail Properties of America Inc. 120,737 1,660 * Popular Inc. 63,213 1,658 Hancock Holding Co. 52,808 1,657 Associated Banc-Corp 106,732 1,653 Federated Investors Inc. Class B 60,861 1,653 First American Financial Corp. 66,283 1,614 * Stifel Financial Corp. 38,935 1,605 Bank of Hawaii Corp. 29,001 1,579 Aspen Insurance Holdings Ltd. 43,398 1,575 Post Properties Inc. 34,972 1,574 * MGIC Investment Corp. 216,223 1,574 StanCorp Financial Group Inc. 28,588 1,573 Hanover Insurance Group Inc. 28,367 1,569 Radian Group Inc. 112,170 1,563 Geo Group Inc. 46,116 1,533 Sovran Self Storage Inc. 20,149 1,525 Susquehanna Bancshares Inc. 119,336 1,498 Webster Financial Corp. 58,270 1,488 EPR Properties 30,399 1,482 Fulton Financial Corp. 125,807 1,469 ING US Inc. 50,284 1,469 * Altisource Portfolio Solutions SA 10,434 1,461 Endurance Specialty Holdings Ltd. 27,126 1,457 DCT Industrial Trust Inc. 202,143 1,453 American Realty Capital Properties Inc. 118,936 1,451 CapitalSource Inc. 120,772 1,435 Healthcare Realty Trust Inc. 62,029 1,433 Primerica Inc. 35,149 1,418 NorthStar Realty Finance Corp. 150,892 1,400 UMB Financial Corp. 25,708 1,397 Washington Federal Inc. 67,235 1,390 MarketAxess Holdings Inc. 23,144 1,390 CubeSmart 77,730 1,387 TCF Financial Corp. 95,567 1,365 White Mountains Insurance Group Ltd. 2,387 1,355 Sunstone Hotel Investors Inc. 105,597 1,345 Invesco Mortgage Capital Inc. 87,160 1,341 DiamondRock Hospitality Co. 125,380 1,338 Brandywine Realty Trust 100,442 1,324 BankUnited Inc. 41,787 1,303 American National Insurance Co. 13,108 1,285 Corporate Office Properties Trust 55,606 1,284 * Zillow Inc. Class A 15,209 1,283 Lexington Realty Trust 111,131 1,248 Erie Indemnity Co. Class A 16,693 1,210 Valley National Bancorp 121,378 1,208 Medical Properties Trust Inc. 98,587 1,200 Hatteras Financial Corp. 63,327 1,185 Healthcare Trust of America Inc. Class A 111,804 1,176 Umpqua Holdings Corp. 72,278 1,172 Colonial Properties Trust 51,714 1,163 * Texas Capital Bancshares Inc. 25,138 1,156 First Financial Bankshares Inc. 19,569 1,151 FNB Corp. 94,237 1,143 Pebblebrook Hotel Trust 39,438 1,132 Cousins Properties Inc. 109,771 1,130 Mack-Cali Realty Corp. 51,382 1,127 Platinum Underwriters Holdings Ltd. 18,795 1,123 Chambers Street Properties 126,835 1,114 Glacier Bancorp Inc. 44,959 1,111 EastGroup Properties Inc. 18,713 1,108 BancorpSouth Inc. 55,079 1,098 Washington REIT 43,303 1,094 New Residential Investment Corp. 164,898 1,092 Cathay General Bancorp 46,406 1,085 First Industrial Realty Trust Inc. 66,519 1,082 Capitol Federal Financial Inc. 86,942 1,081 Symetra Financial Corp. 60,596 1,080 RLI Corp. 12,337 1,078 DuPont Fabros Technology Inc. 41,648 1,073 Trustmark Corp. 41,101 1,052 Newcastle Investment Corp. 187,057 1,051 Wintrust Financial Corp. 25,579 1,051 Redwood Trust Inc. 52,914 1,042 * Western Alliance Bancorp 54,403 1,030 Potlatch Corp. 25,910 1,028 * First Cash Financial Services Inc. 17,673 1,024 ARMOUR Residential REIT Inc. 241,367 1,014 * Alexander & Baldwin Inc. 28,026 1,009 Bank of the Ozarks Inc. 20,998 1,008 Home Loan Servicing Solutions Ltd. 45,481 1,001 PennyMac Mortgage Investment Trust 43,634 990 * Strategic Hotels & Resorts Inc. 112,332 975 Iberiabank Corp. 18,390 954 Ryman Hospitality Properties Inc. 27,623 953 United Bankshares Inc. 32,814 951 * MBIA Inc. 92,936 951 MB Financial Inc. 33,520 947 PrivateBancorp Inc. 43,767 937 Equity One Inc. 42,763 935 Sun Communities Inc. 21,847 931 Old National Bancorp 65,239 926 Kemper Corp. 27,503 924 * Virtus Investment Partners Inc. 5,659 920 CYS Investments Inc. 113,128 920 * Trulia Inc. 19,499 917 Glimcher Realty Trust 93,854 915 Acadia Realty Trust 35,977 888 PS Business Parks Inc. 11,891 887 * St. Joe Co. 45,095 885 * Walter Investment Management Corp. 22,194 878 ^ Amtrust Financial Services Inc. 22,431 876 Mercury General Corp. 17,923 866 Selective Insurance Group Inc. 35,166 862 Government Properties Income Trust 35,912 859 Argo Group International Holdings Ltd. 20,022 859 BOK Financial Corp. 13,540 858 Horace Mann Educators Corp. 29,770 845 Cash America International Inc. 18,647 844 Montpelier Re Holdings Ltd. 32,405 844 LTC Properties Inc. 22,167 842 Northwest Bancshares Inc. 63,235 836 Janus Capital Group Inc. 97,745 832 Colony Financial Inc. 41,584 831 Home BancShares Inc. 27,320 830 Community Bank System Inc. 24,168 825 Westamerica Bancorporation 16,512 821 EverBank Financial Corp. 54,727 820 Greenhill & Co. Inc. 16,405 818 Columbia Banking System Inc. 33,048 816 First Midwest Bancorp Inc. 53,742 812 CVB Financial Corp. 59,093 799 Astoria Financial Corp. 63,661 792 PacWest Bancorp 22,953 789 BBCN Bancorp Inc. 56,185 773 National Health Investors Inc. 13,552 771 American Equity Investment Life Holding Co. 36,316 771 National Penn Bancshares Inc. 76,627 770 American Capital Mortgage Investment Corp. 38,728 765 Pennsylvania REIT 40,828 763 Capstead Mortgage Corp. 64,636 761 * WisdomTree Investments Inc. 65,288 758 International Bancshares Corp. 34,738 751 American Assets Trust Inc. 24,175 738 * Encore Capital Group Inc. 16,077 737 Evercore Partners Inc. Class A 14,771 727 * Enstar Group Ltd. 5,289 722 Employers Holdings Inc. 24,051 715 * iStar Financial Inc. 58,599 706 First Financial Holdings Inc. 12,596 695 * Pinnacle Financial Partners Inc. 23,253 693 * Nationstar Mortgage Holdings Inc. 12,300 692 Education Realty Trust Inc. 75,335 686 * TFS Financial Corp. 56,252 673 Sterling Financial Corp. 23,477 673 Investors Bancorp Inc. 30,717 672 Provident Financial Services Inc. 40,366 654 * World Acceptance Corp. 7,107 639 Nelnet Inc. Class A 16,571 637 Chesapeake Lodging Trust 26,967 635 Franklin Street Properties Corp. 49,038 625 * Hilltop Holdings Inc. 33,728 624 First Citizens BancShares Inc. Class A 3,017 620 Boston Private Financial Holdings Inc. 55,396 615 WesBanco Inc. 20,476 609 Inland Real Estate Corp. 58,947 603 Park National Corp. 7,528 595 First Financial Bancorp 39,216 595 NBT Bancorp Inc. 25,522 586 Anworth Mortgage Asset Corp. 118,098 570 Hersha Hospitality Trust Class A 102,034 570 OFG Bancorp 34,884 565 * FelCor Lodging Trust Inc. 90,852 560 HFF Inc. Class A 22,257 558 Sabra Health Care REIT Inc. 24,115 555 Infinity Property & Casualty Corp. 8,531 551 Kennedy-Wilson Holdings Inc. 29,683 551 Interactive Brokers Group Inc. 28,884 542 * Credit Acceptance Corp. 4,854 538 * Forestar Group Inc. 24,792 534 Oritani Financial Corp. 31,918 525 * Navigators Group Inc. 9,026 521 Ramco-Gershenson Properties Trust 33,580 517 * Move Inc. 30,269 513 * Ezcorp Inc. Class A 29,824 503 AMERISAFE Inc. 14,125 502 Renasant Corp. 18,408 500 Ashford Hospitality Trust Inc. 39,825 491 * Bancorp Inc. 27,569 489 City Holding Co. 11,253 487 * First BanCorp 85,320 485 Retail Opportunity Investments Corp. 34,943 483 First Commonwealth Financial Corp. 63,608 483 TrustCo Bank Corp. NY 77,816 464 * Greenlight Capital Re Ltd. Class A 16,027 456 * United Community Banks Inc. 30,360 455 * Piper Jaffray Cos. 13,216 453 National Bank Holdings Corp. Class A 21,975 451 Investors Real Estate Trust 53,842 444 * Investment Technology Group Inc. 27,896 439 Hanmi Financial Corp. 26,319 436 * Ambac Financial Group Inc. 24,000 435 Chemical Financial Corp. 15,552 434 Wilshire Bancorp Inc. 52,916 433 STAG Industrial Inc. 21,511 433 Saul Centers Inc. 9,308 430 Hudson Pacific Properties Inc. 21,932 427 Independent Bank Corp. 11,788 421 FBL Financial Group Inc. Class A 8,929 401 Getty Realty Corp. 20,563 400 United Fire Group Inc. 13,023 397 Brookline Bancorp Inc. 41,790 393 Central Pacific Financial Corp. 22,211 393 Associated Estates Realty Corp. 25,872 386 Community Trust Bancorp Inc. 9,446 383 ViewPoint Financial Group Inc. 18,465 382 Rouse Properties Inc. 18,538 382 S&T Bancorp Inc. 15,525 376 Resource Capital Corp. 63,259 376 Dime Community Bancshares Inc. 22,555 376 Cardinal Financial Corp. 22,505 372 Alexander's Inc. 1,287 368 * BofI Holding Inc. 5,665 367 * Virginia Commerce Bancorp Inc. 23,620 367 Cohen & Steers Inc. 10,278 363 Lakeland Financial Corp. 11,037 360 Southside Bancshares Inc. 13,394 359 Altisource Residential Corp. 15,594 358 Banner Corp. 9,365 357 ^ Western Asset Mortgage Capital Corp. 22,300 357 * American Homes 4 Rent Class A 22,060 356 Safety Insurance Group Inc. 6,722 356 Flushing Financial Corp. 19,219 355 Select Income REIT 13,700 353 Parkway Properties Inc. 19,857 353 * Ameris Bancorp 19,124 351 * DFC Global Corp. 31,947 351 First Potomac Realty Trust 27,756 349 CoreSite Realty Corp. 10,210 347 CapLease Inc. 40,327 342 Summit Hotel Properties Inc. 37,236 342 * eHealth Inc. 10,600 342 * NewStar Financial Inc. 18,695 342 Campus Crest Communities Inc. 31,600 341 Artisan Partners Asset Management Inc. 6,361 333 StellarOne Corp. 14,787 333 BGC Partners Inc. Class A 58,411 330 * Beneficial Mutual Bancorp Inc. 33,011 329 Dynex Capital Inc. 36,717 322 * Eagle Bancorp Inc. 11,335 321 Winthrop Realty Trust 28,407 317 * NRG Yield Inc. Class A 10,356 314 Trico Bancshares 13,606 310 Universal Health Realty Income Trust 7,357 308 Berkshire Hills Bancorp Inc. 12,121 304 Blackstone Mortgage Trust Inc. Class A 12,021 303 Apollo Residential Mortgage Inc. 20,724 302 * Southwest Bancorp Inc. 20,229 300 Medallion Financial Corp. 20,116 299 Excel Trust Inc. 24,769 297 * Green Dot Corp. Class A 11,252 296 * Taylor Capital Group Inc. 13,274 294 Sandy Spring Bancorp Inc. 12,580 293 First Busey Corp. 55,987 292 Stewart Information Services Corp. 9,108 291 * Metro Bancorp Inc. 13,860 291 Rockville Financial Inc. 22,386 291 Maiden Holdings Ltd. 24,537 290 * TESARO Inc. 7,433 288 * Safeguard Scientifics Inc. 18,279 287 Republic Bancorp Inc. Class A 10,381 286 First Merchants Corp. 16,338 283 * Xoom Corp. 8,900 283 Northfield Bancorp Inc. 22,977 279 * Citizens Inc. Class A 31,923 276 1st Source Corp. 10,242 276 State Bank Financial Corp. 17,249 274 Provident New York Bancorp 25,130 274 Simmons First National Corp. Class A 8,764 272 * FBR & Co. 9,984 268 Flagstar Bancorp Inc. 18,089 267 1st United Bancorp Inc. 35,885 263 Bancfirst Corp. 4,860 263 GFI Group Inc. 66,296 262 Urstadt Biddle Properties Inc. Class A 13,096 260 Silver Bay Realty Trust Corp. 16,392 257 RAIT Financial Trust 36,152 256 Univest Corp. of Pennsylvania 13,499 254 * Capital Bank Financial Corp. 11,536 253 * American Residential Properties Inc. 14,359 253 * KCG Holdings Inc. Class A 28,617 248 First Financial Corp. 7,806 246 Apollo Commercial Real Estate Finance Inc. 16,001 244 * Ladenburg Thalmann Financial Services Inc. 134,754 244 WSFS Financial Corp. 4,038 243 * Tejon Ranch Co. 7,722 238 FXCM Inc. Class A 12,049 238 Bryn Mawr Bank Corp. 8,806 237 Tompkins Financial Corp. 5,120 237 Kite Realty Group Trust 39,890 237 * Walker & Dunlop Inc. 14,791 235 German American Bancorp Inc. 9,278 234 * Cowen Group Inc. Class A 67,701 234 First Community Bancshares Inc. 14,246 233 Lakeland Bancorp Inc. 20,698 233 MainSource Financial Group Inc. 15,307 233 Meadowbrook Insurance Group Inc. 35,761 232 Enterprise Financial Services Corp. 13,818 232 * Suffolk Bancorp 13,005 230 National Bankshares Inc. 6,344 228 AG Mortgage Investment Trust Inc. 13,585 226 National Western Life Insurance Co. Class A 1,114 225 Citizens & Northern Corp. 11,216 224 * PICO Holdings Inc. 10,276 223 Ames National Corp. 9,754 222 Heritage Commerce Corp. 28,758 220 * Sun Bancorp Inc. 57,062 219 Guaranty Bancorp 15,830 217 Washington Trust Bancorp Inc. 6,773 213 TowneBank 14,752 213 Union First Market Bankshares Corp. 9,054 212 Tower Group International Ltd. 30,019 210 Marlin Business Services Corp. 8,375 209 Gladstone Commercial Corp. 11,598 208 MetroCorp Bancshares Inc. 15,000 206 * Synergy Resources Corp. 20,695 202 * Bridge Capital Holdings 11,811 201 Tree.com Inc. 7,430 195 SY Bancorp Inc. 6,823 193 Consolidated-Tomoka Land Co. 4,991 192 * Seacoast Banking Corp. of Florida 88,489 192 Westfield Financial Inc. 26,868 190 Bank Mutual Corp. 30,162 189 First Bancorp 12,921 187 Cedar Realty Trust Inc. 35,306 183 * Global Indemnity plc 7,132 182 * United Community Financial Corp. 45,906 179 GAMCO Investors Inc. 2,323 176 Peoples Bancorp Inc. 8,225 172 Heartland Financial USA Inc. 6,154 171 Chatham Lodging Trust 9,493 170 Doral Financial Corp. 8,871 169 * Preferred Bank 9,491 169 * OmniAmerican Bancorp Inc. 6,883 168 Westwood Holdings Group Inc. 3,373 162 CFS Bancorp Inc. 14,578 162 New York Mortgage Trust Inc. 25,800 161 Hudson Valley Holding Corp. 8,526 160 CoBiz Financial Inc. 16,515 160 OneBeacon Insurance Group Ltd. Class A 10,739 158 * Waterstone Financial Inc. 15,579 158 First Financial Northwest Inc. 15,135 158 First Interstate Bancsystem Inc. 6,525 158 * INTL. FCStone Inc. 7,701 157 Sterling Bancorp 11,105 152 Merchants Bancshares Inc. 5,163 149 Terreno Realty Corp. 8,381 149 Arlington Asset Investment Corp. Class A 6,200 147 Agree Realty Corp. 4,855 147 Financial Institutions Inc. 7,107 145 Great Southern Bancorp Inc. 5,104 144 ESB Financial Corp. 11,148 142 BankFinancial Corp. 15,767 141 Center Bancorp Inc. 9,838 140 * MPG Office Trust Inc. 44,409 139 * Hampton Roads Bankshares Inc. 96,962 138 * MoneyGram International Inc. 7,000 137 Aviv REIT Inc. 6,005 137 Arrow Financial Corp. 5,366 137 State Auto Financial Corp. 6,441 135 * Macatawa Bank Corp. 24,939 134 Camden National Corp. 3,245 133 West Bancorporation Inc. 9,152 126 One Liberty Properties Inc. 6,187 125 Monmouth Real Estate Investment Corp. Class A 13,830 125 First Bancorp Inc. 7,436 125 Eastern Insurance Holdings Inc. 5,106 125 CyrusOne Inc. 6,500 123 EMC Insurance Group Inc. 3,988 120 ESSA Bancorp Inc. 11,543 120 Penns Woods Bancorp Inc. 2,387 119 OceanFirst Financial Corp. 6,912 117 Centerstate Banks Inc. 11,805 114 Calamos Asset Management Inc. Class A 10,993 110 * SWS Group Inc. 19,275 108 Ares Commercial Real Estate Corp. 8,600 107 HCI Group Inc. 2,600 106 * PennyMac Financial Services Inc. Class A 5,650 106 Federal Agricultural Mortgage Corp. Class A 3,500 106 Northrim BanCorp Inc. 4,388 106 Provident Financial Holdings Inc. 6,338 105 Territorial Bancorp Inc. 4,784 105 AmREIT Inc. 6,000 104 Peapack Gladstone Financial Corp. 5,610 104 CIFC Corp. 12,808 101 * Pacific Mercantile Bancorp 15,873 99 Oppenheimer Holdings Inc. Class A 5,519 98 United Financial Bancorp Inc. 5,953 96 * Intervest Bancshares Corp. Class A 12,083 96 Washington Banking Co. 6,749 95 Fox Chase Bancorp Inc. 5,447 95 * Gramercy Property Trust Inc. 22,192 92 * HomeTrust Bancshares Inc. 5,500 91 Donegal Group Inc. Class A 6,422 90 Diamond Hill Investment Group Inc. 834 89 Pulaski Financial Corp. 8,623 89 JAVELIN Mortgage Investment Corp. 7,500 89 * Consumer Portfolio Services Inc. 14,900 88 * NewBridge Bancorp 11,952 87 * American Safety Insurance Holdings Ltd. 2,883 87 Heritage Financial Corp. 5,569 86 * BBX Capital Corp. 5,830 84 * CommunityOne Bancorp 8,446 83 Intersections Inc. 9,353 82 Sierra Bancorp 5,207 82 * Customers Bancorp Inc. 5,074 82 * Performant Financial Corp. 7,300 80 Thomas Properties Group Inc. 11,860 80 * Independent Bank Corp. 7,786 78 Arbor Realty Trust Inc. 11,271 76 American National Bankshares Inc. 3,239 75 Baldwin & Lyons Inc. 2,995 73 First of Long Island Corp. 1,878 73 Pacific Continental Corp. 5,542 73 UMH Properties Inc. 7,300 72 Century Bancorp Inc. Class A 2,107 70 First Connecticut Bancorp Inc. 4,669 69 Simplicity Bancorp Inc. 4,371 68 Mercantile Bank Corp. 3,113 68 * Blackhawk Network Holdings Inc. 2,800 67 Cape Bancorp Inc. 7,322 67 Asta Funding Inc. 7,505 67 Home Federal Bancorp Inc. 5,290 67 First Defiance Financial Corp. 2,812 66 Charter Financial Corp. 5,978 65 HF Financial Corp. 5,010 64 * First Security Group Inc. 30,600 64 Investors Title Co. 812 61 JMP Group Inc. 9,836 61 Park Sterling Corp. 9,477 61 Federal Agricultural Mortgage Corp. 1,811 60 Independence Holding Co. 4,185 60 Whitestone REIT 4,000 59 * Capital City Bank Group Inc. 4,949 58 Bank of Marin Bancorp 1,395 58 Resource America Inc. Class A 7,178 58 Kansas City Life Insurance Co. 1,298 57 Franklin Financial Corp. 3,011 57 CNB Financial Corp. 3,343 57 * Reis Inc. 3,475 56 * AV Homes Inc. 3,128 55 HomeStreet Inc. 2,800 54 Gain Capital Holdings Inc. 4,219 53 MidSouth Bancorp Inc. 3,241 50 * Home Bancorp Inc. 2,733 49 Manning & Napier Inc. 2,760 46 MutualFirst Financial Inc. 2,926 45 Codorus Valley Bancorp Inc. 2,411 44 * Orrstown Financial Services Inc. 2,523 44 PMC Commercial Trust 4,948 44 Unity Bancorp Inc. 5,863 44 Bridge Bancorp Inc. 2,002 43 HopFed Bancorp Inc. 3,515 39 * Rexford Industrial Realty Inc. 2,907 39 Gleacher & Co. Inc. 2,732 38 Meta Financial Group Inc. 976 37 Fidelity Southern Corp. 2,398 37 * Shore Bancshares Inc. 4,101 36 National Interstate Corp. 1,253 35 * Old Second Bancorp Inc. 6,115 35 US Global Investors Inc. Class A 12,153 35 * First Acceptance Corp. 18,537 32 * Republic First Bancorp Inc. 10,119 32 * Eastern Virginia Bankshares Inc. 5,267 32 * Jefferson Bancshares Inc. 5,500 32 * Farmers Capital Bank Corp. 1,430 31 Hawthorn Bancshares Inc. 2,207 31 Universal Insurance Holdings Inc. 4,200 30 Pzena Investment Management Inc. Class A 4,277 29 Cheviot Financial Corp. 2,571 28 QCR Holdings Inc. 1,647 26 Ameriana Bancorp 2,003 26 Bar Harbor Bankshares 695 26 Bank of Kentucky Financial Corp. 912 25 * North Valley Bancorp 1,309 25 TF Financial Corp. 895 25 * Phoenix Cos. Inc. 636 25 SI Financial Group Inc. 2,146 24 * Atlanticus Holdings Corp. 6,358 24 Banc of California Inc. 1,647 23 * Tristate Capital Holdings Inc. 1,757 23 Life Partners Holdings Inc. 10,173 22 * NASB Financial Inc. 739 20 Premier Financial Bancorp Inc. 1,706 20 * Fortegra Financial Corp. 2,256 19 C&F Financial Corp. 395 19 Clifton Savings Bancorp Inc. 1,535 19 * American Independence Corp. 1,827 18 Yadkin Financial Corp. 966 17 Heritage Financial Group Inc. 955 17 MidWestOne Financial Group Inc. 642 16 Berkshire Bancorp Inc. 2,000 16 Middleburg Financial Corp. 698 13 Hingham Institution for Savings 178 12 * Pacific Premier Bancorp Inc. 900 12 * Kearny Financial Corp. 1,000 10 * Riverview Bancorp Inc. 3,447 9 * Arrowhead Research Corp. 1,518 9 * Hallmark Financial Services Inc. 830 7 Institutional Financial Markets Inc. 2,883 6 * Maui Land & Pineapple Co. Inc. 1,499 6 California First National Bancorp 342 6 * Omthera Pharmaceuticals Inc. CVR 9,400 6 SB Financial Group Inc. 700 6 * Royal Bancshares of Pennsylvania Inc. 4,060 5 Salisbury Bancorp Inc. 198 5 Armada Hoffler Properties Inc. 511 5 * ZipRealty Inc. 900 5 QC Holdings Inc. 2,008 5 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,140 3 Alliance Bancorp Inc. of Pennsylvania 200 3 * Vestin Realty Mortgage II Inc. 1,269 2 * Carolina Bank Holdings Inc. 200 2 United Bancorp Inc. 287 2 Northeast Bancorp 100 1 * Regional Management Corp. 19 1 * Valley National Bancorp Warrants Exp. 6/30/2015 570 — Peoples Bancorp of North Carolina Inc. 5 — Health Care (7.1%) Johnson & Johnson 1,812,780 157,150 Pfizer Inc. 4,258,561 122,263 Merck & Co. Inc. 1,882,422 89,622 * Gilead Sciences Inc. 984,605 61,873 Amgen Inc. 484,557 54,241 Bristol-Myers Squibb Co. 1,059,065 49,014 UnitedHealth Group Inc. 653,991 46,832 AbbVie Inc. 1,019,896 45,620 * Celgene Corp. 264,583 40,727 * Biogen Idec Inc. 152,855 36,801 Medtronic Inc. 641,590 34,165 Abbott Laboratories 999,691 33,180 Eli Lilly & Co. 652,259 32,828 * Express Scripts Holding Co. 523,787 32,360 Baxter International Inc. 349,199 22,939 Thermo Fisher Scientific Inc. 231,923 21,372 Covidien plc 295,905 18,032 Allergan Inc. 190,980 17,274 WellPoint Inc. 192,262 16,075 * Regeneron Pharmaceuticals Inc. 49,770 15,572 Aetna Inc. 239,321 15,321 * Alexion Pharmaceuticals Inc. 125,840 14,618 Cigna Corp. 181,914 13,982 Becton Dickinson and Co. 124,929 12,495 Stryker Corp. 182,429 12,330 * Actavis plc 81,065 11,673 * Vertex Pharmaceuticals Inc. 149,718 11,352 * Boston Scientific Corp. 863,739 10,140 Zoetis Inc. 321,616 10,009 St. Jude Medical Inc. 184,734 9,909 * Intuitive Surgical Inc. 25,524 9,604 Humana Inc. 100,781 9,406 * Mylan Inc. 245,262 9,362 Zimmer Holdings Inc. 109,019 8,955 * Life Technologies Corp. 111,114 8,315 * DaVita HealthCare Partners Inc. 129,862 7,389 HCA Holdings Inc. 172,579 7,378 Perrigo Co. 57,622 7,109 * Forest Laboratories Inc. 155,438 6,651 * BioMarin Pharmaceutical Inc. 90,140 6,510 * Illumina Inc. 80,507 6,507 Quest Diagnostics Inc. 97,703 6,037 * Onyx Pharmaceuticals Inc. 47,270 5,893 CR Bard Inc. 50,948 5,869 * Henry Schein Inc. 55,756 5,782 * Laboratory Corp. of America Holdings 57,991 5,749 * Waters Corp. 52,154 5,539 * Pharmacyclics Inc. 37,607 5,206 * Varian Medical Systems Inc. 69,208 5,172 * CareFusion Corp. 137,942 5,090 * Edwards Lifesciences Corp. 72,453 5,045 ResMed Inc. 91,128 4,813 Universal Health Services Inc. Class B 58,489 4,386 * Hospira Inc. 106,569 4,180 Cooper Cos. Inc. 31,474 4,082 DENTSPLY International Inc. 91,971 3,992 * Hologic Inc. 173,139 3,575 Warner Chilcott plc Class A 153,488 3,507 * Incyte Corp. Ltd. 88,605 3,380 * IDEXX Laboratories Inc. 33,801 3,368 * Endo Health Solutions Inc. 73,415 3,336 * MEDNAX Inc. 32,592 3,272 * Covance Inc. 35,730 3,089 * Alkermes plc 87,303 2,935 * Jazz Pharmaceuticals plc 31,843 2,929 * Seattle Genetics Inc. 66,615 2,920 * Isis Pharmaceuticals Inc. 74,189 2,785 * Medivation Inc. 45,631 2,735 * Cubist Pharmaceuticals Inc. 42,472 2,699 Tenet Healthcare Corp. 65,318 2,690 * Salix Pharmaceuticals Ltd. 37,653 2,518 Community Health Systems Inc. 57,729 2,396 * Sirona Dental Systems Inc. 35,371 2,367 * United Therapeutics Corp. 28,861 2,276 * Alnylam Pharmaceuticals Inc. 34,389 2,201 Teleflex Inc. 26,527 2,183 * Centene Corp. 33,447 2,139 * Ariad Pharmaceuticals Inc. 112,765 2,075 Patterson Cos. Inc. 50,969 2,049 * Health Management Associates Inc. Class A 158,529 2,029 Questcor Pharmaceuticals Inc. 34,695 2,012 * Align Technology Inc. 41,115 1,978 * Theravance Inc. 48,326 1,976 * WellCare Health Plans Inc. 27,871 1,944 HealthSouth Corp. 55,198 1,903 * NPS Pharmaceuticals Inc. 58,760 1,869 * Celldex Therapeutics Inc. 52,747 1,869 * PAREXEL International Corp. 36,372 1,827 Techne Corp. 22,674 1,815 West Pharmaceutical Services Inc. 42,232 1,738 * Cepheid Inc. 43,281 1,690 * Team Health Holdings Inc. 44,378 1,684 * Brookdale Senior Living Inc. Class A 63,388 1,667 * ViroPharma Inc. 41,834 1,644 * Mallinckrodt plc 37,113 1,636 STERIS Corp. 38,037 1,634 * Health Net Inc. 48,654 1,542 * Alere Inc. 49,376 1,509 * Bio-Rad Laboratories Inc. Class A 12,820 1,507 * Charles River Laboratories International Inc. 31,383 1,452 * Aegerion Pharmaceuticals Inc. 16,804 1,440 Owens & Minor Inc. 41,065 1,420 * Thoratec Corp. 36,773 1,371 * Medicines Co. 40,567 1,360 * LifePoint Hospitals Inc. 29,087 1,356 Hill-Rom Holdings Inc. 37,781 1,354 * Bruker Corp. 64,090 1,323 * Haemonetics Corp. 32,902 1,312 * DexCom Inc. 43,619 1,231 * HMS Holdings Corp. 56,712 1,220 *,^ Myriad Genetics Inc. 51,485 1,210 * Insulet Corp. 33,291 1,206 * ACADIA Pharmaceuticals Inc. 42,803 1,176 * Opko Health Inc. 128,760 1,134 Healthcare Services Group Inc. 42,525 1,095 * Magellan Health Services Inc. 17,346 1,040 * Prestige Brands Holdings Inc. 32,879 990 Air Methods Corp. 22,835 973 Masimo Corp. 35,664 950 * ImmunoGen Inc. 54,848 934 * InterMune Inc. 60,706 933 * Akorn Inc. 47,227 929 * Cyberonics Inc. 18,047 916 * Acorda Therapeutics Inc. 26,091 894 * Acadia Healthcare Co. Inc. 22,600 891 * Neogen Corp. 14,455 878 * Impax Laboratories Inc. 42,482 871 * Volcano Corp. 35,729 855 * Amsurg Corp. Class A 21,341 847 * Puma Biotechnology Inc. 15,643 839 * Sarepta Therapeutics Inc. 17,529 828 * Santarus Inc. 35,145 793 * Nektar Therapeutics 75,403 788 * Pacira Pharmaceuticals Inc. 16,284 783 * Wright Medical Group Inc. 29,652 773 * Halozyme Therapeutics Inc. 68,018 751 *,^ Arena Pharmaceuticals Inc. 141,709 747 * Globus Medical Inc. 42,584 744 PDL BioPharma Inc. 91,901 732 * Hanger Inc. 21,166 715 * NuVasive Inc. 28,776 705 * HeartWare International Inc. 9,436 691 Abaxis Inc. 15,917 670 * Keryx Biopharmaceuticals Inc. 65,639 663 CONMED Corp. 19,409 660 * Clovis Oncology Inc. 10,837 659 Analogic Corp. 7,680 635 * Quintiles Transnational Holdings Inc. 14,129 634 * Endologix Inc. 39,016 629 * Ironwood Pharmaceuticals Inc. Class A 52,478 622 *,^ Vivus Inc. 66,278 618 Meridian Bioscience Inc. 25,645 607 * Omnicell Inc. 25,402 602 * Ligand Pharmaceuticals Inc. Class B 13,865 600 * Exelixis Inc. 102,591 597 * Bio-Reference Labs Inc. 19,881 594 * Quidel Corp. 20,812 591 * Molina Healthcare Inc. 16,456 586 * Auxilium Pharmaceuticals Inc. 31,559 575 * ArthroCare Corp. 15,866 565 * Infinity Pharmaceuticals Inc. 31,827 555 Cantel Medical Corp. 17,305 551 * MAKO Surgical Corp. 18,595 549 * MannKind Corp. 95,876 546 * Synageva BioPharma Corp. 8,571 543 * ICU Medical Inc. 7,806 530 * Integra LifeSciences Holdings Corp. 12,862 518 * Momenta Pharmaceuticals Inc. 34,498 496 * Neurocrine Biosciences Inc. 43,442 492 * Luminex Corp. 24,212 484 * ABIOMED Inc. 25,058 478 * Spectranetics Corp. 28,352 476 * Healthways Inc. 25,320 469 * Capital Senior Living Corp. 22,028 466 * Lexicon Pharmaceuticals Inc. 196,147 465 * AVANIR Pharmaceuticals Inc. 107,193 454 * Sangamo Biosciences Inc. 43,145 452 * Idenix Pharmaceuticals Inc. 85,895 448 * Accuray Inc. 60,549 447 * IPC The Hospitalist Co. Inc. 8,690 443 * NxStage Medical Inc. 32,746 431 * Exact Sciences Corp. 35,838 423 * Raptor Pharmaceutical Corp. 27,889 417 Kindred Healthcare Inc. 30,465 409 * Corvel Corp. 10,954 405 * Optimer Pharmaceuticals Inc. 32,001 403 Ensign Group Inc. 9,570 393 * Immunomedics Inc. 63,470 393 * Emeritus Corp. 21,044 390 Invacare Corp. 22,386 387 * Cerus Corp. 56,976 382 * Vanguard Health Systems Inc. 17,993 378 * Astex Pharmaceuticals Inc. 43,917 372 *,^ Dendreon Corp. 125,178 367 * BioCryst Pharmaceuticals Inc. 50,235 366 * Curis Inc. 80,968 361 * HealthStream Inc. 9,520 361 * Affymetrix Inc. 56,436 350 * Orexigen Therapeutics Inc. 55,475 341 * Merit Medical Systems Inc. 27,628 335 * Natus Medical Inc. 23,558 334 * Synergy Pharmaceuticals Inc. 71,527 327 * Array BioPharma Inc. 52,460 326 * Furiex Pharmaceuticals Inc. 7,364 324 * Cynosure Inc. Class A 14,058 321 * Endocyte Inc. 23,991 320 Spectrum Pharmaceuticals Inc. 37,874 318 * Dyax Corp. 45,556 313 * Anika Therapeutics Inc. 12,958 310 * Geron Corp. 91,251 306 * Progenics Pharmaceuticals Inc. 60,157 303 * AMAG Pharmaceuticals Inc. 14,059 302 US Physical Therapy Inc. 9,706 302 * Amedisys Inc. 17,343 299 * Depomed Inc. 39,879 298 * XOMA Corp. 64,570 289 * Staar Surgical Co. 20,857 282 * AcelRx Pharmaceuticals Inc. 26,200 282 * Emergent Biosolutions Inc. 14,739 281 * PharMerica Corp. 21,138 280 * Lannett Co. Inc. 12,824 280 * Navidea Biopharmaceuticals Inc. 103,177 273 * Gentiva Health Services Inc. 22,578 272 * BioScrip Inc. 30,777 270 * Sciclone Pharmaceuticals Inc. 51,083 259 * Dynavax Technologies Corp. 211,951 254 * Chelsea Therapeutics International Ltd. 81,316 245 Select Medical Holdings Corp. 30,255 244 * Neuralstem Inc. 89,870 244 Hi-Tech Pharmacal Co. Inc. 5,631 243 * GenMark Diagnostics Inc. 19,800 241 * Genomic Health Inc. 7,851 240 * Sequenom Inc. 89,808 240 * Cardiovascular Systems Inc. 11,933 239 * Insys Therapeutics Inc. 6,800 238 * Tornier NV 12,193 236 National Healthcare Corp. 4,971 235 * MEI Pharma Inc. 20,500 232 * Inovio Pharmaceuticals Inc. 111,036 230 * Orthofix International NV 10,970 229 * Peregrine Pharmaceuticals Inc. 161,099 227 * Threshold Pharmaceuticals Inc. 48,500 226 * Repros Therapeutics Inc. 8,356 224 * Accretive Health Inc. 24,000 219 *,^ ZIOPHARM Oncology Inc. 55,207 218 * AngioDynamics Inc. 16,480 218 * OraSure Technologies Inc. 35,479 213 * Novavax Inc. 66,616 211 * Zogenix Inc. 111,107 207 * Rochester Medical Corp. 10,205 204 * Rigel Pharmaceuticals Inc. 56,833 203 * Anacor Pharmaceuticals Inc. 19,145 203 * Fluidigm Corp. 9,231 203 * Triple-S Management Corp. Class B 10,944 201 * Albany Molecular Research Inc. 15,491 200 * Antares Pharma Inc. 49,102 199 * RTI Surgical Inc. 53,268 199 * Insmed Inc. 12,411 194 * Intercept Pharmaceuticals Inc. 2,800 193 * Repligen Corp. 17,009 189 * LHC Group Inc. 8,033 188 Atrion Corp. 694 180 * Targacept Inc. 33,767 179 * Merrimack Pharmaceuticals Inc. 47,077 179 * Osiris Therapeutics Inc. 10,227 170 CryoLife Inc. 24,270 170 * Symmetry Medical Inc. 19,705 161 * Synta Pharmaceuticals Corp. 25,345 160 Pain Therapeutics Inc. 58,641 160 * AVEO Pharmaceuticals Inc. 76,039 157 * SurModics Inc. 6,580 156 * Cadence Pharmaceuticals Inc. 24,509 155 Universal American Corp. 20,228 154 *,^ Celsion Corp. 128,000 147 * Sagent Pharmaceuticals Inc. 6,955 142 * Zalicus Inc. 116,845 140 * Hansen Medical Inc. 77,181 138 * MiMedx Group Inc. 32,893 137 * Chindex International Inc. 7,782 133 * XenoPort Inc. 22,998 131 * Unilife Corp. 37,990 126 * Achillion Pharmaceuticals Inc. 41,679 126 * Vanda Pharmaceuticals Inc. 11,447 126 * Rockwell Medical Inc. 11,000 126 * Alphatec Holdings Inc. 62,759 124 * Solta Medical Inc. 58,022 121 * Cytokinetics Inc. 15,316 116 * Five Star Quality Care Inc. 22,405 116 * Exactech Inc. 5,675 114 * NewLink Genetics Corp. 6,031 113 * Catalyst Pharmaceutical Partners Inc. 37,100 113 *,^ StemCells Inc. 66,766 112 * Northwest Biotherapeutics Inc. 31,998 107 * Amicus Therapeutics Inc. 45,414 105 * Stemline Therapeutics Inc. 2,300 104 * Vical Inc. 80,160 100 * Omeros Corp. 10,163 99 * Oncothyreon Inc. 47,616 98 * Biotime Inc. 25,678 98 * Durect Corp. 72,172 97 * Corcept Therapeutics Inc. 60,515 96 * TearLab Corp. 8,500 94 * SIGA Technologies Inc. 23,958 92 * Pozen Inc. 15,678 90 * Cyclacel Pharmaceuticals Inc. 20,223 86 * Arqule Inc. 36,032 84 * Galena Biopharma Inc. 36,836 84 * Supernus Pharmaceuticals Inc. 11,300 83 * Acura Pharmaceuticals Inc. 42,396 81 * Harvard Bioscience Inc. 15,002 79 * Medical Action Industries Inc. 11,756 78 * Alliance HealthCare Services Inc. 2,813 78 * Coronado Biosciences Inc. 10,595 74 * Biolase Inc. 38,394 73 * BioTelemetry Inc. 7,373 73 Psychemedics Corp. 5,340 71 * Vascular Solutions Inc. 4,150 70 * Organovo Holdings Inc. 12,041 69 * Affymax Inc. 50,201 68 * Apricus Biosciences Inc. 31,988 67 Almost Family Inc. 3,364 65 * EnteroMedics Inc. 50,225 63 * Hyperion Therapeutics Inc. 2,400 63 * Portola Pharmaceuticals Inc. 2,307 62 *,^ Vermillion Inc. 24,000 62 * Pacific Biosciences of California Inc. 11,021 61 * GTx Inc. 29,924 60 * KYTHERA Biopharmaceuticals Inc. 1,300 59 * Alexza Pharmaceuticals Inc. 11,556 59 * Accelerate Diagnostics Inc. 4,300 58 * Cleveland Biolabs Inc. 33,849 53 * Discovery Laboratories Inc. 26,871 53 * BioSpecifics Technologies Corp. 2,292 45 * Athersys Inc. 26,120 43 * Cumberland Pharmaceuticals Inc. 9,063 41 * OncoGenex Pharmaceutical Inc. 4,401 41 * Cytori Therapeutics Inc. 17,311 40 * Cutera Inc. 4,463 40 * Foundation Medicine Inc. 973 39 * AtriCure Inc. 3,429 38 * Transcept Pharmaceuticals Inc. 11,798 38 Utah Medical Products Inc. 630 37 * Columbia Laboratories Inc. 5,018 36 * Ampio Pharmaceuticals Inc. 4,700 35 * Enzo Biochem Inc. 13,621 34 * Skilled Healthcare Group Inc. 7,829 34 * BG Medicine Inc. 36,641 34 * TrovaGene Inc. 4,491 32 * ChemoCentryx Inc. 5,700 32 * LCA-Vision Inc. 8,549 31 * CytRx Corp. 9,502 31 * RadNet Inc. 12,586 30 * Theragenics Corp. 13,219 29 * Sunesis Pharmaceuticals Inc. 5,600 28 * Sucampo Pharmaceuticals Inc. Class A 4,106 26 * BIND Therapeutics Inc. 1,783 25 * Medgenics Inc. 3,150 25 * Ophthotech Corp. 708 21 *,^ Novabay Pharmaceuticals Inc. 11,900 20 * BSD Medical Corp. 14,039 19 * PhotoMedex Inc. 1,200 19 * Cornerstone Therapeutics Inc. 1,995 19 Enzon Pharmaceuticals Inc. 10,614 18 *,^ MELA Sciences Inc. 23,282 17 * Heska Corp. 2,600 16 * Hemispherx Biopharma Inc. 55,442 13 * ERBA Diagnostics Inc. 8,700 13 * Synergetics USA Inc. 2,643 12 * Hooper Holmes Inc. 25,291 12 * pSivida Corp. 2,500 10 * ThermoGenesis Corp. 9,641 10 * Alimera Sciences Inc. 2,578 10 * Bovie Medical Corp. 3,373 10 * Synthetic Biologics Inc. 5,479 9 * Entremed Inc. 5,128 9 * Stereotaxis Inc. 2,694 9 * Agenus Inc. 3,040 8 * Digirad Corp. 3,306 8 * Cardica Inc. 6,274 8 * Derma Sciences Inc. 600 7 * Vision Sciences Inc. 7,510 7 * Delcath Systems Inc. 18,227 6 * Aastrom Biosciences Inc. 20,330 6 * InfuSystems Holdings Inc. 3,850 5 * Verastem Inc. 400 5 * ANI Pharmaceuticals Inc. 416 4 * Wright Medical Group Inc. Rights Exp. 12/31/2049 11,147 4 * Cel-Sci Corp. 1,936 3 * Anthera Pharmaceuticals Inc. Class A 816 3 * Baxano Surgical Inc. 1,691 2 * Biodel Inc. 500 2 Daxor Corp. 100 1 * Mast Therapeutics Inc. 1,416 1 * Palatin Technologies Inc. 160 — Industrials (8.0%) General Electric Co. 6,550,804 156,499 United Technologies Corp. 590,178 63,633 Boeing Co. 485,284 57,021 3M Co. 439,609 52,494 Union Pacific Corp. 298,460 46,363 United Parcel Service Inc. Class B 464,097 42,405 Honeywell International Inc. 504,826 41,921 Caterpillar Inc. 416,577 34,730 Accenture plc Class A 414,769 30,544 Emerson Electric Co. 459,638 29,739 Danaher Corp. 380,327 26,364 Lockheed Martin Corp. 206,496 26,339 Automatic Data Processing Inc. 310,586 22,480 FedEx Corp. 193,224 22,049 Precision Castparts Corp. 93,589 21,267 Eaton Corp. plc 304,864 20,987 Illinois Tool Works Inc. 273,668 20,873 Deere & Co. 246,262 20,043 General Dynamics Corp. 213,772 18,709 CSX Corp. 655,384 16,870 Cummins Inc. 120,425 16,001 Raytheon Co. 207,399 15,984 * LinkedIn Corp. Class A 63,852 15,711 Norfolk Southern Corp. 200,682 15,523 Northrop Grumman Corp. 148,021 14,100 TE Connectivity Ltd. 266,059 13,777 PACCAR Inc. 227,667 12,672 Waste Management Inc. 286,510 11,816 Ingersoll-Rand plc 177,826 11,548 Agilent Technologies Inc. 212,788 10,905 WW Grainger Inc. 40,249 10,534 Parker Hannifin Corp. 95,944 10,431 Tyco International Ltd. 297,147 10,394 Sherwin-Williams Co. 56,134 10,226 Dover Corp. 109,665 9,851 Rockwell Automation Inc. 89,151 9,534 Fastenal Co. 171,916 8,639 Paychex Inc. 211,640 8,601 Roper Industries Inc. 63,787 8,475 * Fiserv Inc. 83,678 8,456 Pentair Ltd. 128,151 8,322 Amphenol Corp. Class A 102,244 7,912 Fidelity National Information Services Inc. 168,783 7,838 Xerox Corp. 753,192 7,750 Kansas City Southern 70,858 7,749 Fluor Corp. 104,922 7,445 AMETEK Inc. 157,063 7,228 * Stericycle Inc. 55,227 6,373 * Alliance Data Systems Corp. 29,823 6,307 * Verisk Analytics Inc. Class A 96,918 6,296 CH Robinson Worldwide Inc. 102,740 6,119 Rockwell Collins Inc. 86,745 5,887 Expeditors International of Washington Inc. 132,399 5,833 Republic Services Inc. Class A 174,678 5,827 Flowserve Corp. 90,442 5,643 Pall Corp. 71,819 5,533 ADT Corp. 128,693 5,233 L-3 Communications Holdings Inc. 54,912 5,189 Textron Inc. 180,487 4,983 * B/E Aerospace Inc. 67,414 4,976 * Trimble Navigation Ltd. 165,173 4,907 Masco Corp. 229,632 4,887 * Jacobs Engineering Group Inc. 80,352 4,675 Rock Tenn Co. Class A 46,151 4,674 * FleetCor Technologies Inc. 42,086 4,636 * Mettler-Toledo International Inc. 19,292 4,632 Towers Watson & Co. Class A 42,041 4,497 Fortune Brands Home & Security Inc. 106,780 4,445 MeadWestvaco Corp. 113,705 4,364 Vulcan Materials Co. 83,514 4,327 TransDigm Group Inc. 30,322 4,206 Ball Corp. 93,349 4,189 JB Hunt Transport Services Inc. 56,452 4,117 * Crown Holdings Inc. 90,578 3,830 * Quanta Services Inc. 135,257 3,721 Wabtec Corp. 58,877 3,702 Avnet Inc. 87,891 3,666 Manpowergroup Inc. 50,385 3,665 Packaging Corp. of America 62,990 3,596 Donaldson Co. Inc. 94,289 3,595 * Flextronics International Ltd. 393,811 3,580 AGCO Corp. 59,146 3,574 Lincoln Electric Holdings Inc. 52,876 3,523 Hubbell Inc. Class B 33,419 3,500 * United Rentals Inc. 59,983 3,496 Joy Global Inc. 68,051 3,473 IDEX Corp. 52,902 3,452 Sealed Air Corp. 125,937 3,424 Waste Connections Inc. 75,160 3,413 Timken Co. 55,347 3,343 Xylem Inc. 119,371 3,334 Robert Half International Inc. 85,159 3,324 Total System Services Inc. 109,686 3,227 Cintas Corp. 62,996 3,225 MDU Resources Group Inc. 115,045 3,218 Valspar Corp. 50,202 3,184 * Owens-Illinois Inc. 105,386 3,164 * Colfax Corp. 55,672 3,145 * Arrow Electronics Inc. 64,462 3,128 KBR Inc. 94,750 3,093 * Sensata Technologies Holding NV 78,775 3,015 Iron Mountain Inc. 110,645 2,990 * CoStar Group Inc. 17,515 2,941 Graco Inc. 39,519 2,927 Martin Marietta Materials Inc. 29,763 2,922 Carlisle Cos. Inc. 40,701 2,861 FLIR Systems Inc. 90,951 2,856 * Kirby Corp. 32,815 2,840 * Owens Corning 72,206 2,742 * Oshkosh Corp. 55,922 2,739 PerkinElmer Inc. 71,718 2,707 Jack Henry & Associates Inc. 52,077 2,688 * Genesee & Wyoming Inc. Class A 28,055 2,608 Nordson Corp. 35,170 2,590 URS Corp. 48,137 2,587 Bemis Co. Inc. 66,155 2,581 MSC Industrial Direct Co. Inc. Class A 31,702 2,579 Aptargroup Inc. 42,642 2,564 Jabil Circuit Inc. 117,352 2,544 Acuity Brands Inc. 27,528 2,533 Sonoco Products Co. 65,032 2,532 Global Payments Inc. 48,968 2,501 Molex Inc. 64,636 2,490 * Hexcel Corp. 63,978 2,482 Broadridge Financial Solutions Inc. 76,599 2,432 Babcock & Wilcox Co. 71,388 2,407 FEI Co. 26,826 2,355 Triumph Group Inc. 33,270 2,336 AO Smith Corp. 51,252 2,317 Trinity Industries Inc. 50,551 2,292 Kennametal Inc. 50,097 2,284 * Terex Corp. 67,834 2,279 Valmont Industries Inc. 16,373 2,274 SPX Corp. 26,194 2,217 * WEX Inc. 25,036 2,197 Lennox International Inc. 29,045 2,186 Huntington Ingalls Industries Inc. 32,072 2,162 * WESCO International Inc. 28,199 2,158 ITT Corp. 57,867 2,080 Alliant Techsystems Inc. 20,595 2,009 Ryder System Inc. 33,566 2,004 Toro Co. 36,763 1,998 National Instruments Corp. 63,722 1,971 Eagle Materials Inc. 27,014 1,960 * Genpact Ltd. 103,415 1,952 * Vantiv Inc. Class A 69,770 1,949 * NeuStar Inc. Class A 39,376 1,948 * Clean Harbors Inc. 33,167 1,946 * Teledyne Technologies Inc. 22,887 1,944 * AECOM Technology Corp. 61,596 1,926 * Old Dominion Freight Line Inc. 41,364 1,902 Exelis Inc. 120,398 1,891 MAXIMUS Inc. 41,942 1,889 Regal-Beloit Corp. 27,719 1,883 * Spirit Aerosystems Holdings Inc. Class A 77,674 1,883 Generac Holdings Inc. 43,745 1,865 EnerSys Inc. 30,595 1,855 RR Donnelley & Sons Co. 116,475 1,840 Crane Co. 29,813 1,839 Belden Inc. 28,054 1,797 CLARCOR Inc. 32,030 1,779 Actuant Corp. Class A 44,767 1,739 Lender Processing Services Inc. 52,167 1,736 * USG Corp. 59,413 1,698 Manitowoc Co. Inc. 86,048 1,685 Cognex Corp. 53,674 1,683 * Foster Wheeler AG 63,116 1,662 World Fuel Services Corp. 44,460 1,659 Landstar System Inc. 29,443 1,648 EMCOR Group Inc. 41,120 1,609 Woodward Inc. 39,382 1,608 * Louisiana-Pacific Corp. 90,331 1,589 * CoreLogic Inc. 58,442 1,581 Corporate Executive Board Co. 21,667 1,573 Con-way Inc. 36,225 1,561 * Anixter International Inc. 17,798 1,560 * Moog Inc. Class A 26,538 1,557 Watsco Inc. 16,433 1,549 Covanta Holding Corp. 71,504 1,529 * Zebra Technologies Corp. 32,580 1,483 * DigitalGlobe Inc. 45,757 1,447 * Esterline Technologies Corp. 18,094 1,446 GATX Corp. 29,693 1,411 * Advisory Board Co. 23,092 1,374 Deluxe Corp. 32,554 1,356 * Armstrong World Industries Inc. 24,654 1,355 Silgan Holdings Inc. 28,634 1,346 Air Lease Corp. Class A 47,939 1,326 Harsco Corp. 52,115 1,298 Curtiss-Wright Corp. 27,061 1,271 Applied Industrial Technologies Inc. 24,478 1,261 * Graphic Packaging Holding Co. 145,745 1,248 * Navistar International Corp. 33,644 1,227 * Euronet Worldwide Inc. 30,784 1,225 * MasTec Inc. 39,883 1,208 IPG Photonics Corp. 21,400 1,205 * MWI Veterinary Supply Inc. 7,896 1,179 Convergys Corp. 60,036 1,126 Littelfuse Inc. 14,306 1,119 * Vishay Intertechnology Inc. 84,138 1,085 * Cardtronics Inc. 29,187 1,083 * VistaPrint NV 19,007 1,074 * Tetra Tech Inc. 41,489 1,074 * Swift Transportation Co. 53,138 1,073 United Stationers Inc. 24,349 1,059 Mine Safety Appliances Co. 20,276 1,046 * Itron Inc. 24,267 1,039 * On Assignment Inc. 31,016 1,024 TAL International Group Inc. 21,639 1,011 Barnes Group Inc. 28,635 1,000 Watts Water Technologies Inc. Class A 17,669 996 * RBC Bearings Inc. 15,095 995 UniFirst Corp. 9,378 979 * WageWorks Inc. 19,400 979 General Cable Corp. 30,741 976 Heartland Payment Systems Inc. 24,558 975 Franklin Electric Co. Inc. 24,729 974 UTi Worldwide Inc. 64,273 971 Mueller Industries Inc. 17,442 971 * Berry Plastics Group Inc. 48,254 964 * Veeco Instruments Inc. 25,607 953 * Trimas Corp. 25,462 950 * FTI Consulting Inc. 25,045 947 * Sanmina Corp. 53,796 941 Coherent Inc. 15,235 936 * Proto Labs Inc. 12,200 932 * OSI Systems Inc. 12,359 920 * Texas Industries Inc. 13,866 919 ABM Industries Inc. 34,443 917 * Outerwall Inc. 18,322 916 * Hub Group Inc. Class A 23,173 909 * Mobile Mini Inc. 26,640 907 Greif Inc. Class A 18,332 899 Brady Corp. Class A 29,469 899 Brink's Co. 31,482 891 Simpson Manufacturing Co. Inc. 27,205 886 * PHH Corp. 37,127 881 Molex Inc. Class A 23,000 880 Sturm Ruger & Co. Inc. 13,987 876 * Universal Display Corp. 27,115 868 Forward Air Corp. 21,446 865 HEICO Corp. Class A 17,198 862 * EnPro Industries Inc. 14,163 853 * Plexus Corp. 22,723 845 Mueller Water Products Inc. Class A 102,158 816 * Atlas Air Worldwide Holdings Inc. 17,670 815 * Benchmark Electronics Inc. 35,435 811 Allison Transmission Holdings Inc. 31,087 779 HEICO Corp. 11,475 777 Raven Industries Inc. 22,435 734 * Orbital Sciences Corp. 33,890 718 Kaydon Corp. 20,179 717 AAR Corp. 26,216 716 Matson Inc. 27,240 715 Acacia Research Corp. 30,846 711 * TrueBlue Inc. 29,118 699 * GrafTech International Ltd. 81,021 685 Aircastle Ltd. 39,202 683 Granite Construction Inc. 22,288 682 Insperity Inc. 17,944 675 Werner Enterprises Inc. 28,843 673 Knight Transportation Inc. 40,467 669 * HD Supply Holdings Inc. 30,100 661 * II-VI Inc. 35,112 661 * Huron Consulting Group Inc. 12,539 660 * GenCorp Inc. 40,697 652 Apogee Enterprises Inc. 21,689 644 * Rogers Corp. 10,800 642 Tennant Co. 10,272 637 * Aegion Corp. Class A 25,897 615 * Taser International Inc. 40,373 602 AAON Inc. 22,632 601 Kaman Corp. 15,791 598 G&K Services Inc. Class A 9,863 596 AZZ Inc. 13,992 586 Otter Tail Corp. 21,206 585 EVERTEC Inc. 26,340 585 Lindsay Corp. 7,147 583 * Korn/Ferry International 27,192 582 * ExamWorks Group Inc. 22,310 580 MTS Systems Corp. 8,988 578 * Federal Signal Corp. 44,892 578 CIRCOR International Inc. 9,289 578 * Wesco Aircraft Holdings Inc. 27,464 575 * Greatbatch Inc. 16,856 574 Albany International Corp. 15,959 572 Cubic Corp. 10,615 570 Methode Electronics Inc. 20,236 567 * H&E Equipment Services Inc. 20,696 550 * Checkpoint Systems Inc. 32,835 548 Altra Holdings Inc. 20,326 547 * Wabash National Corp. 46,574 543 Standex International Corp. 8,993 534 ESCO Technologies Inc. 15,980 531 Arkansas Best Corp. 20,533 527 Universal Forest Products Inc. 12,347 520 Encore Wire Corp. 13,150 519 * Headwaters Inc. 57,423 516 Exponent Inc. 7,175 515 Heartland Express Inc. 35,713 507 McGrath RentCorp 13,927 497 * Sykes Enterprises Inc. 27,649 495 Primoris Services Corp. 19,354 493 * Meritor Inc. 62,385 490 * Saia Inc. 15,607 487 * ExlService Holdings Inc. 16,207 462 * Tutor Perini Corp. 21,411 456 * Smith & Wesson Holding Corp. 40,693 447 AVX Corp. 34,043 447 Textainer Group Holdings Ltd. 11,800 447 * Navigant Consulting Inc. 28,877 446 * Rofin-Sinar Technologies Inc. 18,325 444 Sun Hydraulics Corp. 12,172 441 Griffon Corp. 35,054 440 Quanex Building Products Corp. 23,333 439 * FARO Technologies Inc. 10,277 433 Resources Connection Inc. 31,933 433 Kforce Inc. 24,425 432 Gorman-Rupp Co. 10,510 422 * LifeLock Inc. 28,187 418 * Trex Co. Inc. 8,362 414 Schnitzer Steel Industries Inc. 15,012 413 Ennis Inc. 22,684 409 * TeleTech Holdings Inc. 16,299 409 ManTech International Corp. Class A 14,170 408 John Bean Technologies Corp. 16,323 406 * Team Inc. 10,152 404 * ICF International Inc. 11,385 403 Comfort Systems USA Inc. 23,968 403 * Imperva Inc. 9,556 402 Badger Meter Inc. 8,607 400 CTS Corp. 25,355 400 Booz Allen Hamilton Holding Corp. 20,588 398 * Measurement Specialties Inc. 7,293 396 * Rexnord Corp. 19,000 395 * MYR Group Inc. 15,966 388 Astec Industries Inc. 10,710 385 * DXP Enterprises Inc. 4,856 383 Materion Corp. 11,837 379 * TTM Technologies Inc. 38,752 378 Quad/Graphics Inc. 12,433 377 * ServiceSource International Inc. 30,900 373 Black Box Corp. 12,100 371 * Astronics Corp. 7,457 371 American Science & Engineering Inc. 5,972 360 * Monster Worldwide Inc. 80,886 358 Hyster-Yale Materials Handling Inc. 3,952 354 * Roadrunner Transportation Systems Inc. 12,452 352 Kadant Inc. 10,437 351 US Ecology Inc. 11,545 348 * GP Strategies Corp. 13,141 345 * Engility Holdings Inc. 10,820 343 * AMN Healthcare Services Inc. 24,806 341 * Furmanite Corp. 34,003 337 Viad Corp. 13,356 333 * Columbus McKinnon Corp. 13,843 333 Alamo Group Inc. 6,801 333 * Era Group Inc. 12,077 328 Landauer Inc. 6,399 328 * Newport Corp. 20,763 325 * Thermon Group Holdings Inc. 13,820 319 * XPO Logistics Inc. 14,504 314 * Consolidated Graphics Inc. 5,594 314 Kelly Services Inc. Class A 15,756 307 Celadon Group Inc. 16,274 304 * Rentrak Corp. 9,150 298 Graham Corp. 8,237 298 * Greenbrier Cos. Inc. 11,981 296 * Boise Cascade Co. 10,937 295 * Global Cash Access Holdings Inc. 37,664 294 * Builders FirstSource Inc. 49,799 293 * Lydall Inc. 16,993 292 * RPX Corp. 16,631 292 Myers Industries Inc. 14,177 285 Park Electrochemical Corp. 9,837 282 * Powell Industries Inc. 4,576 280 * Dice Holdings Inc. 32,822 279 LB Foster Co. Class A 6,035 276 Electro Rent Corp. 14,869 270 * Park-Ohio Holdings Corp. 6,929 266 * Nortek Inc. 3,871 266 * Maxwell Technologies Inc. 29,213 265 Great Lakes Dredge & Dock Corp. 35,589 264 * PowerSecure International Inc. 16,373 263 * Odyssey Marine Exploration Inc. 85,644 258 Kimball International Inc. Class B 23,209 257 * CBIZ Inc. 34,285 255 * Fabrinet 14,701 248 * American Woodmark Corp. 7,124 247 Electro Scientific Industries Inc. 21,052 247 * Capstone Turbine Corp. 206,590 244 * Landec Corp. 19,722 241 Daktronics Inc. 21,381 239 * AM Castle & Co. 14,779 238 Multi-Color Corp. 6,875 233 * InnerWorkings Inc. 23,576 232 * Anaren Inc. 8,757 223 Marten Transport Ltd. 12,984 223 FreightCar America Inc. 10,711 222 Cass Information Systems Inc. 3,999 213 * Aerovironment Inc. 8,950 207 * Bazaarvoice Inc. 22,357 203 *,^ ExOne Co. 4,700 200 Michael Baker Corp. 4,938 200 * Ducommun Inc. 6,959 200 * Energy Recovery Inc. 27,356 198 * Layne Christensen Co. 9,723 194 * Flow International Corp. 48,130 192 * Gibraltar Industries Inc. 13,317 190 Heidrick & Struggles International Inc. 9,960 190 * Kemet Corp. 45,233 189 * ARC Document Solutions Inc. 40,434 186 * Advanced Emissions Solutions Inc. 4,260 182 Universal Technical Institute Inc. 14,744 179 Houston Wire & Cable Co. 13,216 178 * Nuverra Environmental Solutions Inc. 76,947 176 Ceco Environmental Corp. 12,444 175 * Air Transport Services Group Inc. 23,358 175 Barrett Business Services Inc. 2,591 174 * Cenveo Inc. 58,650 173 CDI Corp. 11,000 168 * AEP Industries Inc. 2,200 163 * CAI International Inc. 6,958 162 Twin Disc Inc. 6,195 162 * Mistras Group Inc. 9,486 161 * Lionbridge Technologies Inc. 43,678 161 * Pacer International Inc. 25,829 160 * Zygo Corp. 9,810 157 * Vicor Corp. 19,156 157 * EnerNOC Inc. 10,170 152 NN Inc. 9,782 152 * Rubicon Technology Inc. 12,306 149 American Railcar Industries Inc. 3,786 149 * Higher One Holdings Inc. 19,234 148 Global Power Equipment Group Inc. 7,182 144 * Accuride Corp. 28,077 144 Miller Industries Inc. 8,444 143 * Cross Country Healthcare Inc. 23,007 139 * Tecumseh Products Co. Class A 15,481 139 * Northwest Pipe Co. 4,138 136 NACCO Industries Inc. Class A 2,423 134 Insteel Industries Inc. 8,334 134 * Orion Marine Group Inc. 12,711 132 * Multi-Fineline Electronix Inc. 8,031 130 * Casella Waste Systems Inc. Class A 22,316 128 Dynamic Materials Corp. 5,484 127 * Kratos Defense & Security Solutions Inc. 15,334 127 * BlueLinx Holdings Inc. 64,799 126 Pike Electric Corp. 10,717 121 * American Superconductor Corp. 51,337 120 * TRC Cos. Inc. 15,885 118 Spartan Motors Inc. 18,288 111 * Willis Lease Finance Corp. 6,897 108 Douglas Dynamics Inc. 7,304 108 * Vishay Precision Group Inc. 7,362 107 * Commercial Vehicle Group Inc. 13,259 106 * USA Truck Inc. 11,774 105 International Shipholding Corp. 3,746 103 * Echo Global Logistics Inc. 4,855 102 Crawford & Co. Class B 10,423 101 * Sterling Construction Co. Inc. 10,629 98 * Fuel Tech Inc. 22,233 97 * ModusLink Global Solutions Inc. 34,817 95 * NVE Corp. 1,868 95 * Taminco Corp. 4,696 95 * CRA International Inc. 4,914 91 * Xerium Technologies Inc. 7,688 89 * GSI Group Inc. 9,303 89 * NCI Building Systems Inc. 6,866 87 LSI Industries Inc. 10,179 86 * Heritage-Crystal Clean Inc. 4,692 85 Greif Inc. Class B 1,500 80 * Quality Distribution Inc. 8,481 78 * PGT Inc. 7,864 78 Omega Flex Inc. 4,103 78 * Astronics Corp. Class B 1,542 77 * Swisher Hygiene Inc. 126,401 77 * LMI Aerospace Inc. 5,487 73 * Official Payments Holdings Inc. Class B 8,667 72 * Research Frontiers Inc. 16,958 72 * Key Technology Inc. 5,155 72 Bel Fuse Inc. Class A 4,000 69 * Newtek Business Services Inc. 22,635 67 PAM Transportation Services Inc. 3,724 65 * Sparton Corp. 2,504 64 * StarTek Inc. 9,900 64 VSE Corp. 1,353 64 * Intevac Inc. 10,787 63 * Patriot Transportation Holding Inc. 1,824 62 Hurco Cos. Inc. 2,292 59 * Hudson Global Inc. 18,270 59 * Harris Interactive Inc. 29,374 59 * Aeroflex Holding Corp. 8,237 58 * Perma-Fix Environmental Services 79,328 57 Argan Inc. 2,465 54 Lincoln Educational Services Corp. 11,331 52 * Hill International Inc. 15,822 52 * US Concrete Inc. 2,600 52 * PMFG Inc. 6,918 51 * Metalico Inc. 36,410 51 * Covenant Transportation Group Inc. Class A 8,013 51 *,^ Revolution Lighting Technologies Inc. 19,300 49 * Rand Logistics Inc. 10,069 49 * Orion Energy Systems Inc. 13,048 49 Hardinge Inc. 3,155 49 * National Research Corp. Class A 2,481 47 * Ameresco Inc. Class A 4,642 47 Innovative Solutions & Support Inc. 5,724 46 * Ultralife Corp. 11,350 45 Coleman Cable Inc. 2,064 44 * Ply Gem Holdings Inc. 3,100 43 * Broadwind Energy Inc. 5,391 42 Richardson Electronics Ltd. 3,681 42 * Franklin Covey Co. 2,286 41 Bel Fuse Inc. Class B 2,233 39 * Magnetek Inc. 2,118 38 * Active Power Inc. 11,996 35 * Information Services Group Inc. 8,116 34 * YRC Worldwide Inc. 1,800 30 * Lawson Products Inc. 2,928 30 * Innotrac Corp. 5,748 30 * Document Security Systems Inc. 26,073 30 * Dolan Co. 12,430 28 * Asure Software Inc. 6,100 26 * UQM Technologies Inc. 14,188 26 * Power Solutions International Inc. 400 24 * United States Lime & Minerals Inc. 399 23 Frequency Electronics Inc. 1,877 22 * Echelon Corp. 8,554 20 * PRGX Global Inc. 3,104 19 * Viasystems Group Inc. 1,189 17 * Planar Systems Inc. 9,036 16 Standard Register Co. 1,341 14 * Microvision Inc. 7,913 14 National Research Corp. Class B 413 12 Crawford & Co. Class A 1,640 12 * Wireless Telecom Group Inc. 5,909 12 * NAPCO Security Technologies Inc. 2,048 11 Universal Truckload Services Inc. 400 11 * Planet Payment Inc. 3,700 9 * American DG Energy Inc. 5,559 9 * Tecumseh Products Co. Class B 1,000 9 * Management Network Group Inc. 3,023 9 * Arotech Corp. 4,507 8 * Sharps Compliance Corp. 2,564 8 Sypris Solutions Inc. 2,100 7 * Synthesis Energy Systems Inc. 7,409 5 * Altair Nanotechnologies Inc. 1,946 5 * BTU International Inc. 1,419 4 * CyberOptics Corp. 593 4 Eastern Co. 156 3 * Lime Energy Co. 3,621 2 * M/A-COM Technology Solutions Holdings Inc. 100 2 * Mattersight Corp. 191 1 * Iteris Inc. 200 — Oil & Gas (5.7%) Exxon Mobil Corp. 2,831,416 243,615 Chevron Corp. 1,242,816 151,002 Schlumberger Ltd. 851,114 75,204 ConocoPhillips 786,754 54,687 Occidental Petroleum Corp. 518,341 48,486 Anadarko Petroleum Corp. 323,379 30,071 EOG Resources Inc. 175,211 29,660 Halliburton Co. 558,260 26,880 Phillips 66 393,019 22,724 National Oilwell Varco Inc. 275,001 21,480 Apache Corp. 250,452 21,323 Pioneer Natural Resources Co. 89,083 16,819 Williams Cos. Inc. 439,425 15,978 Marathon Oil Corp. 456,486 15,922 Noble Energy Inc. 230,889 15,472 Kinder Morgan Inc. 433,061 15,404 Hess Corp. 187,735 14,519 Devon Energy Corp. 248,123 14,332 Baker Hughes Inc. 284,955 13,991 Marathon Petroleum Corp. 201,347 12,951 Valero Energy Corp. 349,246 11,927 Cabot Oil & Gas Corp. 271,130 10,119 Chesapeake Energy Corp. 385,329 9,972 * Cameron International Corp. 158,316 9,241 * FMC Technologies Inc. 152,346 8,443 * Southwestern Energy Co. 226,142 8,227 Ensco plc Class A 150,262 8,077 EQT Corp. 87,142 7,731 Range Resources Corp. 99,817 7,575 * Concho Resources Inc. 67,533 7,348 Murphy Oil Corp. 114,244 6,891 * Weatherford International Ltd. 444,474 6,814 Noble Corp. 162,953 6,155 Oceaneering International Inc. 69,628 5,657 HollyFrontier Corp. 128,606 5,416 Cimarex Energy Co. 52,726 5,083 Core Laboratories NV 29,384 4,972 * Cheniere Energy Inc. 138,335 4,723 * Cobalt International Energy Inc. 185,222 4,605 OGE Energy Corp. 127,190 4,590 * Whiting Petroleum Corp. 76,297 4,566 Helmerich & Payne Inc. 65,112 4,489 * Denbury Resources Inc. 239,680 4,413 Tesoro Corp. 86,864 3,820 * Oil States International Inc. 35,471 3,670 Energen Corp. 46,381 3,543 SM Energy Co. 43,032 3,322 * Gulfport Energy Corp. 49,906 3,211 * Continental Resources Inc. 29,841 3,201 QEP Resources Inc. 115,160 3,189 * Dresser-Rand Group Inc. 49,077 3,062 * Rowan Cos. plc Class A 79,819 2,931 Nabors Industries Ltd. 180,160 2,893 Diamond Offshore Drilling Inc. 44,656 2,783 * Dril-Quip Inc. 23,636 2,712 * Superior Energy Services Inc. 102,431 2,565 * Oasis Petroleum Inc. 50,865 2,499 * WPX Energy Inc. 128,766 2,480 * Chart Industries Inc. 19,448 2,393 * Newfield Exploration Co. 87,322 2,390 * Atwood Oceanics Inc. 39,071 2,150 * Rosetta Resources Inc. 39,070 2,128 * Kodiak Oil & Gas Corp. 171,743 2,071 * Ultra Petroleum Corp. 93,790 1,929 Patterson-UTI Energy Inc. 89,580 1,915 Tidewater Inc. 31,801 1,885 Targa Resources Corp. 24,644 1,798 * SandRidge Energy Inc. 299,868 1,757 * First Solar Inc. 43,479 1,748 * Helix Energy Solutions Group Inc. 65,224 1,655 Bristow Group Inc. 22,171 1,613 SemGroup Corp. Class A 27,242 1,553 * Unit Corp. 31,769 1,477 * MRC Global Inc. 52,317 1,402 Energy XXI Bermuda Ltd. 46,333 1,399 * PDC Energy Inc. 22,695 1,351 Berry Petroleum Co. Class A 30,410 1,312 CARBO Ceramics Inc. 12,827 1,271 * Hornbeck Offshore Services Inc. 20,835 1,197 * McDermott International Inc. 153,431 1,140 SEACOR Holdings Inc. 12,508 1,131 * Laredo Petroleum Holdings Inc. 37,128 1,102 * Exterran Holdings Inc. 37,816 1,043 Western Refining Inc. 33,658 1,011 * Stone Energy Corp. 30,458 988 * Carrizo Oil & Gas Inc. 24,142 901 * EPL Oil & Gas Inc. 23,466 871 * SunPower Corp. Class A 32,284 845 Gulfmark Offshore Inc. 16,101 819 * Forum Energy Technologies Inc. 30,100 813 * Bonanza Creek Energy Inc. 16,800 811 * Rex Energy Corp. 35,338 788 * Bill Barrett Corp. 31,319 786 * Flotek Industries Inc. 33,314 766 * Newpark Resources Inc. 60,292 763 * Magnum Hunter Resources Corp. 121,670 751 * Hercules Offshore Inc. 97,785 721 * Key Energy Services Inc. 97,921 714 RPC Inc. 45,313 701 * Geospace Technologies Corp. 8,064 680 * GT Advanced Technologies Inc. 78,674 670 * TETRA Technologies Inc. 48,754 611 Crosstex Energy Inc. 28,588 597 EXCO Resources Inc. 86,924 586 * Diamondback Energy Inc. 13,600 580 * Northern Oil and Gas Inc. 40,126 579 * Goodrich Petroleum Corp. 22,362 543 *,^ Halcon Resources Corp. 120,272 533 * Sanchez Energy Corp. 19,500 515 * C&J Energy Services Inc. 25,300 508 * Approach Resources Inc. 19,150 503 Delek US Holdings Inc. 23,619 498 * ION Geophysical Corp. 92,205 479 PBF Energy Inc. Class A 21,300 478 * Parker Drilling Co. 82,335 469 * Forest Oil Corp. 73,794 450 Comstock Resources Inc. 26,812 427 * Matador Resources Co. 25,818 422 * Triangle Petroleum Corp. 42,341 416 CVR Energy Inc. 10,729 413 W&T Offshore Inc. 21,220 376 * Swift Energy Co. 31,213 356 * Pioneer Energy Services Corp. 44,319 333 * Matrix Service Co. 16,360 321 * PHI Inc. 8,164 308 Contango Oil & Gas Co. 7,923 291 * Quicksilver Resources Inc. 145,738 287 * Tesco Corp. 16,637 276 * Resolute Energy Corp. 31,024 259 * Willbros Group Inc. 28,013 257 Gulf Island Fabrication Inc. 9,619 236 * Natural Gas Services Group Inc. 8,711 234 * Solazyme Inc. 21,240 229 * Basic Energy Services Inc. 17,335 219 * Athlon Energy Inc. 6,568 215 * Clayton Williams Energy Inc. 3,911 205 * Endeavour International Corp. 36,019 193 * Vaalco Energy Inc. 34,478 192 * Abraxas Petroleum Corp. 72,211 186 * Penn Virginia Corp. 27,470 183 * BPZ Resources Inc. 89,596 175 * REX American Resources Corp. 5,161 159 Green Plains Renewable Energy Inc. 9,376 151 * Harvest Natural Resources Inc. 28,113 150 * Cal Dive International Inc. 71,540 147 * Warren Resources Inc. 48,391 142 * FX Energy Inc. 40,981 141 * KiOR Inc. 49,967 141 * Renewable Energy Group Inc. 9,300 141 *,^ Real Goods Solar Inc. Class A 46,400 130 * Vantage Drilling Co. 72,850 126 * Arabian American Development Co. 13,515 123 * PetroQuest Energy Inc. 30,553 123 * FuelCell Energy Inc. 94,678 122 * Midstates Petroleum Co. Inc. 22,800 117 * Emerald Oil Inc. 14,600 105 * Callon Petroleum Co. 18,549 101 * Dawson Geophysical Co. 3,085 100 Panhandle Oil and Gas Inc. Class A 3,293 93 * Gastar Exploration Inc. 19,065 75 Bolt Technology Corp. 4,114 74 Alon USA Energy Inc. 7,037 72 *,^ Amyris Inc. 28,737 66 * Miller Energy Resources Inc. 8,243 60 * Mitcham Industries Inc. 3,689 56 * Isramco Inc. 447 55 * CAMAC Energy Inc. 66,121 53 * Saratoga Resources Inc. 22,182 53 * US Energy Corp. Wyoming 22,313 47 TGC Industries Inc. 5,577 44 Adams Resources & Energy Inc. 682 38 * Crimson Exploration Inc. 10,486 32 * ZaZa Energy Corp. 22,543 26 * Global Geophysical Services Inc. 9,113 25 * Double Eagle Petroleum Co. 7,447 22 * Verenium Corp. 5,463 22 * Evolution Petroleum Corp. 1,328 15 * Gevo Inc. 7,500 14 * TherapeuticsMD Inc. 4,145 12 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 9,500 9 * PrimeEnergy Corp. 141 7 * Barnwell Industries Inc. 1,000 3 * PostRock Energy Corp. 1,842 2 Technology (8.8%) Apple Inc. 584,379 278,603 Microsoft Corp. 4,822,504 160,638 * Google Inc. Class A 176,234 154,365 International Business Machines Corp. 704,665 130,490 Cisco Systems Inc. 3,437,816 80,514 QUALCOMM Inc. 1,103,456 74,329 Oracle Corp. 2,234,104 74,105 Intel Corp. 3,204,749 73,453 * Facebook Inc. Class A 1,110,674 55,800 EMC Corp. 1,338,528 34,213 Texas Instruments Inc. 708,351 28,525 Hewlett-Packard Co. 1,240,554 26,027 * Yahoo! Inc. 590,741 19,589 * Salesforce.com Inc. 345,045 17,911 * Adobe Systems Inc. 306,896 15,940 * Cognizant Technology Solutions Corp. Class A 193,827 15,917 Corning Inc. 939,429 13,706 Applied Materials Inc. 773,741 13,571 Dell Inc. 961,465 13,239 Intuit Inc. 181,474 12,034 * Micron Technology Inc. 667,964 11,669 Symantec Corp. 449,882 11,135 * Cerner Corp. 198,248 10,418 Analog Devices Inc. 199,882 9,404 NetApp Inc. 218,790 9,325 SanDisk Corp. 154,608 9,201 Motorola Solutions Inc. 153,919 9,140 Broadcom Corp. Class A 340,267 8,850 Western Digital Corp. 137,213 8,699 Seagate Technology plc 194,902 8,525 * Citrix Systems Inc. 120,522 8,510 Xilinx Inc. 171,263 8,025 Altera Corp. 205,456 7,635 KLA-Tencor Corp. 106,324 6,470 * Juniper Networks Inc. 309,767 6,152 * Catamaran Corp. 132,570 6,092 CA Inc. 205,189 6,088 Linear Technology Corp. 150,030 5,950 * Autodesk Inc. 143,964 5,927 * Equinix Inc. 31,779 5,836 Avago Technologies Ltd. Class A 135,040 5,823 * Teradata Corp. 104,648 5,802 * Akamai Technologies Inc. 108,841 5,627 * Red Hat Inc. 121,766 5,618 NVIDIA Corp. 353,618 5,502 Maxim Integrated Products Inc. 183,213 5,460 * Lam Research Corp. 104,906 5,370 * ANSYS Inc. 59,494 5,147 Computer Sciences Corp. 94,992 4,915 Microchip Technology Inc. 120,534 4,856 * VeriSign Inc. 92,340 4,699 * Cree Inc. 77,291 4,652 * VMware Inc. Class A 54,160 4,382 * F5 Networks Inc. 50,393 4,322 * NCR Corp. 106,767 4,229 Harris Corp. 68,756 4,077 * ServiceNow Inc. 74,794 3,886 * Rackspace Hosting Inc. 71,500 3,772 * Synopsys Inc. 99,286 3,743 * Nuance Communications Inc. 189,615 3,545 * Workday Inc. Class A 42,551 3,444 * Gartner Inc. 56,920 3,415 Garmin Ltd. 75,407 3,408 * 3D Systems Corp. 58,802 3,175 * Concur Technologies Inc. 28,703 3,172 * Skyworks Solutions Inc. 120,759 3,000 Marvell Technology Group Ltd. 253,368 2,914 * Splunk Inc. 46,785 2,809 LSI Corp. 353,403 2,764 IAC/InterActiveCorp 49,654 2,715 * Informatica Corp. 69,178 2,696 * TIBCO Software Inc. 99,315 2,541 Leidos Holdings Inc. 54,850 2,497 * Ultimate Software Group Inc. 16,910 2,493 * CommVault Systems Inc. 28,346 2,490 * Cadence Design Systems Inc. 182,679 2,466 * MICROS Systems Inc. 49,307 2,462 * athenahealth Inc. 22,383 2,430 Pitney Bowes Inc. 129,762 2,360 Solera Holdings Inc. 44,385 2,347 * Brocade Communications Systems Inc. 284,956 2,294 * Ingram Micro Inc. 98,488 2,270 * JDS Uniphase Corp. 151,671 2,231 * PTC Inc. 76,586 2,177 * ON Semiconductor Corp. 288,982 2,110 * Aspen Technology Inc. 60,469 2,089 * NetSuite Inc. 19,127 2,065 * Teradyne Inc. 122,795 2,029 * Atmel Corp. 261,749 1,947 Mentor Graphics Corp. 73,126 1,709 * Fortinet Inc. 83,771 1,697 * SS&C Technologies Holdings Inc. 44,528 1,696 * Tyler Technologies Inc. 19,392 1,696 * ViaSat Inc. 26,320 1,678 * Ciena Corp. 66,360 1,658 AOL Inc. 47,347 1,637 * Qlik Technologies Inc. 47,615 1,630 * Allscripts Healthcare Solutions Inc. 109,313 1,625 * VeriFone Systems Inc. 70,394 1,609 * Medidata Solutions Inc. 16,161 1,599 * Guidewire Software Inc. 33,207 1,564 * Advanced Micro Devices Inc. 392,897 1,493 * Riverbed Technology Inc. 100,401 1,465 Compuware Corp. 130,570 1,462 DST Systems Inc. 19,357 1,460 * Sourcefire Inc. 19,088 1,449 * SolarWinds Inc. 41,241 1,446 * Microsemi Corp. 59,440 1,441 Diebold Inc. 47,903 1,406 j2 Global Inc. 28,392 1,406 * ACI Worldwide Inc. 25,413 1,374 Lexmark International Inc. Class A 40,634 1,341 * Finisar Corp. 58,538 1,325 * Semtech Corp. 43,818 1,314 * Cavium Inc. 31,194 1,285 * Cornerstone OnDemand Inc. 24,868 1,279 Plantronics Inc. 27,772 1,279 * Verint Systems Inc. 34,299 1,271 * Rovi Corp. 65,406 1,254 Fair Isaac Corp. 22,595 1,249 * ARRIS Group Inc. 71,672 1,223 * SunEdison Inc. 151,077 1,204 * Dealertrack Technologies Inc. 28,066 1,202 * Polycom Inc. 109,120 1,192 * Manhattan Associates Inc. 12,470 1,190 * EchoStar Corp. Class A 26,997 1,186 * Aruba Networks Inc. 69,929 1,164 * Tech Data Corp. 23,122 1,154 * Palo Alto Networks Inc. 25,169 1,153 Blackbaud Inc. 29,530 1,153 * Hittite Microwave Corp. 17,514 1,145 * Sapient Corp. 72,886 1,135 * Fairchild Semiconductor International Inc. Class A 81,464 1,132 * International Rectifier Corp. 45,053 1,116 * Science Applications International Corp. 31,343 1,058 * Silicon Laboratories Inc. 24,504 1,047 * SYNNEX Corp. 16,928 1,040 * CACI International Inc. Class A 14,929 1,032 InterDigital Inc. 26,628 994 * RF Micro Devices Inc. 173,875 981 * Infoblox Inc. 23,313 975 Power Integrations Inc. 17,825 965 * Electronics For Imaging Inc. 30,206 957 Intersil Corp. Class A 85,131 956 ADTRAN Inc. 35,548 947 * TriQuint Semiconductor Inc. 116,118 944 * MedAssets Inc. 36,903 938 * Synaptics Inc. 21,023 931 * Integrated Device Technology Inc. 98,715 930 * Entegris Inc. 91,183 925 * Progress Software Corp. 35,099 908 MKS Instruments Inc. 33,977 903 Cogent Communications Group Inc. 27,923 900 * Cirrus Logic Inc. 38,494 873 Syntel Inc. 10,832 868 NIC Inc. 37,227 860 * PMC - Sierra Inc. 129,881 860 Advent Software Inc. 25,938 824 * FleetMatics Group plc 21,800 819 * Web.com Group Inc. 25,187 815 Cypress Semiconductor Corp. 86,267 806 * Synchronoss Technologies Inc. 20,787 791 * NETGEAR Inc. 25,214 778 * Bottomline Technologies de Inc. 26,857 749 * Sonus Networks Inc. 215,497 728 * QLogic Corp. 64,965 711 * Dycom Industries Inc. 24,895 697 * Infinera Corp. 61,239 693 * Blucora Inc. 29,544 679 * Applied Micro Circuits Corp. 51,107 659 Monolithic Power Systems Inc. 21,753 659 * Fusion-io Inc. 48,100 644 * Unisys Corp. 25,238 636 CSG Systems International Inc. 24,756 620 * RealPage Inc. 26,727 619 * Ixia 39,012 611 Tessera Technologies Inc. 31,203 604 * ScanSource Inc. 17,438 603 * Rambus Inc. 64,001 602 * Proofpoint Inc. 18,700 601 Quality Systems Inc. 27,391 595 * MicroStrategy Inc. Class A 5,717 593 * ATMI Inc. 22,346 593 Tellabs Inc. 257,400 584 United Online Inc. 71,801 573 * OmniVision Technologies Inc. 37,284 571 * Insight Enterprises Inc. 30,101 569 * Freescale Semiconductor Ltd. 34,123 568 * InvenSense Inc. 32,100 566 *,^ VirnetX Holding Corp. 27,457 560 * Diodes Inc. 22,810 559 * Cabot Microelectronics Corp. 14,507 559 * Tangoe Inc. 23,100 551 Monotype Imaging Holdings Inc. 19,218 551 * Cray Inc. 22,837 550 * Demandware Inc. 11,771 545 * SPS Commerce Inc. 7,937 531 * Interactive Intelligence Group Inc. 8,301 527 * PROS Holdings Inc. 15,264 522 * Exar Corp. 38,506 516 * Netscout Systems Inc. 19,390 496 * BroadSoft Inc. 13,745 495 Brooks Automation Inc. 50,844 473 * Comverse Inc. 14,377 459 * Digital River Inc. 25,673 459 * ICG Group Inc. 31,360 445 * iGATE Corp. 15,976 443 Computer Programs & Systems Inc. 7,565 443 * Kulicke & Soffa Industries Inc. 37,973 439 * Ultratech Inc. 14,396 436 * EPAM Systems Inc. 12,600 435 * CalAmp Corp. 24,411 430 * PDF Solutions Inc. 20,242 430 * Accelrys Inc. 43,292 427 Loral Space & Communications Inc. 6,299 427 * Ruckus Wireless Inc. 24,895 419 * Harmonic Inc. 54,476 419 * Spansion Inc. Class A 40,163 405 * Emulex Corp. 52,039 404 * Perficient Inc. 21,666 398 * Ellie Mae Inc. 12,100 387 * Silicon Graphics International Corp. 22,965 373 * Extreme Networks Inc. 70,435 368 * Jive Software Inc. 28,955 362 * Silicon Image Inc. 67,700 361 * Lattice Semiconductor Corp. 79,827 356 Pegasystems Inc. 8,936 356 * Premiere Global Services Inc. 35,697 356 * Advanced Energy Industries Inc. 20,269 355 Forrester Research Inc. 9,617 353 Comtech Telecommunications Corp. 14,259 347 * LogMeIn Inc. 11,021 342 * Envestnet Inc. 10,995 341 * Rudolph Technologies Inc. 28,025 319 * Virtusa Corp. 10,920 317 * Tableau Software Inc. Class A 4,362 311 * Shutterstock Inc. 4,250 309 * LivePerson Inc. 32,556 307 * Volterra Semiconductor Corp. 13,250 305 * Zix Corp. 60,346 295 * Responsys Inc. 17,700 292 * FormFactor Inc. 41,106 282 * Kopin Corp. 69,579 280 * Inphi Corp. 20,659 277 Micrel Inc. 30,381 277 * Parkervision Inc. 81,045 271 * Amkor Technology Inc. 63,098 271 * CDW Corp. 11,510 263 Ebix Inc. 26,082 259 Epiq Systems Inc. 19,184 254 Ubiquiti Networks Inc. 7,408 249 * LTX-Credence Corp. 37,526 247 * Nanometrics Inc. 14,833 239 * Super Micro Computer Inc. 17,653 239 * Carbonite Inc. 15,700 235 * Active Network Inc. 16,427 235 * eGain Corp. 15,400 232 IXYS Corp. 23,350 225 * Ceva Inc. 12,676 219 * Oplink Communications Inc. 11,570 218 * Immersion Corp. 16,249 214 PC Connection Inc. 14,091 213 * Pendrell Corp. 108,709 211 * Westell Technologies Inc. Class A 62,382 209 * Integrated Silicon Solution Inc. 18,910 206 * Calix Inc. 16,174 206 * KEYW Holding Corp. 15,268 205 * SciQuest Inc. 8,935 201 * VASCO Data Security International Inc. 24,743 195 * Quantum Corp. 138,972 192 * Photronics Inc. 24,374 191 * Entropic Communications Inc. 43,317 190 * IntraLinks Holdings Inc. 21,215 187 West Corp. 8,338 185 * Rally Software Development Corp. 6,000 180 * Axcelis Technologies Inc. 84,122 177 * Globecomm Systems Inc. 12,058 169 * Cvent Inc. 4,769 168 Inteliquent Inc. 17,244 167 * Seachange International Inc. 14,522 167 * Actuate Corp. 21,595 159 Hackett Group Inc. 21,481 153 * Mercury Systems Inc. 15,276 153 Cohu Inc. 13,973 152 * support.com Inc. 27,817 152 * FalconStor Software Inc. 114,275 151 * iPass Inc. 74,238 148 Computer Task Group Inc. 9,180 148 * Qumu Corp. 11,453 142 * CIBER Inc. 42,118 139 * Agilysys Inc. 11,474 137 PC-Tel Inc. 15,337 136 * Procera Networks Inc. 8,698 135 * Cyan Inc. 13,400 135 * Limelight Networks Inc. 68,252 132 QAD Inc. Class A 9,568 130 * Brightcove Inc. 11,500 129 * KVH Industries Inc. 9,261 128 * Marketo Inc. 3,887 124 * PLX Technology Inc. 20,417 123 * Ultra Clean Holdings Inc. 17,696 122 * VOXX International Corp. Class A 8,832 121 * Symmetricom Inc. 24,781 119 * Digi International Inc. 11,876 119 * Vocera Communications Inc. 6,320 118 * Dot Hill Systems Corp. 53,184 114 * Smith Micro Software Inc. 123,940 112 Systemax Inc. 11,829 110 * Textura Corp. 2,493 107 * Internap Network Services Corp. 14,918 104 * ShoreTel Inc. 16,884 102 Supertex Inc. 3,989 101 * RigNet Inc. 2,760 100 * Vocus Inc. 10,704 100 * Mattson Technology Inc. 41,622 99 * Aviat Networks Inc. 38,549 99 * Qualys Inc. 4,600 98 * Unwired Planet Inc. 54,073 94 *,^ MeetMe Inc. 51,673 94 * Datalink Corp. 6,748 91 * ID Systems Inc. 14,774 91 * Pericom Semiconductor Corp. 11,541 90 * Callidus Software Inc. 9,770 90 American Software Inc. Class A 10,339 88 Preformed Line Products Co. 1,227 88 * Hutchinson Technology Inc. 25,340 88 * DSP Group Inc. 12,416 88 * Greenway Medical Technologies 4,200 87 * Imation Corp. 21,124 87 * Park City Group Inc. 9,825 86 * E2open Inc. 3,800 85 * Millennial Media Inc. 11,900 84 Transact Technologies Inc. 6,404 84 * Sigma Designs Inc. 14,565 81 * GSI Technology Inc. 11,375 80 * Rosetta Stone Inc. 4,886 79 * Vringo Inc. 26,300 76 * Meru Networks Inc. 22,822 75 * Merge Healthcare Inc. 28,266 74 ePlus Inc. 1,420 73 * ANADIGICS Inc. 36,691 72 * Marin Software Inc. 5,600 70 * Zhone Technologies Inc. 21,824 69 * Mitek Systems Inc. 13,200 68 * Emcore Corp. 15,100 68 * Gigamon Inc. 1,748 68 * TeleCommunication Systems Inc. Class A 26,867 66 * Premier Inc. Class A 2,034 64 * Novatel Wireless Inc. 24,087 63 * MoSys Inc. 16,896 63 * Radisys Corp. 18,793 60 * Guidance Software Inc. 6,347 58 * Dynamics Research Corp. 7,548 57 * QuickLogic Corp. 21,808 57 * Mindspeed Technologies Inc. 17,301 53 * FireEye Inc. 1,161 48 * Edgewater Technology Inc. 8,642 46 * Benefitfocus Inc. 922 45 Digimarc Corp. 2,214 45 * Wave Systems Corp. Class A 33,071 43 * Telenav Inc. 6,980 41 Tessco Technologies Inc. 1,100 37 Evolving Systems Inc. 3,847 37 Alliance Fiber Optic Products Inc. 1,800 37 * LRAD Corp. 25,183 36 * Peregrine Semiconductor Corp. 3,700 33 * Numerex Corp. Class A 2,845 31 Concurrent Computer Corp. 4,233 31 * AXT Inc. 11,736 27 * Identive Group Inc. 33,237 23 * Crexendo Inc. 7,568 23 * Icad Inc. 4,360 23 * MaxLinear Inc. 2,694 22 * ChannelAdvisor Corp. 603 22 * BroadVision Inc. 2,152 20 * Amtech Systems Inc. 2,616 19 * Innodata Inc. 7,366 19 * NCI Inc. Class A 3,378 19 * RingCentral Inc. Class A 1,014 18 * GSE Systems Inc. 11,559 18 * Violin Memory Inc. 2,176 16 * Voltari Corp. 2,917 16 * Mitel Networks Corp. 2,411 14 * Alpha & Omega Semiconductor Ltd. 1,523 13 * Ikanos Communications Inc. 10,260 13 * Rocket Fuel Inc. 213 11 QAD Inc. Class B 922 10 * Authentidate Holding Corp. 9,199 8 * Bsquare Corp. 2,800 8 * PAR Technology Corp. 1,513 7 * Netlist Inc. 8,200 7 * Lantronix Inc. 4,400 6 * Selectica Inc. 1,020 6 * UniTek Global Services Inc. 3,700 4 * Qualstar Corp. 2,400 3 * Model N Inc. 305 3 Aware Inc. 422 2 * Superconductor Technologies Inc. 1,151 2 Acorn Energy Inc. 200 1 * Intellicheck Mobilisa Inc. 1,597 1 Telecommunications (1.3%) AT&T Inc. 3,416,366 115,542 Verizon Communications Inc. 1,840,876 85,895 * Crown Castle International Corp. 188,027 13,732 CenturyLink Inc. 386,357 12,124 * SBA Communications Corp. Class A 82,165 6,611 * Sprint Corp. 505,227 3,137 Windstream Holdings Inc. 381,073 3,049 * T-Mobile US Inc. 116,908 3,036 * Level 3 Communications Inc. 107,416 2,867 * tw telecom inc Class A 93,679 2,798 Frontier Communications Corp. 641,563 2,675 Telephone & Data Systems Inc. 58,254 1,721 *,^ NII Holdings Inc. 103,129 626 * Leap Wireless International Inc. 39,632 626 * 8x8 Inc. 51,972 523 United States Cellular Corp. 9,323 424 Atlantic Tele-Network Inc. 7,877 411 * Cincinnati Bell Inc. 147,607 401 Consolidated Communications Holdings Inc. 20,074 346 Shenandoah Telecommunications Co. 14,034 338 EarthLink Inc. 65,092 322 * Vonage Holdings Corp. 88,277 277 * inContact Inc. 33,374 276 Lumos Networks Corp. 11,015 239 * General Communication Inc. Class A 23,728 226 * Intelsat SA 8,590 206 NTELOS Holdings Corp. 10,903 205 IDT Corp. Class B 10,156 180 HickoryTech Corp. 14,550 166 USA Mobility Inc. 11,182 158 * Iridium Communications Inc. 22,068 152 * Towerstream Corp. 46,837 134 * ORBCOMM Inc. 25,091 132 * Cbeyond Inc. 13,696 88 * Fairpoint Communications Inc. 7,600 73 * Alaska Communications Systems Group Inc. 24,367 63 * Straight Path Communications Inc. Class B 5,078 27 Alteva 1,857 14 Primus Telecommunications Group Inc. 2,400 8 * Elephant Talk Communications Corp. 7,267 5 * Hawaiian Telcom Holdco Inc. 100 3 Utilities (1.9%) Duke Energy Corp. 454,052 30,322 Dominion Resources Inc. 372,493 23,273 Southern Co. 562,142 23,149 NextEra Energy Inc. 273,205 21,900 Exelon Corp. 550,995 16,331 Spectra Energy Corp. 430,584 14,739 American Electric Power Co. Inc. 313,121 13,574 Sempra Energy 149,228 12,774 PPL Corp. 406,308 12,344 PG&E Corp. 286,348 11,717 Public Service Enterprise Group Inc. 325,445 10,717 Consolidated Edison Inc. 188,404 10,389 FirstEnergy Corp. 268,977 9,804 Edison International 209,567 9,653 Xcel Energy Inc. 320,077 8,837 Northeast Utilities 202,517 8,354 DTE Energy Co. 112,558 7,427 Entergy Corp. 114,679 7,247 ONEOK Inc. 132,671 7,074 CenterPoint Energy Inc. 275,690 6,608 NiSource Inc. 201,111 6,212 Wisconsin Energy Corp. 146,396 5,911 NRG Energy Inc. 207,745 5,678 Ameren Corp. 156,098 5,438 AES Corp. 406,225 5,399 * Calpine Corp. 254,145 4,938 American Water Works Co. Inc. 113,971 4,705 CMS Energy Corp. 171,685 4,519 Pinnacle West Capital Corp. 70,746 3,873 SCANA Corp. 81,019 3,730 NV Energy Inc. 151,517 3,577 Alliant Energy Corp. 71,243 3,530 National Fuel Gas Co. 50,912 3,501 AGL Resources Inc. 76,015 3,499 ITC Holdings Corp. 33,522 3,146 Pepco Holdings Inc. 160,267 2,959 UGI Corp. 73,356 2,870 Integrys Energy Group Inc. 51,221 2,863 Aqua America Inc. 112,680 2,787 Questar Corp. 112,574 2,532 Westar Energy Inc. Class A 81,598 2,501 Atmos Energy Corp. 58,191 2,478 TECO Energy Inc. 139,785 2,312 Great Plains Energy Inc. 98,952 2,197 Vectren Corp. 53,026 1,768 Cleco Corp. 38,814 1,740 Piedmont Natural Gas Co. Inc. 49,420 1,625 Hawaiian Electric Industries Inc. 63,585 1,596 IDACORP Inc. 32,407 1,569 Southwest Gas Corp. 29,721 1,486 Black Hills Corp. 28,803 1,436 WGL Holdings Inc. 33,071 1,412 Portland General Electric Co. 49,763 1,405 UIL Holdings Corp. 35,778 1,330 ALLETE Inc. 25,714 1,242 South Jersey Industries Inc. 20,647 1,210 UNS Energy Corp. 25,617 1,194 New Jersey Resources Corp. 26,859 1,183 * Dynegy Inc. 60,755 1,174 PNM Resources Inc. 51,110 1,157 NorthWestern Corp. 24,718 1,110 Avista Corp. 39,201 1,035 El Paso Electric Co. 26,236 876 Laclede Group Inc. 19,346 871 MGE Energy Inc. 15,096 823 Northwest Natural Gas Co. 17,907 752 American States Water Co. 23,618 651 California Water Service Group 26,632 541 Empire District Electric Co. 23,839 516 Atlantic Power Corp. 78,065 336 Ormat Technologies Inc. 11,849 317 Chesapeake Utilities Corp. 4,634 243 SJW Corp. 8,583 241 Middlesex Water Co. 10,426 223 Connecticut Water Service Inc. 6,114 197 Unitil Corp. 6,212 182 York Water Co. 7,846 157 * Genie Energy Ltd. Class B 10,188 100 Artesian Resources Corp. Class A 2,320 52 * Cadiz Inc. 9,960 51 * Pure Cycle Corp. 7,612 35 Delta Natural Gas Co. Inc. 1,541 34 * EuroSite Power Inc. 305 — Total Common Stocks (Cost $6,859,048) Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (27.1%) U.S. Government Securities (15.9%) United States Treasury Note/Bond 2.375% 8/31/14 30,350 30,976 United States Treasury Note/Bond 0.250% 9/15/14 65,790 65,872 United States Treasury Note/Bond 2.375% 9/30/14 5,740 5,868 United States Treasury Note/Bond 0.500% 10/15/14 40,510 40,662 United States Treasury Note/Bond 0.250% 10/31/14 225 225 United States Treasury Note/Bond 2.375% 10/31/14 5,150 5,274 United States Treasury Note/Bond 0.375% 11/15/14 14,992 15,029 United States Treasury Note/Bond 4.250% 11/15/14 3,500 3,661 United States Treasury Note/Bond 0.250% 11/30/14 460 461 United States Treasury Note/Bond 2.125% 11/30/14 14,850 15,189 United States Treasury Note/Bond 0.250% 12/15/14 11,375 11,387 United States Treasury Note/Bond 2.625% 12/31/14 14,885 15,341 United States Treasury Note/Bond 0.250% 1/15/15 47,918 47,963 United States Treasury Note/Bond 0.250% 1/31/15 639 640 United States Treasury Note/Bond 2.250% 1/31/15 10,050 10,325 United States Treasury Note/Bond 0.250% 2/15/15 16,778 16,791 United States Treasury Note/Bond 4.000% 2/15/15 10,895 11,460 United States Treasury Note/Bond 11.250% 2/15/15 2,725 3,137 United States Treasury Note/Bond 0.250% 2/28/15 38,640 38,670 United States Treasury Note/Bond 2.375% 2/28/15 250 258 United States Treasury Note/Bond 0.375% 3/15/15 10,950 10,977 United States Treasury Note/Bond 2.500% 3/31/15 25 26 United States Treasury Note/Bond 0.375% 4/15/15 50,170 50,280 United States Treasury Note/Bond 0.125% 4/30/15 165 165 United States Treasury Note/Bond 2.500% 4/30/15 24,625 25,502 United States Treasury Note/Bond 0.250% 5/15/15 14,700 14,700 United States Treasury Note/Bond 4.125% 5/15/15 28,275 30,047 United States Treasury Note/Bond 0.250% 5/31/15 18,779 18,776 United States Treasury Note/Bond 2.125% 5/31/15 3,225 3,325 United States Treasury Note/Bond 0.375% 6/15/15 59,550 59,662 United States Treasury Note/Bond 1.875% 6/30/15 4,575 4,702 United States Treasury Note/Bond 0.250% 7/15/15 59,520 59,483 United States Treasury Note/Bond 0.250% 7/31/15 27,310 27,293 United States Treasury Note/Bond 1.750% 7/31/15 16,800 17,244 United States Treasury Note/Bond 0.250% 8/15/15 44,607 44,565 United States Treasury Note/Bond 10.625% 8/15/15 1,215 1,449 United States Treasury Note/Bond 0.375% 8/31/15 15,000 15,019 United States Treasury Note/Bond 0.250% 9/15/15 50,830 50,766 United States Treasury Note/Bond 0.250% 9/30/15 75 75 United States Treasury Note/Bond 1.250% 9/30/15 760 774 United States Treasury Note/Bond 0.250% 10/15/15 24,715 24,669 United States Treasury Note/Bond 0.375% 11/15/15 15,554 15,556 United States Treasury Note/Bond 4.500% 11/15/15 17,100 18,596 United States Treasury Note/Bond 9.875% 11/15/15 400 481 United States Treasury Note/Bond 1.375% 11/30/15 150 153 United States Treasury Note/Bond 0.250% 12/15/15 24,513 24,444 United States Treasury Note/Bond 0.375% 1/15/16 24,450 24,435 United States Treasury Note/Bond 2.000% 1/31/16 12,000 12,443 United States Treasury Note/Bond 0.375% 2/15/16 82,564 82,486 United States Treasury Note/Bond 4.500% 2/15/16 23,625 25,899 United States Treasury Note/Bond 2.125% 2/29/16 11,050 11,499 United States Treasury Note/Bond 2.625% 2/29/16 16,850 17,740 United States Treasury Note/Bond 0.375% 3/15/16 11,700 11,682 United States Treasury Note/Bond 2.375% 3/31/16 19,075 19,984 United States Treasury Note/Bond 0.250% 4/15/16 35,425 35,231 United States Treasury Note/Bond 2.000% 4/30/16 120 125 United States Treasury Note/Bond 2.625% 4/30/16 20,000 21,094 United States Treasury Note/Bond 0.250% 5/15/16 58,200 57,827 United States Treasury Note/Bond 5.125% 5/15/16 14,750 16,529 United States Treasury Note/Bond 7.250% 5/15/16 9,065 10,663 United States Treasury Note/Bond 0.500% 6/15/16 9,855 9,847 United States Treasury Note/Bond 1.500% 6/30/16 18,000 18,461 United States Treasury Note/Bond 0.625% 7/15/16 49,090 49,167 United States Treasury Note/Bond 1.500% 7/31/16 5,875 6,025 United States Treasury Note/Bond 0.625% 8/15/16 47,850 47,887 United States Treasury Note/Bond 1.000% 8/31/16 16,025 16,200 United States Treasury Note/Bond 3.000% 8/31/16 9,325 9,965 United States Treasury Note/Bond 0.875% 9/15/16 1,150 1,159 United States Treasury Note/Bond 1.000% 9/30/16 43,300 43,760 United States Treasury Note/Bond 3.000% 9/30/16 9,275 9,921 United States Treasury Note/Bond 1.000% 10/31/16 6,580 6,644 United States Treasury Note/Bond 4.625% 11/15/16 425 476 United States Treasury Note/Bond 0.875% 11/30/16 26,407 26,531 United States Treasury Note/Bond 2.750% 11/30/16 2,475 2,632 United States Treasury Note/Bond 0.875% 12/31/16 15,865 15,925 United States Treasury Note/Bond 0.875% 1/31/17 17,450 17,496 United States Treasury Note/Bond 3.125% 1/31/17 15,311 16,490 United States Treasury Note/Bond 4.625% 2/15/17 200 225 United States Treasury Note/Bond 0.875% 2/28/17 7,000 7,011 United States Treasury Note/Bond 3.000% 2/28/17 2,350 2,523 United States Treasury Note/Bond 1.000% 3/31/17 13,845 13,912 United States Treasury Note/Bond 3.250% 3/31/17 21,100 22,841 United States Treasury Note/Bond 0.875% 4/30/17 76,275 76,228 United States Treasury Note/Bond 3.125% 4/30/17 52,750 56,937 United States Treasury Note/Bond 4.500% 5/15/17 200 226 United States Treasury Note/Bond 8.750% 5/15/17 1,970 2,523 United States Treasury Note/Bond 0.625% 5/31/17 7,575 7,492 United States Treasury Note/Bond 2.750% 5/31/17 830 885 United States Treasury Note/Bond 0.750% 6/30/17 635 630 United States Treasury Note/Bond 2.500% 6/30/17 39,650 41,930 United States Treasury Note/Bond 0.500% 7/31/17 6,878 6,750 United States Treasury Note/Bond 2.375% 7/31/17 29,400 30,925 United States Treasury Note/Bond 4.750% 8/15/17 10,950 12,521 United States Treasury Note/Bond 0.625% 8/31/17 8,935 8,798 United States Treasury Note/Bond 1.875% 8/31/17 10,025 10,354 United States Treasury Note/Bond 0.625% 9/30/17 4,115 4,046 United States Treasury Note/Bond 1.875% 9/30/17 12,600 13,006 United States Treasury Note/Bond 0.750% 10/31/17 2,300 2,269 United States Treasury Note/Bond 4.250% 11/15/17 8,020 9,045 United States Treasury Note/Bond 0.625% 11/30/17 10,070 9,867 United States Treasury Note/Bond 0.750% 12/31/17 1,143 1,124 United States Treasury Note/Bond 0.875% 1/31/18 765 755 United States Treasury Note/Bond 3.500% 2/15/18 32,425 35,627 United States Treasury Note/Bond 0.625% 4/30/18 5,175 5,031 United States Treasury Note/Bond 2.625% 4/30/18 16,300 17,298 United States Treasury Note/Bond 3.875% 5/15/18 2,575 2,880 United States Treasury Note/Bond 9.125% 5/15/18 675 915 United States Treasury Note/Bond 1.000% 5/31/18 3,225 3,184 United States Treasury Note/Bond 2.375% 5/31/18 1,600 1,680 United States Treasury Note/Bond 1.375% 6/30/18 10,285 10,314 United States Treasury Note/Bond 2.375% 6/30/18 23,800 24,975 United States Treasury Note/Bond 1.375% 7/31/18 14,535 14,565 United States Treasury Note/Bond 2.250% 7/31/18 15,075 15,725 United States Treasury Note/Bond 4.000% 8/15/18 3,300 3,723 United States Treasury Note/Bond 1.500% 8/31/18 5,820 5,860 United States Treasury Note/Bond 1.375% 9/30/18 71,455 71,421 United States Treasury Note/Bond 1.750% 10/31/18 40,655 41,341 United States Treasury Note/Bond 3.750% 11/15/18 805 898 United States Treasury Note/Bond 1.375% 11/30/18 14,438 14,397 United States Treasury Note/Bond 1.375% 12/31/18 11,375 11,323 United States Treasury Note/Bond 1.250% 1/31/19 27,475 27,136 United States Treasury Note/Bond 2.750% 2/15/19 8,720 9,280 United States Treasury Note/Bond 8.875% 2/15/19 4,350 6,023 United States Treasury Note/Bond 1.375% 2/28/19 7,450 7,394 United States Treasury Note/Bond 1.500% 3/31/19 21,075 21,016 United States Treasury Note/Bond 1.250% 4/30/19 38,000 37,317 United States Treasury Note/Bond 3.125% 5/15/19 7,335 7,949 United States Treasury Note/Bond 1.125% 5/31/19 925 900 United States Treasury Note/Bond 1.000% 6/30/19 225 217 United States Treasury Note/Bond 0.875% 7/31/19 30,900 29,505 United States Treasury Note/Bond 3.625% 8/15/19 7,697 8,545 United States Treasury Note/Bond 8.125% 8/15/19 972 1,327 United States Treasury Note/Bond 1.000% 8/31/19 25,425 24,400 United States Treasury Note/Bond 1.250% 10/31/19 3,800 3,691 United States Treasury Note/Bond 3.375% 11/15/19 25,052 27,487 United States Treasury Note/Bond 1.000% 11/30/19 6,725 6,416 United States Treasury Note/Bond 1.125% 12/31/19 5,442 5,219 United States Treasury Note/Bond 1.375% 1/31/20 507 493 United States Treasury Note/Bond 3.625% 2/15/20 8,270 9,187 United States Treasury Note/Bond 8.500% 2/15/20 3,269 4,602 United States Treasury Note/Bond 1.250% 2/29/20 7,490 7,209 United States Treasury Note/Bond 1.125% 4/30/20 6,100 5,801 United States Treasury Note/Bond 3.500% 5/15/20 6,560 7,236 United States Treasury Note/Bond 1.375% 5/31/20 28,815 27,815 United States Treasury Note/Bond 1.875% 6/30/20 19,250 19,166 United States Treasury Note/Bond 2.000% 7/31/20 12,995 13,030 United States Treasury Note/Bond 2.625% 8/15/20 9,925 10,359 United States Treasury Note/Bond 8.750% 8/15/20 2,725 3,935 United States Treasury Note/Bond 2.625% 11/15/20 58,233 60,572 United States Treasury Note/Bond 3.625% 2/15/21 425 470 United States Treasury Note/Bond 7.875% 2/15/21 400 561 United States Treasury Note/Bond 3.125% 5/15/21 48,262 51,595 United States Treasury Note/Bond 2.125% 8/15/21 27,115 26,899 United States Treasury Note/Bond 2.000% 11/15/21 60,700 59,353 United States Treasury Note/Bond 8.000% 11/15/21 770 1,102 United States Treasury Note/Bond 2.000% 2/15/22 11,295 10,984 United States Treasury Note/Bond 1.750% 5/15/22 14,758 13,983 United States Treasury Note/Bond 1.625% 8/15/22 6,465 6,026 United States Treasury Note/Bond 1.625% 11/15/22 18,367 17,010 United States Treasury Note/Bond 2.000% 2/15/23 22,835 21,757 United States Treasury Note/Bond 7.125% 2/15/23 1,100 1,531 United States Treasury Note/Bond 1.750% 5/15/23 44,343 41,107 United States Treasury Note/Bond 2.500% 8/15/23 33,085 32,764 United States Treasury Note/Bond 6.250% 8/15/23 12,955 17,153 United States Treasury Note/Bond 7.500% 11/15/24 675 986 United States Treasury Note/Bond 6.875% 8/15/25 2,350 3,313 United States Treasury Note/Bond 6.000% 2/15/26 2,345 3,102 United States Treasury Note/Bond 6.750% 8/15/26 3,095 4,364 United States Treasury Note/Bond 6.500% 11/15/26 9,410 13,033 United States Treasury Note/Bond 6.125% 11/15/27 6,150 8,304 United States Treasury Note/Bond 5.500% 8/15/28 10,445 13,370 United States Treasury Note/Bond 5.250% 11/15/28 9,875 12,348 United States Treasury Note/Bond 5.250% 2/15/29 8,540 10,678 United States Treasury Note/Bond 6.125% 8/15/29 2,420 3,305 United States Treasury Note/Bond 6.250% 5/15/30 1,070 1,486 United States Treasury Note/Bond 5.375% 2/15/31 15,700 20,025 United States Treasury Note/Bond 4.500% 2/15/36 250 289 United States Treasury Note/Bond 4.750% 2/15/37 200 239 United States Treasury Note/Bond 5.000% 5/15/37 14,248 17,594 United States Treasury Note/Bond 4.375% 2/15/38 9,742 11,025 United States Treasury Note/Bond 3.500% 2/15/39 19,602 19,216 United States Treasury Note/Bond 4.250% 5/15/39 525 583 United States Treasury Note/Bond 4.500% 8/15/39 12,634 14,582 United States Treasury Note/Bond 4.375% 11/15/39 22,036 24,935 United States Treasury Note/Bond 4.625% 2/15/40 18,260 21,467 United States Treasury Note/Bond 4.375% 5/15/40 950 1,074 United States Treasury Note/Bond 3.875% 8/15/40 9,315 9,702 United States Treasury Note/Bond 4.250% 11/15/40 6,140 6,802 United States Treasury Note/Bond 4.750% 2/15/41 21,538 25,798 United States Treasury Note/Bond 3.125% 11/15/41 21,025 18,952 United States Treasury Note/Bond 3.125% 2/15/42 11,050 9,945 United States Treasury Note/Bond 3.000% 5/15/42 12,925 11,322 United States Treasury Note/Bond 2.750% 8/15/42 23,725 19,662 United States Treasury Note/Bond 2.750% 11/15/42 71,535 59,195 United States Treasury Note/Bond 3.125% 2/15/43 442 396 United States Treasury Note/Bond 2.875% 5/15/43 5,000 4,243 United States Treasury Note/Bond 3.625% 8/15/43 4,600 4,546 Agency Bonds and Notes (1.8%) Arab Republic of Egypt 4.450% 9/15/15 1,400 1,504 2 Federal Agricultural Mortgage Corp. 2.125% 9/15/15 125 129 2 Federal Agricultural Mortgage Corp. 2.000% 7/27/16 175 181 2 Federal Farm Credit Banks 1.625% 11/19/14 700 711 2 Federal Farm Credit Banks 0.270% 2/24/15 7,000 7,000 2 Federal Farm Credit Banks 0.500% 6/23/15 500 502 2 Federal Farm Credit Banks 1.500% 11/16/15 350 358 2 Federal Farm Credit Banks 1.050% 3/28/16 250 253 2 Federal Farm Credit Banks 5.125% 8/25/16 925 1,043 2 Federal Farm Credit Banks 4.875% 1/17/17 850 960 2 Federal Home Loan Banks 4.500% 11/14/14 200 210 2 Federal Home Loan Banks 2.750% 12/12/14 125 129 2 Federal Home Loan Banks 0.250% 1/16/15 1,300 1,301 2 Federal Home Loan Banks 0.250% 2/20/15 8,600 8,605 2 Federal Home Loan Banks 0.375% 8/28/15 3,000 3,001 2 Federal Home Loan Banks 5.625% 6/13/16 300 337 2 Federal Home Loan Banks 0.375% 6/24/16 1,500 1,492 2 Federal Home Loan Banks 5.125% 10/19/16 2,825 3,192 2 Federal Home Loan Banks 4.750% 12/16/16 4,170 4,695 2 Federal Home Loan Banks 4.875% 5/17/17 900 1,025 2 Federal Home Loan Banks 1.000% 6/21/17 2,500 2,497 2 Federal Home Loan Banks 4.875% 9/8/17 405 462 2 Federal Home Loan Banks 5.000% 11/17/17 2,350 2,709 2 Federal Home Loan Banks 2.750% 6/8/18 1,625 1,716 2 Federal Home Loan Banks 5.375% 8/15/18 225 265 2 Federal Home Loan Banks 1.875% 3/13/20 500 488 2 Federal Home Loan Banks 4.125% 3/13/20 2,075 2,304 2 Federal Home Loan Banks 3.375% 6/12/20 1,825 1,920 2 Federal Home Loan Banks 5.250% 12/11/20 1,000 1,178 2 Federal Home Loan Banks 5.625% 6/11/21 1,600 1,924 2 Federal Home Loan Banks 2.125% 3/10/23 4,000 3,651 2 Federal Home Loan Banks 5.375% 8/15/24 815 959 2 Federal Home Loan Banks 5.500% 7/15/36 1,275 1,512 3 Federal Home Loan Mortgage Corp. 0.750% 11/25/14 1,525 1,534 3 Federal Home Loan Mortgage Corp. 0.625% 12/29/14 10,825 10,878 3 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 1,130 1,171 3 Federal Home Loan Mortgage Corp. 0.500% 4/17/15 4,000 4,015 3 Federal Home Loan Mortgage Corp. 4.375% 7/17/15 8,257 8,859 3 Federal Home Loan Mortgage Corp. 1.750% 9/10/15 1,000 1,026 3 Federal Home Loan Mortgage Corp. 5.250% 4/18/16 3,000 3,355 3 Federal Home Loan Mortgage Corp. 0.500% 5/13/16 1,700 1,696 3 Federal Home Loan Mortgage Corp. 2.500% 5/27/16 1,100 1,155 3 Federal Home Loan Mortgage Corp. 5.500% 7/18/16 3,100 3,516 3 Federal Home Loan Mortgage Corp. 2.000% 8/25/16 11,605 12,034 3 Federal Home Loan Mortgage Corp. 0.875% 10/14/16 10,000 10,026 3 Federal Home Loan Mortgage Corp. 1.000% 3/8/17 2,600 2,604 3 Federal Home Loan Mortgage Corp. 1.250% 5/12/17 4,000 4,030 3 Federal Home Loan Mortgage Corp. 1.000% 6/29/17 1,575 1,569 3 Federal Home Loan Mortgage Corp. 1.000% 7/28/17 5,500 5,474 3 Federal Home Loan Mortgage Corp. 5.500% 8/23/17 1,300 1,514 3 Federal Home Loan Mortgage Corp. 1.000% 9/29/17 8,200 8,133 3 Federal Home Loan Mortgage Corp. 5.125% 11/17/17 2,800 3,236 3 Federal Home Loan Mortgage Corp. 0.750% 1/12/18 1,800 1,756 3 Federal Home Loan Mortgage Corp. 0.875% 3/7/18 2,000 1,955 3 Federal Home Loan Mortgage Corp. 4.875% 6/13/18 2,720 3,137 3 Federal Home Loan Mortgage Corp. 3.750% 3/27/19 1,625 1,790 3 Federal Home Loan Mortgage Corp. 1.750% 5/30/19 2,900 2,882 3 Federal Home Loan Mortgage Corp. 1.250% 8/1/19 1,700 1,635 3 Federal Home Loan Mortgage Corp. 1.250% 10/2/19 10,975 10,486 3 Federal Home Loan Mortgage Corp. 1.375% 5/1/20 1,900 1,804 3 Federal Home Loan Mortgage Corp. 2.375% 1/13/22 2,800 2,724 3 Federal Home Loan Mortgage Corp. 6.750% 9/15/29 850 1,147 3 Federal Home Loan Mortgage Corp. 6.250% 7/15/32 2,405 3,130 3 Federal National Mortgage Assn. 4.625% 10/15/14 2,925 3,059 3 Federal National Mortgage Assn. 0.625% 10/30/14 2,640 2,652 3 Federal National Mortgage Assn. 2.625% 11/20/14 4,740 4,869 3 Federal National Mortgage Assn. 0.750% 12/19/14 9,025 9,082 3 Federal National Mortgage Assn. 0.375% 3/16/15 2,250 2,255 3 Federal National Mortgage Assn. 0.500% 5/27/15 2,200 2,209 3 Federal National Mortgage Assn. 0.500% 7/2/15 550 552 3 Federal National Mortgage Assn. 2.375% 7/28/15 1,000 1,038 3 Federal National Mortgage Assn. 2.000% 9/21/15 405 418 3 Federal National Mortgage Assn. 0.500% 9/28/15 22,600 22,649 3 Federal National Mortgage Assn. 4.375% 10/15/15 2,350 2,539 3 Federal National Mortgage Assn. 1.625% 10/26/15 5,870 6,018 3 Federal National Mortgage Assn. 0.375% 12/21/15 1,775 1,772 3 Federal National Mortgage Assn. 5.000% 3/15/16 2,150 2,383 3 Federal National Mortgage Assn. 0.500% 3/30/16 2,725 2,722 3 Federal National Mortgage Assn. 2.375% 4/11/16 6,475 6,770 3 Federal National Mortgage Assn. 0.375% 7/5/16 2,000 1,986 3 Federal National Mortgage Assn. 0.625% 8/26/16 2,500 2,494 3 Federal National Mortgage Assn. 5.250% 9/15/16 1,350 1,529 3 Federal National Mortgage Assn. 1.250% 9/28/16 7,255 7,362 3 Federal National Mortgage Assn. 1.375% 11/15/16 11,955 12,163 3 Federal National Mortgage Assn. 1.250% 1/30/17 2,725 2,755 3 Federal National Mortgage Assn. 5.000% 2/13/17 1,975 2,241 3 Federal National Mortgage Assn. 1.125% 4/27/17 10,600 10,639 3 Federal National Mortgage Assn. 0.875% 10/26/17 16,150 15,920 3 Federal National Mortgage Assn. 0.875% 12/20/17 3,000 2,946 3 Federal National Mortgage Assn. 0.875% 2/8/18 6,000 5,874 3 Federal National Mortgage Assn. 0.875% 5/21/18 1,900 1,848 3 Federal National Mortgage Assn. 1.875% 9/18/18 7,300 7,390 3 Federal National Mortgage Assn. 1.625% 11/27/18 4,000 3,988 3 Federal National Mortgage Assn. 0.000% 10/9/19 1,110 943 3 Federal National Mortgage Assn. 7.125% 1/15/30 1,405 1,950 3 Federal National Mortgage Assn. 7.250% 5/15/30 2,025 2,849 3 Federal National Mortgage Assn. 6.625% 11/15/30 1,320 1,762 3 Federal National Mortgage Assn. 5.625% 7/15/37 1,260 1,531 2 Financing Corp. 9.800% 4/6/18 500 678 2 Financing Corp. 9.650% 11/2/18 475 658 Private Export Funding Corp. 3.050% 10/15/14 150 154 Private Export Funding Corp. 1.375% 2/15/17 175 177 Private Export Funding Corp. 2.250% 12/15/17 200 206 Private Export Funding Corp. 1.875% 7/15/18 300 302 Private Export Funding Corp. 4.375% 3/15/19 350 394 Private Export Funding Corp. 1.450% 8/15/19 250 242 Private Export Funding Corp. 4.300% 12/15/21 175 194 Private Export Funding Corp. 2.800% 5/15/22 200 197 Private Export Funding Corp. 2.050% 11/15/22 4,175 3,790 Private Export Funding Corp. 2.450% 7/15/24 525 478 State of Israel 5.500% 12/4/23 375 446 State of Israel 5.500% 4/26/24 1,400 1,667 2 Tennessee Valley Authority 4.500% 4/1/18 655 738 2 Tennessee Valley Authority 1.750% 10/15/18 600 600 2 Tennessee Valley Authority 3.875% 2/15/21 905 974 2 Tennessee Valley Authority 1.875% 8/15/22 425 384 2 Tennessee Valley Authority 6.750% 11/1/25 100 131 2 Tennessee Valley Authority 7.125% 5/1/30 2,000 2,628 2 Tennessee Valley Authority 4.650% 6/15/35 500 512 2 Tennessee Valley Authority 5.880% 4/1/36 285 341 2 Tennessee Valley Authority 5.500% 6/15/38 225 253 2 Tennessee Valley Authority 5.250% 9/15/39 425 465 2 Tennessee Valley Authority 3.500% 12/15/42 950 778 2 Tennessee Valley Authority 5.375% 4/1/56 580 625 2 Tennessee Valley Authority 4.625% 9/15/60 519 487 Conventional Mortgage-Backed Securities (9.1%) 3,4,5Fannie Mae Pool 2.000% 10/1/28 4,125 4,023 3,4,5Fannie Mae Pool 2.500% 3/1/27–1/1/43 46,560 46,731 3,4,5Fannie Mae Pool 3.000% 11/1/26–10/1/43 131,599 131,617 3,4,5Fannie Mae Pool 3.500% 9/1/25–10/1/43 169,095 174,005 3,4,5Fannie Mae Pool 4.000% 7/1/18–10/1/43 143,299 150,926 3,4,5Fannie Mae Pool 4.500% 10/1/13–10/1/43 97,367 104,136 3,4,5Fannie Mae Pool 5.000% 3/1/17–10/1/43 81,857 88,803 3,4,5Fannie Mae Pool 5.500% 11/1/16–10/1/43 68,385 74,670 3,4 Fannie Mae Pool 6.000% 11/1/13–5/1/41 47,366 52,059 3,4 Fannie Mae Pool 6.500% 4/1/14–10/1/39 16,880 18,811 3,4 Fannie Mae Pool 7.000% 7/1/14–11/1/37 4,362 4,947 3,4 Fannie Mae Pool 7.500% 4/1/15–12/1/32 523 584 3,4 Fannie Mae Pool 8.000% 7/1/15–11/1/30 88 94 3,4 Fannie Mae Pool 8.500% 11/1/18–9/1/30 72 82 3,4 Fannie Mae Pool 9.000% 7/1/22–8/1/26 26 26 3,4 Fannie Mae Pool 9.500% 5/1/16–2/1/25 3 4 3,4 Freddie Mac Gold Pool 2.000% 8/1/28 1,343 1,311 3,4,5Freddie Mac Gold Pool 2.500% 7/1/28–2/1/43 33,396 33,418 3,4,5Freddie Mac Gold Pool 3.000% 1/1/27–10/1/43 62,664 62,644 3,4,5Freddie Mac Gold Pool 3.500% 8/1/25–10/1/43 84,595 86,613 3,4,5Freddie Mac Gold Pool 4.000% 7/1/18–10/1/43 74,882 78,448 3,4,5Freddie Mac Gold Pool 4.500% 9/1/15–10/1/43 62,792 66,920 3,4,5Freddie Mac Gold Pool 5.000% 4/1/17–10/1/43 45,736 49,316 3,4 Freddie Mac Gold Pool 5.500% 1/1/14–6/1/41 40,050 43,606 3,4,5Freddie Mac Gold Pool 6.000% 11/1/13–10/1/43 26,027 28,465 3,4 Freddie Mac Gold Pool 6.500% 10/1/13–3/1/39 7,664 8,523 3,4 Freddie Mac Gold Pool 7.000% 9/1/14–12/1/38 1,947 2,211 3,4 Freddie Mac Gold Pool 7.500% 11/1/14–1/1/32 266 303 3,4 Freddie Mac Gold Pool 8.000% 1/1/16–10/1/31 293 327 3,4 Freddie Mac Gold Pool 8.500% 4/1/20–5/1/30 28 32 3,4 Freddie Mac Gold Pool 9.000% 10/1/21–4/1/30 21 23 3,4 Freddie Mac Gold Pool 9.500% 4/1/16–4/1/25 3 5 3,4 Freddie Mac Gold Pool 10.000% 3/1/17–4/1/25 4 4 4,5 Ginnie Mae I Pool 3.000% 1/15/26–10/1/43 14,892 14,741 4,5 Ginnie Mae I Pool 3.500% 11/15/25–10/1/43 18,428 19,039 4,5 Ginnie Mae I Pool 4.000% 10/15/24–10/1/43 30,458 32,184 4 Ginnie Mae I Pool 4.500% 8/15/18–1/15/42 42,137 45,360 4,5 Ginnie Mae I Pool 5.000% 1/15/18–10/1/43 26,675 29,054 4 Ginnie Mae I Pool 5.500% 3/15/15–6/15/41 14,689 16,161 4,5 Ginnie Mae I Pool 6.000% 12/15/13–10/1/43 10,565 11,688 4 Ginnie Mae I Pool 6.500% 7/15/14–8/15/39 3,152 3,480 4 Ginnie Mae I Pool 7.000% 5/15/15–8/15/32 1,195 1,352 4 Ginnie Mae I Pool 7.500% 10/15/22–3/15/32 340 383 4 Ginnie Mae I Pool 8.000% 3/15/22–3/15/32 238 257 4 Ginnie Mae I Pool 8.500% 8/15/22–6/15/30 30 33 4 Ginnie Mae I Pool 9.000% 6/15/16–2/15/30 40 42 4 Ginnie Mae I Pool 9.500% 8/15/20–1/15/25 2 2 4 Ginnie Mae I Pool 10.000% 3/15/19 1 1 4 Ginnie Mae II Pool 2.500% 2/20/28–6/20/28 1,761 1,794 4,5 Ginnie Mae II Pool 3.000% 2/20/27–10/1/43 57,904 57,322 4,5 Ginnie Mae II Pool 3.500% 9/20/25–10/1/43 97,846 101,060 4,5 Ginnie Mae II Pool 4.000% 9/20/25–10/1/43 57,389 60,841 4,5 Ginnie Mae II Pool 4.500% 11/20/35–10/1/43 58,433 63,270 4 Ginnie Mae II Pool 5.000% 3/20/18–6/20/42 38,630 42,332 4 Ginnie Mae II Pool 5.500% 11/20/34–9/20/41 13,592 14,939 4 Ginnie Mae II Pool 6.000% 3/20/33–7/20/39 7,765 8,600 4 Ginnie Mae II Pool 6.500% 12/20/35–11/20/39 2,593 2,927 4 Ginnie Mae II Pool 7.000% 4/20/38–8/20/38 433 491 Nonconventional Mortgage-Backed Securities (0.3%) 3,4,6Fannie Mae Pool 1.563% 4/1/37 72 75 3,4 Fannie Mae Pool 2.110% 3/1/43 838 840 3,4,6Fannie Mae Pool 2.142% 9/1/37 178 191 3,4 Fannie Mae Pool 2.193% 12/1/41 595 623 3,4 Fannie Mae Pool 2.197% 9/1/42 681 698 3,4 Fannie Mae Pool 2.205% 6/1/43 923 926 3,4,6Fannie Mae Pool 2.228% 8/1/37 169 179 3,4 Fannie Mae Pool 2.243% 10/1/42 541 548 3,4 Fannie Mae Pool 2.269% 7/1/43 996 961 3,4,6Fannie Mae Pool 2.278% 8/1/35 234 250 3,4 Fannie Mae Pool 2.408% 7/1/42 829 844 3,4 Fannie Mae Pool 2.419% 5/1/42 1,705 1,755 3,4 Fannie Mae Pool 2.449% 5/1/43 1,883 1,855 3,4 Fannie Mae Pool 2.477% 10/1/42 1,034 1,053 3,4,6Fannie Mae Pool 2.490% 2/1/36 161 164 3,4,6Fannie Mae Pool 2.504% 6/1/36 17 18 3,4 Fannie Mae Pool 2.512% 12/1/40 493 512 3,4 Fannie Mae Pool 2.529% 10/1/40 324 337 3,4,6Fannie Mae Pool 2.555% 1/1/35 283 305 3,4,6Fannie Mae Pool 2.608% 9/1/34 90 96 3,4 Fannie Mae Pool 2.617% 11/1/41 487 503 3,4 Fannie Mae Pool 2.618% 12/1/41 537 554 3,4 Fannie Mae Pool 2.669% 1/1/42 555 572 3,4,6Fannie Mae Pool 2.670% 1/1/37 260 280 3,4 Fannie Mae Pool 2.794% 3/1/42 940 970 3,4 Fannie Mae Pool 2.801% 1/1/42 619 639 3,4,6Fannie Mae Pool 2.810% 11/1/33 91 100 3,4 Fannie Mae Pool 2.825% 3/1/41 382 397 3,4 Fannie Mae Pool 2.841% 11/1/41 503 523 3,4 Fannie Mae Pool 2.908% 12/1/40 219 225 3,4 Fannie Mae Pool 2.946% 5/1/42 352 374 3,4 Fannie Mae Pool 3.004% 3/1/42 652 691 3,4 Fannie Mae Pool 3.036% 3/1/41 528 552 3,4 Fannie Mae Pool 3.066% 2/1/42 567 599 3,4 Fannie Mae Pool 3.075% 2/1/41 371 385 3,4 Fannie Mae Pool 3.135% 2/1/41 207 216 3,4 Fannie Mae Pool 3.156% 2/1/41 247 257 3,4 Fannie Mae Pool 3.164% 12/1/40 211 222 3,4 Fannie Mae Pool 3.182% 9/1/40 167 174 3,4 Fannie Mae Pool 3.208% 12/1/40 239 252 3,4 Fannie Mae Pool 3.222% 8/1/40 191 199 3,4 Fannie Mae Pool 3.254% 10/1/40 295 309 3,4 Fannie Mae Pool 3.262% 1/1/41 326 339 3,4 Fannie Mae Pool 3.283% 5/1/41 484 507 3,4 Fannie Mae Pool 3.291% 1/1/40 333 346 3,4 Fannie Mae Pool 3.294% 11/1/40 205 216 3,4 Fannie Mae Pool 3.336% 8/1/42 627 653 3,4 Fannie Mae Pool 3.342% 7/1/42 433 466 3,4 Fannie Mae Pool 3.394% 5/1/40 134 140 3,4 Fannie Mae Pool 3.418% 1/1/40 508 527 3,4 Fannie Mae Pool 3.438% 12/1/39 644 669 3,4 Fannie Mae Pool 3.492% 5/1/40 106 110 3,4 Fannie Mae Pool 3.497% 10/1/39 145 151 3,4 Fannie Mae Pool 3.548% 3/1/40 590 614 3,4 Fannie Mae Pool 3.569% 6/1/41–7/1/41 694 725 3,4 Fannie Mae Pool 3.580% 8/1/39 144 151 3,4 Fannie Mae Pool 3.592% 11/1/39 85 89 3,4 Fannie Mae Pool 3.634% 4/1/41 309 322 3,4 Fannie Mae Pool 3.650% 11/1/39 133 138 3,4 Fannie Mae Pool 3.698% 5/1/40 1,140 1,189 3,4 Fannie Mae Pool 3.727% 7/1/39 76 79 3,4 Fannie Mae Pool 3.751% 6/1/41 495 520 3,4 Fannie Mae Pool 3.797% 2/1/40 700 729 3,4,6Fannie Mae Pool 3.807% 11/1/34 154 161 3,4 Fannie Mae Pool 3.822% 9/1/40 403 426 3,4 Fannie Mae Pool 4.228% 12/1/39 424 448 3,4,6Fannie Mae Pool 4.327% 10/1/38 227 241 3,4,6Fannie Mae Pool 4.920% 12/1/33 73 77 3,4 Fannie Mae Pool 5.152% 3/1/38 129 137 3,4 Fannie Mae Pool 5.241% 7/1/36 110 117 3,4,6Fannie Mae Pool 5.249% 11/1/39 286 310 3,4 Fannie Mae Pool 5.367% 8/1/39 575 621 3,4 Fannie Mae Pool 5.665% 4/1/37 332 354 3,4 Fannie Mae Pool 5.794% 12/1/37 269 290 3,4 Fannie Mae Pool 6.014% 7/1/37 36 38 3,4,6Fannie Mae Pool 6.024% 11/1/36 347 369 3,4 Fannie Mae Pool 6.132% 10/1/37 283 303 3,4,6Freddie Mac Non Gold Pool 2.114% 1/1/37 216 230 3,4,6Freddie Mac Non Gold Pool 2.220% 7/1/35 176 187 3,4,6Freddie Mac Non Gold Pool 2.375% 11/1/34–5/1/36 205 216 3,4,6Freddie Mac Non Gold Pool 2.544% 8/1/37 236 249 3,4 Freddie Mac Non Gold Pool 2.582% 2/1/42 320 331 3,4,6Freddie Mac Non Gold Pool 2.603% 1/1/35 24 26 3,4 Freddie Mac Non Gold Pool 2.619% 12/1/40 225 231 3,4,6Freddie Mac Non Gold Pool 2.677% 10/1/37 79 83 3,4 Freddie Mac Non Gold Pool 2.697% 11/1/40 132 136 3,4 Freddie Mac Non Gold Pool 2.710% 12/1/40 512 527 3,4,6Freddie Mac Non Gold Pool 2.718% 12/1/35 133 141 3,4,6Freddie Mac Non Gold Pool 2.720% 12/1/34 116 121 3,4,6Freddie Mac Non Gold Pool 2.725% 12/1/36 94 98 3,4 Freddie Mac Non Gold Pool 2.764% 2/1/42 467 493 3,4 Freddie Mac Non Gold Pool 2.782% 1/1/41 284 291 3,4 Freddie Mac Non Gold Pool 2.905% 2/1/41 467 484 3,4 Freddie Mac Non Gold Pool 2.958% 2/1/41 143 149 3,4 Freddie Mac Non Gold Pool 3.086% 6/1/41 229 238 3,4 Freddie Mac Non Gold Pool 3.093% 3/1/41 177 183 3,4 Freddie Mac Non Gold Pool 3.146% 11/1/40 274 284 3,4 Freddie Mac Non Gold Pool 3.233% 6/1/40 175 181 3,4 Freddie Mac Non Gold Pool 3.363% 5/1/40 75 78 3,4 Freddie Mac Non Gold Pool 3.426% 3/1/42 756 795 3,4 Freddie Mac Non Gold Pool 3.459% 8/1/40 427 447 3,4 Freddie Mac Non Gold Pool 3.463% 5/1/40 84 88 3,4 Freddie Mac Non Gold Pool 3.490% 4/1/40 206 214 3,4 Freddie Mac Non Gold Pool 3.556% 11/1/39 514 535 3,4 Freddie Mac Non Gold Pool 3.589% 6/1/40 137 143 3,4 Freddie Mac Non Gold Pool 3.634% 6/1/40 201 209 3,4 Freddie Mac Non Gold Pool 3.645% 1/1/40 206 215 3,4 Freddie Mac Non Gold Pool 3.674% 9/1/40 388 405 3,4 Freddie Mac Non Gold Pool 4.021% 3/1/40 676 707 3,4 Freddie Mac Non Gold Pool 4.659% 5/1/38 28 30 3,4 Freddie Mac Non Gold Pool 4.794% 12/1/35 330 346 3,4 Freddie Mac Non Gold Pool 5.054% 3/1/37 35 37 3,4 Freddie Mac Non Gold Pool 5.066% 10/1/36 135 141 3,4 Freddie Mac Non Gold Pool 5.250% 3/1/38 294 315 3,4 Freddie Mac Non Gold Pool 5.354% 1/1/38 52 55 3,4 Freddie Mac Non Gold Pool 5.469% 2/1/36 136 145 3,4 Freddie Mac Non Gold Pool 5.739% 9/1/37 706 759 3,4 Freddie Mac Non Gold Pool 5.780% 10/1/37 5 5 3,4 Freddie Mac Non Gold Pool 5.802% 5/1/37 486 522 3,4 Freddie Mac Non Gold Pool 5.983% 12/1/36 98 105 3,4 Freddie Mac Non Gold Pool 6.360% 2/1/37 56 60 4 Ginnie Mae II Pool 2.000% 6/20/43 915 944 4 Ginnie Mae II Pool 2.500% 11/20/40–1/20/42 4,069 4,230 4,5 Ginnie Mae II Pool 3.000% 11/20/40–11/20/41 2,843 2,983 4,5 Ginnie Mae II Pool 3.500% 10/20/39–8/20/41 1,428 1,512 4 Ginnie Mae II Pool 3.750% 1/20/40 483 501 4,5 Ginnie Mae II Pool 4.000% 9/20/39–10/20/41 2,302 2,395 4,6 Ginnie Mae II Pool 5.000% 7/20/38–10/20/38 65 67 Total U.S. Government and Agency Obligations (Cost $5,425,578) Asset-Backed/Commercial Mortgage-Backed Securities (0.9%) 4 AEP Texas Central Transition Funding II LLC 2006-A 5.170% 1/1/18 207 232 4 Ally Auto Receivables Trust 2011-2 1.980% 4/15/16 425 430 4 Ally Auto Receivables Trust 2011-4 1.140% 6/15/16 211 212 4 Ally Auto Receivables Trust 2012-5 0.850% 1/16/18 365 366 4 AmeriCredit Automobile Receivables Trust 2012-1 1.230% 9/8/16 100 100 4 AmeriCredit Automobile Receivables Trust 2013-1 0.610% 10/10/17 108 108 4 AmeriCredit Automobile Receivables Trust 2013-2 0.650% 12/8/17 74 73 4 AmeriCredit Automobile Receivables Trust 2013-3 0.920% 4/9/18 203 202 4 AmeriCredit Automobile Receivables Trust 2013-4 0.960% 4/9/18 80 80 4 Banc of America Commercial Mortgage Trust 2004-2 4.153% 11/10/38 14 14 4 Banc of America Commercial Mortgage Trust 2004-3 5.743% 6/10/39 166 169 4 Banc of America Commercial Mortgage Trust 2004-4 4.877% 7/10/42 1,379 1,403 4 Banc of America Commercial Mortgage Trust 2005-1 5.344% 11/10/42 124 126 4 Banc of America Commercial Mortgage Trust 2005-2 4.857% 7/10/43 165 173 4 Banc of America Commercial Mortgage Trust 2005-5 5.115% 10/10/45 810 873 4 Banc of America Commercial Mortgage Trust 2005-6 5.358% 9/10/47 260 279 4 Banc of America Commercial Mortgage Trust 2005-6 5.358% 9/10/47 245 265 4 Banc of America Commercial Mortgage Trust 2006-1 5.372% 9/10/45 763 826 4 Banc of America Commercial Mortgage Trust 2006-1 5.421% 9/10/45 50 54 4 Banc of America Commercial Mortgage Trust 2006-2 5.924% 5/10/45 945 1,035 4 Banc of America Commercial Mortgage Trust 2006-2 5.959% 5/10/45 160 163 4 Banc of America Commercial Mortgage Trust 2006-4 5.634% 7/10/46 1,780 1,953 4 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 905 981 4 Banc of America Commercial Mortgage Trust 2006-5 5.448% 9/10/47 200 215 4 Banc of America Commercial Mortgage Trust 2007-1 5.482% 1/15/49 360 384 4 Banc of America Commercial Mortgage Trust 2008-1 6.395% 2/10/51 1,400 1,609 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.825% 11/11/41 190 196 4 Bear Stearns Commercial Mortgage Securities Trust 2004-PWR6 4.868% 11/11/41 100 103 4 Bear Stearns Commercial Mortgage Securities Trust 2004-TOP14 5.200% 1/12/41 139 141 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR10 5.405% 12/11/40 930 1,004 4 Bear Stearns Commercial Mortgage Securities Trust 2005-PWR8 4.750% 6/11/41 200 206 4 Bear Stearns Commercial Mortgage Securities Trust 2005-TOP18 4.933% 2/13/42 337 353 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR11 5.610% 3/11/39 585 631 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR12 5.895% 9/11/38 275 300 4 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.582% 9/11/41 160 178 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.764% 4/12/38 250 272 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP22 5.764% 4/12/38 570 623 4 Bear Stearns Commercial Mortgage Securities Trust 2006-TOP24 5.568% 10/12/41 425 470 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.846% 6/11/40 250 254 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR16 5.898% 6/11/40 435 490 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.694% 6/11/50 770 867 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR17 5.915% 6/11/50 735 833 4 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 5.700% 6/11/50 850 959 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.471% 1/12/45 323 362 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP26 5.513% 1/12/45 335 362 4 Bear Stearns Commercial Mortgage Securities Trust 2007-TOP28 5.742% 9/11/42 1,945 2,220 4 Capital Auto Receivables Asset Trust 2013-1 0.790% 6/20/17 215 213 4 Capital Auto Receivables Asset Trust 2013-3 1.040% 11/21/16 230 229 4 Capital Auto Receivables Asset Trust 2013-3 1.310% 12/20/17 228 228 4 Capital Auto Receivables Asset Trust 2013-3 1.680% 4/20/18 135 135 4 Capital One Multi-asset Execution Trust 2006- A3 5.050% 12/17/18 3,500 3,844 4 Capital One Multi-asset Execution Trust 2007- A7 5.750% 7/15/20 550 639 4 CarMax Auto Owner Trust 2012-3 0.790% 4/16/18 145 144 4 Carmax Auto Owner Trust 2013-2 0.640% 1/16/18 234 233 4 Carmax Auto Owner Trust 2013-3 0.970% 4/16/18 270 271 4 Carmax Auto Owner Trust 2013-2 0.840% 11/15/18 97 95 4 Carmax Auto Owner Trust 2013-3 1.490% 1/15/19 140 141 4 CD 2005-CD1 Commercial Mortgage Trust 5.393% 7/15/44 300 323 4 CD 2005-CD1 Commercial Mortgage Trust 5.393% 7/15/44 600 641 4 CD 2006-CD3 Mortgage Trust 5.617% 10/15/48 1,300 1,411 4 CD 2006-CD3 Mortgage Trust 5.648% 10/15/48 425 470 4 CD 2007-CD4 Commercial Mortgage Trust 5.205% 12/11/49 61 61 4 CD 2007-CD4 Commercial Mortgage Trust 5.322% 12/11/49 1,010 1,108 4 CD 2007-CD5 Mortgage Trust 5.886% 11/15/44 1,770 1,990 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.170% 8/1/19 139 152 4 CenterPoint Energy Transition Bond Co. II LLC 2005-A 5.302% 8/1/20 81 95 4 CenterPoint Energy Transition Bond Co. IV LLC 2012-1 3.028% 10/15/25 800 781 4 Chase Issuance Trust 2006-A2 5.160% 4/16/18 1,030 1,135 4 Chase Issuance Trust 2012-A5 0.590% 8/15/17 361 360 4 Chase Issuance Trust 2012-A7 2.160% 9/16/24 914 852 4 Citibank Credit Card Issuance Trust 2003-A7 4.150% 7/7/17 611 649 4 Citibank Credit Card Issuance Trust 2004-A8 4.900% 12/12/16 635 666 4 Citibank Credit Card Issuance Trust 2005-A2 4.850% 3/10/17 300 318 4 Citibank Credit Card Issuance Trust 2005-A9 5.100% 11/20/17 803 877 4 Citibank Credit Card Issuance Trust 2007-A8 5.650% 9/20/19 550 638 4 Citibank Credit Card Issuance Trust 2008-A1 5.350% 2/7/20 621 716 4 Citibank Credit Card Issuance Trust 2009-A4 4.900% 6/23/16 1,075 1,108 4 Citigroup Commercial Mortgage Trust 2013- GC15 3.161% 9/10/46 225 232 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.371% 9/10/46 225 232 4 Citigroup Commercial Mortgage Trust 2013- GC15 4.649% 9/10/46 250 257 4 Citigroup Commercial Mortgage Trust 2004- C2 4.623% 10/15/41 17 17 4 Citigroup Commercial Mortgage Trust 2005- C3 4.830% 5/15/43 885 928 4 Citigroup Commercial Mortgage Trust 2006- C4 5.951% 3/15/49 500 547 4 Citigroup Commercial Mortgage Trust 2006- C4 5.951% 3/15/49 1,100 1,209 4 Citigroup Commercial Mortgage Trust 2006- C5 5.431% 10/15/49 200 221 4 Citigroup Commercial Mortgage Trust 2006- C5 5.462% 10/15/49 150 164 4 Citigroup Commercial Mortgage Trust 2007- C6 5.885% 12/10/49 1,050 1,183 4 Citigroup Commercial Mortgage Trust 2008- C7 6.336% 12/10/49 1,343 1,526 4 Citigroup Commercial Mortgage Trust 2012- GC8 3.024% 9/10/45 225 216 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.093% 4/10/46 100 95 4 Citigroup Commercial Mortgage Trust 2013- GC11 3.422% 4/10/46 100 96 4 COBALT CMBS Commercial Mortgage Trust 2007-C3 5.966% 5/15/46 1,000 1,128 4 COMM 2004-LNB2 Mortgage Trust 4.715% 3/10/39 291 294 4 COMM 2005-C6 Mortgage Trust 5.116% 6/10/44 1,170 1,235 4 COMM 2006-C7 Mortgage Trust 5.947% 6/10/46 1,050 1,159 4 COMM 2006-C7 Mortgage Trust 5.972% 6/10/46 200 217 4 COMM 2007-C9 Mortgage Trust 5.993% 12/10/49 900 1,024 4 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 144 139 4 COMM 2012-CCRE2 Mortgage Trust 3.791% 8/15/45 189 188 4,7 COMM 2012-CCRE3 Mortgage Trust 3.416% 11/15/45 227 217 4 COMM 2012-CCRE4 Mortgage Trust 2.853% 10/15/45 350 329 4 COMM 2013-CCRE6 Mortgage Trust 3.101% 3/10/46 183 175 4 COMM 2013-CCRE7 Mortgage Trust 3.213% 3/10/46 150 144 4 COMM 2013-CCRE8 Mortgage Trust 3.612% 6/10/46 223 221 4 COMM 2013-CCRE9 Mortgage Trust 4.380% 7/10/45 365 382 4 COMM 2013-CCRE9 Mortgage Trust 4.210% 8/10/46 160 167 4 COMM 2013-LC6 Mortgage Trust 2.941% 1/10/46 277 262 4 COMM 2013-LC6 Mortgage Trust 3.282% 1/10/46 154 145 4 COMM 2013-LC13 Mortgage Trust 3.009% 8/10/46 230 237 4 COMM 2013-LC13 Mortgage Trust 4.205% 8/10/46 230 237 4 Commercial Mortgage Trust 2004-GG1 5.317% 6/10/36 855 866 4 Commercial Mortgage Trust 2005-GG3 4.799% 8/10/42 1,775 1,843 4 Commercial Mortgage Trust 2005-GG3 4.859% 8/10/42 225 235 4 Commercial Mortgage Trust 2005-GG5 5.224% 4/10/37 1,788 1,898 4 Commercial Mortgage Trust 2005-GG5 5.277% 4/10/37 275 292 4 Commercial Mortgage Trust 2006-GG7 6.056% 7/10/38 285 313 4 Commercial Mortgage Trust 2007-GG9 5.475% 3/10/39 75 80 4,7 Commercial Mortgages Lease-Backed Certificates Series 2001-CMLB-1 6.746% 6/20/31 362 378 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.567% 2/15/39 695 752 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.567% 2/15/39 240 259 4 Credit Suisse Commercial Mortgage Trust Series 2006-C1 5.567% 2/15/39 400 432 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.993% 6/15/38 965 1,059 4 Credit Suisse Commercial Mortgage Trust Series 2006-C3 5.993% 6/15/38 225 245 4 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.509% 9/15/39 175 188 4 Credit Suisse Commercial Mortgage Trust Series 2006-C5 5.311% 12/15/39 460 507 4 Credit Suisse Commercial Mortgage Trust Series 2007-C1 5.383% 2/15/40 696 771 4 Credit Suisse Commercial Mortgage Trust Series 2007-C3 5.872% 6/15/39 495 547 4 CSFB Commercial Mortgage Trust 2004-C1 4.750% 1/15/37 666 670 4 CSFB Commercial Mortgage Trust 2005-C1 5.014% 2/15/38 896 927 4 CSFB Commercial Mortgage Trust 2005-C1 5.075% 2/15/38 218 228 4 CSFB Commercial Mortgage Trust 2005-C4 5.190% 8/15/38 150 158 4 CSFB Commercial Mortgage Trust 2005-C5 5.100% 8/15/38 80 85 4 CSFB Commercial Mortgage Trust 2005-C6 5.230% 12/15/40 160 169 4 Discover Card Execution Note Trust 2007-A1 5.650% 3/16/20 860 995 4 Ford Credit Auto Owner Trust 2009-E 2.420% 11/15/14 37 37 4 Ford Credit Auto Owner Trust 2010-A 2.150% 6/15/15 373 374 4 Ford Credit Auto Owner Trust 2011-A 1.650% 5/15/16 120 121 4 Ford Credit Auto Owner Trust 2012-A 1.150% 6/15/17 400 403 4 Ford Credit Auto Owner Trust 2012-B 0.720% 12/15/16 100 100 4 Ford Credit Auto Owner Trust 2013-A 0.550% 7/15/17 289 288 4 Ford Credit Auto Owner Trust 2013-B 0.570% 10/15/17 190 189 4 Ford Credit Auto Owner Trust 2013-B 0.760% 8/15/18 100 100 4 Ford Credit Auto Owner Trust 2013-C 0.820% 12/15/17 249 249 4 Ford Credit Auto Owner Trust 2013-C 1.250% 10/15/18 83 83 4 Ford Credit Floorplan Master Owner Trust A Series 2013-5 1.500% 9/15/18 350 353 4 GE Capital Credit Card Master Note Trust Series 2012-7 1.760% 9/15/22 409 398 4 GE Commercial Mortgage Corp. Series 2005- C3 Trust 4.974% 7/10/45 315 334 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.458% 3/10/44 950 1,024 4 GE Commercial Mortgage Corp. Series 2006- C1 Trust 5.458% 3/10/44 325 355 4 GE Commercial Mortgage Corp. Series 2007- C1 Trust 5.543% 12/10/49 850 941 4 GMAC Commercial Mortgage Securities Inc. Series 2004-C1 Trust 4.908% 3/10/38 58 58 4 GMAC Commercial Mortgage Securities Inc. Series 2004-C3 Trust 4.864% 12/10/41 1,275 1,323 4 GMAC Commercial Mortgage Securities Inc. Series 2005-C1 Trust 4.754% 5/10/43 275 287 4 GS Mortgage Securities Trust 2004-GG2 5.396% 8/10/38 988 1,012 4 GS Mortgage Securities Trust 2006-GG6 5.506% 4/10/38 271 271 4 GS Mortgage Securities Trust 2006-GG6 5.553% 4/10/38 1,445 1,563 4 GS Mortgage Securities Trust 2006-GG6 5.622% 4/10/38 250 271 4 GS Mortgage Securities Trust 2011-GC5 3.707% 8/10/44 145 149 4 GS Mortgage Securities Trust 2012-GC6 3.482% 1/10/45 750 756 4 GS Mortgage Securities Trust 2012-GCJ7 3.377% 5/10/45 440 439 4 GS Mortgage Securities Trust 2012-GCJ9 2.773% 11/10/45 325 306 4 GS Mortgage Securities Trust 2013-GC10 2.943% 2/10/46 246 233 4 GS Mortgage Securities Trust 2013-GC10 3.279% 2/10/46 92 87 4 GS Mortgage Securities Trust 2013-GCJ12 3.135% 6/10/46 275 263 4 GS Mortgage Securities Trust 2013-GCJ12 3.375% 6/10/46 118 112 4 GS Mortgage Securities Trust 2013-GCJ14 2.995% 8/10/46 191 198 4 GS Mortgage Securities Trust 2013-GCJ14 3.817% 8/10/46 135 140 4 GS Mortgage Securities Trust 2013-GCJ14 4.243% 8/10/46 675 701 4 Honda Auto Receivables 2011-1 Owner Trust 1.800% 4/17/17 150 151 4 Honda Auto Receivables 2012-4 Owner Trust 0.660% 12/18/18 325 324 4 Honda Auto Receivables 2013-1 Owner Trust 0.480% 11/21/16 359 359 4 Honda Auto Receivables 2013-1 Owner Trust 0.620% 3/21/19 287 285 4 Honda Auto Receivables 2013-2 Owner Trust 0.530% 2/16/17 111 110 4 Honda Auto Receivables 2013-2 Owner Trust 0.660% 6/17/19 111 110 4 Hyundai Auto Receivables Trust 2012-C 0.730% 6/15/18 200 199 4 Hyundai Auto Receivables Trust 2013-A 0.560% 7/17/17 185 184 4 Hyundai Auto Receivables Trust 2013-A 0.750% 9/17/18 308 305 4 Hyundai Auto Receivables Trust 2013-B 0.710% 9/15/17 325 325 4 Hyundai Auto Receivables Trust 2013-B 1.010% 2/15/19 175 175 4 Hyundai Auto Receivables Trust 2013-C 1.010% 2/15/18 130 131 4 Hyundai Auto Receivables Trust 2013-C 1.550% 3/15/19 210 212 4 JP Morgan Chase Commercial Mortgage Securities Trust 2003-CIBC7 4.879% 1/12/38 96 96 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC10 4.654% 1/12/37 103 103 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC8 4.404% 1/12/39 379 382 4 JP Morgan Chase Commercial Mortgage Securities Trust 2004-CIBC9 5.755% 6/12/41 1,289 1,324 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC11 5.567% 8/12/37 100 105 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-CIBC13 5.460% 1/12/43 125 132 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP2 4.780% 7/15/42 210 223 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP4 4.918% 10/15/42 994 1,047 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.368% 12/15/44 438 474 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.410% 12/15/44 175 191 4 JP Morgan Chase Commercial Mortgage Securities Trust 2005-LDP5 5.489% 12/15/44 70 74 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC14 5.630% 12/12/44 150 162 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-CIBC16 5.593% 5/12/45 569 624 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP6 5.475% 4/15/43 336 366 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.056% 4/15/45 1,125 1,236 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP7 6.056% 4/15/45 180 198 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.440% 5/15/45 225 245 4 JP Morgan Chase Commercial Mortgage Securities Trust 2006-LDP8 5.447% 5/15/45 63 64 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC18 5.440% 6/12/47 880 973 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 5.794% 2/12/51 1,515 1,736 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-CIBC20 6.078% 2/12/51 295 334 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP11 6.002% 6/15/49 575 648 4 JP Morgan Chase Commercial Mortgage Securities Trust 2007-LDP12 5.882% 2/15/51 1,675 1,879 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C6 3.507% 5/15/45 550 550 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-C8 2.829% 10/15/45 1,735 1,636 4 JP Morgan Chase Commercial Mortgage Securities Trust 2012-CIBX 3.483% 6/15/45 433 435 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.143% 12/15/47 146 142 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-C10 3.372% 12/15/47 109 104 4 JP Morgan Chase Commercial Mortgage Securities Trust 2013-LC11 2.960% 4/15/46 173 163 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 3.664% 7/15/45 122 122 4 JPMBB Commercial Mortgage Securities Trust 2013-C12 4.163% 7/15/45 81 81 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 3.761% 8/15/46 240 248 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.133% 8/15/46 650 674 4 JPMBB Commercial Mortgage Securities Trust 2013-C14 4.409% 8/15/46 180 185 4 LB-UBS Commercial Mortgage Trust 2004-C7 4.786% 10/15/29 1,299 1,333 4 LB-UBS Commercial Mortgage Trust 2005-C1 4.742% 2/15/30 575 595 4 LB-UBS Commercial Mortgage Trust 2005-C2 5.150% 4/15/30 665 698 4 LB-UBS Commercial Mortgage Trust 2005-C5 5.057% 9/15/40 75 78 4 LB-UBS Commercial Mortgage Trust 2005-C7 5.197% 11/15/30 1,860 1,972 4 LB-UBS Commercial Mortgage Trust 2006-C1 5.217% 2/15/31 303 330 4 LB-UBS Commercial Mortgage Trust 2006-C3 5.661% 3/15/39 1,975 2,141 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.372% 9/15/39 965 1,076 4 LB-UBS Commercial Mortgage Trust 2006-C6 5.413% 9/15/39 250 277 4 LB-UBS Commercial Mortgage Trust 2006-C7 5.378% 11/15/38 180 194 4 LB-UBS Commercial Mortgage Trust 2007-C1 5.424% 2/15/40 757 843 4 LB-UBS Commercial Mortgage Trust 2007-C2 5.430% 2/15/40 544 591 4 LB-UBS Commercial Mortgage Trust 2007-C7 5.866% 9/15/45 669 748 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.320% 4/15/41 525 607 4 LB-UBS Commercial Mortgage Trust 2008-C1 6.320% 4/15/41 260 294 4 Mercedes-Benz Auto Receivables Trust 2013- 1 0.780% 8/15/17 83 83 4 Mercedes-Benz Auto Receivables Trust 2013- 1 1.130% 11/15/19 83 83 4 Merrill Lynch Mortgage Trust 2003-KEY1 5.236% 11/12/35 199 199 4 Merrill Lynch Mortgage Trust 2005-CIP1 5.107% 7/12/38 140 148 4 Merrill Lynch Mortgage Trust 2005-LC1 5.291% 1/12/44 1,888 2,047 4 Merrill Lynch Mortgage Trust 2005-MCP1 4.747% 6/12/43 610 639 4 Merrill Lynch Mortgage Trust 2006-C1 5.872% 5/12/39 1,210 1,318 4 Merrill Lynch Mortgage Trust 2006-C1 5.872% 5/12/39 100 109 4 Merrill Lynch Mortgage Trust 2006-C2 5.782% 8/12/43 245 268 4 Merrill Lynch Mortgage Trust 2007-C1 6.045% 6/12/50 1,795 2,021 4 Merrill Lynch Mortgage Trust 2008-C1 5.690% 2/12/51 750 845 4 ML-CFC Commercial Mortgage Trust 2006-2 6.086% 6/12/46 900 999 4 ML-CFC Commercial Mortgage Trust 2006-3 5.456% 7/12/46 160 175 4 ML-CFC Commercial Mortgage Trust 2006-4 5.204% 12/12/49 275 300 4 ML-CFC Commercial Mortgage Trust 2007-5 5.378% 8/12/48 1,685 1,856 4 ML-CFC Commercial Mortgage Trust 2007-9 5.590% 9/12/49 136 136 4 ML-CFC Commercial Mortgage Trust 2007-9 5.700% 9/12/49 517 579 4 Morgan Stanley Bank of America Merrill Lynch Trust 2012-C5 3.176% 8/15/45 175 170 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C10 4.219% 7/15/46 2,000 2,069 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.367% 8/15/46 240 249 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C11 4.567% 8/15/46 120 123 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 2.918% 2/15/46 179 169 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C7 3.214% 2/15/46 36 34 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.134% 12/15/48 225 217 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C8 3.376% 12/15/48 100 95 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.102% 5/15/46 150 143 4 Morgan Stanley Bank of America Merrill Lynch Trust 2013-C9 3.456% 5/15/46 125 120 4 Morgan Stanley Capital I Trust 2003-IQ6 4.970% 12/15/41 124 124 4 Morgan Stanley Capital I Trust 2004-HQ4 4.970% 4/14/40 1,016 1,039 4 Morgan Stanley Capital I Trust 2004-IQ8 5.110% 6/15/40 822 840 4 Morgan Stanley Capital I Trust 2004-TOP13 4.660% 9/13/45 135 135 4 Morgan Stanley Capital I Trust 2004-TOP15 5.270% 6/13/41 340 347 4 Morgan Stanley Capital I Trust 2005-HQ5 5.168% 1/14/42 425 441 4 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 1,715 1,812 4 Morgan Stanley Capital I Trust 2005-HQ6 5.073% 8/13/42 180 190 4 Morgan Stanley Capital I Trust 2005-HQ7 5.378% 11/14/42 900 972 4 Morgan Stanley Capital I Trust 2005-IQ10 5.230% 9/15/42 1,369 1,462 4 Morgan Stanley Capital I Trust 2005-IQ9 4.770% 7/15/56 170 178 4 Morgan Stanley Capital I Trust 2005-TOP17 4.780% 12/13/41 241 249 4 Morgan Stanley Capital I Trust 2005-TOP17 4.840% 12/13/41 65 67 4 Morgan Stanley Capital I Trust 2005-TOP19 4.985% 6/12/47 430 451 4 Morgan Stanley Capital I Trust 2006-HQ10 5.328% 11/12/41 740 828 4 Morgan Stanley Capital I Trust 2006-HQ10 5.360% 11/12/41 375 407 4 Morgan Stanley Capital I Trust 2006-HQ8 5.597% 3/12/44 575 619 4 Morgan Stanley Capital I Trust 2006-HQ8 5.646% 3/12/44 375 410 4 Morgan Stanley Capital I Trust 2006-HQ9 5.773% 7/12/44 250 278 4 Morgan Stanley Capital I Trust 2006-HQ9 5.793% 7/12/44 225 246 4 Morgan Stanley Capital I Trust 2006-IQ11 5.847% 10/15/42 760 822 4 Morgan Stanley Capital I Trust 2006-IQ11 5.851% 10/15/42 30 33 4 Morgan Stanley Capital I Trust 2006-IQ11 5.851% 10/15/42 200 213 4 Morgan Stanley Capital I Trust 2006-IQ12 5.332% 12/15/43 675 752 4 Morgan Stanley Capital I Trust 2006-TOP21 5.204% 10/12/52 550 594 4 Morgan Stanley Capital I Trust 2006-TOP23 5.987% 8/12/41 110 124 4 Morgan Stanley Capital I Trust 2007-IQ14 5.654% 4/15/49 56 57 4 Morgan Stanley Capital I Trust 2007-IQ14 5.692% 4/15/49 1,385 1,533 4 Morgan Stanley Capital I Trust 2007-IQ16 5.809% 12/12/49 1,466 1,647 4 Morgan Stanley Capital I Trust 2007-IQ16 6.298% 12/12/49 225 253 4 Morgan Stanley Capital I Trust 2007-TOP25 5.544% 11/12/49 275 299 4 Morgan Stanley Capital I Trust 2007-TOP27 5.816% 6/11/42 1,195 1,350 4 Morgan Stanley Capital I Trust 2007-TOP27 5.816% 6/11/42 300 333 4 Morgan Stanley Capital I Trust 2008-TOP29 6.459% 1/11/43 635 734 4 Morgan Stanley Capital I Trust 2012-C4 3.244% 3/15/45 650 639 4 Nissan Auto Receivables 2012-B Owner Trust 0.660% 12/17/18 295 294 4 Nissan Auto Receivables 2013-A Owner Trust 0.500% 5/15/17 322 320 4 Nissan Auto Receivables 2013-A Owner Trust 0.750% 7/15/19 675 669 4 Nissan Auto Receivables 2013-B Owner Trust 0.840% 11/15/17 165 165 4 Nissan Auto Receivables 2013-B Owner Trust 1.310% 10/15/19 120 120 4,7 Northern Rock Asset Management plc 5.625% 6/22/17 500 569 4 PSE&G Transition Funding LLC Series 2001- 1 6.890% 12/15/17 2,000 2,194 4,7 Royal Bank of Canada 3.125% 4/14/15 425 442 4 Royal Bank of Canada 0.625% 12/5/16 500 499 4 Royal Bank of Canada 1.200% 9/19/17 850 841 4 Royal Bank of Canada 2.000% 9/19/18 2,000 2,007 4 Santander Drive Auto Receivables Trust 2013-1 0.620% 6/15/17 287 286 4 Santander Drive Auto Receivables Trust 2013-2 0.700% 9/15/17 364 361 4 Santander Drive Auto Receivables Trust 2013-3 0.700% 10/16/17 195 193 4 Santander Drive Auto Receivables Trust 2013-4 1.110% 12/15/17 150 149 4 TIAA Seasoned Commercial Mortgage Trust 2007-C4 5.551% 8/15/39 160 173 4 Toyota Auto Receivables 2012-A Owner Trust 0.990% 8/15/17 633 634 4 Toyota Auto Receivables 2013-A Owner Trust 0.550% 1/17/17 70 70 4 Toyota Auto Receivables 2013-A Owner Trust 0.690% 11/15/18 70 69 4 UBS-Barclays Commercial Mortgage Trust 2013-C5 3.185% 3/10/46 290 281 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.244% 4/10/46 175 170 4 UBS-Barclays Commercial Mortgage Trust 2013-C6 3.469% 4/10/46 75 72 4 Volkswagen Auto Loan Enhanced Trust 2012- 1 1.150% 7/20/18 724 731 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C10 4.748% 2/15/41 319 322 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C12 5.478% 7/15/41 826 842 4 Wachovia Bank Commercial Mortgage Trust Series 2004-C15 4.803% 10/15/41 1,150 1,191 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.083% 3/15/42 400 419 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C17 5.224% 3/15/42 125 131 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.699% 5/15/44 1,050 1,103 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.750% 5/15/44 65 69 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C19 4.793% 5/15/44 150 159 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C20 5.118% 7/15/42 735 778 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.414% 10/15/44 891 958 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C21 5.414% 10/15/44 60 63 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.465% 12/15/44 1,550 1,664 4 Wachovia Bank Commercial Mortgage Trust Series 2005-C22 5.515% 12/15/44 50 54 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C25 5.915% 5/15/43 800 879 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C26 6.170% 6/15/45 121 133 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C27 5.765% 7/15/45 808 872 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C28 5.679% 10/15/48 455 462 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.313% 11/15/48 15 15 4 Wachovia Bank Commercial Mortgage Trust Series 2006-C29 5.339% 11/15/48 375 413 4 Wells Fargo Commercial Mortgage Trust 2012-LC5 2.918% 10/15/45 225 214 4 WF-RBS Commercial Mortgage Trust 2013- C16 3.223% 7/15/46 290 299 4 WF-RBS Commercial Mortgage Trust 2013- C16 3.963% 7/15/46 180 185 4 WF-RBS Commercial Mortgage Trust 2013- C16 4.415% 7/15/46 180 185 4 WF-RBS Commercial Mortgage Trust 2013- C16 4.668% 7/15/46 290 299 4 WFRBS Commercial Mortgage Trust 2012-C6 3.440% 4/15/45 450 453 4 WFRBS Commercial Mortgage Trust 2012-C7 3.431% 6/15/45 300 297 4 WFRBS Commercial Mortgage Trust 2012-C7 4.090% 6/15/45 250 254 4 WFRBS Commercial Mortgage Trust 2012-C8 3.001% 8/15/45 175 168 4 WFRBS Commercial Mortgage Trust 2012-C9 2.870% 11/15/45 365 344 4 WFRBS Commercial Mortgage Trust 2013- C11 3.071% 3/15/45 251 241 4 WFRBS Commercial Mortgage Trust 2013- C12 3.198% 3/15/48 109 104 4 WFRBS Commercial Mortgage Trust 2013- C12 3.560% 3/15/48 52 50 4 WFRBS Commercial Mortgage Trust 2013- C13 3.001% 5/15/45 222 210 4 WFRBS Commercial Mortgage Trust 2013- C13 3.345% 5/15/45 44 42 4 WFRBS Commercial Mortgage Trust 2013- C14 3.337% 6/15/46 400 389 4 WFRBS Commercial Mortgage Trust 2013- C14 3.488% 6/15/46 200 191 4 WFRBS Commercial Mortgage Trust 2013- C15 3.720% 8/15/46 160 165 4 WFRBS Commercial Mortgage Trust 2013- C15 4.153% 8/15/46 650 674 4 WFRBS Commercial Mortgage Trust 2013- C15 4.358% 8/15/46 160 164 4 World Omni Auto Receivables Trust 2012-B 0.810% 1/15/19 200 201 4 World Omni Automobile Lease Securitization Trust 2013-A 1.100% 12/15/16 210 211 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $169,052) Corporate Bonds (9.4%) Finance (3.1%) Banking (2.0%) Abbey National Treasury Services plc 4.000% 4/27/16 665 707 Abbey National Treasury Services plc 3.050% 8/23/18 525 533 American Express Bank FSB 6.000% 9/13/17 225 261 American Express Centurion Bank 5.950% 6/12/17 75 86 American Express Centurion Bank 6.000% 9/13/17 1,750 2,030 American Express Co. 5.500% 9/12/16 350 392 American Express Co. 6.150% 8/28/17 535 625 American Express Co. 7.000% 3/19/18 2,200 2,654 American Express Co. 2.650% 12/2/22 1,472 1,355 American Express Co. 4.050% 12/3/42 121 105 4 American Express Co. 6.800% 9/1/66 450 476 American Express Credit Corp. 5.125% 8/25/14 685 713 American Express Credit Corp. 2.750% 9/15/15 985 1,023 American Express Credit Corp. 1.300% 7/29/16 275 277 American Express Credit Corp. 2.800% 9/19/16 425 445 American Express Credit Corp. 2.375% 3/24/17 825 851 American Express Credit Corp. 2.125% 7/27/18 550 553 Australia & New Zealand Banking Group Ltd. 0.900% 2/12/16 475 475 Australia & New Zealand Banking Group Ltd. 1.875% 10/6/17 250 250 Australia & New Zealand Banking Group Ltd. 1.450% 5/15/18 1,650 1,594 Bancolombia SA 4.250% 1/12/16 1,125 1,160 Bank of America Corp. 4.500% 4/1/15 2,180 2,290 Bank of America Corp. 3.700% 9/1/15 1,030 1,078 Bank of America Corp. 1.500% 10/9/15 900 905 Bank of America Corp. 5.250% 12/1/15 275 296 Bank of America Corp. 1.250% 1/11/16 700 699 Bank of America Corp. 3.625% 3/17/16 275 289 Bank of America Corp. 3.750% 7/12/16 1,030 1,092 Bank of America Corp. 6.500% 8/1/16 1,370 1,553 Bank of America Corp. 5.750% 8/15/16 275 304 Bank of America Corp. 7.800% 9/15/16 300 348 Bank of America Corp. 5.625% 10/14/16 1,525 1,698 Bank of America Corp. 5.420% 3/15/17 775 851 Bank of America Corp. 3.875% 3/22/17 1,750 1,862 Bank of America Corp. 6.000% 9/1/17 250 284 Bank of America Corp. 5.750% 12/1/17 895 1,008 Bank of America Corp. 2.000% 1/11/18 2,650 2,606 Bank of America Corp. 5.650% 5/1/18 6,450 7,289 Bank of America Corp. 7.625% 6/1/19 605 741 Bank of America Corp. 5.625% 7/1/20 1,460 1,628 Bank of America Corp. 5.875% 1/5/21 145 164 Bank of America Corp. 5.000% 5/13/21 205 219 Bank of America Corp. 5.700% 1/24/22 500 560 Bank of America Corp. 3.300% 1/11/23 2,400 2,242 Bank of America Corp. 5.875% 2/7/42 1,150 1,266 Bank of America NA 5.300% 3/15/17 1,675 1,847 Bank of America NA 6.100% 6/15/17 350 393 Bank of America NA 6.000% 10/15/36 350 393 Bank of Montreal 0.800% 11/6/15 425 425 Bank of Montreal 1.300% 7/15/16 700 703 Bank of Montreal 2.500% 1/11/17 1,425 1,473 Bank of Montreal 1.450% 4/9/18 500 491 Bank of Montreal 2.375% 1/25/19 575 576 Bank of Montreal 2.550% 11/6/22 450 418 Bank of New York Mellon Corp. 4.950% 3/15/15 1,150 1,213 Bank of New York Mellon Corp. 0.700% 10/23/15 200 200 Bank of New York Mellon Corp. 2.500% 1/15/16 450 466 Bank of New York Mellon Corp. 2.300% 7/28/16 486 503 Bank of New York Mellon Corp. 2.400% 1/17/17 1,850 1,909 Bank of New York Mellon Corp. 1.969% 6/20/17 200 203 Bank of New York Mellon Corp. 1.300% 1/25/18 1,100 1,073 Bank of New York Mellon Corp. 5.450% 5/15/19 350 404 Bank of New York Mellon Corp. 4.600% 1/15/20 400 439 Bank of New York Mellon Corp. 3.550% 9/23/21 625 638 Bank of Nova Scotia 1.850% 1/12/15 715 727 Bank of Nova Scotia 3.400% 1/22/15 510 529 Bank of Nova Scotia 2.050% 10/7/15 125 128 Bank of Nova Scotia 0.750% 10/9/15 1,450 1,450 Bank of Nova Scotia 2.900% 3/29/16 105 110 Bank of Nova Scotia 1.375% 7/15/16 1,275 1,289 Bank of Nova Scotia 2.550% 1/12/17 875 908 Bank of Nova Scotia 1.375% 12/18/17 275 271 Bank of Nova Scotia 1.450% 4/25/18 1,625 1,593 Bank of Nova Scotia 4.375% 1/13/21 105 113 Bank One Corp. 4.900% 4/30/15 475 503 Barclays Bank plc 2.750% 2/23/15 125 128 Barclays Bank plc 3.900% 4/7/15 105 110 Barclays Bank plc 5.000% 9/22/16 385 426 Barclays Bank plc 6.750% 5/22/19 1,385 1,660 Barclays Bank plc 5.125% 1/8/20 1,260 1,406 Barclays Bank plc 5.140% 10/14/20 105 110 BB&T Corp. 5.200% 12/23/15 205 223 BB&T Corp. 3.200% 3/15/16 185 194 BB&T Corp. 3.950% 4/29/16 1,250 1,340 BB&T Corp. 2.150% 3/22/17 450 458 BB&T Corp. 1.450% 1/12/18 550 536 BB&T Corp. 2.050% 6/19/18 350 348 BB&T Corp. 6.850% 4/30/19 275 336 BBVA US Senior SAU 4.664% 10/9/15 1,225 1,276 Bear Stearns Cos. LLC 5.700% 11/15/14 2,525 2,665 Bear Stearns Cos. LLC 5.300% 10/30/15 985 1,066 Bear Stearns Cos. LLC 6.400% 10/2/17 300 350 Bear Stearns Cos. LLC 7.250% 2/1/18 1,085 1,300 BNP Paribas SA 3.250% 3/11/15 670 693 BNP Paribas SA 3.600% 2/23/16 855 903 BNP Paribas SA 2.375% 9/14/17 775 787 BNP Paribas SA 2.700% 8/20/18 150 152 BNP Paribas SA 5.000% 1/15/21 2,810 3,048 BNP Paribas SA 3.250% 3/3/23 1,675 1,571 Branch Banking & Trust Co. 5.625% 9/15/16 350 393 Branch Banking & Trust Co. 1.450% 10/3/16 200 201 Canadian Imperial Bank of Commerce 0.900% 10/1/15 350 351 Canadian Imperial Bank of Commerce 2.350% 12/11/15 95 98 Canadian Imperial Bank of Commerce 1.350% 7/18/16 850 857 Capital One Bank USA NA 8.800% 7/15/19 625 799 Capital One Bank USA NA 3.375% 2/15/23 1,140 1,064 Capital One Financial Corp. 2.150% 3/23/15 1,000 1,017 Capital One Financial Corp. 5.500% 6/1/15 225 241 Capital One Financial Corp. 3.150% 7/15/16 805 842 Capital One Financial Corp. 6.150% 9/1/16 175 196 Capital One Financial Corp. 5.250% 2/21/17 50 55 Capital One Financial Corp. 6.750% 9/15/17 130 152 Capital One Financial Corp. 4.750% 7/15/21 280 297 Capital One Financial Corp. 3.500% 6/15/23 82 77 Capital One NA 1.500% 3/22/18 600 583 4,7 Citicorp Lease Pass-Through Trust 1999-1 8.040% 12/15/19 1,700 2,046 Citigroup Inc. 5.500% 10/15/14 946 991 Citigroup Inc. 6.010% 1/15/15 249 265 Citigroup Inc. 2.650% 3/2/15 675 690 Citigroup Inc. 4.750% 5/19/15 226 239 Citigroup Inc. 4.700% 5/29/15 475 503 Citigroup Inc. 4.587% 12/15/15 810 866 Citigroup Inc. 5.300% 1/7/16 275 299 Citigroup Inc. 1.250% 1/15/16 1,500 1,498 Citigroup Inc. 3.953% 6/15/16 435 463 Citigroup Inc. 5.850% 8/2/16 185 207 Citigroup Inc. 4.450% 1/10/17 1,800 1,949 Citigroup Inc. 5.500% 2/15/17 115 126 Citigroup Inc. 6.125% 11/21/17 3,490 4,014 Citigroup Inc. 6.125% 5/15/18 3,526 4,076 Citigroup Inc. 2.500% 9/26/18 1,825 1,814 Citigroup Inc. 8.500% 5/22/19 2,525 3,227 Citigroup Inc. 5.375% 8/9/20 1,195 1,337 Citigroup Inc. 4.050% 7/30/22 125 121 Citigroup Inc. 3.500% 5/15/23 475 427 Citigroup Inc. 5.500% 9/13/25 425 437 Citigroup Inc. 5.875% 2/22/33 520 520 Citigroup Inc. 6.000% 10/31/33 425 430 Citigroup Inc. 5.850% 12/11/34 167 180 Citigroup Inc. 6.125% 8/25/36 1,565 1,577 Citigroup Inc. 5.875% 5/29/37 175 193 Citigroup Inc. 6.875% 3/5/38 1,742 2,150 Citigroup Inc. 8.125% 7/15/39 1,125 1,558 Citigroup Inc. 5.875% 1/30/42 125 140 Comerica Bank 5.200% 8/22/17 300 335 Comerica Inc. 3.000% 9/16/15 375 391 Commonwealth Bank of Australia 1.950% 3/16/15 800 816 Commonwealth Bank of Australia 1.250% 9/18/15 800 808 Commonwealth Bank of Australia 1.900% 9/18/17 250 251 Commonwealth Bank of Australia 2.500% 9/20/18 900 912 Compass Bank 6.400% 10/1/17 150 162 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.125% 10/13/15 420 431 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.375% 1/19/17 1,175 1,251 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 1.700% 3/19/18 1,025 1,014 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 4.500% 1/11/21 1,560 1,648 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.875% 2/8/22 1,225 1,228 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.950% 11/9/22 1,975 1,897 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 5.250% 5/24/41 135 141 Credit Suisse 3.500% 3/23/15 2,515 2,621 Credit Suisse 6.000% 2/15/18 975 1,098 Credit Suisse 5.300% 8/13/19 475 539 Credit Suisse 5.400% 1/14/20 200 219 Credit Suisse 4.375% 8/5/20 865 930 Credit Suisse USA Inc. 4.875% 1/15/15 235 248 Credit Suisse USA Inc. 5.375% 3/2/16 120 132 Credit Suisse USA Inc. 5.850% 8/16/16 600 679 Credit Suisse USA Inc. 7.125% 7/15/32 465 604 Deutsche Bank AG 3.450% 3/30/15 500 520 Deutsche Bank AG 3.250% 1/11/16 805 844 Deutsche Bank AG 6.000% 9/1/17 1,360 1,566 4 Deutsche Bank AG 4.296% 5/24/28 850 767 Deutsche Bank Financial LLC 5.375% 3/2/15 900 945 Discover Bank 2.000% 2/21/18 1,100 1,076 Discover Bank 7.000% 4/15/20 250 295 Discover Financial Services 3.850% 11/21/22 225 214 Fifth Third Bancorp 3.500% 3/15/22 825 815 Fifth Third Bancorp 8.250% 3/1/38 910 1,184 Fifth Third Bank 4.750% 2/1/15 325 341 Fifth Third Bank 0.900% 2/26/16 300 298 4 Fifth Third Capital Trust IV 6.500% 4/15/67 150 149 First Horizon National Corp. 5.375% 12/15/15 1,050 1,136 First Niagara Financial Group Inc. 6.750% 3/19/20 75 87 First Niagara Financial Group Inc. 7.250% 12/15/21 140 163 FirstMerit Corp. 4.350% 2/4/23 125 124 Goldman Sachs Capital I 6.345% 2/15/34 1,400 1,354 Goldman Sachs Group Inc. 5.000% 10/1/14 1,175 1,223 Goldman Sachs Group Inc. 5.125% 1/15/15 910 957 Goldman Sachs Group Inc. 3.300% 5/3/15 575 595 Goldman Sachs Group Inc. 3.700% 8/1/15 390 407 Goldman Sachs Group Inc. 1.600% 11/23/15 400 403 Goldman Sachs Group Inc. 5.350% 1/15/16 200 218 Goldman Sachs Group Inc. 3.625% 2/7/16 8,515 8,957 Goldman Sachs Group Inc. 5.750% 10/1/16 520 581 Goldman Sachs Group Inc. 5.625% 1/15/17 830 919 Goldman Sachs Group Inc. 6.250% 9/1/17 645 738 Goldman Sachs Group Inc. 5.950% 1/18/18 2,285 2,587 Goldman Sachs Group Inc. 2.375% 1/22/18 1,225 1,216 Goldman Sachs Group Inc. 6.150% 4/1/18 100 114 Goldman Sachs Group Inc. 2.900% 7/19/18 3,450 3,478 Goldman Sachs Group Inc. 7.500% 2/15/19 1,420 1,716 Goldman Sachs Group Inc. 5.375% 3/15/20 1,195 1,316 Goldman Sachs Group Inc. 6.000% 6/15/20 1,615 1,829 Goldman Sachs Group Inc. 5.250% 7/27/21 1,675 1,811 Goldman Sachs Group Inc. 5.750% 1/24/22 1,075 1,194 Goldman Sachs Group Inc. 3.625% 1/22/23 1,000 955 Goldman Sachs Group Inc. 5.950% 1/15/27 1,480 1,576 Goldman Sachs Group Inc. 6.125% 2/15/33 1,320 1,447 Goldman Sachs Group Inc. 6.450% 5/1/36 1,125 1,133 Goldman Sachs Group Inc. 6.750% 10/1/37 2,045 2,126 Goldman Sachs Group Inc. 6.250% 2/1/41 2,090 2,341 HSBC Bank USA NA 4.875% 8/24/20 950 1,024 HSBC Bank USA NA 5.875% 11/1/34 675 721 HSBC Bank USA NA 5.625% 8/15/35 625 643 HSBC Bank USA NA 7.000% 1/15/39 300 360 HSBC Holdings plc 5.100% 4/5/21 1,310 1,444 HSBC Holdings plc 4.875% 1/14/22 225 243 HSBC Holdings plc 4.000% 3/30/22 700 716 HSBC Holdings plc 7.625% 5/17/32 400 491 HSBC Holdings plc 7.350% 11/27/32 400 481 HSBC Holdings plc 6.500% 5/2/36 385 439 HSBC Holdings plc 6.500% 9/15/37 1,885 2,133 HSBC Holdings plc 6.800% 6/1/38 825 975 HSBC Holdings plc 6.100% 1/14/42 200 238 HSBC USA Inc. 2.375% 2/13/15 300 307 HSBC USA Inc. 1.625% 1/16/18 1,925 1,886 HSBC USA Inc. 2.625% 9/24/18 850 860 HSBC USA Inc. 5.000% 9/27/20 145 156 Huntington Bancshares Inc. 2.600% 8/2/18 175 174 Huntington Bancshares Inc. 7.000% 12/15/20 450 531 Intesa Sanpaolo SPA 3.125% 1/15/16 825 828 Intesa Sanpaolo SPA 3.875% 1/16/18 525 516 JPMorgan Chase & Co. 3.700% 1/20/15 1,500 1,553 JPMorgan Chase & Co. 1.875% 3/20/15 675 686 JPMorgan Chase & Co. 3.400% 6/24/15 1,615 1,682 JPMorgan Chase & Co. 5.150% 10/1/15 1,230 1,324 JPMorgan Chase & Co. 1.100% 10/15/15 1,925 1,929 JPMorgan Chase & Co. 1.125% 2/26/16 2,000 1,998 JPMorgan Chase & Co. 3.450% 3/1/16 725 764 JPMorgan Chase & Co. 3.150% 7/5/16 1,055 1,108 JPMorgan Chase & Co. 2.000% 8/15/17 1,550 1,556 JPMorgan Chase & Co. 6.000% 1/15/18 4,240 4,870 JPMorgan Chase & Co. 1.800% 1/25/18 125 123 JPMorgan Chase & Co. 1.625% 5/15/18 1,375 1,330 JPMorgan Chase & Co. 6.300% 4/23/19 2,285 2,671 JPMorgan Chase & Co. 4.400% 7/22/20 905 957 JPMorgan Chase & Co. 4.250% 10/15/20 175 184 JPMorgan Chase & Co. 4.625% 5/10/21 835 894 JPMorgan Chase & Co. 4.350% 8/15/21 2,655 2,757 JPMorgan Chase & Co. 4.500% 1/24/22 725 759 JPMorgan Chase & Co. 3.250% 9/23/22 1,800 1,694 JPMorgan Chase & Co. 3.200% 1/25/23 125 117 JPMorgan Chase & Co. 3.375% 5/1/23 3,325 3,014 JPMorgan Chase & Co. 6.400% 5/15/38 1,910 2,249 JPMorgan Chase & Co. 5.500% 10/15/40 1,200 1,275 JPMorgan Chase & Co. 5.600% 7/15/41 950 1,023 JPMorgan Chase & Co. 5.400% 1/6/42 1,200 1,264 JPMorgan Chase & Co. 5.625% 8/16/43 400 396 JPMorgan Chase Bank NA 5.875% 6/13/16 725 810 JPMorgan Chase Bank NA 6.000% 10/1/17 660 754 KeyBank NA 4.950% 9/15/15 25 27 KeyBank NA 5.450% 3/3/16 300 329 KeyBank NA 1.650% 2/1/18 450 442 KeyCorp 5.100% 3/24/21 1,310 1,440 Lloyds Bank plc 4.875% 1/21/16 405 438 Lloyds Bank plc 4.200% 3/28/17 400 430 Lloyds Bank plc 6.375% 1/21/21 1,875 2,186 Manufacturers & Traders Trust Co. 6.625% 12/4/17 600 706 MBNA Corp. 5.000% 6/15/15 400 426 Mellon Funding Corp. 5.000% 12/1/14 250 263 Merrill Lynch & Co. Inc. 5.000% 1/15/15 1,250 1,311 Merrill Lynch & Co. Inc. 6.050% 5/16/16 1,095 1,203 Merrill Lynch & Co. Inc. 5.700% 5/2/17 715 789 Merrill Lynch & Co. Inc. 6.400% 8/28/17 1,370 1,574 Merrill Lynch & Co. Inc. 6.875% 4/25/18 2,330 2,745 Merrill Lynch & Co. Inc. 6.110% 1/29/37 535 554 Merrill Lynch & Co. Inc. 7.750% 5/14/38 2,340 2,865 Morgan Stanley 4.200% 11/20/14 1,325 1,371 Morgan Stanley 4.100% 1/26/15 975 1,010 Morgan Stanley 6.000% 4/28/15 1,365 1,465 Morgan Stanley 5.375% 10/15/15 1,165 1,253 Morgan Stanley 3.450% 11/2/15 2,000 2,073 Morgan Stanley 1.750% 2/25/16 125 126 Morgan Stanley 3.800% 4/29/16 2,135 2,244 Morgan Stanley 5.750% 10/18/16 425 471 Morgan Stanley 5.450% 1/9/17 1,385 1,521 Morgan Stanley 4.750% 3/22/17 1,120 1,215 Morgan Stanley 5.950% 12/28/17 1,110 1,260 Morgan Stanley 6.625% 4/1/18 3,235 3,756 Morgan Stanley 2.125% 4/25/18 2,925 2,850 Morgan Stanley 7.300% 5/13/19 1,390 1,660 Morgan Stanley 5.625% 9/23/19 1,715 1,917 Morgan Stanley 5.500% 1/26/20 525 580 Morgan Stanley 5.500% 7/24/20 650 718 Morgan Stanley 5.750% 1/25/21 1,335 1,486 Morgan Stanley 5.500% 7/28/21 375 411 Morgan Stanley 4.875% 11/1/22 875 880 Morgan Stanley 3.750% 2/25/23 450 432 Morgan Stanley 4.100% 5/22/23 1,025 956 Morgan Stanley 7.250% 4/1/32 705 856 Morgan Stanley 6.375% 7/24/42 1,525 1,718 Murray Street Investment Trust I 4.647% 3/9/17 725 777 National Australia Bank Ltd. 2.000% 3/9/15 450 459 National Australia Bank Ltd. 1.600% 8/7/15 675 685 National Australia Bank Ltd. 1.300% 7/25/16 700 704 National Australia Bank Ltd. 2.750% 3/9/17 425 441 National Australia Bank Ltd. 2.300% 7/25/18 750 757 National Australia Bank Ltd. 3.000% 1/20/23 325 305 National Bank of Canada 1.500% 6/26/15 275 279 National Bank of Canada 1.450% 11/7/17 225 221 National City Corp. 4.900% 1/15/15 500 526 National City Corp. 6.875% 5/15/19 310 368 Northern Trust Co. 6.500% 8/15/18 75 90 Northern Trust Corp. 2.375% 8/2/22 825 769 PNC Bank NA 0.800% 1/28/16 50 50 PNC Bank NA 4.875% 9/21/17 1,250 1,392 PNC Bank NA 6.000% 12/7/17 350 406 PNC Bank NA 2.950% 1/30/23 100 93 PNC Bank NA 3.800% 7/25/23 700 683 PNC Financial Services Group Inc. 2.854% 11/9/22 1,800 1,659 PNC Funding Corp. 3.625% 2/8/15 165 171 PNC Funding Corp. 5.250% 11/15/15 375 407 PNC Funding Corp. 2.700% 9/19/16 105 109 PNC Funding Corp. 6.700% 6/10/19 50 60 PNC Funding Corp. 5.125% 2/8/20 825 917 PNC Funding Corp. 4.375% 8/11/20 800 855 PNC Funding Corp. 3.300% 3/8/22 1,900 1,855 Regions Financial Corp. 2.000% 5/15/18 1,325 1,289 Royal Bank of Canada 1.450% 10/30/14 140 142 Royal Bank of Canada 1.150% 3/13/15 325 328 Royal Bank of Canada 0.800% 10/30/15 475 475 Royal Bank of Canada 2.625% 12/15/15 600 624 Royal Bank of Canada 2.875% 4/19/16 125 131 Royal Bank of Canada 2.300% 7/20/16 1,045 1,081 Royal Bank of Canada 1.450% 9/9/16 625 631 Royal Bank of Canada 1.500% 1/16/18 1,375 1,356 Royal Bank of Canada 2.200% 7/27/18 2,375 2,385 Royal Bank of Scotland Group plc 2.550% 9/18/15 1,125 1,148 Royal Bank of Scotland Group plc 6.400% 10/21/19 595 678 7 Royal Bank of Scotland plc 4.875% 8/25/14 425 439 Royal Bank of Scotland plc 4.875% 3/16/15 660 695 Royal Bank of Scotland plc 3.950% 9/21/15 155 162 Royal Bank of Scotland plc 4.375% 3/16/16 470 501 Royal Bank of Scotland plc 5.625% 8/24/20 695 768 Royal Bank of Scotland plc 6.125% 1/11/21 920 1,036 Santander Holdings USA Inc. 3.000% 9/24/15 200 205 Santander Holdings USA Inc. 4.625% 4/19/16 450 476 Santander Holdings USA Inc. 3.450% 8/27/18 625 639 Societe Generale SA 2.750% 10/12/17 550 565 Societe Generale SA 2.625% 10/1/18 2,125 2,132 State Street Bank & Trust Co. 5.300% 1/15/16 300 327 State Street Corp. 2.875% 3/7/16 515 539 State Street Corp. 4.956% 3/15/18 1,025 1,127 State Street Corp. 1.350% 5/15/18 150 146 State Street Corp. 4.375% 3/7/21 615 667 State Street Corp. 3.100% 5/15/23 400 373 Sumitomo Mitsui Banking Corp. 1.350% 7/18/15 425 429 Sumitomo Mitsui Banking Corp. 1.800% 7/18/17 750 749 Sumitomo Mitsui Banking Corp. 1.500% 1/18/18 1,075 1,051 Sumitomo Mitsui Banking Corp. 3.200% 7/18/22 325 313 Sumitomo Mitsui Banking Corp. 3.950% 7/19/23 75 76 SunTrust Bank 7.250% 3/15/18 75 90 SunTrust Bank 2.750% 5/1/23 250 227 SunTrust Banks Inc. 3.600% 4/15/16 940 993 SunTrust Banks Inc. 3.500% 1/20/17 380 401 Svenska Handelsbanken AB 2.875% 4/4/17 1,250 1,302 Svenska Handelsbanken AB 1.625% 3/21/18 375 369 Svenska Handelsbanken AB 2.500% 1/25/19 775 778 Toronto-Dominion Bank 2.500% 7/14/16 260 270 Toronto-Dominion Bank 2.375% 10/19/16 630 652 Toronto-Dominion Bank 1.400% 4/30/18 2,675 2,617 UBS AG 3.875% 1/15/15 410 427 UBS AG 7.000% 10/15/15 750 829 UBS AG 5.875% 7/15/16 205 227 UBS AG 7.375% 6/15/17 200 225 UBS AG 5.875% 12/20/17 2,215 2,561 UBS AG 5.750% 4/25/18 835 969 UBS AG 4.875% 8/4/20 1,025 1,145 Union Bank NA 5.950% 5/11/16 450 503 Union Bank NA 1.500% 9/26/16 275 276 Union Bank NA 2.125% 6/16/17 125 126 Union Bank NA 2.625% 9/26/18 375 379 UnionBanCal Corp. 3.500% 6/18/22 275 269 US Bancorp 4.200% 5/15/14 725 742 US Bancorp 3.150% 3/4/15 100 104 US Bancorp 2.450% 7/27/15 145 150 US Bancorp 3.442% 2/1/16 1,680 1,756 US Bancorp 1.650% 5/15/17 325 326 US Bancorp 4.125% 5/24/21 915 971 US Bancorp 3.000% 3/15/22 575 562 US Bancorp 2.950% 7/15/22 375 353 US Bank NA 4.950% 10/30/14 425 445 Vesey Street Investment Trust I 4.404% 9/1/16 75 80 Wachovia Bank NA 4.800% 11/1/14 484 506 Wachovia Bank NA 4.875% 2/1/15 824 868 Wachovia Bank NA 6.000% 11/15/17 250 289 Wachovia Bank NA 5.850% 2/1/37 425 472 Wachovia Bank NA 6.600% 1/15/38 605 736 Wachovia Corp. 5.625% 10/15/16 500 561 Wachovia Corp. 5.750% 6/15/17 300 344 Wachovia Corp. 5.750% 2/1/18 985 1,138 Wachovia Corp. 7.500% 4/15/35 150 176 Wachovia Corp. 5.500% 8/1/35 200 205 Wachovia Corp. 6.550% 10/15/35 100 111 Wells Fargo & Co. 3.750% 10/1/14 905 934 Wells Fargo & Co. 1.250% 2/13/15 1,550 1,563 Wells Fargo & Co. 3.625% 4/15/15 400 418 Wells Fargo & Co. 3.676% 6/15/16 580 618 Wells Fargo & Co. 1.250% 7/20/16 525 525 Wells Fargo & Co. 5.125% 9/15/16 740 819 Wells Fargo & Co. 2.625% 12/15/16 575 599 Wells Fargo & Co. 2.100% 5/8/17 425 433 Wells Fargo & Co. 5.625% 12/11/17 2,135 2,453 Wells Fargo & Co. 1.500% 1/16/18 1,725 1,697 Wells Fargo & Co. 4.600% 4/1/21 4,060 4,388 Wells Fargo & Co. 3.500% 3/8/22 1,350 1,352 Wells Fargo & Co. 3.450% 2/13/23 1,675 1,568 Wells Fargo & Co. 4.125% 8/15/23 1,550 1,535 Wells Fargo Bank NA 4.750% 2/9/15 1,845 1,941 Wells Fargo Bank NA 5.750% 5/16/16 250 279 Wells Fargo Bank NA 5.950% 8/26/36 550 617 4 Wells Fargo Capital X 5.950% 12/1/86 425 405 Westpac Banking Corp. 4.200% 2/27/15 1,425 1,497 Westpac Banking Corp. 3.000% 8/4/15 375 391 Westpac Banking Corp. 1.125% 9/25/15 750 756 Westpac Banking Corp. 3.000% 12/9/15 240 251 Westpac Banking Corp. 0.950% 1/12/16 650 648 Westpac Banking Corp. 2.000% 8/14/17 1,275 1,289 Westpac Banking Corp. 1.600% 1/12/18 1,850 1,828 Westpac Banking Corp. 2.250% 7/30/18 250 252 Westpac Banking Corp. 4.875% 11/19/19 930 1,043 Zions Bancorporation 4.500% 3/27/17 50 53 Zions Bancorporation 4.500% 6/13/23 275 275 Brokerage (0.1%) Ameriprise Financial Inc. 5.650% 11/15/15 525 577 Ameriprise Financial Inc. 7.300% 6/28/19 450 562 Ameriprise Financial Inc. 4.000% 10/15/23 500 506 BlackRock Inc. 3.500% 12/10/14 175 181 BlackRock Inc. 1.375% 6/1/15 75 76 BlackRock Inc. 6.250% 9/15/17 300 351 BlackRock Inc. 5.000% 12/10/19 475 540 BlackRock Inc. 4.250% 5/24/21 450 480 BlackRock Inc. 3.375% 6/1/22 550 548 Charles Schwab Corp. 3.225% 9/1/22 1,200 1,154 Eaton Vance Corp. 3.625% 6/15/23 200 195 Franklin Resources Inc. 3.125% 5/20/15 200 207 Franklin Resources Inc. 1.375% 9/15/17 50 49 Franklin Resources Inc. 4.625% 5/20/20 100 108 Franklin Resources Inc. 2.800% 9/15/22 575 542 Invesco Finance plc 3.125% 11/30/22 500 469 Jefferies Group LLC 3.875% 11/9/15 125 130 Jefferies Group LLC 5.125% 4/13/18 320 343 Jefferies Group LLC 8.500% 7/15/19 655 796 Jefferies Group LLC 6.875% 4/15/21 870 969 Jefferies Group LLC 5.125% 1/20/23 300 303 Jefferies Group LLC 6.250% 1/15/36 20 19 Lazard Group LLC 6.850% 6/15/17 450 510 Legg Mason Inc. 5.500% 5/21/19 200 218 Nomura Holdings Inc. 5.000% 3/4/15 375 394 Nomura Holdings Inc. 4.125% 1/19/16 1,000 1,050 Nomura Holdings Inc. 2.000% 9/13/16 1,350 1,348 Nomura Holdings Inc. 6.700% 3/4/20 225 258 Prospect Capital Corp. 5.875% 3/15/23 100 95 Raymond James Financial Inc. 4.250% 4/15/16 100 106 TD Ameritrade Holding Corp. 4.150% 12/1/14 150 156 TD Ameritrade Holding Corp. 5.600% 12/1/19 100 116 Finance Companies (0.3%) Block Financial LLC 5.500% 11/1/22 500 514 GATX Corp. 4.750% 6/15/22 275 280 General Electric Capital Corp. 3.750% 11/14/14 2,300 2,385 General Electric Capital Corp. 2.150% 1/9/15 2,525 2,578 General Electric Capital Corp. 1.625% 7/2/15 1,175 1,193 General Electric Capital Corp. 2.250% 11/9/15 1,230 1,263 General Electric Capital Corp. 1.000% 12/11/15 125 125 General Electric Capital Corp. 1.000% 1/8/16 450 450 General Electric Capital Corp. 2.950% 5/9/16 475 497 General Electric Capital Corp. 1.500% 7/12/16 725 730 General Electric Capital Corp. 3.350% 10/17/16 150 159 General Electric Capital Corp. 2.900% 1/9/17 750 785 General Electric Capital Corp. 2.300% 4/27/17 625 642 General Electric Capital Corp. 5.625% 9/15/17 1,635 1,863 General Electric Capital Corp. 1.625% 4/2/18 2,575 2,537 General Electric Capital Corp. 5.625% 5/1/18 4,800 5,509 General Electric Capital Corp. 6.000% 8/7/19 2,000 2,333 General Electric Capital Corp. 2.100% 12/11/19 100 99 General Electric Capital Corp. 5.500% 1/8/20 1,205 1,367 General Electric Capital Corp. 5.550% 5/4/20 925 1,053 General Electric Capital Corp. 4.375% 9/16/20 1,675 1,787 General Electric Capital Corp. 5.300% 2/11/21 1,520 1,654 General Electric Capital Corp. 4.650% 10/17/21 1,060 1,135 General Electric Capital Corp. 3.150% 9/7/22 225 212 General Electric Capital Corp. 3.100% 1/9/23 525 492 General Electric Capital Corp. 6.750% 3/15/32 4,190 5,020 General Electric Capital Corp. 5.875% 1/14/38 2,785 3,053 General Electric Capital Corp. 6.875% 1/10/39 3,935 4,822 4 General Electric Capital Corp. 6.375% 11/15/67 965 1,030 4 HSBC Finance Capital Trust IX 5.911% 11/30/35 325 330 HSBC Finance Corp. 5.250% 4/15/15 150 159 HSBC Finance Corp. 5.000% 6/30/15 830 883 HSBC Finance Corp. 5.500% 1/19/16 275 300 HSBC Finance Corp. 6.676% 1/15/21 2,611 2,979 Insurance (0.5%) ACE Capital Trust II 9.700% 4/1/30 75 105 ACE INA Holdings Inc. 5.600% 5/15/15 125 135 ACE INA Holdings Inc. 2.600% 11/23/15 290 301 ACE INA Holdings Inc. 5.700% 2/15/17 200 225 ACE INA Holdings Inc. 5.800% 3/15/18 50 58 ACE INA Holdings Inc. 5.900% 6/15/19 715 847 ACE INA Holdings Inc. 2.700% 3/13/23 350 330 ACE INA Holdings Inc. 4.150% 3/13/43 225 211 AEGON Funding Co. LLC 5.750% 12/15/20 664 751 Aetna Inc. 6.000% 6/15/16 525 591 Aetna Inc. 1.500% 11/15/17 100 98 Aetna Inc. 6.500% 9/15/18 175 208 Aetna Inc. 3.950% 9/1/20 75 78 Aetna Inc. 4.125% 6/1/21 320 335 Aetna Inc. 2.750% 11/15/22 650 600 Aetna Inc. 6.625% 6/15/36 750 900 Aetna Inc. 6.750% 12/15/37 275 336 Aetna Inc. 4.500% 5/15/42 525 487 Aetna Inc. 4.125% 11/15/42 200 174 Aflac Inc. 2.650% 2/15/17 325 336 Aflac Inc. 8.500% 5/15/19 225 291 Aflac Inc. 4.000% 2/15/22 325 334 Aflac Inc. 3.625% 6/15/23 1,000 979 Aflac Inc. 6.900% 12/17/39 75 93 Aflac Inc. 6.450% 8/15/40 300 356 Alleghany Corp. 5.625% 9/15/20 100 109 Alleghany Corp. 4.950% 6/27/22 425 449 Allied World Assurance Co. Ltd. 7.500% 8/1/16 875 1,010 Allstate Corp. 5.000% 8/15/14 350 363 Allstate Corp. 3.150% 6/15/23 550 532 Allstate Corp. 5.550% 5/9/35 105 117 Allstate Corp. 4.500% 6/15/43 425 415 4 Allstate Corp. 5.750% 8/15/53 250 244 4 Allstate Corp. 6.125% 5/15/67 125 130 4 Allstate Corp. 6.500% 5/15/67 200 207 Alterra Finance LLC 6.250% 9/30/20 95 107 American Financial Group Inc. 9.875% 6/15/19 100 130 American International Group Inc. 3.000% 3/20/15 375 386 American International Group Inc. 2.375% 8/24/15 25 25 American International Group Inc. 4.875% 9/15/16 450 494 American International Group Inc. 5.600% 10/18/16 800 893 American International Group Inc. 3.800% 3/22/17 750 797 American International Group Inc. 5.450% 5/18/17 910 1,017 American International Group Inc. 5.850% 1/16/18 1,200 1,367 American International Group Inc. 8.250% 8/15/18 1,820 2,269 American International Group Inc. 3.375% 8/15/20 425 425 American International Group Inc. 6.400% 12/15/20 1,160 1,367 American International Group Inc. 4.875% 6/1/22 1,575 1,690 American International Group Inc. 6.250% 5/1/36 525 601 4 American International Group Inc. 8.175% 5/15/68 1,385 1,621 4 American International Group Inc. 6.250% 3/15/87 250 245 Aon Corp. 3.500% 9/30/15 150 157 Aon Corp. 5.000% 9/30/20 990 1,087 Aon Corp. 8.205% 1/1/27 50 62 Aon Corp. 6.250% 9/30/40 150 170 Aon plc 4.450% 5/24/43 125 111 Arch Capital Group Ltd. 7.350% 5/1/34 500 623 Aspen Insurance Holdings Ltd. 6.000% 12/15/20 450 504 Assurant Inc. 6.750% 2/15/34 550 590 AXA SA 8.600% 12/15/30 680 819 Axis Capital Holdings Ltd. 5.750% 12/1/14 275 290 Axis Specialty Finance LLC 5.875% 6/1/20 990 1,100 Berkshire Hathaway Finance Corp. 1.600% 5/15/17 100 101 Berkshire Hathaway Finance Corp. 1.300% 5/15/18 175 171 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 2,480 2,861 Berkshire Hathaway Finance Corp. 4.250% 1/15/21 480 516 Berkshire Hathaway Finance Corp. 3.000% 5/15/22 300 291 Berkshire Hathaway Finance Corp. 5.750% 1/15/40 130 145 Berkshire Hathaway Finance Corp. 4.400% 5/15/42 400 370 Berkshire Hathaway Finance Corp. 4.300% 5/15/43 275 250 Berkshire Hathaway Inc. 3.200% 2/11/15 1,375 1,425 Berkshire Hathaway Inc. 0.800% 2/11/16 75 75 Berkshire Hathaway Inc. 2.200% 8/15/16 2,080 2,154 Berkshire Hathaway Inc. 3.400% 1/31/22 50 51 Berkshire Hathaway Inc. 3.000% 2/11/23 325 314 Berkshire Hathaway Inc. 4.500% 2/11/43 925 866 Chubb Corp. 5.750% 5/15/18 310 363 Chubb Corp. 6.000% 5/11/37 375 444 4 Chubb Corp. 6.375% 3/29/67 535 573 Cigna Corp. 2.750% 11/15/16 320 332 Cigna Corp. 4.375% 12/15/20 100 106 Cigna Corp. 4.500% 3/15/21 210 224 Cigna Corp. 4.000% 2/15/22 690 707 Cigna Corp. 6.150% 11/15/36 1,050 1,208 Cigna Corp. 5.875% 3/15/41 235 265 Cigna Corp. 5.375% 2/15/42 190 201 Cincinnati Financial Corp. 6.125% 11/1/34 325 345 CNA Financial Corp. 6.500% 8/15/16 475 538 CNA Financial Corp. 7.350% 11/15/19 460 561 CNA Financial Corp. 5.875% 8/15/20 145 166 CNA Financial Corp. 5.750% 8/15/21 175 198 Coventry Health Care Inc. 5.450% 6/15/21 265 293 Endurance Specialty Holdings Ltd. 7.000% 7/15/34 150 162 First American Financial Corp. 4.300% 2/1/23 100 96 Genworth Holdings Inc. 8.625% 12/15/16 400 475 Genworth Holdings Inc. 7.700% 6/15/20 215 253 Genworth Holdings Inc. 7.200% 2/15/21 150 173 Genworth Holdings Inc. 7.625% 9/24/21 475 562 Genworth Holdings Inc. 6.500% 6/15/34 425 449 Hartford Financial Services Group Inc. 5.500% 10/15/16 475 526 Hartford Financial Services Group Inc. 5.375% 3/15/17 150 165 Hartford Financial Services Group Inc. 4.000% 10/15/17 200 214 Hartford Financial Services Group Inc. 6.300% 3/15/18 1,350 1,561 Hartford Financial Services Group Inc. 6.000% 1/15/19 300 345 Hartford Financial Services Group Inc. 5.125% 4/15/22 100 110 Hartford Financial Services Group Inc. 5.950% 10/15/36 25 28 Hartford Financial Services Group Inc. 4.300% 4/15/43 500 441 HCC Insurance Holdings Inc. 6.300% 11/15/19 225 264 Humana Inc. 7.200% 6/15/18 50 60 Humana Inc. 3.150% 12/1/22 725 677 Humana Inc. 8.150% 6/15/38 325 430 Humana Inc. 4.625% 12/1/42 225 200 Infinity Property & Casualty Corp. 5.000% 9/19/22 100 101 ING US Inc. 2.900% 2/15/18 250 252 ING US Inc. 5.500% 7/15/22 50 54 7 ING US Inc. 5.700% 7/15/43 350 346 Lincoln National Corp. 8.750% 7/1/19 175 226 Lincoln National Corp. 6.250% 2/15/20 255 296 Lincoln National Corp. 4.200% 3/15/22 325 333 Lincoln National Corp. 6.150% 4/7/36 350 400 Lincoln National Corp. 7.000% 6/15/40 565 712 4 Lincoln National Corp. 7.000% 5/17/66 1,275 1,288 Loews Corp. 2.625% 5/15/23 175 159 Loews Corp. 6.000% 2/1/35 200 218 Loews Corp. 4.125% 5/15/43 475 410 Manulife Financial Corp. 3.400% 9/17/15 400 417 Manulife Financial Corp. 4.900% 9/17/20 475 510 Markel Corp. 7.125% 9/30/19 125 151 Markel Corp. 4.900% 7/1/22 275 289 Markel Corp. 3.625% 3/30/23 175 167 Markel Corp. 5.000% 3/30/43 125 117 Marsh & McLennan Cos. Inc. 5.750% 9/15/15 658 716 Marsh & McLennan Cos. Inc. 2.550% 10/15/18 225 227 Marsh & McLennan Cos. Inc. 4.800% 7/15/21 545 590 Marsh & McLennan Cos. Inc. 4.050% 10/15/23 350 349 Marsh & McLennan Cos. Inc. 5.875% 8/1/33 900 972 MetLife Inc. 5.000% 6/15/15 1,105 1,183 MetLife Inc. 6.750% 6/1/16 105 120 MetLife Inc. 1.756% 12/15/17 425 422 MetLife Inc. 6.817% 8/15/18 580 702 MetLife Inc. 7.717% 2/15/19 105 132 MetLife Inc. 4.750% 2/8/21 380 415 MetLife Inc. 3.048% 12/15/22 675 643 MetLife Inc. 6.375% 6/15/34 580 693 MetLife Inc. 5.700% 6/15/35 475 524 MetLife Inc. 5.875% 2/6/41 440 500 MetLife Inc. 4.125% 8/13/42 200 178 4 MetLife Inc. 6.400% 12/15/66 565 571 7 Metropolitan Life Global Funding I 5.125% 6/10/14 450 464 Montpelier Re Holdings Ltd. 4.700% 10/15/22 25 25 OneBeacon US Holdings Inc. 4.600% 11/9/22 100 98 PartnerRe Finance B LLC 5.500% 6/1/20 200 219 Primerica Inc. 4.750% 7/15/22 50 53 Principal Financial Group Inc. 8.875% 5/15/19 410 532 Principal Financial Group Inc. 6.050% 10/15/36 250 289 Principal Financial Group Inc. 4.350% 5/15/43 125 112 Progressive Corp. 3.750% 8/23/21 2,445 2,529 Progressive Corp. 6.625% 3/1/29 150 181 4 Progressive Corp. 6.700% 6/15/67 425 455 Protective Life Corp. 7.375% 10/15/19 100 121 Protective Life Corp. 8.450% 10/15/39 175 220 Prudential Financial Inc. 6.200% 1/15/15 100 107 Prudential Financial Inc. 5.500% 3/15/16 50 55 Prudential Financial Inc. 6.000% 12/1/17 675 783 Prudential Financial Inc. 2.300% 8/15/18 825 833 Prudential Financial Inc. 7.375% 6/15/19 455 562 Prudential Financial Inc. 5.375% 6/21/20 980 1,106 Prudential Financial Inc. 5.750% 7/15/33 570 614 Prudential Financial Inc. 5.400% 6/13/35 295 305 Prudential Financial Inc. 5.900% 3/17/36 775 851 Prudential Financial Inc. 5.700% 12/14/36 655 701 Prudential Financial Inc. 6.625% 6/21/40 150 181 Prudential Financial Inc. 5.625% 5/12/41 105 112 4 Prudential Financial Inc. 5.875% 9/15/42 225 220 4 Prudential Financial Inc. 5.625% 6/15/43 975 918 Prudential Financial Inc. 5.100% 8/15/43 175 175 4 Prudential Financial Inc. 5.200% 3/15/44 300 274 Reinsurance Group of America Inc. 6.450% 11/15/19 1,000 1,161 4 Reinsurance Group of America Inc. 6.750% 12/15/65 325 321 Swiss Re Solutions Holding Corp. 7.000% 2/15/26 175 216 Torchmark Corp. 6.375% 6/15/16 425 469 Transatlantic Holdings Inc. 8.000% 11/30/39 625 767 Travelers Cos. Inc. 6.250% 6/20/16 100 114 Travelers Cos. Inc. 5.800% 5/15/18 910 1,060 Travelers Cos. Inc. 3.900% 11/1/20 530 565 Travelers Cos. Inc. 6.750% 6/20/36 475 608 Travelers Cos. Inc. 6.250% 6/15/37 145 177 Travelers Cos. Inc. 5.350% 11/1/40 130 143 Travelers Cos. Inc. 4.600% 8/1/43 1,000 988 Trinity Acquisition plc 6.125% 8/15/43 525 518 UnitedHealth Group Inc. 5.000% 8/15/14 650 676 UnitedHealth Group Inc. 4.875% 3/15/15 250 265 UnitedHealth Group Inc. 1.875% 11/15/16 225 230 UnitedHealth Group Inc. 6.000% 6/15/17 875 1,011 UnitedHealth Group Inc. 6.000% 2/15/18 1,460 1,705 UnitedHealth Group Inc. 4.700% 2/15/21 165 180 UnitedHealth Group Inc. 3.375% 11/15/21 105 105 UnitedHealth Group Inc. 2.875% 3/15/22 525 499 UnitedHealth Group Inc. 6.500% 6/15/37 200 242 UnitedHealth Group Inc. 6.625% 11/15/37 325 398 UnitedHealth Group Inc. 6.875% 2/15/38 755 948 UnitedHealth Group Inc. 5.950% 2/15/41 500 572 UnitedHealth Group Inc. 4.625% 11/15/41 50 48 UnitedHealth Group Inc. 4.375% 3/15/42 725 673 UnitedHealth Group Inc. 3.950% 10/15/42 200 171 UnitedHealth Group Inc. 4.250% 3/15/43 75 68 Unum Group 7.125% 9/30/16 175 201 Unum Group 5.625% 9/15/20 50 55 Unum Group 5.750% 8/15/42 200 208 Validus Holdings Ltd. 8.875% 1/26/40 150 184 WellPoint Inc. 1.250% 9/10/15 225 227 WellPoint Inc. 5.250% 1/15/16 290 317 WellPoint Inc. 5.875% 6/15/17 250 286 WellPoint Inc. 1.875% 1/15/18 2,775 2,756 WellPoint Inc. 7.000% 2/15/19 145 175 WellPoint Inc. 3.700% 8/15/21 145 145 WellPoint Inc. 3.125% 5/15/22 50 47 WellPoint Inc. 3.300% 1/15/23 750 708 WellPoint Inc. 5.950% 12/15/34 100 111 WellPoint Inc. 5.850% 1/15/36 150 161 WellPoint Inc. 6.375% 6/15/37 630 723 WellPoint Inc. 4.625% 5/15/42 175 160 WellPoint Inc. 4.650% 1/15/43 825 752 Willis Group Holdings plc 5.750% 3/15/21 265 286 Willis North America Inc. 6.200% 3/28/17 300 333 WR Berkley Corp. 5.375% 9/15/20 50 54 WR Berkley Corp. 4.625% 3/15/22 225 233 XL Group plc 6.375% 11/15/24 100 116 XLIT Ltd. 5.750% 10/1/21 545 626 Other Finance (0.0%) CME Group Inc. 5.300% 9/15/43 325 337 NASDAQ OMX Group Inc. 4.000% 1/15/15 150 155 NASDAQ OMX Group Inc. 5.550% 1/15/20 450 480 ORIX Corp. 4.710% 4/27/15 800 840 ORIX Corp. 5.000% 1/12/16 245 261 XTRA Finance Corp. 5.150% 4/1/17 575 647 Real Estate Investment Trusts (0.2%) Alexandria Real Estate Equities Inc. 4.600% 4/1/22 300 304 Alexandria Real Estate Equities Inc. 3.900% 6/15/23 75 71 AvalonBay Communities Inc. 5.750% 9/15/16 100 112 AvalonBay Communities Inc. 2.850% 3/15/23 100 91 BioMed Realty LP 3.850% 4/15/16 325 341 BioMed Realty LP 4.250% 7/15/22 100 97 Boston Properties LP 3.700% 11/15/18 320 338 Boston Properties LP 5.625% 11/15/20 325 365 Boston Properties LP 4.125% 5/15/21 190 196 Boston Properties LP 3.850% 2/1/23 950 932 Boston Properties LP 3.125% 9/1/23 1,375 1,255 Brandywine Operating Partnership LP 4.950% 4/15/18 725 784 BRE Properties Inc. 3.375% 1/15/23 1,150 1,068 Camden Property Trust 5.700% 5/15/17 25 28 Camden Property Trust 2.950% 12/15/22 325 298 CommonWealth REIT 6.650% 1/15/18 1,175 1,284 Corporate Office Properties LP 3.600% 5/15/23 150 137 DDR Corp. 7.875% 9/1/20 500 613 DDR Corp. 4.625% 7/15/22 500 511 DDR Corp. 3.375% 5/15/23 400 367 Digital Realty Trust LP 4.500% 7/15/15 75 79 Digital Realty Trust LP 5.250% 3/15/21 1,190 1,253 Duke Realty LP 5.950% 2/15/17 200 224 Duke Realty LP 8.250% 8/15/19 125 156 Duke Realty LP 6.750% 3/15/20 250 289 Duke Realty LP 3.625% 4/15/23 875 814 EPR Properties 5.750% 8/15/22 75 76 EPR Properties 5.250% 7/15/23 400 389 ERP Operating LP 5.250% 9/15/14 350 365 ERP Operating LP 5.375% 8/1/16 275 306 ERP Operating LP 4.750% 7/15/20 265 286 ERP Operating LP 4.625% 12/15/21 115 122 ERP Operating LP 3.000% 4/15/23 625 575 Essex Portfolio LP 3.250% 5/1/23 50 46 Federal Realty Investment Trust 3.000% 8/1/22 175 164 Federal Realty Investment Trust 2.750% 6/1/23 125 112 HCP Inc. 3.750% 2/1/16 1,445 1,521 HCP Inc. 6.300% 9/15/16 300 339 HCP Inc. 5.625% 5/1/17 25 28 HCP Inc. 2.625% 2/1/20 1,100 1,044 HCP Inc. 5.375% 2/1/21 360 392 HCP Inc. 3.150% 8/1/22 150 139 HCP Inc. 6.750% 2/1/41 175 206 Health Care REIT Inc. 3.625% 3/15/16 225 236 Health Care REIT Inc. 6.200% 6/1/16 325 364 Health Care REIT Inc. 4.700% 9/15/17 50 55 Health Care REIT Inc. 2.250% 3/15/18 575 570 Health Care REIT Inc. 4.125% 4/1/19 300 315 Health Care REIT Inc. 6.125% 4/15/20 100 114 Health Care REIT Inc. 4.950% 1/15/21 175 185 Health Care REIT Inc. 5.250% 1/15/22 425 455 Health Care REIT Inc. 3.750% 3/15/23 175 166 Health Care REIT Inc. 6.500% 3/15/41 200 215 Health Care REIT Inc. 5.125% 3/15/43 175 158 Healthcare Realty Trust Inc. 6.500% 1/17/17 882 990 Healthcare Realty Trust Inc. 5.750% 1/15/21 145 158 Healthcare Realty Trust Inc. 3.750% 4/15/23 100 93 7 Healthcare Trust of America Holdings LP 3.700% 4/15/23 100 94 Hospitality Properties Trust 5.125% 2/15/15 500 516 Hospitality Properties Trust 6.700% 1/15/18 1,000 1,125 Kilroy Realty LP 5.000% 11/3/15 150 161 Kilroy Realty LP 4.800% 7/15/18 800 858 Kilroy Realty LP 3.800% 1/15/23 100 94 Kimco Realty Corp. 5.783% 3/15/16 125 138 Kimco Realty Corp. 5.700% 5/1/17 375 423 Kimco Realty Corp. 6.875% 10/1/19 50 60 Kimco Realty Corp. 3.125% 6/1/23 550 505 Liberty Property LP 5.125% 3/2/15 375 395 Liberty Property LP 3.375% 6/15/23 575 533 Liberty Property LP 4.400% 2/15/24 325 325 Mack-Cali Realty LP 7.750% 8/15/19 750 909 Mack-Cali Realty LP 4.500% 4/18/22 225 224 National Retail Properties Inc. 6.875% 10/15/17 25 29 National Retail Properties Inc. 3.800% 10/15/22 500 480 Omega Healthcare Investors Inc. 6.750% 10/15/22 975 1,046 Piedmont Operating Partnership LP 3.400% 6/1/23 125 114 Post Apartment Homes LP 3.375% 12/1/22 100 93 ProLogis LP 4.500% 8/15/17 75 81 ProLogis LP 2.750% 2/15/19 875 873 ProLogis LP 6.875% 3/15/20 300 355 ProLogis LP 4.250% 8/15/23 250 249 Realty Income Corp. 2.000% 1/31/18 575 564 Realty Income Corp. 6.750% 8/15/19 935 1,107 Realty Income Corp. 3.250% 10/15/22 100 92 Regency Centers LP 5.250% 8/1/15 75 80 Senior Housing Properties Trust 4.300% 1/15/16 75 78 Simon Property Group LP 4.200% 2/1/15 135 140 Simon Property Group LP 5.750% 12/1/15 325 356 Simon Property Group LP 5.250% 12/1/16 335 373 Simon Property Group LP 2.800% 1/30/17 425 440 Simon Property Group LP 5.875% 3/1/17 650 734 Simon Property Group LP 2.150% 9/15/17 200 203 Simon Property Group LP 6.125% 5/30/18 450 529 Simon Property Group LP 5.650% 2/1/20 700 802 Simon Property Group LP 4.375% 3/1/21 555 591 Simon Property Group LP 4.125% 12/1/21 225 235 Simon Property Group LP 3.375% 3/15/22 250 246 Simon Property Group LP 2.750% 2/1/23 400 368 Simon Property Group LP 6.750% 2/1/40 300 370 Simon Property Group LP 4.750% 3/15/42 225 214 Tanger Properties LP 6.150% 11/15/15 400 445 UDR Inc. 4.250% 6/1/18 400 424 UDR Inc. 3.700% 10/1/20 150 151 UDR Inc. 4.625% 1/10/22 125 130 Ventas Realty LP / Ventas Capital Corp. 3.125% 11/30/15 25 26 Ventas Realty LP 1.550% 9/26/16 475 476 Ventas Realty LP / Ventas Capital Corp. 2.000% 2/15/18 325 319 Ventas Realty LP / Ventas Capital Corp. 4.000% 4/30/19 300 315 Ventas Realty LP / Ventas Capital Corp. 2.700% 4/1/20 25 24 Ventas Realty LP / Ventas Capital Corp. 4.750% 6/1/21 250 263 Ventas Realty LP / Ventas Capital Corp. 4.250% 3/1/22 140 141 Ventas Realty LP / Ventas Capital Corp. 3.250% 8/15/22 500 467 Ventas Realty LP 5.700% 9/30/43 450 454 Washington REIT 4.950% 10/1/20 125 131 Washington REIT 3.950% 10/15/22 100 97 Weingarten Realty Investors 3.375% 10/15/22 75 69 Weingarten Realty Investors 3.500% 4/15/23 250 233 Industrial (5.2%) Basic Industry (0.5%) Agrium Inc. 6.750% 1/15/19 1,350 1,596 Agrium Inc. 3.150% 10/1/22 600 558 Agrium Inc. 3.500% 6/1/23 275 261 Agrium Inc. 4.900% 6/1/43 125 114 Air Products & Chemicals Inc. 2.000% 8/2/16 275 281 Air Products & Chemicals Inc. 1.200% 10/15/17 225 220 Air Products & Chemicals Inc. 3.000% 11/3/21 190 185 Air Products & Chemicals Inc. 2.750% 2/3/23 200 190 Airgas Inc. 4.500% 9/15/14 100 104 Airgas Inc. 3.250% 10/1/15 225 234 Albemarle Corp. 4.500% 12/15/20 50 52 Alcoa Inc. 6.750% 7/15/18 310 340 Alcoa Inc. 5.720% 2/23/19 100 104 Alcoa Inc. 6.150% 8/15/20 810 848 Alcoa Inc. 5.400% 4/15/21 250 248 Alcoa Inc. 5.900% 2/1/27 205 198 Alcoa Inc. 6.750% 1/15/28 905 916 Alcoa Inc. 5.950% 2/1/37 310 279 Allegheny Technologies Inc. 9.375% 6/1/19 450 557 Barrick Gold Corp. 2.900% 5/30/16 295 298 Barrick Gold Corp. 2.500% 5/1/18 1,100 1,049 Barrick Gold Corp. 6.950% 4/1/19 350 401 Barrick Gold Corp. 3.850% 4/1/22 600 532 Barrick Gold Corp. 4.100% 5/1/23 1,050 925 Barrick Gold Corp. 5.250% 4/1/42 250 200 Barrick Gold Finance Co. 4.875% 11/15/14 825 855 Barrick North America Finance LLC 6.800% 9/15/18 475 540 Barrick North America Finance LLC 4.400% 5/30/21 915 853 Barrick North America Finance LLC 7.500% 9/15/38 25 25 Barrick North America Finance LLC 5.700% 5/30/41 750 634 Barrick North America Finance LLC 5.750% 5/1/43 250 210 Barrick PD Australia Finance Pty Ltd. 4.950% 1/15/20 600 601 BHP Billiton Finance USA Ltd. 1.125% 11/21/14 950 958 BHP Billiton Finance USA Ltd. 1.000% 2/24/15 1,450 1,461 BHP Billiton Finance USA Ltd. 1.875% 11/21/16 450 460 BHP Billiton Finance USA Ltd. 1.625% 2/24/17 1,475 1,485 BHP Billiton Finance USA Ltd. 5.400% 3/29/17 350 394 BHP Billiton Finance USA Ltd. 2.050% 9/30/18 300 300 BHP Billiton Finance USA Ltd. 6.500% 4/1/19 250 300 BHP Billiton Finance USA Ltd. 3.250% 11/21/21 600 595 BHP Billiton Finance USA Ltd. 2.875% 2/24/22 525 501 BHP Billiton Finance USA Ltd. 3.850% 9/30/23 300 302 BHP Billiton Finance USA Ltd. 4.125% 2/24/42 450 404 Cabot Corp. 2.550% 1/15/18 550 553 Cabot Corp. 3.700% 7/15/22 50 49 Carpenter Technology Corp. 5.200% 7/15/21 575 599 Celulosa Arauco y Constitucion SA 5.625% 4/20/15 775 815 Celulosa Arauco y Constitucion SA 4.750% 1/11/22 200 194 CF Industries Inc. 6.875% 5/1/18 1,725 2,018 CF Industries Inc. 7.125% 5/1/20 825 968 CF Industries Inc. 3.450% 6/1/23 75 70 CF Industries Inc. 4.950% 6/1/43 375 338 Cliffs Natural Resources Inc. 3.950% 1/15/18 575 577 Cliffs Natural Resources Inc. 5.900% 3/15/20 200 206 Cliffs Natural Resources Inc. 4.800% 10/1/20 150 143 Cliffs Natural Resources Inc. 4.875% 4/1/21 300 283 Cliffs Natural Resources Inc. 6.250% 10/1/40 350 292 Domtar Corp. 6.250% 9/1/42 50 50 Dow Chemical Co. 2.500% 2/15/16 250 259 Dow Chemical Co. 5.700% 5/15/18 100 115 Dow Chemical Co. 8.550% 5/15/19 1,110 1,416 Dow Chemical Co. 4.250% 11/15/20 2,010 2,101 Dow Chemical Co. 4.125% 11/15/21 185 188 Dow Chemical Co. 3.000% 11/15/22 700 642 Dow Chemical Co. 7.375% 11/1/29 100 126 Dow Chemical Co. 9.400% 5/15/39 760 1,113 Dow Chemical Co. 5.250% 11/15/41 525 516 Eastman Chemical Co. 3.000% 12/15/15 400 417 Eastman Chemical Co. 2.400% 6/1/17 1,750 1,779 Eastman Chemical Co. 3.600% 8/15/22 650 634 Eastman Chemical Co. 4.800% 9/1/42 400 380 Ecolab Inc. 2.375% 12/8/14 150 153 Ecolab Inc. 1.000% 8/9/15 900 902 Ecolab Inc. 3.000% 12/8/16 175 184 Ecolab Inc. 1.450% 12/8/17 1,225 1,205 Ecolab Inc. 4.350% 12/8/21 550 579 Ecolab Inc. 5.500% 12/8/41 625 666 EI du Pont de Nemours & Co. 3.250% 1/15/15 295 305 EI du Pont de Nemours & Co. 2.750% 4/1/16 375 393 EI du Pont de Nemours & Co. 5.250% 12/15/16 105 119 EI du Pont de Nemours & Co. 6.000% 7/15/18 700 830 EI du Pont de Nemours & Co. 4.625% 1/15/20 300 331 EI du Pont de Nemours & Co. 3.625% 1/15/21 1,420 1,462 EI du Pont de Nemours & Co. 4.250% 4/1/21 850 910 EI du Pont de Nemours & Co. 2.800% 2/15/23 75 70 EI du Pont de Nemours & Co. 6.500% 1/15/28 500 606 EI du Pont de Nemours & Co. 4.900% 1/15/41 450 450 EI du Pont de Nemours & Co. 4.150% 2/15/43 125 112 FMC Corp. 3.950% 2/1/22 150 151 Freeport-McMoRan Copper & Gold Inc. 1.400% 2/13/15 200 201 Freeport-McMoRan Copper & Gold Inc. 2.150% 3/1/17 125 125 7 Freeport-McMoRan Copper & Gold Inc. 2.375% 3/15/18 1,375 1,335 7 Freeport-McMoRan Copper & Gold Inc. 3.100% 3/15/20 3,425 3,230 Freeport-McMoRan Copper & Gold Inc. 3.550% 3/1/22 2,975 2,739 7 Freeport-McMoRan Copper & Gold Inc. 3.875% 3/15/23 1,280 1,184 7 Freeport-McMoRan Copper & Gold Inc. 5.450% 3/15/43 720 646 Georgia-Pacific LLC 8.875% 5/15/31 450 628 Goldcorp Inc. 2.125% 3/15/18 975 951 Goldcorp Inc. 3.700% 3/15/23 600 554 International Paper Co. 5.300% 4/1/15 525 558 International Paper Co. 7.950% 6/15/18 410 508 International Paper Co. 9.375% 5/15/19 700 925 International Paper Co. 7.500% 8/15/21 410 506 International Paper Co. 4.750% 2/15/22 500 527 International Paper Co. 7.300% 11/15/39 805 989 International Paper Co. 6.000% 11/15/41 300 323 Lubrizol Corp. 5.500% 10/1/14 525 552 LyondellBasell Industries NV 5.000% 4/15/19 900 988 LyondellBasell Industries NV 6.000% 11/15/21 475 539 LyondellBasell Industries NV 5.750% 4/15/24 500 559 Monsanto Co. 2.750% 4/15/16 75 79 Monsanto Co. 2.200% 7/15/22 175 162 Monsanto Co. 5.875% 4/15/38 375 440 Monsanto Co. 3.600% 7/15/42 250 212 Mosaic Co. 3.750% 11/15/21 650 636 Mosaic Co. 4.875% 11/15/41 130 119 Newmont Mining Corp. 5.125% 10/1/19 1,475 1,562 Newmont Mining Corp. 3.500% 3/15/22 250 219 Newmont Mining Corp. 5.875% 4/1/35 325 294 Newmont Mining Corp. 6.250% 10/1/39 500 463 Newmont Mining Corp. 4.875% 3/15/42 600 455 Nucor Corp. 5.750% 12/1/17 385 439 Nucor Corp. 5.850% 6/1/18 875 1,006 Nucor Corp. 4.125% 9/15/22 200 201 Nucor Corp. 4.000% 8/1/23 225 222 Nucor Corp. 6.400% 12/1/37 325 360 Nucor Corp. 5.200% 8/1/43 200 191 Packaging Corp. of America 3.900% 6/15/22 275 264 Placer Dome Inc. 6.450% 10/15/35 375 344 Plains Exploration & Production Co. 6.500% 11/15/20 800 858 Plum Creek Timberlands LP 5.875% 11/15/15 225 246 Plum Creek Timberlands LP 4.700% 3/15/21 275 285 Potash Corp. of Saskatchewan Inc. 3.750% 9/30/15 300 317 Potash Corp. of Saskatchewan Inc. 3.250% 12/1/17 675 708 Potash Corp. of Saskatchewan Inc. 4.875% 3/30/20 1,210 1,326 Potash Corp. of Saskatchewan Inc. 5.625% 12/1/40 50 53 PPG Industries Inc. 1.900% 1/15/16 375 382 PPG Industries Inc. 6.650% 3/15/18 700 828 Praxair Inc. 4.375% 3/31/14 450 458 Praxair Inc. 5.250% 11/15/14 150 158 Praxair Inc. 4.625% 3/30/15 615 654 Praxair Inc. 5.200% 3/15/17 25 28 Praxair Inc. 4.500% 8/15/19 175 198 Praxair Inc. 4.050% 3/15/21 925 980 Praxair Inc. 3.000% 9/1/21 50 49 Praxair Inc. 2.450% 2/15/22 850 796 Praxair Inc. 3.550% 11/7/42 100 83 Rayonier Inc. 3.750% 4/1/22 125 120 Reliance Steel & Aluminum Co. 4.500% 4/15/23 225 221 Rio Tinto Alcan Inc. 5.000% 6/1/15 875 932 Rio Tinto Alcan Inc. 6.125% 12/15/33 325 368 Rio Tinto Alcan Inc. 5.750% 6/1/35 250 264 Rio Tinto Finance USA Ltd. 2.500% 5/20/16 280 288 Rio Tinto Finance USA Ltd. 6.500% 7/15/18 725 857 Rio Tinto Finance USA Ltd. 9.000% 5/1/19 1,075 1,395 Rio Tinto Finance USA Ltd. 3.500% 11/2/20 310 309 Rio Tinto Finance USA Ltd. 4.125% 5/20/21 175 179 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 1,000 998 Rio Tinto Finance USA Ltd. 7.125% 7/15/28 225 278 Rio Tinto Finance USA Ltd. 5.200% 11/2/40 565 567 Rio Tinto Finance USA plc 1.125% 3/20/15 325 326 Rio Tinto Finance USA plc 1.375% 6/17/16 1,050 1,050 Rio Tinto Finance USA plc 2.000% 3/22/17 375 378 Rio Tinto Finance USA plc 2.250% 12/14/18 500 494 Rio Tinto Finance USA plc 3.500% 3/22/22 200 193 Rio Tinto Finance USA plc 4.750% 3/22/42 875 821 Rio Tinto Finance USA plc 4.125% 8/21/42 850 730 Rohm & Haas Co. 7.850% 7/15/29 300 393 RPM International Inc. 6.125% 10/15/19 75 85 RPM International Inc. 3.450% 11/15/22 250 234 Sherwin-Williams Co. 3.125% 12/15/14 175 180 Sigma-Aldrich Corp. 3.375% 11/1/20 75 76 Southern Copper Corp. 5.375% 4/16/20 200 214 Southern Copper Corp. 7.500% 7/27/35 1,475 1,548 Southern Copper Corp. 6.750% 4/16/40 250 243 Syngenta Finance NV 3.125% 3/28/22 250 244 Syngenta Finance NV 4.375% 3/28/42 150 143 Teck Resources Ltd. 3.150% 1/15/17 500 514 Teck Resources Ltd. 2.500% 2/1/18 430 426 Teck Resources Ltd. 4.500% 1/15/21 250 249 Teck Resources Ltd. 4.750% 1/15/22 75 75 Teck Resources Ltd. 3.750% 2/1/23 525 481 Teck Resources Ltd. 6.250% 7/15/41 795 769 Teck Resources Ltd. 5.200% 3/1/42 425 361 Vale Canada Ltd. 5.700% 10/15/15 450 483 Vale Canada Ltd. 7.200% 9/15/32 100 102 Vale Overseas Ltd. 6.250% 1/11/16 510 561 Vale Overseas Ltd. 6.250% 1/23/17 200 223 Vale Overseas Ltd. 5.625% 9/15/19 500 547 Vale Overseas Ltd. 4.625% 9/15/20 1,090 1,104 Vale Overseas Ltd. 4.375% 1/11/22 1,385 1,336 Vale Overseas Ltd. 8.250% 1/17/34 375 429 Vale Overseas Ltd. 6.875% 11/21/36 855 862 Vale Overseas Ltd. 6.875% 11/10/39 1,110 1,123 Vale SA 5.625% 9/11/42 725 635 Valspar Corp. 7.250% 6/15/19 50 61 Valspar Corp. 4.200% 1/15/22 25 25 Westlake Chemical Corp. 3.600% 7/15/22 50 48 Westvaco Corp. 7.950% 2/15/31 300 346 Weyerhaeuser Co. 7.375% 10/1/19 550 672 Weyerhaeuser Co. 8.500% 1/15/25 150 192 Weyerhaeuser Co. 7.375% 3/15/32 625 761 Weyerhaeuser Co. 6.875% 12/15/33 125 145 Glencore Canada Corp. 5.500% 6/15/17 250 271 Capital Goods (0.5%) 3M Co. 1.375% 9/29/16 295 300 3M Co. 6.375% 2/15/28 350 437 3M Co. 5.700% 3/15/37 105 122 ABB Finance USA Inc. 1.625% 5/8/17 100 100 ABB Finance USA Inc. 2.875% 5/8/22 375 362 ABB Finance USA Inc. 4.375% 5/8/42 150 142 Acuity Brands Lighting Inc. 6.000% 12/15/19 200 221 Black & Decker Corp. 5.750% 11/15/16 75 85 Boeing Capital Corp. 2.125% 8/15/16 115 119 Boeing Capital Corp. 4.700% 10/27/19 125 141 Boeing Co. 3.500% 2/15/15 565 588 Boeing Co. 0.950% 5/15/18 1,425 1,374 Boeing Co. 6.000% 3/15/19 150 178 Boeing Co. 4.875% 2/15/20 525 597 Boeing Co. 6.625% 2/15/38 100 127 Boeing Co. 6.875% 3/15/39 250 333 Boeing Co. 5.875% 2/15/40 795 965 Carlisle Cos. Inc. 3.750% 11/15/22 175 169 Caterpillar Financial Services Corp. 4.750% 2/17/15 175 185 Caterpillar Financial Services Corp. 4.625% 6/1/15 2,050 2,183 Caterpillar Financial Services Corp. 2.050% 8/1/16 770 793 Caterpillar Financial Services Corp. 1.300% 3/1/18 825 806 Caterpillar Financial Services Corp. 5.450% 4/15/18 875 1,008 Caterpillar Financial Services Corp. 7.150% 2/15/19 1,235 1,527 Caterpillar Inc. 0.950% 6/26/15 450 453 Caterpillar Inc. 1.500% 6/26/17 450 454 Caterpillar Inc. 3.900% 5/27/21 220 230 Caterpillar Inc. 2.600% 6/26/22 125 117 Caterpillar Inc. 6.050% 8/15/36 895 1,034 Caterpillar Inc. 3.803% 8/15/42 979 832 Cooper US Inc. 2.375% 1/15/16 1,000 1,030 CRH America Inc. 4.125% 1/15/16 500 526 CRH America Inc. 6.000% 9/30/16 750 846 CRH America Inc. 5.750% 1/15/21 885 976 Danaher Corp. 2.300% 6/23/16 200 207 Danaher Corp. 3.900% 6/23/21 150 160 Deere & Co. 2.600% 6/8/22 700 661 Deere & Co. 5.375% 10/16/29 455 512 Deere & Co. 7.125% 3/3/31 400 523 Deere & Co. 3.900% 6/9/42 500 442 Dover Corp. 4.300% 3/1/21 145 156 Dover Corp. 6.600% 3/15/38 350 441 Dover Corp. 5.375% 3/1/41 480 528 7 Eaton Corp. 1.500% 11/2/17 200 197 Eaton Corp. 5.600% 5/15/18 550 632 7 Eaton Corp. 2.750% 11/2/22 575 536 7 Eaton Corp. 4.000% 11/2/32 815 749 7 Eaton Corp. 4.150% 11/2/42 75 67 7 Embraer Overseas Ltd. 5.696% 9/16/23 866 844 Embraer SA 5.150% 6/15/22 325 316 Emerson Electric Co. 4.875% 10/15/19 275 314 Emerson Electric Co. 4.250% 11/15/20 25 27 Emerson Electric Co. 2.625% 2/15/23 1,000 951 Emerson Electric Co. 6.000% 8/15/32 150 176 Emerson Electric Co. 6.125% 4/15/39 125 151 Emerson Electric Co. 5.250% 11/15/39 135 146 Exelis Inc. 4.250% 10/1/16 225 238 Flowserve Corp. 3.500% 9/15/22 625 592 General Dynamics Corp. 1.375% 1/15/15 550 557 General Dynamics Corp. 1.000% 11/15/17 1,100 1,072 General Dynamics Corp. 3.875% 7/15/21 750 780 General Dynamics Corp. 2.250% 11/15/22 900 815 General Dynamics Corp. 3.600% 11/15/42 125 104 General Electric Co. 0.850% 10/9/15 925 927 General Electric Co. 5.250% 12/6/17 1,940 2,209 General Electric Co. 2.700% 10/9/22 1,350 1,277 General Electric Co. 4.125% 10/9/42 1,050 961 Harsco Corp. 5.750% 5/15/18 675 723 Honeywell International Inc. 5.400% 3/15/16 245 272 Honeywell International Inc. 5.300% 3/15/17 275 311 Honeywell International Inc. 5.300% 3/1/18 150 172 Honeywell International Inc. 5.000% 2/15/19 105 120 Honeywell International Inc. 4.250% 3/1/21 805 878 Honeywell International Inc. 5.700% 3/15/37 105 122 Honeywell International Inc. 5.375% 3/1/41 855 969 Illinois Tool Works Inc. 6.250% 4/1/19 450 538 Illinois Tool Works Inc. 3.375% 9/15/21 105 107 Illinois Tool Works Inc. 4.875% 9/15/41 105 106 Illinois Tool Works Inc. 3.900% 9/1/42 725 626 Ingersoll-Rand Global Holding Co. Ltd. 6.875% 8/15/18 800 950 7 Ingersoll-Rand Global Holding Co. Ltd. 2.875% 1/15/19 125 125 7 Ingersoll-Rand Global Holding Co. Ltd. 4.250% 6/15/23 250 250 7 Ingersoll-Rand Global Holding Co. Ltd. 5.750% 6/15/43 125 129 John Deere Capital Corp. 1.250% 12/2/14 350 354 John Deere Capital Corp. 2.950% 3/9/15 125 129 John Deere Capital Corp. 0.875% 4/17/15 50 50 John Deere Capital Corp. 0.950% 6/29/15 300 302 John Deere Capital Corp. 0.700% 9/4/15 50 50 John Deere Capital Corp. 0.750% 1/22/16 275 275 John Deere Capital Corp. 1.850% 9/15/16 185 190 John Deere Capital Corp. 2.000% 1/13/17 375 384 John Deere Capital Corp. 2.800% 9/18/17 550 576 John Deere Capital Corp. 1.200% 10/10/17 475 468 John Deere Capital Corp. 5.750% 9/10/18 530 621 John Deere Capital Corp. 2.250% 4/17/19 150 151 John Deere Capital Corp. 1.700% 1/15/20 550 520 John Deere Capital Corp. 3.900% 7/12/21 125 131 John Deere Capital Corp. 3.150% 10/15/21 105 105 John Deere Capital Corp. 2.750% 3/15/22 75 72 John Deere Capital Corp. 2.800% 1/27/23 1,775 1,689 Joy Global Inc. 6.000% 11/15/16 250 281 Kennametal Inc. 2.650% 11/1/19 200 194 Kennametal Inc. 3.875% 2/15/22 125 122 L-3 Communications Corp. 5.200% 10/15/19 825 900 L-3 Communications Corp. 4.750% 7/15/20 425 445 L-3 Communications Corp. 4.950% 2/15/21 575 607 Lockheed Martin Corp. 7.650% 5/1/16 250 292 Lockheed Martin Corp. 2.125% 9/15/16 245 253 Lockheed Martin Corp. 4.250% 11/15/19 2,005 2,179 Lockheed Martin Corp. 3.350% 9/15/21 80 80 Lockheed Martin Corp. 6.150% 9/1/36 1,715 1,981 Lockheed Martin Corp. 5.500% 11/15/39 180 195 Lockheed Martin Corp. 5.720% 6/1/40 316 350 Martin Marietta Materials Inc. 6.600% 4/15/18 400 452 Mohawk Industries Inc. 3.850% 2/1/23 750 713 Northrop Grumman Corp. 1.750% 6/1/18 575 563 Northrop Grumman Corp. 3.500% 3/15/21 125 127 Northrop Grumman Corp. 3.250% 8/1/23 400 379 Northrop Grumman Corp. 5.050% 11/15/40 475 471 Northrop Grumman Corp. 4.750% 6/1/43 400 377 Owens Corning 6.500% 12/1/16 1,691 1,891 Owens Corning 4.200% 12/15/22 150 146 Parker Hannifin Corp. 5.500% 5/15/18 1,725 1,986 Parker Hannifin Corp. 3.500% 9/15/22 75 75 Parker Hannifin Corp. 6.250% 5/15/38 75 90 Pentair Finance SA 1.350% 12/1/15 300 302 Precision Castparts Corp. 0.700% 12/20/15 225 224 Precision Castparts Corp. 1.250% 1/15/18 1,650 1,608 Precision Castparts Corp. 2.500% 1/15/23 125 115 Precision Castparts Corp. 3.900% 1/15/43 175 156 Raytheon Co. 6.750% 3/15/18 125 150 Raytheon Co. 3.125% 10/15/20 425 430 Raytheon Co. 2.500% 12/15/22 425 390 Raytheon Co. 7.200% 8/15/27 75 94 Raytheon Co. 4.875% 10/15/40 225 227 Raytheon Co. 4.700% 12/15/41 625 616 Republic Services Inc. 3.800% 5/15/18 2,535 2,706 Republic Services Inc. 5.500% 9/15/19 325 368 Republic Services Inc. 5.000% 3/1/20 125 137 Republic Services Inc. 5.250% 11/15/21 50 55 Republic Services Inc. 3.550% 6/1/22 300 293 Republic Services Inc. 6.200% 3/1/40 475 543 Republic Services Inc. 5.700% 5/15/41 500 538 Rockwell Automation Inc. 5.650% 12/1/17 25 29 Rockwell Automation Inc. 6.700% 1/15/28 200 249 Rockwell Automation Inc. 6.250% 12/1/37 325 387 Rockwell Collins Inc. 5.250% 7/15/19 50 57 Rockwell Collins Inc. 3.100% 11/15/21 125 123 Roper Industries Inc. 2.050% 10/1/18 1,000 982 Roper Industries Inc. 6.250% 9/1/19 1,275 1,488 Snap-on Inc. 6.125% 9/1/21 200 231 Sonoco Products Co. 4.375% 11/1/21 65 67 Sonoco Products Co. 5.750% 11/1/40 265 279 Stanley Black & Decker Inc. 3.400% 12/1/21 450 449 Stanley Black & Decker Inc. 5.200% 9/1/40 150 153 Textron Inc. 5.600% 12/1/17 125 138 Textron Inc. 7.250% 10/1/19 650 777 Tyco International Finance SA 8.500% 1/15/19 200 248 Tyco International Finance SA / Tyco International Ltd. 7.000% 12/15/19 300 360 United Technologies Corp. 4.875% 5/1/15 115 123 United Technologies Corp. 1.800% 6/1/17 620 630 United Technologies Corp. 5.375% 12/15/17 1,575 1,812 United Technologies Corp. 6.125% 2/1/19 1,183 1,418 United Technologies Corp. 4.500% 4/15/20 445 493 United Technologies Corp. 3.100% 6/1/22 1,350 1,325 United Technologies Corp. 6.700% 8/1/28 200 252 United Technologies Corp. 7.500% 9/15/29 100 135 United Technologies Corp. 5.400% 5/1/35 400 444 United Technologies Corp. 6.050% 6/1/36 285 339 United Technologies Corp. 6.125% 7/15/38 500 600 United Technologies Corp. 5.700% 4/15/40 525 604 United Technologies Corp. 4.500% 6/1/42 1,725 1,683 Waste Management Inc. 2.600% 9/1/16 205 212 Waste Management Inc. 6.100% 3/15/18 1,100 1,278 Waste Management Inc. 7.375% 3/11/19 80 97 Waste Management Inc. 4.600% 3/1/21 275 293 Waste Management Inc. 7.100% 8/1/26 325 403 Waste Management Inc. 7.750% 5/15/32 185 244 Waste Management Inc. 6.125% 11/30/39 400 457 Communication (0.9%) Alltel Corp. 6.800% 5/1/29 128 148 America Movil SAB de CV 5.750% 1/15/15 833 882 America Movil SAB de CV 2.375% 9/8/16 900 915 America Movil SAB de CV 5.625% 11/15/17 350 397 America Movil SAB de CV 5.000% 10/16/19 850 928 America Movil SAB de CV 5.000% 3/30/20 710 764 America Movil SAB de CV 3.125% 7/16/22 200 184 America Movil SAB de CV 6.375% 3/1/35 200 215 America Movil SAB de CV 6.125% 11/15/37 300 314 America Movil SAB de CV 6.125% 3/30/40 1,210 1,273 America Movil SAB de CV 4.375% 7/16/42 425 341 American Tower Corp. 4.625% 4/1/15 75 78 American Tower Corp. 4.500% 1/15/18 1,400 1,481 American Tower Corp. 5.050% 9/1/20 205 211 American Tower Corp. 5.900% 11/1/21 1,500 1,577 American Tower Corp. 3.500% 1/31/23 1,150 1,010 AT&T Corp. 6.500% 3/15/29 100 111 AT&T Corp. 8.000% 11/15/31 1,001 1,367 AT&T Inc. 2.500% 8/15/15 2,285 2,353 AT&T Inc. 0.900% 2/12/16 500 498 AT&T Inc. 2.950% 5/15/16 160 167 AT&T Inc. 5.625% 6/15/16 600 668 AT&T Inc. 2.400% 8/15/16 445 459 AT&T Inc. 1.600% 2/15/17 500 501 AT&T Inc. 1.700% 6/1/17 2,175 2,172 AT&T Inc. 5.500% 2/1/18 2,385 2,703 AT&T Inc. 5.600% 5/15/18 250 286 AT&T Inc. 5.800% 2/15/19 325 374 AT&T Inc. 4.450% 5/15/21 485 510 AT&T Inc. 3.875% 8/15/21 615 623 AT&T Inc. 3.000% 2/15/22 600 562 AT&T Inc. 2.625% 12/1/22 875 783 AT&T Inc. 6.450% 6/15/34 945 1,040 AT&T Inc. 6.500% 9/1/37 873 963 AT&T Inc. 6.300% 1/15/38 1,785 1,919 AT&T Inc. 6.400% 5/15/38 550 601 AT&T Inc. 6.550% 2/15/39 410 456 AT&T Inc. 5.350% 9/1/40 1,755 1,696 AT&T Inc. 5.550% 8/15/41 210 208 AT&T Inc. 4.300% 12/15/42 1,773 1,469 AT&T Inc. 4.350% 6/15/45 1,306 1,076 AT&T Mobility LLC 7.125% 12/15/31 400 490 Bellsouth Capital Funding Corp. 7.875% 2/15/30 103 124 BellSouth Corp. 5.200% 12/15/16 250 281 BellSouth Corp. 6.875% 10/15/31 231 258 BellSouth Corp. 6.550% 6/15/34 511 549 BellSouth Corp. 6.000% 11/15/34 219 226 BellSouth Telecommunications Inc. 6.375% 6/1/28 1,565 1,698 British Telecommunications plc 5.950% 1/15/18 1,440 1,653 British Telecommunications plc 9.625% 12/15/30 1,125 1,671 CBS Corp. 5.750% 4/15/20 360 404 CBS Corp. 4.300% 2/15/21 550 566 CBS Corp. 3.375% 3/1/22 725 693 CBS Corp. 7.875% 7/30/30 400 487 CBS Corp. 5.500% 5/15/33 200 194 CBS Corp. 4.850% 7/1/42 225 201 CC Holdings GS V LLC / Crown Castle GS III Corp. 3.849% 4/15/23 500 455 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 1,492 1,910 Comcast Cable Communications Holdings Inc. 9.455% 11/15/22 1,108 1,568 Comcast Cable Communications LLC 8.875% 5/1/17 850 1,064 Comcast Corp. 6.500% 1/15/15 700 752 Comcast Corp. 5.900% 3/15/16 1,265 1,415 Comcast Corp. 5.700% 5/15/18 475 555 Comcast Corp. 5.700% 7/1/19 1,730 2,023 Comcast Corp. 3.125% 7/15/22 100 97 Comcast Corp. 2.850% 1/15/23 900 857 Comcast Corp. 4.250% 1/15/33 1,200 1,134 Comcast Corp. 7.050% 3/15/33 1,000 1,243 Comcast Corp. 6.500% 11/15/35 1,075 1,285 Comcast Corp. 6.450% 3/15/37 900 1,076 Comcast Corp. 6.950% 8/15/37 1,220 1,531 Comcast Corp. 6.400% 5/15/38 600 706 Comcast Corp. 4.650% 7/15/42 1,125 1,070 Comcast Corp. 4.500% 1/15/43 225 211 COX Communications Inc. 5.450% 12/15/14 48 51 COX Communications Inc. 5.500% 10/1/15 600 647 7 COX Communications Inc. 8.375% 3/1/39 500 590 Deutsche Telekom International Finance BV 5.750% 3/23/16 425 470 Deutsche Telekom International Finance BV 6.750% 8/20/18 325 390 Deutsche Telekom International Finance BV 6.000% 7/8/19 1,025 1,199 Deutsche Telekom International Finance BV 8.750% 6/15/30 1,725 2,395 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 325 338 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.550% 3/15/15 300 311 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 75 78 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.875% 10/1/19 2,330 2,593 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 500 529 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 2,725 2,785 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.350% 3/15/40 275 272 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 225 222 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.150% 3/15/42 1,075 912 Discovery Communications LLC 5.050% 6/1/20 1,150 1,271 Discovery Communications LLC 4.375% 6/15/21 205 215 Discovery Communications LLC 3.300% 5/15/22 125 120 Discovery Communications LLC 3.250% 4/1/23 500 470 Discovery Communications LLC 4.950% 5/15/42 225 207 Discovery Communications LLC 4.875% 4/1/43 175 161 Embarq Corp. 7.082% 6/1/16 425 479 Embarq Corp. 7.995% 6/1/36 405 412 Grupo Televisa SAB 6.000% 5/15/18 1,400 1,588 Grupo Televisa SAB 6.625% 3/18/25 450 518 Grupo Televisa SAB 6.625% 1/15/40 500 542 GTE Corp. 6.940% 4/15/28 325 374 Interpublic Group of Cos. Inc. 3.750% 2/15/23 1,000 935 McGraw Hill Financial Inc. 5.900% 11/15/17 150 164 McGraw Hill Financial Inc. 6.550% 11/15/37 350 341 Moody's Corp. 4.500% 9/1/22 1,400 1,400 NBCUniversal Media LLC 3.650% 4/30/15 200 210 NBCUniversal Media LLC 2.875% 4/1/16 2,345 2,455 NBCUniversal Media LLC 5.150% 4/30/20 925 1,049 NBCUniversal Media LLC 4.375% 4/1/21 205 221 NBCUniversal Media LLC 6.400% 4/30/40 350 414 NBCUniversal Media LLC 5.950% 4/1/41 1,075 1,212 NBCUniversal Media LLC 4.450% 1/15/43 100 92 New Cingular Wireless Services Inc. 8.750% 3/1/31 155 214 News America Inc. 5.300% 12/15/14 205 216 News America Inc. 6.900% 3/1/19 1,160 1,403 News America Inc. 5.650% 8/15/20 500 565 News America Inc. 4.500% 2/15/21 435 464 News America Inc. 3.000% 9/15/22 500 468 7 News America Inc. 4.000% 10/1/23 275 276 News America Inc. 6.550% 3/15/33 892 998 News America Inc. 6.200% 12/15/34 825 894 News America Inc. 6.400% 12/15/35 750 828 News America Inc. 8.150% 10/17/36 385 475 News America Inc. 6.150% 3/1/37 345 375 News America Inc. 6.900% 8/15/39 425 492 7 News America Inc. 5.400% 10/1/43 175 175 Nippon Telegraph & Telephone Corp. 1.400% 7/18/17 100 100 Omnicom Group Inc. 5.900% 4/15/16 50 56 Omnicom Group Inc. 6.250% 7/15/19 675 786 Omnicom Group Inc. 4.450% 8/15/20 1,250 1,308 Omnicom Group Inc. 3.625% 5/1/22 1,100 1,050 Orange SA 2.750% 9/14/16 820 847 Orange SA 5.375% 7/8/19 1,025 1,137 Orange SA 4.125% 9/14/21 902 911 Orange SA 8.750% 3/1/31 785 1,043 Orange SA 5.375% 1/13/42 25 24 Pacific Bell Telephone Co. 7.125% 3/15/26 200 240 Qwest Corp. 6.500% 6/1/17 275 310 Qwest Corp. 6.750% 12/1/21 410 442 Qwest Corp. 7.250% 9/15/25 175 192 Qwest Corp. 6.875% 9/15/33 375 363 Qwest Corp. 7.125% 11/15/43 550 535 Reed Elsevier Capital Inc. 8.625% 1/15/19 259 330 Reed Elsevier Capital Inc. 3.125% 10/15/22 705 653 Rogers Communications Inc. 6.800% 8/15/18 950 1,134 Rogers Communications Inc. 3.000% 3/15/23 230 212 Rogers Communications Inc. 4.100% 10/1/23 225 226 Rogers Communications Inc. 4.500% 3/15/43 250 219 Telecom Italia Capital SA 6.175% 6/18/14 267 275 Telecom Italia Capital SA 6.999% 6/4/18 525 580 Telecom Italia Capital SA 7.175% 6/18/19 550 611 Telecom Italia Capital SA 6.375% 11/15/33 205 180 Telecom Italia Capital SA 7.721% 6/4/38 1,060 1,037 Telefonica Emisiones SAU 4.949% 1/15/15 625 651 Telefonica Emisiones SAU 3.729% 4/27/15 300 309 Telefonica Emisiones SAU 6.421% 6/20/16 475 522 Telefonica Emisiones SAU 3.192% 4/27/18 1,025 1,014 Telefonica Emisiones SAU 5.877% 7/15/19 1,050 1,142 Telefonica Emisiones SAU 5.134% 4/27/20 705 723 Telefonica Emisiones SAU 5.462% 2/16/21 350 360 Telefonica Emisiones SAU 4.570% 4/27/23 750 721 Telefonica Emisiones SAU 7.045% 6/20/36 690 731 Telefonica Europe BV 8.250% 9/15/30 750 890 Thomson Reuters Corp. 5.700% 10/1/14 850 893 Thomson Reuters Corp. 6.500% 7/15/18 50 59 Thomson Reuters Corp. 4.700% 10/15/19 125 138 Thomson Reuters Corp. 5.500% 8/15/35 350 358 Thomson Reuters Corp. 5.850% 4/15/40 425 455 Time Warner Cable Inc. 3.500% 2/1/15 450 464 Time Warner Cable Inc. 5.850% 5/1/17 825 899 Time Warner Cable Inc. 6.750% 7/1/18 475 530 Time Warner Cable Inc. 8.250% 4/1/19 700 809 Time Warner Cable Inc. 5.000% 2/1/20 2,695 2,727 Time Warner Cable Inc. 4.125% 2/15/21 500 473 Time Warner Cable Inc. 4.000% 9/1/21 850 794 Time Warner Cable Inc. 6.550% 5/1/37 550 503 Time Warner Cable Inc. 6.750% 6/15/39 1,600 1,503 Time Warner Cable Inc. 5.875% 11/15/40 600 509 Time Warner Cable Inc. 5.500% 9/1/41 250 206 Time Warner Cable Inc. 4.500% 9/15/42 475 347 Time Warner Entertainment Co. LP 8.375% 3/15/23 800 939 Time Warner Entertainment Co. LP 8.375% 7/15/33 100 109 United States Cellular Corp. 6.700% 12/15/33 350 341 Verizon Communications Inc. 5.550% 2/15/16 500 550 Verizon Communications Inc. 3.000% 4/1/16 380 395 Verizon Communications Inc. 2.500% 9/15/16 600 618 Verizon Communications Inc. 2.000% 11/1/16 2,825 2,859 Verizon Communications Inc. 5.500% 4/1/17 50 56 Verizon Communications Inc. 1.100% 11/1/17 200 193 Verizon Communications Inc. 5.500% 2/15/18 1,150 1,302 Verizon Communications Inc. 6.100% 4/15/18 305 353 Verizon Communications Inc. 3.650% 9/14/18 755 796 Verizon Communications Inc. 8.750% 11/1/18 445 571 Verizon Communications Inc. 4.500% 9/15/20 1,600 1,710 Verizon Communications Inc. 4.600% 4/1/21 1,440 1,528 Verizon Communications Inc. 3.500% 11/1/21 640 630 Verizon Communications Inc. 2.450% 11/1/22 1,925 1,710 Verizon Communications Inc. 5.150% 9/15/23 4,300 4,611 Verizon Communications Inc. 7.750% 12/1/30 1,135 1,396 Verizon Communications Inc. 6.400% 9/15/33 2,950 3,279 Verizon Communications Inc. 5.850% 9/15/35 500 519 Verizon Communications Inc. 6.250% 4/1/37 775 837 Verizon Communications Inc. 6.400% 2/15/38 1,360 1,501 Verizon Communications Inc. 6.900% 4/15/38 350 406 Verizon Communications Inc. 6.000% 4/1/41 445 470 Verizon Communications Inc. 4.750% 11/1/41 625 559 Verizon Communications Inc. 3.850% 11/1/42 250 197 Verizon Communications Inc. 6.550% 9/15/43 5,950 6,698 Verizon Maryland LLC 5.125% 6/15/33 1,000 922 Verizon New England Inc. 7.875% 11/15/29 250 292 Verizon New York Inc. 7.375% 4/1/32 500 574 Vodafone Group plc 0.900% 2/19/16 175 174 Vodafone Group plc 5.750% 3/15/16 300 332 Vodafone Group plc 5.625% 2/27/17 2,060 2,314 Vodafone Group plc 1.625% 3/20/17 625 623 Vodafone Group plc 1.250% 9/26/17 1,350 1,318 Vodafone Group plc 1.500% 2/19/18 1,450 1,410 Vodafone Group plc 4.625% 7/15/18 125 138 Vodafone Group plc 5.450% 6/10/19 275 313 Vodafone Group plc 2.500% 9/26/22 200 179 Vodafone Group plc 2.950% 2/19/23 545 500 Vodafone Group plc 7.875% 2/15/30 425 539 Vodafone Group plc 6.250% 11/30/32 350 389 Vodafone Group plc 6.150% 2/27/37 755 825 Vodafone Group plc 4.375% 2/19/43 675 585 Washington Post Co. 7.250% 2/1/19 150 179 WPP Finance 2010 4.750% 11/21/21 1,721 1,777 WPP Finance 2010 3.625% 9/7/22 500 475 WPP Finance 2010 5.125% 9/7/42 1,050 969 Consumer Cyclical (0.7%) Amazon.com Inc. 0.650% 11/27/15 350 349 Amazon.com Inc. 1.200% 11/29/17 650 637 Amazon.com Inc. 2.500% 11/29/22 475 433 AutoZone Inc. 5.750% 1/15/15 325 345 AutoZone Inc. 7.125% 8/1/18 750 901 AutoZone Inc. 3.125% 7/15/23 275 254 BorgWarner Inc. 4.625% 9/15/20 50 53 Brinker International Inc. 2.600% 5/15/18 25 25 Brinker International Inc. 3.875% 5/15/23 100 94 Carnival Corp. 1.200% 2/5/16 275 273 Costco Wholesale Corp. 5.500% 3/15/17 475 544 Costco Wholesale Corp. 1.125% 12/15/17 1,825 1,800 Cummins Inc. 3.650% 10/1/23 350 353 Cummins Inc. 4.875% 10/1/43 400 406 CVS Caremark Corp. 4.875% 9/15/14 175 182 CVS Caremark Corp. 3.250% 5/18/15 705 734 CVS Caremark Corp. 5.750% 6/1/17 496 567 CVS Caremark Corp. 4.750% 5/18/20 625 690 CVS Caremark Corp. 2.750% 12/1/22 975 901 CVS Caremark Corp. 6.250% 6/1/27 125 149 CVS Caremark Corp. 6.125% 9/15/39 125 143 CVS Caremark Corp. 5.750% 5/15/41 1,255 1,371 7 Daimler Finance North America LLC 2.625% 9/15/16 225 232 Daimler Finance North America LLC 8.500% 1/18/31 655 941 Darden Restaurants Inc. 6.200% 10/15/17 150 169 Darden Restaurants Inc. 4.500% 10/15/21 670 675 Darden Restaurants Inc. 6.800% 10/15/37 480 509 eBay Inc. 1.625% 10/15/15 125 128 eBay Inc. 1.350% 7/15/17 625 621 eBay Inc. 3.250% 10/15/20 125 128 eBay Inc. 2.600% 7/15/22 825 769 eBay Inc. 4.000% 7/15/42 75 63 Expedia Inc. 5.950% 8/15/20 1,750 1,843 Family Dollar Stores Inc. 5.000% 2/1/21 125 131 Ford Motor Co. 6.625% 10/1/28 575 646 Ford Motor Co. 6.375% 2/1/29 275 300 Ford Motor Co. 7.450% 7/16/31 1,075 1,308 Ford Motor Co. 4.750% 1/15/43 775 692 Ford Motor Co. 7.400% 11/1/46 300 361 Ford Motor Credit Co. LLC 8.700% 10/1/14 275 295 Ford Motor Credit Co. LLC 3.875% 1/15/15 1,250 1,293 Ford Motor Credit Co. LLC 7.000% 4/15/15 975 1,058 Ford Motor Credit Co. LLC 2.750% 5/15/15 475 485 Ford Motor Credit Co. LLC 12.000% 5/15/15 375 438 Ford Motor Credit Co. LLC 5.625% 9/15/15 325 351 Ford Motor Credit Co. LLC 4.207% 4/15/16 1,025 1,087 Ford Motor Credit Co. LLC 1.700% 5/9/16 225 225 Ford Motor Credit Co. LLC 3.984% 6/15/16 200 211 Ford Motor Credit Co. LLC 8.000% 12/15/16 525 621 Ford Motor Credit Co. LLC 4.250% 2/3/17 1,650 1,764 Ford Motor Credit Co. LLC 6.625% 8/15/17 525 605 Ford Motor Credit Co. LLC 5.000% 5/15/18 2,425 2,661 Ford Motor Credit Co. LLC 2.875% 10/1/18 525 525 Ford Motor Credit Co. LLC 8.125% 1/15/20 775 964 Ford Motor Credit Co. LLC 5.750% 2/1/21 450 497 Ford Motor Credit Co. LLC 5.875% 8/2/21 725 806 Ford Motor Credit Co. LLC 4.250% 9/20/22 1,075 1,073 Ford Motor Credit Co. LLC 4.375% 8/6/23 850 852 Gap Inc. 5.950% 4/12/21 2,550 2,825 Historic TW Inc. 9.150% 2/1/23 975 1,295 Historic TW Inc. 6.625% 5/15/29 200 229 Home Depot Inc. 5.400% 3/1/16 1,305 1,446 Home Depot Inc. 2.250% 9/10/18 425 431 Home Depot Inc. 4.400% 4/1/21 1,610 1,760 Home Depot Inc. 2.700% 4/1/23 600 563 Home Depot Inc. 3.750% 2/15/24 900 910 Home Depot Inc. 5.875% 12/16/36 745 850 Home Depot Inc. 5.950% 4/1/41 375 438 Home Depot Inc. 4.200% 4/1/43 475 431 Host Hotels & Resorts LP 6.000% 10/1/21 1,100 1,195 Host Hotels & Resorts LP 3.750% 10/15/23 1,950 1,806 Hyatt Hotels Corp. 3.375% 7/15/23 1,550 1,449 International Game Technology 7.500% 6/15/19 375 441 International Game Technology 5.500% 6/15/20 125 131 Johnson Controls Inc. 2.600% 12/1/16 150 156 Johnson Controls Inc. 5.000% 3/30/20 200 219 Johnson Controls Inc. 4.250% 3/1/21 745 779 Johnson Controls Inc. 3.750% 12/1/21 175 176 Johnson Controls Inc. 6.000% 1/15/36 125 135 Johnson Controls Inc. 5.700% 3/1/41 205 216 Johnson Controls Inc. 5.250% 12/1/41 100 99 Kohl's Corp. 6.250% 12/15/17 200 231 Kohl's Corp. 4.000% 11/1/21 845 848 Kohl's Corp. 6.000% 1/15/33 225 225 Kohl's Corp. 6.875% 12/15/37 100 112 Lowe's Cos. Inc. 5.000% 10/15/15 75 82 Lowe's Cos. Inc. 1.625% 4/15/17 925 931 Lowe's Cos. Inc. 6.100% 9/15/17 200 232 Lowe's Cos. Inc. 4.625% 4/15/20 445 494 Lowe's Cos. Inc. 3.750% 4/15/21 205 213 Lowe's Cos. Inc. 3.800% 11/15/21 250 257 Lowe's Cos. Inc. 3.120% 4/15/22 550 536 Lowe's Cos. Inc. 3.875% 9/15/23 300 304 Lowe's Cos. Inc. 6.875% 2/15/28 367 455 Lowe's Cos. Inc. 5.800% 4/15/40 180 199 Lowe's Cos. Inc. 5.125% 11/15/41 100 103 Lowe's Cos. Inc. 4.650% 4/15/42 1,200 1,164 Lowe's Cos. Inc. 5.000% 9/15/43 100 101 Macy's Retail Holdings Inc. 7.875% 7/15/15 1,660 1,858 Macy's Retail Holdings Inc. 5.900% 12/1/16 239 270 Macy's Retail Holdings Inc. 7.450% 7/15/17 1,000 1,191 Macy's Retail Holdings Inc. 3.875% 1/15/22 150 149 Macy's Retail Holdings Inc. 6.900% 4/1/29 475 544 Macy's Retail Holdings Inc. 6.375% 3/15/37 275 306 Macy's Retail Holdings Inc. 5.125% 1/15/42 25 24 Marriott International Inc. 6.200% 6/15/16 150 168 Marriott International Inc. 6.375% 6/15/17 50 56 Marriott International Inc. 3.000% 3/1/19 125 126 Marriott International Inc. 3.375% 10/15/20 850 847 McDonald's Corp. 5.300% 3/15/17 400 451 McDonald's Corp. 5.800% 10/15/17 550 642 McDonald's Corp. 5.350% 3/1/18 880 1,014 McDonald's Corp. 2.625% 1/15/22 410 396 McDonald's Corp. 6.300% 3/1/38 300 372 McDonald's Corp. 5.700% 2/1/39 25 29 McDonald's Corp. 3.700% 2/15/42 1,225 1,072 McDonald's Corp. 3.625% 5/1/43 275 235 MDC Holdings Inc. 6.000% 1/15/43 300 260 NIKE Inc. 2.250% 5/1/23 50 46 NIKE Inc. 3.625% 5/1/43 125 108 Nordstrom Inc. 4.750% 5/1/20 600 664 Nordstrom Inc. 4.000% 10/15/21 585 614 Nordstrom Inc. 6.950% 3/15/28 200 247 Nordstrom Inc. 7.000% 1/15/38 150 192 NVR Inc. 3.950% 9/15/22 225 219 O'Reilly Automotive Inc. 4.875% 1/14/21 50 53 O'Reilly Automotive Inc. 3.800% 9/1/22 25 25 O'Reilly Automotive Inc. 3.850% 6/15/23 150 146 PACCAR Financial Corp. 1.050% 6/5/15 100 101 PACCAR Financial Corp. 1.150% 8/16/16 625 627 PACCAR Financial Corp. 1.600% 3/15/17 400 399 QVC Inc. 5.125% 7/2/22 25 25 QVC Inc. 4.375% 3/15/23 75 70 QVC Inc. 5.950% 3/15/43 325 281 Ralph Lauren Corp. 2.125% 9/26/18 200 200 Starbucks Corp. 3.850% 10/1/23 800 810 Target Corp. 5.375% 5/1/17 200 228 Target Corp. 6.000% 1/15/18 495 581 Target Corp. 3.875% 7/15/20 145 155 Target Corp. 2.900% 1/15/22 900 881 Target Corp. 6.350% 11/1/32 450 542 Target Corp. 7.000% 1/15/38 1,081 1,393 Target Corp. 4.000% 7/1/42 500 444 Time Warner Cos. Inc. 6.950% 1/15/28 1,795 2,151 Time Warner Inc. 3.150% 7/15/15 860 895 Time Warner Inc. 4.875% 3/15/20 1,240 1,351 Time Warner Inc. 4.700% 1/15/21 700 749 Time Warner Inc. 4.750% 3/29/21 600 642 Time Warner Inc. 4.000% 1/15/22 205 208 Time Warner Inc. 7.625% 4/15/31 835 1,041 Time Warner Inc. 7.700% 5/1/32 590 743 Time Warner Inc. 6.200% 3/15/40 150 163 Time Warner Inc. 6.100% 7/15/40 825 883 Time Warner Inc. 6.250% 3/29/41 325 357 Time Warner Inc. 5.375% 10/15/41 205 204 TJX Cos. Inc. 6.950% 4/15/19 175 212 TJX Cos. Inc. 2.500% 5/15/23 2,100 1,942 Toyota Motor Credit Corp. 1.000% 2/17/15 625 630 Toyota Motor Credit Corp. 3.200% 6/17/15 700 731 Toyota Motor Credit Corp. 0.875% 7/17/15 75 75 Toyota Motor Credit Corp. 2.800% 1/11/16 535 559 Toyota Motor Credit Corp. 2.000% 9/15/16 1,450 1,489 Toyota Motor Credit Corp. 2.050% 1/12/17 950 974 Toyota Motor Credit Corp. 1.250% 10/5/17 575 568 Toyota Motor Credit Corp. 1.375% 1/10/18 825 814 Toyota Motor Credit Corp. 4.250% 1/11/21 300 320 Toyota Motor Credit Corp. 3.400% 9/15/21 305 308 Toyota Motor Credit Corp. 3.300% 1/12/22 650 649 Toyota Motor Credit Corp. 2.625% 1/10/23 550 513 VF Corp. 5.950% 11/1/17 250 289 VF Corp. 3.500% 9/1/21 380 381 VF Corp. 6.450% 11/1/37 150 173 Viacom Inc. 4.375% 9/15/14 350 362 Viacom Inc. 1.250% 2/27/15 400 402 Viacom Inc. 2.500% 12/15/16 250 257 Viacom Inc. 3.500% 4/1/17 540 570 Viacom Inc. 2.500% 9/1/18 175 176 Viacom Inc. 5.625% 9/15/19 650 738 Viacom Inc. 4.500% 3/1/21 245 256 Viacom Inc. 3.875% 12/15/21 975 966 Viacom Inc. 3.125% 6/15/22 75 70 Viacom Inc. 4.250% 9/1/23 175 175 Viacom Inc. 6.875% 4/30/36 915 1,025 Viacom Inc. 4.375% 3/15/43 212 173 Viacom Inc. 5.850% 9/1/43 200 203 Wal-Mart Stores Inc. 4.500% 7/1/15 450 481 Wal-Mart Stores Inc. 1.500% 10/25/15 615 626 Wal-Mart Stores Inc. 0.600% 4/11/16 425 424 Wal-Mart Stores Inc. 5.375% 4/5/17 200 228 Wal-Mart Stores Inc. 5.800% 2/15/18 655 770 Wal-Mart Stores Inc. 1.125% 4/11/18 2,225 2,168 Wal-Mart Stores Inc. 1.950% 12/15/18 750 748 Wal-Mart Stores Inc. 3.625% 7/8/20 50 53 Wal-Mart Stores Inc. 3.250% 10/25/20 1,135 1,170 Wal-Mart Stores Inc. 4.250% 4/15/21 1,615 1,752 Wal-Mart Stores Inc. 2.550% 4/11/23 575 530 Wal-Mart Stores Inc. 5.875% 4/5/27 2,365 2,874 Wal-Mart Stores Inc. 5.250% 9/1/35 265 284 Wal-Mart Stores Inc. 6.500% 8/15/37 960 1,191 Wal-Mart Stores Inc. 6.200% 4/15/38 800 955 Wal-Mart Stores Inc. 5.000% 10/25/40 1,065 1,097 Wal-Mart Stores Inc. 5.625% 4/15/41 2,040 2,291 Wal-Mart Stores Inc. 4.000% 4/11/43 575 513 Wal-Mart Stores Inc. 4.750% 10/2/43 625 622 Walgreen Co. 1.800% 9/15/17 2,000 2,004 Walgreen Co. 5.250% 1/15/19 830 937 Walt Disney Co. 0.875% 12/1/14 1,125 1,132 Walt Disney Co. 1.350% 8/16/16 165 167 Walt Disney Co. 5.625% 9/15/16 500 567 Walt Disney Co. 1.100% 12/1/17 850 835 Walt Disney Co. 2.350% 12/1/22 25 23 Walt Disney Co. 4.375% 8/16/41 225 216 Walt Disney Co. 4.125% 12/1/41 1,350 1,255 Walt Disney Co. 3.700% 12/1/42 450 384 Western Union Co. 6.500% 2/26/14 300 307 Western Union Co. 5.930% 10/1/16 400 446 Western Union Co. 6.200% 11/17/36 325 323 Wyndham Worldwide Corp. 2.950% 3/1/17 425 437 Wyndham Worldwide Corp. 2.500% 3/1/18 250 248 Wyndham Worldwide Corp. 4.250% 3/1/22 500 493 Wyndham Worldwide Corp. 3.900% 3/1/23 175 166 Yum! Brands Inc. 5.300% 9/15/19 479 536 Yum! Brands Inc. 6.875% 11/15/37 750 871 Consumer Noncyclical (1.3%) Abbott Laboratories 5.125% 4/1/19 246 282 Abbott Laboratories 6.150% 11/30/37 550 665 Abbott Laboratories 6.000% 4/1/39 200 237 Abbott Laboratories 5.300% 5/27/40 145 159 AbbVie Inc. 1.200% 11/6/15 1,525 1,532 AbbVie Inc. 1.750% 11/6/17 2,525 2,507 AbbVie Inc. 2.000% 11/6/18 550 541 AbbVie Inc. 2.900% 11/6/22 1,250 1,169 AbbVie Inc. 4.400% 11/6/42 1,725 1,559 Actavis Inc. 1.875% 10/1/17 250 248 Actavis Inc. 3.250% 10/1/22 1,950 1,823 Actavis Inc. 4.625% 10/1/42 625 553 Allergan Inc. 5.750% 4/1/16 125 139 Allergan Inc. 1.350% 3/15/18 175 171 Allergan Inc. 2.800% 3/15/23 125 118 Altria Group Inc. 9.700% 11/10/18 1,372 1,818 Altria Group Inc. 9.250% 8/6/19 613 810 Altria Group Inc. 4.750% 5/5/21 675 717 Altria Group Inc. 9.950% 11/10/38 1,310 1,955 Altria Group Inc. 10.200% 2/6/39 1,175 1,796 Altria Group Inc. 4.500% 5/2/43 175 153 AmerisourceBergen Corp. 5.875% 9/15/15 1,175 1,287 AmerisourceBergen Corp. 3.500% 11/15/21 150 151 Amgen Inc. 1.875% 11/15/14 390 395 Amgen Inc. 4.850% 11/18/14 500 524 Amgen Inc. 2.300% 6/15/16 1,880 1,941 Amgen Inc. 2.500% 11/15/16 390 404 Amgen Inc. 2.125% 5/15/17 1,375 1,397 Amgen Inc. 5.850% 6/1/17 125 143 Amgen Inc. 5.700% 2/1/19 780 896 Amgen Inc. 3.450% 10/1/20 275 278 Amgen Inc. 4.100% 6/15/21 610 633 Amgen Inc. 3.875% 11/15/21 840 853 Amgen Inc. 3.625% 5/15/22 625 619 Amgen Inc. 6.375% 6/1/37 400 454 Amgen Inc. 6.900% 6/1/38 625 747 Amgen Inc. 6.400% 2/1/39 700 790 Amgen Inc. 4.950% 10/1/41 100 93 Amgen Inc. 5.150% 11/15/41 970 941 Amgen Inc. 5.650% 6/15/42 750 778 Amgen Inc. 5.375% 5/15/43 250 250 Anheuser-Busch Cos. LLC 5.500% 1/15/18 250 288 Anheuser-Busch Cos. LLC 6.800% 8/20/32 900 1,128 Anheuser-Busch InBev Finance Inc. 0.800% 1/15/16 2,175 2,176 Anheuser-Busch InBev Finance Inc. 2.625% 1/17/23 500 466 Anheuser-Busch InBev Finance Inc. 4.000% 1/17/43 1,000 899 Anheuser-Busch InBev Worldwide Inc. 5.375% 11/15/14 810 854 Anheuser-Busch InBev Worldwide Inc. 4.125% 1/15/15 935 978 Anheuser-Busch InBev Worldwide Inc. 2.875% 2/15/16 300 315 Anheuser-Busch InBev Worldwide Inc. 1.375% 7/15/17 1,575 1,576 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 885 1,117 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 375 466 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 1,835 2,112 Anheuser-Busch InBev Worldwide Inc. 5.000% 4/15/20 675 764 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 150 163 Anheuser-Busch InBev Worldwide Inc. 8.200% 1/15/39 735 1,084 Anheuser-Busch InBev Worldwide Inc. 6.375% 1/15/40 250 310 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 750 647 Archer-Daniels-Midland Co. 5.450% 3/15/18 150 173 Archer-Daniels-Midland Co. 4.479% 3/1/21 855 919 Archer-Daniels-Midland Co. 5.935% 10/1/32 350 396 Archer-Daniels-Midland Co. 5.375% 9/15/35 225 240 Archer-Daniels-Midland Co. 5.765% 3/1/41 580 650 Archer-Daniels-Midland Co. 4.016% 4/16/43 250 219 4 Ascension Health Alliance 4.847% 11/15/53 625 613 AstraZeneca plc 5.900% 9/15/17 285 331 AstraZeneca plc 6.450% 9/15/37 2,205 2,693 Avon Products Inc. 2.375% 3/15/16 300 304 Avon Products Inc. 4.600% 3/15/20 50 52 Avon Products Inc. 5.000% 3/15/23 150 150 Avon Products Inc. 6.950% 3/15/43 350 354 Baptist Health South Florida Obligated Group Revenue 4.590% 8/15/21 100 107 Baxter International Inc. 4.625% 3/15/15 250 265 Baxter International Inc. 5.900% 9/1/16 150 171 Baxter International Inc. 1.850% 1/15/17 150 153 Baxter International Inc. 2.400% 8/15/22 200 184 Baxter International Inc. 6.250% 12/1/37 100 122 Baxter International Inc. 3.650% 8/15/42 150 128 Baxter International Inc. 4.500% 6/15/43 575 563 Beam Inc. 5.375% 1/15/16 4 4 Beam Inc. 1.750% 6/15/18 50 49 Beam Inc. 3.250% 5/15/22 25 24 Beam Inc. 3.250% 6/15/23 50 48 Becton Dickinson & Co. 1.750% 11/8/16 60 61 Becton Dickinson & Co. 5.000% 5/15/19 50 57 Becton Dickinson & Co. 3.250% 11/12/20 875 891 Becton Dickinson & Co. 3.125% 11/8/21 440 434 Boston Scientific Corp. 6.250% 11/15/15 600 662 Boston Scientific Corp. 2.650% 10/1/18 800 798 Boston Scientific Corp. 6.000% 1/15/20 450 515 Boston Scientific Corp. 4.125% 10/1/23 375 371 Boston Scientific Corp. 7.000% 11/15/35 75 88 Boston Scientific Corp. 7.375% 1/15/40 150 185 Bottling Group LLC 5.500% 4/1/16 1,275 1,420 Bottling Group LLC 5.125% 1/15/19 525 598 Bristol-Myers Squibb Co. 5.450% 5/1/18 835 972 Bristol-Myers Squibb Co. 2.000% 8/1/22 575 516 Bristol-Myers Squibb Co. 5.875% 11/15/36 642 747 Bristol-Myers Squibb Co. 6.125% 5/1/38 165 198 Bristol-Myers Squibb Co. 3.250% 8/1/42 225 180 Brown-Forman Corp. 1.000% 1/15/18 350 340 Brown-Forman Corp. 2.250% 1/15/23 100 91 Brown-Forman Corp. 3.750% 1/15/43 150 127 Bunge Ltd. Finance Corp. 4.100% 3/15/16 300 317 Bunge Ltd. Finance Corp. 3.200% 6/15/17 250 260 Bunge Ltd. Finance Corp. 8.500% 6/15/19 775 964 Campbell Soup Co. 3.050% 7/15/17 50 53 Campbell Soup Co. 4.250% 4/15/21 250 261 Campbell Soup Co. 3.800% 8/2/42 200 160 Cardinal Health Inc. 4.000% 6/15/15 100 105 Cardinal Health Inc. 1.700% 3/15/18 150 147 Cardinal Health Inc. 4.625% 12/15/20 515 551 Cardinal Health Inc. 3.200% 3/15/23 275 257 Cardinal Health Inc. 4.600% 3/15/43 175 160 CareFusion Corp. 6.375% 8/1/19 240 275 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 200 196 4 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 650 594 Celgene Corp. 2.450% 10/15/15 75 77 Celgene Corp. 1.900% 8/15/17 250 251 Celgene Corp. 2.300% 8/15/18 600 600 Celgene Corp. 3.950% 10/15/20 50 51 Celgene Corp. 3.250% 8/15/22 500 474 Celgene Corp. 4.000% 8/15/23 400 396 Celgene Corp. 5.700% 10/15/40 75 79 Celgene Corp. 5.250% 8/15/43 250 246 Church & Dwight Co. Inc. 3.350% 12/15/15 100 104 Clorox Co. 3.550% 11/1/15 325 342 Clorox Co. 3.800% 11/15/21 175 177 Coca-Cola Co. 0.750% 3/13/15 525 528 Coca-Cola Co. 1.500% 11/15/15 920 938 Coca-Cola Co. 5.350% 11/15/17 800 922 Coca-Cola Co. 4.875% 3/15/19 725 826 Coca-Cola Co. 3.150% 11/15/20 1,052 1,083 Coca-Cola Co. 3.300% 9/1/21 1,210 1,236 Coca-Cola Enterprises Inc. 2.125% 9/15/15 205 209 Coca-Cola Enterprises Inc. 3.500% 9/15/20 600 606 Coca-Cola Femsa SAB de CV 4.625% 2/15/20 100 106 Coca-Cola HBC Finance BV 5.500% 9/17/15 600 644 Colgate-Palmolive Co. 1.300% 1/15/17 525 531 Colgate-Palmolive Co. 2.450% 11/15/21 165 158 Colgate-Palmolive Co. 2.100% 5/1/23 275 251 ConAgra Foods Inc. 1.900% 1/25/18 600 592 ConAgra Foods Inc. 3.250% 9/15/22 1,500 1,429 ConAgra Foods Inc. 3.200% 1/25/23 2,000 1,867 ConAgra Foods Inc. 7.125% 10/1/26 450 548 ConAgra Foods Inc. 7.000% 10/1/28 100 122 ConAgra Foods Inc. 4.650% 1/25/43 150 137 Covidien International Finance SA 1.350% 5/29/15 175 177 Covidien International Finance SA 6.000% 10/15/17 905 1,048 Covidien International Finance SA 3.200% 6/15/22 1,500 1,480 Covidien International Finance SA 6.550% 10/15/37 630 786 CR Bard Inc. 1.375% 1/15/18 1,825 1,772 CR Bard Inc. 4.400% 1/15/21 165 175 Delhaize Group SA 6.500% 6/15/17 165 187 Delhaize Group SA 5.700% 10/1/40 300 292 Diageo Capital plc 1.500% 5/11/17 2,600 2,602 Diageo Capital plc 5.750% 10/23/17 690 795 Diageo Capital plc 2.625% 4/29/23 2,000 1,843 Diageo Finance BV 5.300% 10/28/15 625 684 Diageo Investment Corp. 2.875% 5/11/22 300 289 Diageo Investment Corp. 4.250% 5/11/42 150 138 Dignity Health California GO 3.125% 11/1/22 150 139 Dignity Health California GO 4.500% 11/1/42 450 371 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 1,205 1,253 Dr Pepper Snapple Group Inc. 6.820% 5/1/18 925 1,109 Dr Pepper Snapple Group Inc. 2.600% 1/15/19 40 40 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 500 473 Edwards Lifesciences Corp. 2.875% 10/15/18 125 125 Eli Lilly & Co. 5.200% 3/15/17 425 480 Eli Lilly & Co. 5.500% 3/15/27 625 727 Eli Lilly & Co. 5.950% 11/15/37 165 193 Energizer Holdings Inc. 4.700% 5/19/21 150 153 Energizer Holdings Inc. 4.700% 5/24/22 400 407 Estee Lauder Cos. Inc. 2.350% 8/15/22 225 206 Estee Lauder Cos. Inc. 3.700% 8/15/42 25 22 Express Scripts Holding Co. 2.100% 2/12/15 2,275 2,313 Express Scripts Holding Co. 2.650% 2/15/17 2,100 2,170 Express Scripts Holding Co. 4.750% 11/15/21 650 696 Express Scripts Holding Co. 3.900% 2/15/22 775 785 Express Scripts Holding Co. 6.125% 11/15/41 550 629 Flowers Foods Inc. 4.375% 4/1/22 175 174 Fomento Economico Mexicano SAB de CV 4.375% 5/10/43 325 267 Genentech Inc. 4.750% 7/15/15 800 857 Genentech Inc. 5.250% 7/15/35 1,125 1,218 General Mills Inc. 5.200% 3/17/15 875 934 General Mills Inc. 5.700% 2/15/17 575 654 General Mills Inc. 5.650% 2/15/19 875 1,017 General Mills Inc. 3.150% 12/15/21 425 421 General Mills Inc. 5.400% 6/15/40 245 267 Gilead Sciences Inc. 2.400% 12/1/14 300 306 Gilead Sciences Inc. 3.050% 12/1/16 25 26 Gilead Sciences Inc. 4.500% 4/1/21 300 323 Gilead Sciences Inc. 4.400% 12/1/21 800 856 Gilead Sciences Inc. 5.650% 12/1/41 250 276 GlaxoSmithKline Capital Inc. 0.700% 3/18/16 225 225 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 2,895 3,377 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 75 71 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 300 332 GlaxoSmithKline Capital Inc. 6.375% 5/15/38 2,145 2,676 GlaxoSmithKline Capital Inc. 4.200% 3/18/43 300 277 GlaxoSmithKline Capital plc 1.500% 5/8/17 1,875 1,884 GlaxoSmithKline Capital plc 2.850% 5/8/22 200 192 Hasbro Inc. 6.300% 9/15/17 550 629 Hasbro Inc. 6.350% 3/15/40 1,000 1,085 Hershey Co. 5.450% 9/1/16 150 169 Hershey Co. 1.500% 11/1/16 200 203 Hershey Co. 4.125% 12/1/20 190 206 Hormel Foods Corp. 4.125% 4/15/21 75 79 Ingredion Inc. 3.200% 11/1/15 25 26 Ingredion Inc. 4.625% 11/1/20 50 53 Ingredion Inc. 6.625% 4/15/37 75 86 International Flavors & Fragrances Inc. 3.200% 5/1/23 50 47 JM Smucker Co. 3.500% 10/15/21 130 131 Johnson & Johnson 2.150% 5/15/16 500 519 Johnson & Johnson 5.150% 7/15/18 125 145 Johnson & Johnson 6.730% 11/15/23 245 316 Johnson & Johnson 6.950% 9/1/29 975 1,316 Johnson & Johnson 4.950% 5/15/33 550 607 Johnson & Johnson 5.950% 8/15/37 245 297 Johnson & Johnson 5.850% 7/15/38 325 389 Kaiser Foundation Hospitals 3.500% 4/1/22 100 98 Kaiser Foundation Hospitals 4.875% 4/1/42 200 196 Kellogg Co. 1.125% 5/15/15 200 202 Kellogg Co. 1.875% 11/17/16 1,275 1,299 Kellogg Co. 1.750% 5/17/17 100 101 Kellogg Co. 3.250% 5/21/18 875 927 Kellogg Co. 4.150% 11/15/19 250 273 Kellogg Co. 4.000% 12/15/20 370 392 Kellogg Co. 3.125% 5/17/22 525 509 Kellogg Co. 7.450% 4/1/31 650 832 Kimberly-Clark Corp. 4.875% 8/15/15 650 703 Kimberly-Clark Corp. 6.125% 8/1/17 200 235 Kimberly-Clark Corp. 3.625% 8/1/20 250 265 Kimberly-Clark Corp. 3.875% 3/1/21 560 594 Kimberly-Clark Corp. 2.400% 6/1/23 150 139 Kimberly-Clark Corp. 5.300% 3/1/41 725 804 Kimberly-Clark Corp. 3.700% 6/1/43 175 153 Koninklijke Philips NV 5.750% 3/11/18 750 867 Koninklijke Philips NV 3.750% 3/15/22 825 823 Koninklijke Philips NV 6.875% 3/11/38 405 494 Koninklijke Philips NV 5.000% 3/15/42 585 574 Kraft Foods Group Inc. 1.625% 6/4/15 200 203 Kraft Foods Group Inc. 2.250% 6/5/17 500 510 Kraft Foods Group Inc. 6.125% 8/23/18 1,160 1,362 Kraft Foods Group Inc. 5.375% 2/10/20 78 89 Kraft Foods Group Inc. 3.500% 6/6/22 300 297 Kraft Foods Group Inc. 6.875% 1/26/39 975 1,192 Kraft Foods Group Inc. 5.000% 6/4/42 900 883 Kroger Co. 4.950% 1/15/15 500 526 Kroger Co. 3.900% 10/1/15 350 370 Kroger Co. 2.200% 1/15/17 525 535 Kroger Co. 6.400% 8/15/17 165 190 Kroger Co. 6.150% 1/15/20 410 470 Kroger Co. 3.850% 8/1/23 325 319 Kroger Co. 8.000% 9/15/29 750 953 Kroger Co. 5.150% 8/1/43 350 341 Laboratory Corp. of America Holdings 5.625% 12/15/15 325 355 Laboratory Corp. of America Holdings 4.625% 11/15/20 765 806 Laboratory Corp. of America Holdings 3.750% 8/23/22 225 219 Life Technologies Corp. 4.400% 3/1/15 225 235 Life Technologies Corp. 3.500% 1/15/16 50 52 Life Technologies Corp. 6.000% 3/1/20 610 687 Life Technologies Corp. 5.000% 1/15/21 1,100 1,162 Lorillard Tobacco Co. 3.500% 8/4/16 75 79 Lorillard Tobacco Co. 2.300% 8/21/17 2,125 2,117 Lorillard Tobacco Co. 8.125% 6/23/19 450 548 Lorillard Tobacco Co. 7.000% 8/4/41 75 80 Mattel Inc. 1.700% 3/15/18 125 124 Mattel Inc. 3.150% 3/15/23 75 71 Mattel Inc. 5.450% 11/1/41 130 130 4 Mayo Clinic 3.774% 11/15/43 750 627 4 Mayo Clinic 4.000% 11/15/47 300 250 McCormick & Co. Inc. 3.900% 7/15/21 100 105 McCormick & Co. Inc. 3.500% 9/1/23 125 125 McKesson Corp. 0.950% 12/4/15 1,450 1,450 McKesson Corp. 3.250% 3/1/16 1,175 1,237 McKesson Corp. 4.750% 3/1/21 485 531 McKesson Corp. 6.000% 3/1/41 125 145 Mead Johnson Nutrition Co. 3.500% 11/1/14 75 77 Mead Johnson Nutrition Co. 4.900% 11/1/19 625 697 Mead Johnson Nutrition Co. 5.900% 11/1/39 390 430 Medco Health Solutions Inc. 2.750% 9/15/15 50 52 Medco Health Solutions Inc. 7.125% 3/15/18 805 968 Medco Health Solutions Inc. 4.125% 9/15/20 410 427 Medtronic Inc. 3.000% 3/15/15 630 653 Medtronic Inc. 4.750% 9/15/15 550 594 Medtronic Inc. 1.375% 4/1/18 1,075 1,056 Medtronic Inc. 4.450% 3/15/20 175 191 Medtronic Inc. 4.125% 3/15/21 410 437 Medtronic Inc. 2.750% 4/1/23 800 749 Medtronic Inc. 5.550% 3/15/40 75 84 Medtronic Inc. 4.500% 3/15/42 75 73 Medtronic Inc. 4.000% 4/1/43 275 247 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 100 101 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 450 374 Merck & Co. Inc. 6.000% 9/15/17 1,075 1,259 Merck & Co. Inc. 1.100% 1/31/18 175 171 Merck & Co. Inc. 3.875% 1/15/21 350 370 Merck & Co. Inc. 2.400% 9/15/22 600 557 Merck & Co. Inc. 2.800% 5/18/23 3,025 2,855 Merck & Co. Inc. 6.550% 9/15/37 1,260 1,594 Merck & Co. Inc. 3.600% 9/15/42 150 128 Merck & Co. Inc. 4.150% 5/18/43 275 255 Merck Sharp & Dohme Corp. 4.750% 3/1/15 275 292 Merck Sharp & Dohme Corp. 4.000% 6/30/15 760 805 Merck Sharp & Dohme Corp. 5.000% 6/30/19 580 665 Merck Sharp & Dohme Corp. 6.400% 3/1/28 225 280 Merck Sharp & Dohme Corp. 5.950% 12/1/28 250 301 Merck Sharp & Dohme Corp. 5.850% 6/30/39 100 118 Molson Coors Brewing Co. 2.000% 5/1/17 125 127 Molson Coors Brewing Co. 3.500% 5/1/22 75 75 Molson Coors Brewing Co. 5.000% 5/1/42 275 268 Mondelez International Inc. 4.125% 2/9/16 1,835 1,961 Mondelez International Inc. 6.500% 8/11/17 525 613 Mondelez International Inc. 6.125% 2/1/18 410 475 Mondelez International Inc. 5.375% 2/10/20 482 545 Mondelez International Inc. 6.500% 11/1/31 875 1,010 Mondelez International Inc. 7.000% 8/11/37 725 886 Mondelez International Inc. 6.875% 2/1/38 700 845 Mondelez International Inc. 6.875% 1/26/39 250 304 Mondelez International Inc. 6.500% 2/9/40 1,130 1,330 7 Mylan Inc. 1.800% 6/24/16 100 101 7 Mylan Inc. 2.600% 6/24/18 175 176 Newell Rubbermaid Inc. 2.050% 12/1/17 775 769 Novant Health Inc. 5.850% 11/1/19 300 342 Novant Health Inc. 4.371% 11/1/43 475 415 Novartis Capital Corp. 2.900% 4/24/15 655 681 Novartis Capital Corp. 4.400% 4/24/20 225 247 Novartis Securities Investment Ltd. 5.125% 2/10/19 2,285 2,620 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 200 200 PepsiAmericas Inc. 5.000% 5/15/17 450 502 PepsiCo Inc. 2.500% 5/10/16 410 427 PepsiCo Inc. 1.250% 8/13/17 500 495 PepsiCo Inc. 5.000% 6/1/18 775 879 PepsiCo Inc. 7.900% 11/1/18 1,725 2,204 PepsiCo Inc. 2.250% 1/7/19 375 375 PepsiCo Inc. 3.000% 8/25/21 1,070 1,056 PepsiCo Inc. 2.750% 3/5/22 2,725 2,602 PepsiCo Inc. 4.875% 11/1/40 165 168 PepsiCo Inc. 3.600% 8/13/42 1,000 834 PerkinElmer Inc. 5.000% 11/15/21 165 171 Pfizer Inc. 5.350% 3/15/15 3,235 3,457 Pfizer Inc. 6.200% 3/15/19 2,535 3,054 Pfizer Inc. 3.000% 6/15/23 450 433 Pfizer Inc. 7.200% 3/15/39 410 556 Philip Morris International Inc. 1.625% 3/20/17 200 201 Philip Morris International Inc. 1.125% 8/21/17 75 74 Philip Morris International Inc. 5.650% 5/16/18 2,935 3,405 Philip Morris International Inc. 4.125% 5/17/21 370 391 Philip Morris International Inc. 2.625% 3/6/23 1,300 1,202 Philip Morris International Inc. 6.375% 5/16/38 825 984 Philip Morris International Inc. 4.375% 11/15/41 1,595 1,469 Philip Morris International Inc. 4.500% 3/20/42 175 164 Philip Morris International Inc. 3.875% 8/21/42 75 64 Philip Morris International Inc. 4.125% 3/4/43 300 266 4 Procter & Gamble - Esop 9.360% 1/1/21 772 992 Procter & Gamble Co. 3.500% 2/15/15 525 547 Procter & Gamble Co. 1.450% 8/15/16 2,800 2,845 Procter & Gamble Co. 4.700% 2/15/19 485 552 Procter & Gamble Co. 6.450% 1/15/26 600 766 Procter & Gamble Co. 5.550% 3/5/37 980 1,138 Quest Diagnostics Inc. 5.450% 11/1/15 250 271 Quest Diagnostics Inc. 4.700% 4/1/21 465 493 Reynolds American Inc. 1.050% 10/30/15 250 250 Reynolds American Inc. 6.750% 6/15/17 100 116 Reynolds American Inc. 7.750% 6/1/18 500 611 Reynolds American Inc. 3.250% 11/1/22 150 138 Reynolds American Inc. 4.850% 9/15/23 75 78 Reynolds American Inc. 4.750% 11/1/42 650 573 Reynolds American Inc. 6.150% 9/15/43 100 105 Safeway Inc. 3.400% 12/1/16 50 52 Safeway Inc. 3.950% 8/15/20 1,255 1,229 Safeway Inc. 4.750% 12/1/21 25 25 Safeway Inc. 7.250% 2/1/31 50 51 Sanofi 2.625% 3/29/16 1,400 1,459 Sanofi 1.250% 4/10/18 650 636 Sanofi 4.000% 3/29/21 1,110 1,180 St. Jude Medical Inc. 3.250% 4/15/23 700 666 St. Jude Medical Inc. 4.750% 4/15/43 450 427 Stryker Corp. 3.000% 1/15/15 100 103 Stryker Corp. 2.000% 9/30/16 315 324 Stryker Corp. 4.375% 1/15/20 100 110 Sysco Corp. 5.250% 2/12/18 500 571 Sysco Corp. 5.375% 9/21/35 500 546 Teva Pharmaceutical Finance Co. BV 2.400% 11/10/16 390 402 Teva Pharmaceutical Finance Co. BV 3.650% 11/10/21 185 184 Teva Pharmaceutical Finance Co. BV 2.950% 12/18/22 1,375 1,274 Teva Pharmaceutical Finance II BV / Teva Pharmaceutical Finance III LLC 3.000% 6/15/15 225 233 Teva Pharmaceutical Finance IV BV 3.650% 11/10/21 340 336 Teva Pharmaceutical Finance IV LLC 2.250% 3/18/20 150 142 Thermo Fisher Scientific Inc. 3.250% 11/20/14 100 103 Thermo Fisher Scientific Inc. 3.200% 5/1/15 400 414 Thermo Fisher Scientific Inc. 2.250% 8/15/16 1,480 1,509 Thermo Fisher Scientific Inc. 4.500% 3/1/21 500 524 Thermo Fisher Scientific Inc. 3.150% 1/15/23 1,375 1,279 Tupperware Brands Corp. 4.750% 6/1/21 175 179 Tyson Foods Inc. 4.500% 6/15/22 2,475 2,546 Unilever Capital Corp. 2.750% 2/10/16 500 522 Unilever Capital Corp. 0.850% 8/2/17 2,200 2,148 Unilever Capital Corp. 4.800% 2/15/19 150 169 Unilever Capital Corp. 4.250% 2/10/21 805 873 UST LLC 5.750% 3/1/18 1,175 1,352 Whirlpool Corp. 4.700% 6/1/22 325 340 Wyeth LLC 5.500% 2/15/16 410 456 Wyeth LLC 6.450% 2/1/24 800 989 Wyeth LLC 6.500% 2/1/34 500 626 Wyeth LLC 6.000% 2/15/36 1,225 1,408 Wyeth LLC 5.950% 4/1/37 460 537 Zimmer Holdings Inc. 1.400% 11/30/14 25 25 Zimmer Holdings Inc. 4.625% 11/30/19 205 227 Zimmer Holdings Inc. 3.375% 11/30/21 25 25 Zimmer Holdings Inc. 5.750% 11/30/39 400 444 7 Zoetis Inc. 1.150% 2/1/16 100 100 7 Zoetis Inc. 1.875% 2/1/18 75 75 7 Zoetis Inc. 3.250% 2/1/23 2,000 1,905 7 Zoetis Inc. 4.700% 2/1/43 150 140 Energy (0.7%) Alberta Energy Co. Ltd. 7.375% 11/1/31 750 874 Anadarko Petroleum Corp. 5.950% 9/15/16 1,495 1,678 Anadarko Petroleum Corp. 6.375% 9/15/17 275 321 Anadarko Petroleum Corp. 8.700% 3/15/19 1,000 1,290 Anadarko Petroleum Corp. 6.950% 6/15/19 50 60 Anadarko Petroleum Corp. 6.450% 9/15/36 1,575 1,806 Anadarko Petroleum Corp. 7.950% 6/15/39 125 168 Anadarko Petroleum Corp. 6.200% 3/15/40 910 1,023 Apache Corp. 5.625% 1/15/17 75 85 Apache Corp. 1.750% 4/15/17 300 303 Apache Corp. 6.900% 9/15/18 500 614 Apache Corp. 3.625% 2/1/21 965 983 Apache Corp. 3.250% 4/15/22 1,000 979 Apache Corp. 2.625% 1/15/23 125 115 Apache Corp. 6.000% 1/15/37 725 800 Apache Corp. 5.100% 9/1/40 100 99 Apache Corp. 5.250% 2/1/42 475 478 Apache Corp. 4.750% 4/15/43 900 848 Apache Finance Canada Corp. 7.750% 12/15/29 225 289 Baker Hughes Inc. 3.200% 8/15/21 205 207 Baker Hughes Inc. 6.875% 1/15/29 400 513 Baker Hughes Inc. 5.125% 9/15/40 795 847 BJ Services Co. 6.000% 6/1/18 400 467 BP Capital Markets plc 3.875% 3/10/15 250 261 BP Capital Markets plc 3.125% 10/1/15 800 837 BP Capital Markets plc 3.200% 3/11/16 1,830 1,925 BP Capital Markets plc 1.846% 5/5/17 1,375 1,390 BP Capital Markets plc 1.375% 11/6/17 975 962 BP Capital Markets plc 1.375% 5/10/18 750 729 BP Capital Markets plc 2.241% 9/26/18 900 902 BP Capital Markets plc 4.750% 3/10/19 600 666 BP Capital Markets plc 4.500% 10/1/20 950 1,029 BP Capital Markets plc 4.742% 3/11/21 1,260 1,368 BP Capital Markets plc 3.561% 11/1/21 1,050 1,050 BP Capital Markets plc 3.245% 5/6/22 50 48 BP Capital Markets plc 2.500% 11/6/22 325 294 BP Capital Markets plc 2.750% 5/10/23 700 641 BP Capital Markets plc 3.994% 9/26/23 700 708 Burlington Resources Finance Co. 7.400% 12/1/31 600 802 Cameron International Corp. 1.600% 4/30/15 350 353 Cameron International Corp. 3.600% 4/30/22 775 775 Canadian Natural Resources Ltd. 1.450% 11/14/14 400 403 Canadian Natural Resources Ltd. 4.900% 12/1/14 175 184 Canadian Natural Resources Ltd. 5.700% 5/15/17 615 697 Canadian Natural Resources Ltd. 3.450% 11/15/21 125 124 Canadian Natural Resources Ltd. 7.200% 1/15/32 500 602 Canadian Natural Resources Ltd. 6.450% 6/30/33 400 452 Canadian Natural Resources Ltd. 6.500% 2/15/37 425 485 Cenovus Energy Inc. 5.700% 10/15/19 475 543 Cenovus Energy Inc. 3.000% 8/15/22 100 94 Cenovus Energy Inc. 6.750% 11/15/39 825 982 Cenovus Energy Inc. 4.450% 9/15/42 325 294 Chevron Corp. 0.889% 6/24/16 400 401 Chevron Corp. 1.718% 6/24/18 1,250 1,246 Chevron Corp. 4.950% 3/3/19 475 546 Chevron Corp. 2.355% 12/5/22 1,825 1,680 Chevron Corp. 3.191% 6/24/23 425 416 ConocoPhillips 4.600% 1/15/15 1,610 1,692 ConocoPhillips 5.200% 5/15/18 425 487 ConocoPhillips 5.750% 2/1/19 1,985 2,329 ConocoPhillips 6.000% 1/15/20 330 391 ConocoPhillips 5.900% 10/15/32 150 175 ConocoPhillips 5.900% 5/15/38 305 359 ConocoPhillips 6.500% 2/1/39 1,160 1,461 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 275 312 ConocoPhillips Canada Funding Co. I 5.950% 10/15/36 400 465 ConocoPhillips Co. 1.050% 12/15/17 725 708 ConocoPhillips Holding Co. 6.950% 4/15/29 275 348 Devon Energy Corp. 2.400% 7/15/16 100 103 Devon Energy Corp. 4.000% 7/15/21 975 995 Devon Energy Corp. 7.950% 4/15/32 25 32 Devon Energy Corp. 5.600% 7/15/41 1,310 1,339 Devon Financing Co. LLC 7.875% 9/30/31 425 548 Diamond Offshore Drilling Inc. 4.875% 7/1/15 100 107 Diamond Offshore Drilling Inc. 5.875% 5/1/19 575 677 Diamond Offshore Drilling Inc. 5.700% 10/15/39 225 254 Encana Corp. 3.900% 11/15/21 890 894 Encana Corp. 7.200% 11/1/31 625 720 Encana Corp. 5.150% 11/15/41 50 46 EnCana Holdings Finance Corp. 5.800% 5/1/14 50 51 Ensco plc 3.250% 3/15/16 1,000 1,043 EOG Resources Inc. 2.500% 2/1/16 1,495 1,551 EOG Resources Inc. 5.625% 6/1/19 425 495 EOG Resources Inc. 4.100% 2/1/21 150 158 EOG Resources Inc. 2.625% 3/15/23 700 647 EQT Corp. 8.125% 6/1/19 400 486 FMC Technologies Inc. 2.000% 10/1/17 200 199 FMC Technologies Inc. 3.450% 10/1/22 125 119 Halliburton Co. 1.000% 8/1/16 400 400 Halliburton Co. 2.000% 8/1/18 400 400 Halliburton Co. 5.900% 9/15/18 25 30 Halliburton Co. 3.250% 11/15/21 40 40 Halliburton Co. 3.500% 8/1/23 950 941 Halliburton Co. 6.700% 9/15/38 580 716 Halliburton Co. 7.450% 9/15/39 450 602 Halliburton Co. 4.500% 11/15/41 730 699 Halliburton Co. 4.750% 8/1/43 350 346 Hess Corp. 8.125% 2/15/19 1,395 1,743 Hess Corp. 7.875% 10/1/29 150 189 Hess Corp. 7.125% 3/15/33 375 444 Hess Corp. 6.000% 1/15/40 225 242 Hess Corp. 5.600% 2/15/41 175 180 Husky Energy Inc. 7.250% 12/15/19 505 621 Husky Energy Inc. 3.950% 4/15/22 775 780 Husky Energy Inc. 6.800% 9/15/37 100 123 Kerr-McGee Corp. 6.950% 7/1/24 1,000 1,171 Kerr-McGee Corp. 7.875% 9/15/31 150 188 Marathon Oil Corp. 0.900% 11/1/15 400 400 Marathon Oil Corp. 6.000% 10/1/17 100 115 Marathon Oil Corp. 5.900% 3/15/18 225 259 Marathon Oil Corp. 2.800% 11/1/22 2,000 1,872 Marathon Oil Corp. 6.800% 3/15/32 1,080 1,287 Marathon Petroleum Corp. 5.125% 3/1/21 750 811 Marathon Petroleum Corp. 6.500% 3/1/41 150 162 Murphy Oil Corp. 2.500% 12/1/17 575 573 Murphy Oil Corp. 3.700% 12/1/22 150 140 Murphy Oil Corp. 5.125% 12/1/42 275 237 7 Nabors Industries Inc. 2.350% 9/15/16 125 126 Nabors Industries Inc. 6.150% 2/15/18 870 978 Nabors Industries Inc. 9.250% 1/15/19 125 159 Nabors Industries Inc. 5.000% 9/15/20 100 105 7 Nabors Industries Inc. 5.100% 9/15/23 425 430 National Oilwell Varco Inc. 1.350% 12/1/17 300 296 National Oilwell Varco Inc. 2.600% 12/1/22 1,075 1,002 National Oilwell Varco Inc. 3.950% 12/1/42 400 354 Noble Energy Inc. 8.250% 3/1/19 1,015 1,269 Noble Energy Inc. 4.150% 12/15/21 875 911 Noble Energy Inc. 6.000% 3/1/41 75 84 Noble Holding International Ltd. 3.450% 8/1/15 75 78 Noble Holding International Ltd. 3.050% 3/1/16 310 320 Noble Holding International Ltd. 2.500% 3/15/17 225 227 Noble Holding International Ltd. 4.900% 8/1/20 250 263 Noble Holding International Ltd. 3.950% 3/15/22 100 97 Noble Holding International Ltd. 6.200% 8/1/40 200 205 Noble Holding International Ltd. 6.050% 3/1/41 300 299 Noble Holding International Ltd. 5.250% 3/15/42 225 204 Occidental Petroleum Corp. 2.500% 2/1/16 1,220 1,265 Occidental Petroleum Corp. 4.125% 6/1/16 1,493 1,615 Occidental Petroleum Corp. 1.750% 2/15/17 225 227 Occidental Petroleum Corp. 4.100% 2/1/21 200 210 Occidental Petroleum Corp. 3.125% 2/15/22 750 727 PC Financial Partnership 5.000% 11/15/14 25 26 Petro-Canada 6.050% 5/15/18 1,350 1,578 Petro-Canada 7.875% 6/15/26 100 133 Petro-Canada 5.350% 7/15/33 450 457 Petro-Canada 5.950% 5/15/35 500 547 Petro-Canada 6.800% 5/15/38 250 297 Petrohawk Energy Corp. 7.250% 8/15/18 1,000 1,085 Petrohawk Energy Corp. 6.250% 6/1/19 1,500 1,642 Phillips 66 1.950% 3/5/15 325 330 Phillips 66 2.950% 5/1/17 1,550 1,608 Phillips 66 4.300% 4/1/22 1,000 1,023 Phillips 66 5.875% 5/1/42 425 448 Pioneer Natural Resources Co. 6.875% 5/1/18 225 265 Pioneer Natural Resources Co. 3.950% 7/15/22 1,075 1,081 Pride International Inc. 6.875% 8/15/20 1,400 1,676 Pride International Inc. 7.875% 8/15/40 375 504 Rowan Cos. Inc. 7.875% 8/1/19 125 151 Rowan Cos. Inc. 5.400% 12/1/42 500 451 Shell International Finance BV 3.100% 6/28/15 1,075 1,123 Shell International Finance BV 3.250% 9/22/15 200 211 Shell International Finance BV 0.625% 12/4/15 275 275 Shell International Finance BV 5.200% 3/22/17 300 340 Shell International Finance BV 1.125% 8/21/17 700 695 Shell International Finance BV 1.900% 8/10/18 400 402 Shell International Finance BV 4.300% 9/22/19 1,000 1,106 Shell International Finance BV 4.375% 3/25/20 275 303 Shell International Finance BV 2.375% 8/21/22 800 738 Shell International Finance BV 2.250% 1/6/23 175 158 Shell International Finance BV 3.400% 8/12/23 400 396 Shell International Finance BV 6.375% 12/15/38 820 1,023 Shell International Finance BV 5.500% 3/25/40 750 847 Shell International Finance BV 3.625% 8/21/42 450 392 Shell International Finance BV 4.550% 8/12/43 1,000 985 Southwestern Energy Co. 4.100% 3/15/22 875 879 Suncor Energy Inc. 6.100% 6/1/18 100 117 Suncor Energy Inc. 6.500% 6/15/38 1,820 2,126 Suncor Energy Inc. 6.850% 6/1/39 610 740 Talisman Energy Inc. 5.125% 5/15/15 100 106 Talisman Energy Inc. 7.750% 6/1/19 615 748 Talisman Energy Inc. 3.750% 2/1/21 350 342 Talisman Energy Inc. 6.250% 2/1/38 500 510 Tosco Corp. 8.125% 2/15/30 1,150 1,609 Total Capital Canada Ltd. 1.450% 1/15/18 1,225 1,210 Total Capital Canada Ltd. 2.750% 7/15/23 425 398 Total Capital International SA 1.000% 8/12/16 300 300 Total Capital International SA 1.550% 6/28/17 875 880 Total Capital International SA 2.875% 2/17/22 1,400 1,344 Total Capital International SA 2.700% 1/25/23 200 187 Total Capital International SA 3.700% 1/15/24 275 275 Total Capital SA 3.000% 6/24/15 575 600 Total Capital SA 2.300% 3/15/16 1,060 1,097 Total Capital SA 2.125% 8/10/18 850 856 Total Capital SA 4.450% 6/24/20 425 465 Total Capital SA 4.125% 1/28/21 512 543 Transocean Inc. 4.950% 11/15/15 2,025 2,174 Transocean Inc. 5.050% 12/15/16 650 712 Transocean Inc. 2.500% 10/15/17 100 100 Transocean Inc. 6.000% 3/15/18 925 1,042 Transocean Inc. 6.500% 11/15/20 545 607 Transocean Inc. 3.800% 10/15/22 325 306 Transocean Inc. 7.500% 4/15/31 300 335 Transocean Inc. 7.350% 12/15/41 925 1,065 Valero Energy Corp. 4.500% 2/1/15 75 79 Valero Energy Corp. 6.125% 6/15/17 213 244 Valero Energy Corp. 6.125% 2/1/20 850 979 Valero Energy Corp. 7.500% 4/15/32 875 1,024 Valero Energy Corp. 6.625% 6/15/37 855 930 Weatherford International LLC 6.800% 6/15/37 400 416 Weatherford International Ltd. 6.000% 3/15/18 425 478 Weatherford International Ltd. 9.625% 3/1/19 1,243 1,569 Weatherford International Ltd. 4.500% 4/15/22 775 767 Weatherford International Ltd. 6.500% 8/1/36 800 802 XTO Energy Inc. 6.250% 8/1/17 400 474 XTO Energy Inc. 5.500% 6/15/18 400 470 Other Industrial (0.0%) California Institute of Technology GO 4.700% 11/1/11 950 851 Cintas Corp. No 2 6.125% 12/1/17 400 462 Cintas Corp. No 2 3.250% 6/1/22 150 145 Fluor Corp. 3.375% 9/15/21 150 150 Howard Hughes Medical Institute 3.500% 9/1/23 625 620 4 Johns Hopkins University Maryland GO 4.083% 7/1/53 300 271 Massachusetts Institute of Technology GO 5.600% 7/1/11 400 475 President & Fellows of Harvard College 3.619% 10/1/37 500 436 University of Pennsylvania GO 4.674% 9/1/12 625 554 7 URS Corp. 5.500% 4/1/22 325 330 Technology (0.4%) Adobe Systems Inc. 3.250% 2/1/15 200 206 Adobe Systems Inc. 4.750% 2/1/20 325 355 Agilent Technologies Inc. 5.500% 9/14/15 550 597 Agilent Technologies Inc. 6.500% 11/1/17 350 410 Agilent Technologies Inc. 5.000% 7/15/20 600 646 Agilent Technologies Inc. 3.200% 10/1/22 1,300 1,208 Altera Corp. 1.750% 5/15/17 150 149 Amphenol Corp. 4.750% 11/15/14 400 417 Amphenol Corp. 4.000% 2/1/22 75 74 Analog Devices Inc. 3.000% 4/15/16 50 52 Analog Devices Inc. 2.875% 6/1/23 375 351 Apple Inc. 0.450% 5/3/16 900 894 Apple Inc. 1.000% 5/3/18 1,300 1,253 Apple Inc. 2.400% 5/3/23 2,800 2,534 Apple Inc. 3.850% 5/4/43 1,400 1,169 Applied Materials Inc. 2.650% 6/15/16 75 78 Applied Materials Inc. 4.300% 6/15/21 1,435 1,504 Applied Materials Inc. 5.850% 6/15/41 125 130 Arrow Electronics Inc. 3.375% 11/1/15 600 622 Arrow Electronics Inc. 4.500% 3/1/23 400 395 Autodesk Inc. 1.950% 12/15/17 550 539 Autodesk Inc. 3.600% 12/15/22 100 95 Baidu Inc. 3.500% 11/28/22 1,500 1,371 BMC Software Inc. 7.250% 6/1/18 425 435 Broadcom Corp. 2.700% 11/1/18 515 532 Broadcom Corp. 2.500% 8/15/22 600 547 Broadridge Financial Solutions Inc. 3.950% 9/1/20 75 76 CA Inc. 6.125% 12/1/14 500 530 CA Inc. 5.375% 12/1/19 205 229 CA Inc. 4.500% 8/15/23 150 150 Cisco Systems Inc. 5.500% 2/22/16 500 555 Cisco Systems Inc. 3.150% 3/14/17 1,100 1,176 Cisco Systems Inc. 4.950% 2/15/19 1,550 1,759 Cisco Systems Inc. 4.450% 1/15/20 2,275 2,506 Cisco Systems Inc. 5.900% 2/15/39 425 494 Cisco Systems Inc. 5.500% 1/15/40 1,205 1,333 Computer Sciences Corp. 6.500% 3/15/18 125 145 Corning Inc. 6.625% 5/15/19 50 60 Corning Inc. 4.700% 3/15/37 925 861 Corning Inc. 5.750% 8/15/40 340 377 Dell Inc. 2.100% 4/1/14 80 80 Dell Inc. 5.650% 4/15/18 550 549 Dell Inc. 5.875% 6/15/19 175 173 Dun & Bradstreet Corp. 2.875% 11/15/15 150 155 EMC Corp. 1.875% 6/1/18 1,460 1,454 EMC Corp. 2.650% 6/1/20 1,445 1,428 EMC Corp. 3.375% 6/1/23 710 693 Equifax Inc. 6.300% 7/1/17 125 142 Fidelity National Information Services Inc. 2.000% 4/15/18 100 98 Fidelity National Information Services Inc. 5.000% 3/15/22 350 356 Fidelity National Information Services Inc. 3.500% 4/15/23 500 449 Fiserv Inc. 3.125% 10/1/15 150 156 Fiserv Inc. 3.125% 6/15/16 585 611 Fiserv Inc. 6.800% 11/20/17 475 558 Google Inc. 1.250% 5/19/14 330 332 Google Inc. 2.125% 5/19/16 50 52 Google Inc. 3.625% 5/19/21 350 366 Harris Corp. 5.950% 12/1/17 200 223 Harris Corp. 6.150% 12/15/40 25 27 Hewlett-Packard Co. 2.125% 9/13/15 575 584 Hewlett-Packard Co. 2.650% 6/1/16 225 231 Hewlett-Packard Co. 3.000% 9/15/16 325 335 Hewlett-Packard Co. 5.400% 3/1/17 225 249 Hewlett-Packard Co. 2.600% 9/15/17 400 404 Hewlett-Packard Co. 5.500% 3/1/18 3,175 3,547 Hewlett-Packard Co. 3.750% 12/1/20 700 678 Hewlett-Packard Co. 4.300% 6/1/21 150 145 Hewlett-Packard Co. 4.375% 9/15/21 650 631 Hewlett-Packard Co. 4.650% 12/9/21 675 663 Hewlett-Packard Co. 6.000% 9/15/41 610 562 Intel Corp. 1.950% 10/1/16 975 1,004 Intel Corp. 1.350% 12/15/17 2,510 2,479 Intel Corp. 3.300% 10/1/21 200 199 Intel Corp. 2.700% 12/15/22 700 649 Intel Corp. 4.000% 12/15/32 475 438 Intel Corp. 4.800% 10/1/41 955 920 Intel Corp. 4.250% 12/15/42 775 692 International Business Machines Corp. 0.875% 10/31/14 325 327 International Business Machines Corp. 0.550% 2/6/15 800 802 International Business Machines Corp. 2.000% 1/5/16 275 283 International Business Machines Corp. 1.950% 7/22/16 300 309 International Business Machines Corp. 1.250% 2/6/17 1,150 1,156 International Business Machines Corp. 5.700% 9/14/17 4,000 4,627 International Business Machines Corp. 1.250% 2/8/18 2,555 2,514 International Business Machines Corp. 1.625% 5/15/20 670 625 International Business Machines Corp. 2.900% 11/1/21 200 196 International Business Machines Corp. 3.375% 8/1/23 800 786 International Business Machines Corp. 5.600% 11/30/39 1,114 1,263 International Business Machines Corp. 4.000% 6/20/42 423 378 Jabil Circuit Inc. 5.625% 12/15/20 250 259 Juniper Networks Inc. 3.100% 3/15/16 75 77 Juniper Networks Inc. 4.600% 3/15/21 360 367 Juniper Networks Inc. 5.950% 3/15/41 150 154 KLA-Tencor Corp. 6.900% 5/1/18 1,700 2,004 Lexmark International Inc. 6.650% 6/1/18 375 416 Maxim Integrated Products Inc. 3.375% 3/15/23 50 47 Microsoft Corp. 2.950% 6/1/14 985 1,003 Microsoft Corp. 1.625% 9/25/15 200 205 Microsoft Corp. 1.000% 5/1/18 400 390 Microsoft Corp. 4.200% 6/1/19 460 509 Microsoft Corp. 3.000% 10/1/20 250 255 Microsoft Corp. 2.125% 11/15/22 225 204 Microsoft Corp. 2.375% 5/1/23 750 679 Microsoft Corp. 5.200% 6/1/39 629 658 Microsoft Corp. 4.500% 10/1/40 125 119 Microsoft Corp. 5.300% 2/8/41 600 638 Microsoft Corp. 3.500% 11/15/42 850 685 Microsoft Corp. 3.750% 5/1/43 185 156 Motorola Solutions Inc. 3.750% 5/15/22 400 383 Motorola Solutions Inc. 7.500% 5/15/25 75 91 Oracle Corp. 5.250% 1/15/16 1,900 2,091 Oracle Corp. 1.200% 10/15/17 1,150 1,129 Oracle Corp. 5.750% 4/15/18 1,415 1,650 Oracle Corp. 2.375% 1/15/19 525 528 Oracle Corp. 5.000% 7/8/19 1,175 1,335 Oracle Corp. 2.500% 10/15/22 1,225 1,133 Oracle Corp. 6.500% 4/15/38 625 769 Oracle Corp. 6.125% 7/8/39 645 766 Oracle Corp. 5.375% 7/15/40 1,125 1,216 Leidos Holdings Inc. 4.450% 12/1/20 485 499 Leidos Holdings Inc. 5.950% 12/1/40 75 73 Leidos Inc. 5.500% 7/1/33 100 95 Symantec Corp. 2.750% 9/15/15 50 52 Symantec Corp. 2.750% 6/15/17 500 509 Symantec Corp. 4.200% 9/15/20 75 78 Symantec Corp. 3.950% 6/15/22 400 395 Telefonaktiebolaget LM Ericsson 4.125% 5/15/22 475 465 Texas Instruments Inc. 0.450% 8/3/15 300 300 Texas Instruments Inc. 2.375% 5/16/16 175 182 Texas Instruments Inc. 1.650% 8/3/19 1,000 966 Total System Services Inc. 2.375% 6/1/18 125 122 Tyco Electronics Group SA 6.550% 10/1/17 355 410 Tyco Electronics Group SA 7.125% 10/1/37 600 708 Verisk Analytics Inc. 4.125% 9/12/22 300 296 Xerox Corp. 4.250% 2/15/15 495 516 Xerox Corp. 6.400% 3/15/16 375 417 Xerox Corp. 6.750% 2/1/17 350 401 Xerox Corp. 2.950% 3/15/17 325 334 Xerox Corp. 6.350% 5/15/18 1,580 1,817 Xerox Corp. 5.625% 12/15/19 550 613 Xerox Corp. 4.500% 5/15/21 835 869 Transportation (0.2%) 4,7 American Airlines 2013-1 Class A Pass Through Trust 4.000% 1/15/27 270 254 4,7 American Airlines 2013-2 Class A Pass Through Trust 4.950% 7/15/24 175 175 Burlington Northern Santa Fe LLC 5.650% 5/1/17 75 86 Burlington Northern Santa Fe LLC 5.750% 3/15/18 625 722 Burlington Northern Santa Fe LLC 3.600% 9/1/20 275 284 Burlington Northern Santa Fe LLC 4.100% 6/1/21 410 430 Burlington Northern Santa Fe LLC 3.450% 9/15/21 410 410 Burlington Northern Santa Fe LLC 3.050% 3/15/22 400 385 Burlington Northern Santa Fe LLC 3.050% 9/1/22 400 382 Burlington Northern Santa Fe LLC 3.000% 3/15/23 125 118 Burlington Northern Santa Fe LLC 7.000% 12/15/25 700 877 Burlington Northern Santa Fe LLC 6.200% 8/15/36 125 142 Burlington Northern Santa Fe LLC 6.150% 5/1/37 500 571 Burlington Northern Santa Fe LLC 5.050% 3/1/41 375 374 Burlington Northern Santa Fe LLC 5.400% 6/1/41 425 442 Burlington Northern Santa Fe LLC 4.400% 3/15/42 575 521 Burlington Northern Santa Fe LLC 4.375% 9/1/42 200 180 Burlington Northern Santa Fe LLC 4.450% 3/15/43 225 204 Canadian National Railway Co. 1.450% 12/15/16 925 934 Canadian National Railway Co. 5.550% 3/1/19 265 310 Canadian National Railway Co. 2.850% 12/15/21 550 539 Canadian National Railway Co. 6.250% 8/1/34 350 420 Canadian National Railway Co. 6.200% 6/1/36 350 424 Canadian National Railway Co. 6.375% 11/15/37 500 622 Canadian Pacific Railway Co. 6.500% 5/15/18 250 296 Canadian Pacific Railway Co. 4.450% 3/15/23 1,125 1,180 Canadian Pacific Railway Co. 7.125% 10/15/31 450 546 Canadian Pacific Railway Co. 5.950% 5/15/37 275 305 Canadian Pacific Railway Ltd. 4.500% 1/15/22 1,541 1,624 Con-way Inc. 6.700% 5/1/34 350 350 4 Continental Airlines 1998-1 Class A Pass Through Trust 6.648% 3/15/19 299 315 4 Continental Airlines 2009-2 Class A Pass Through Trust 7.250% 5/10/21 128 145 4 Continental Airlines 2012-1 Class A Pass Through Trust 4.150% 10/11/25 1,250 1,230 4 Continental Airlines 2012-2 Class A Pass Through Trust 4.000% 4/29/26 50 49 CSX Corp. 5.600% 5/1/17 25 28 CSX Corp. 7.900% 5/1/17 126 151 CSX Corp. 6.250% 3/15/18 725 850 CSX Corp. 7.375% 2/1/19 1,050 1,295 CSX Corp. 3.700% 10/30/20 205 212 CSX Corp. 6.220% 4/30/40 174 200 CSX Corp. 5.500% 4/15/41 425 449 CSX Corp. 4.750% 5/30/42 1,420 1,349 CSX Corp. 4.100% 3/15/44 800 678 4 Delta Air Lines 2007-1 Class A Pass Through Trust 6.821% 2/10/24 202 225 4 Delta Air Lines 2009-1 Class A Pass Through Trust 7.750% 12/17/19 518 597 4 Delta Air Lines 2010-1 Class A Pass Through Trust 6.200% 1/2/20 38 42 4 Delta Air Lines 2010-2 Class A Pass Through Trust 4.950% 5/23/19 82 88 4 Delta Air Lines 2012-1 Class A Pass Through Trust 4.750% 11/7/21 72 76 FedEx Corp. 8.000% 1/15/19 125 158 FedEx Corp. 2.625% 8/1/22 50 46 FedEx Corp. 3.875% 8/1/42 200 167 4 Hawaiian Airlines 2013-1 Class A Pass Through Certificates 3.900% 1/15/26 100 91 JB Hunt Transport Services Inc. 3.375% 9/15/15 450 467 7 Kansas City Southern de Mexico SA de CV 2.350% 5/15/20 25 24 7 Kansas City Southern de Mexico SA de CV 3.000% 5/15/23 1,500 1,377 7 Kansas City Southern Railway Co. 4.300% 5/15/43 225 199 Norfolk Southern Corp. 5.750% 1/15/16 175 194 Norfolk Southern Corp. 7.700% 5/15/17 400 483 Norfolk Southern Corp. 5.750% 4/1/18 100 116 Norfolk Southern Corp. 5.900% 6/15/19 835 981 Norfolk Southern Corp. 3.250% 12/1/21 25 25 Norfolk Southern Corp. 2.903% 2/15/23 280 262 Norfolk Southern Corp. 5.590% 5/17/25 14 16 Norfolk Southern Corp. 4.837% 10/1/41 665 648 Norfolk Southern Corp. 3.950% 10/1/42 525 444 Norfolk Southern Corp. 6.000% 5/23/11 650 708 Norfolk Southern Railway Co. 9.750% 6/15/20 116 159 4 Northwest Airlines 2007-1 Class A Pass Through Trust 7.027% 11/1/19 265 290 Ryder System Inc. 3.150% 3/2/15 685 705 Ryder System Inc. 3.600% 3/1/16 400 420 Ryder System Inc. 5.850% 11/1/16 75 84 Ryder System Inc. 2.350% 2/26/19 550 539 Southwest Airlines Co. 5.250% 10/1/14 115 120 Southwest Airlines Co. 5.750% 12/15/16 200 224 Southwest Airlines Co. 5.125% 3/1/17 400 442 4 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 2/1/24 115 132 Union Pacific Corp. 2.750% 4/15/23 275 257 Union Pacific Corp. 6.625% 2/1/29 400 487 Union Pacific Corp. 4.750% 9/15/41 750 745 Union Pacific Corp. 4.250% 4/15/43 400 366 7 Union Pacific Corp. 4.821% 2/1/44 1,089 1,090 4 United Airlines 2013-1 Class A Pass Through Trust 4.300% 2/15/27 200 196 United Parcel Service Inc. 1.125% 10/1/17 800 791 United Parcel Service Inc. 5.500% 1/15/18 1,000 1,152 United Parcel Service Inc. 5.125% 4/1/19 175 201 United Parcel Service Inc. 3.125% 1/15/21 965 978 United Parcel Service Inc. 2.450% 10/1/22 925 865 United Parcel Service Inc. 6.200% 1/15/38 760 933 United Parcel Service Inc. 3.625% 10/1/42 675 578 4 US Airways 2013-1 Class A Pass Through Trust 3.950% 5/15/27 100 93 4 US Airways Inc. 2012-2 Class A Pass Through Trust 4.625% 12/3/26 75 72 Utilities (1.1%) Electric (0.7%) AEP Texas Central Co. 6.650% 2/15/33 400 456 Alabama Power Co. 5.500% 10/15/17 550 628 Alabama Power Co. 4.100% 1/15/42 1,000 911 Alabama Power Co. 3.850% 12/1/42 125 109 Ameren Illinois Co. 6.125% 11/15/17 25 29 Ameren Illinois Co. 2.700% 9/1/22 1,200 1,137 American Electric Power Co. Inc. 1.650% 12/15/17 325 320 Appalachian Power Co. 5.800% 10/1/35 100 105 Appalachian Power Co. 6.700% 8/15/37 500 583 Appalachian Power Co. 7.000% 4/1/38 260 313 Arizona Public Service Co. 4.650% 5/15/15 275 292 Arizona Public Service Co. 5.500% 9/1/35 550 595 Arizona Public Service Co. 5.050% 9/1/41 575 598 Arizona Public Service Co. 4.500% 4/1/42 25 24 Baltimore Gas & Electric Co. 3.350% 7/1/23 950 927 CenterPoint Energy Houston Electric LLC 2.250% 8/1/22 250 230 CenterPoint Energy Houston Electric LLC 3.550% 8/1/42 700 588 Cleco Power LLC 6.000% 12/1/40 175 191 Cleveland Electric Illuminating Co. 5.700% 4/1/17 259 285 Cleveland Electric Illuminating Co. 7.880% 11/1/17 200 244 Cleveland Electric Illuminating Co. 5.500% 8/15/24 750 820 CMS Energy Corp. 8.750% 6/15/19 500 643 CMS Energy Corp. 5.050% 3/15/22 500 538 CMS Energy Corp. 4.700% 3/31/43 350 322 Commonwealth Edison Co. 5.950% 8/15/16 200 226 Commonwealth Edison Co. 1.950% 9/1/16 115 118 Commonwealth Edison Co. 6.150% 9/15/17 600 703 Commonwealth Edison Co. 5.800% 3/15/18 150 175 Commonwealth Edison Co. 5.900% 3/15/36 100 115 Commonwealth Edison Co. 6.450% 1/15/38 1,030 1,272 Commonwealth Edison Co. 4.600% 8/15/43 1,750 1,718 Connecticut Light & Power Co. 6.350% 6/1/36 250 304 Consolidated Edison Co. of New York Inc. 5.375% 12/15/15 625 688 Consolidated Edison Co. of New York Inc. 6.650% 4/1/19 975 1,192 Consolidated Edison Co. of New York Inc. 5.300% 3/1/35 300 328 Consolidated Edison Co. of New York Inc. 5.850% 3/15/36 860 998 Consolidated Edison Co. of New York Inc. 6.200% 6/15/36 400 475 Consolidated Edison Co. of New York Inc. 3.950% 3/1/43 475 422 Constellation Energy Group Inc. 4.550% 6/15/15 175 185 Constellation Energy Group Inc. 5.150% 12/1/20 1,495 1,602 Consumers Energy Co. 6.700% 9/15/19 495 615 Consumers Energy Co. 2.850% 5/15/22 1,150 1,120 Consumers Energy Co. 3.375% 8/15/23 925 924 Delmarva Power & Light Co. 4.000% 6/1/42 225 204 Dominion Resources Inc. 2.250% 9/1/15 750 770 Dominion Resources Inc. 5.600% 11/15/16 470 528 Dominion Resources Inc. 1.400% 9/15/17 100 99 Dominion Resources Inc. 6.000% 11/30/17 550 637 Dominion Resources Inc. 4.450% 3/15/21 125 133 Dominion Resources Inc. 2.750% 9/15/22 100 93 Dominion Resources Inc. 5.250% 8/1/33 200 216 Dominion Resources Inc. 4.900% 8/1/41 550 539 Dominion Resources Inc. 4.050% 9/15/42 325 280 4 Dominion Resources Inc. 7.500% 6/30/66 175 186 DTE Electric Co. 3.450% 10/1/20 410 427 DTE Electric Co. 3.900% 6/1/21 100 106 DTE Electric Co. 2.650% 6/15/22 50 48 DTE Electric Co. 3.650% 3/15/24 1,475 1,503 DTE Electric Co. 5.700% 10/1/37 125 143 DTE Electric Co. 3.950% 6/15/42 900 814 Duke Energy Carolinas LLC 7.000% 11/15/18 660 813 Duke Energy Carolinas LLC 4.300% 6/15/20 500 540 Duke Energy Carolinas LLC 3.900% 6/15/21 1,030 1,090 Duke Energy Carolinas LLC 6.000% 12/1/28 300 351 Duke Energy Carolinas LLC 6.100% 6/1/37 1,100 1,271 Duke Energy Carolinas LLC 6.000% 1/15/38 25 30 Duke Energy Carolinas LLC 6.050% 4/15/38 25 30 Duke Energy Carolinas LLC 5.300% 2/15/40 710 775 Duke Energy Carolinas LLC 4.250% 12/15/41 800 751 Duke Energy Carolinas LLC 4.000% 9/30/42 425 382 Duke Energy Corp. 3.350% 4/1/15 375 389 Duke Energy Corp. 1.625% 8/15/17 625 623 Duke Energy Corp. 2.100% 6/15/18 1,000 998 Duke Energy Corp. 5.050% 9/15/19 175 195 Duke Energy Corp. 3.050% 8/15/22 200 189 Duke Energy Florida Inc. 5.100% 12/1/15 410 448 Duke Energy Florida Inc. 5.650% 6/15/18 50 58 Duke Energy Florida Inc. 4.550% 4/1/20 1,375 1,510 Duke Energy Indiana Inc. 3.750% 7/15/20 185 195 Duke Energy Indiana Inc. 4.200% 3/15/42 475 436 Duke Energy Indiana Inc. 4.900% 7/15/43 850 868 Duke Energy Progress Inc. 5.300% 1/15/19 675 780 Duke Energy Progress Inc. 3.000% 9/15/21 750 745 El Paso Electric Co. 6.000% 5/15/35 175 185 Entergy Arkansas Inc. 3.750% 2/15/21 1,250 1,290 Entergy Gulf States Louisiana LLC 6.000% 5/1/18 150 174 Entergy Gulf States Louisiana LLC 5.590% 10/1/24 1,500 1,697 Entergy Louisiana LLC 1.875% 12/15/14 200 203 Entergy Louisiana LLC 5.400% 11/1/24 1,175 1,337 Exelon Corp. 4.900% 6/15/15 500 532 Exelon Generation Co. LLC 6.200% 10/1/17 930 1,068 Exelon Generation Co. LLC 4.000% 10/1/20 575 574 Exelon Generation Co. LLC 5.600% 6/15/42 121 116 Florida Power & Light Co. 5.550% 11/1/17 75 87 Florida Power & Light Co. 2.750% 6/1/23 1,325 1,262 Florida Power & Light Co. 5.950% 10/1/33 100 120 Florida Power & Light Co. 5.625% 4/1/34 225 258 Florida Power & Light Co. 4.950% 6/1/35 50 53 Florida Power & Light Co. 6.200% 6/1/36 50 61 Florida Power & Light Co. 5.850% 5/1/37 560 663 Florida Power & Light Co. 5.950% 2/1/38 175 207 Florida Power & Light Co. 5.960% 4/1/39 225 271 Florida Power & Light Co. 4.125% 2/1/42 75 70 Florida Power & Light Co. 3.800% 12/15/42 625 552 Georgia Power Co. 0.750% 8/10/15 125 125 Georgia Power Co. 5.950% 2/1/39 150 170 Georgia Power Co. 4.750% 9/1/40 125 120 Iberdrola International BV 6.750% 7/15/36 175 188 Indiana Michigan Power Co. 3.200% 3/15/23 475 451 4 Integrys Energy Group Inc. 6.110% 12/1/66 300 304 Interstate Power & Light Co. 6.250% 7/15/39 100 119 ITC Holdings Corp. 4.050% 7/1/23 175 174 ITC Holdings Corp. 5.300% 7/1/43 200 197 Jersey Central Power & Light Co. 5.625% 5/1/16 350 386 Jersey Central Power & Light Co. 5.650% 6/1/17 350 390 Jersey Central Power & Light Co. 6.150% 6/1/37 200 207 4 John Sevier Combined Cycle Generation LLC 4.626% 1/15/42 172 172 Kansas City Power & Light Co. 6.050% 11/15/35 200 221 Kansas City Power & Light Co. 5.300% 10/1/41 830 839 Kentucky Utilities Co. 1.625% 11/1/15 1,030 1,050 Kentucky Utilities Co. 3.250% 11/1/20 200 205 LG&E & KU Energy LLC 2.125% 11/15/15 125 128 LG&E & KU Energy LLC 3.750% 11/15/20 1,150 1,164 Louisville Gas & Electric Co. 1.625% 11/15/15 300 306 Louisville Gas & Electric Co. 5.125% 11/15/40 100 109 MidAmerican Energy Co. 5.950% 7/15/17 560 650 MidAmerican Energy Co. 6.750% 12/30/31 725 901 MidAmerican Energy Holdings Co. 6.125% 4/1/36 975 1,088 MidAmerican Energy Holdings Co. 5.950% 5/15/37 1,225 1,359 MidAmerican Energy Holdings Co. 6.500% 9/15/37 370 435 Mississippi Power Co. 4.250% 3/15/42 375 328 National Rural Utilities Cooperative Finance Corp. 1.000% 2/2/15 225 227 National Rural Utilities Cooperative Finance Corp. 3.050% 3/1/16 125 131 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 1,025 1,175 National Rural Utilities Cooperative Finance Corp. 10.375% 11/1/18 1,000 1,374 National Rural Utilities Cooperative Finance Corp. 2.350% 6/15/20 900 875 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 625 620 National Rural Utilities Cooperative Finance Corp. 8.000% 3/1/32 450 609 National Rural Utilities Cooperative Finance Corp. 4.023% 11/1/32 120 116 4 National Rural Utilities Cooperative Finance Corp. 4.750% 4/30/43 100 93 Nevada Power Co. 6.500% 5/15/18 1,200 1,433 Nevada Power Co. 6.650% 4/1/36 410 508 Nevada Power Co. 5.450% 5/15/41 500 551 NextEra Energy Capital Holdings Inc. 4.500% 6/1/21 615 647 NextEra Energy Capital Holdings Inc. 3.625% 6/15/23 1,125 1,064 4 NextEra Energy Capital Holdings Inc. 6.350% 10/1/66 225 227 4 NextEra Energy Capital Holdings Inc. 6.650% 6/15/67 275 280 Northern States Power Co. 5.250% 3/1/18 950 1,090 Northern States Power Co. 6.200% 7/1/37 250 306 Northern States Power Co. 5.350% 11/1/39 175 196 NSTAR Electric Co. 4.875% 4/15/14 225 230 NSTAR Electric Co. 5.625% 11/15/17 525 603 NSTAR LLC 4.500% 11/15/19 1,245 1,371 Oglethorpe Power Corp. 5.950% 11/1/39 100 112 Oglethorpe Power Corp. 5.375% 11/1/40 380 394 Ohio Power Co. 6.000% 6/1/16 480 537 Ohio Power Co. 6.050% 5/1/18 100 115 Oklahoma Gas & Electric Co. 5.850% 6/1/40 150 174 Oklahoma Gas & Electric Co. 3.900% 5/1/43 875 774 Oncor Electric Delivery Co. LLC 6.375% 1/15/15 175 187 Oncor Electric Delivery Co. LLC 6.800% 9/1/18 330 395 Oncor Electric Delivery Co. LLC 7.000% 9/1/22 200 245 Oncor Electric Delivery Co. LLC 7.250% 1/15/33 600 762 Pacific Gas & Electric Co. 5.625% 11/30/17 250 287 Pacific Gas & Electric Co. 8.250% 10/15/18 275 352 Pacific Gas & Electric Co. 3.500% 10/1/20 410 413 Pacific Gas & Electric Co. 4.250% 5/15/21 225 237 Pacific Gas & Electric Co. 3.250% 6/15/23 575 549 Pacific Gas & Electric Co. 6.050% 3/1/34 1,235 1,371 Pacific Gas & Electric Co. 5.800% 3/1/37 1,025 1,112 Pacific Gas & Electric Co. 6.250% 3/1/39 1,000 1,140 Pacific Gas & Electric Co. 5.400% 1/15/40 500 515 Pacific Gas & Electric Co. 4.450% 4/15/42 600 544 Pacific Gas & Electric Co. 4.600% 6/15/43 625 583 PacifiCorp 2.950% 2/1/22 1,000 981 PacifiCorp 5.250% 6/15/35 475 505 PacifiCorp 5.750% 4/1/37 410 471 PacifiCorp 6.250% 10/15/37 600 726 PacifiCorp 4.100% 2/1/42 350 321 Peco Energy Co. 1.200% 10/15/16 350 351 Peco Energy Co. 5.350% 3/1/18 125 144 Pennsylvania Electric Co. 6.050% 9/1/17 75 85 Pennsylvania Electric Co. 5.200% 4/1/20 205 220 Pepco Holdings Inc. 2.700% 10/1/15 680 699 Potomac Electric Power Co. 6.500% 11/15/37 400 506 PPL Electric Utilities Corp. 3.000% 9/15/21 410 408 PPL Electric Utilities Corp. 6.250% 5/15/39 100 123 PPL Electric Utilities Corp. 5.200% 7/15/41 700 756 PPL Electric Utilities Corp. 4.750% 7/15/43 1,000 1,020 PPL Energy Supply LLC 6.200% 5/15/16 68 75 Progress Energy Inc. 5.625% 1/15/16 205 226 Progress Energy Inc. 3.150% 4/1/22 500 478 Progress Energy Inc. 7.750% 3/1/31 625 802 Progress Energy Inc. 6.000% 12/1/39 410 457 PSEG Power LLC 5.500% 12/1/15 450 491 PSEG Power LLC 5.320% 9/15/16 615 681 PSEG Power LLC 5.125% 4/15/20 150 167 PSEG Power LLC 4.150% 9/15/21 50 51 Public Service Co. of Colorado 5.800% 8/1/18 100 118 Public Service Co. of Colorado 5.125% 6/1/19 175 202 Public Service Co. of Colorado 3.200% 11/15/20 1,000 1,026 Public Service Co. of Colorado 6.250% 9/1/37 300 373 Public Service Co. of Colorado 3.600% 9/15/42 225 191 Public Service Co. of Oklahoma 5.150% 12/1/19 600 670 Public Service Co. of Oklahoma 4.400% 2/1/21 500 527 Public Service Co. of Oklahoma 6.625% 11/15/37 275 319 Public Service Electric & Gas Co. 5.300% 5/1/18 394 452 Public Service Electric & Gas Co. 2.300% 9/15/18 450 458 Public Service Electric & Gas Co. 2.375% 5/15/23 225 207 Public Service Electric & Gas Co. 5.375% 11/1/39 300 336 Public Service Electric & Gas Co. 3.950% 5/1/42 1,525 1,390 Puget Sound Energy Inc. 5.483% 6/1/35 100 111 Puget Sound Energy Inc. 6.274% 3/15/37 500 605 Puget Sound Energy Inc. 5.757% 10/1/39 495 567 Puget Sound Energy Inc. 5.638% 4/15/41 1,390 1,592 Puget Sound Energy Inc. 4.434% 11/15/41 275 265 San Diego Gas & Electric Co. 5.300% 11/15/15 100 109 San Diego Gas & Electric Co. 3.000% 8/15/21 150 150 San Diego Gas & Electric Co. 6.000% 6/1/26 500 615 San Diego Gas & Electric Co. 5.350% 5/15/35 100 112 San Diego Gas & Electric Co. 5.350% 5/15/40 500 569 San Diego Gas & Electric Co. 4.500% 8/15/40 255 254 SCANA Corp. 4.750% 5/15/21 205 209 Sierra Pacific Power Co. 6.000% 5/15/16 525 592 Sierra Pacific Power Co. 6.750% 7/1/37 400 502 South Carolina Electric & Gas Co. 6.625% 2/1/32 450 549 South Carolina Electric & Gas Co. 6.050% 1/15/38 150 176 South Carolina Electric & Gas Co. 5.450% 2/1/41 100 110 South Carolina Electric & Gas Co. 4.350% 2/1/42 200 189 South Carolina Electric & Gas Co. 4.600% 6/15/43 1,075 1,054 Southern California Edison Co. 4.650% 4/1/15 775 822 Southern California Edison Co. 5.000% 1/15/16 275 301 Southern California Edison Co. 3.875% 6/1/21 350 371 Southern California Edison Co. 3.500% 10/1/23 300 300 Southern California Edison Co. 6.650% 4/1/29 225 274 Southern California Edison Co. 5.750% 4/1/35 508 589 Southern California Edison Co. 5.350% 7/15/35 1,060 1,177 Southern California Edison Co. 4.500% 9/1/40 205 200 Southern California Edison Co. 4.050% 3/15/42 425 393 Southern California Edison Co. 3.900% 3/15/43 475 422 Southern California Edison Co. 4.650% 10/1/43 600 593 Southern Co. 1.950% 9/1/16 410 418 Southern Power Co. 4.875% 7/15/15 1,325 1,418 Southern Power Co. 5.150% 9/15/41 1,210 1,197 Southern Power Co. 5.250% 7/15/43 500 497 Southwestern Electric Power Co. 5.875% 3/1/18 25 28 Southwestern Electric Power Co. 6.450% 1/15/19 250 291 Southwestern Electric Power Co. 6.200% 3/15/40 75 84 Southwestern Public Service Co. 4.500% 8/15/41 100 97 Tampa Electric Co. 6.100% 5/15/18 1,575 1,871 Tampa Electric Co. 2.600% 9/15/22 75 71 Tampa Electric Co. 6.550% 5/15/36 375 462 TECO Finance Inc. 4.000% 3/15/16 100 106 TECO Finance Inc. 6.572% 11/1/17 330 387 TECO Finance Inc. 5.150% 3/15/20 125 136 TransAlta Corp. 6.650% 5/15/18 100 114 Tucson Electric Power Co. 5.150% 11/15/21 130 140 UIL Holdings Corp. 4.625% 10/1/20 100 102 Union Electric Co. 6.700% 2/1/19 235 286 Virginia Electric & Power Co. 5.400% 1/15/16 700 772 Virginia Electric & Power Co. 2.950% 1/15/22 750 739 Virginia Electric & Power Co. 6.000% 5/15/37 550 647 Virginia Electric & Power Co. 6.350% 11/30/37 600 730 Virginia Electric & Power Co. 8.875% 11/15/38 100 156 Virginia Electric & Power Co. 4.000% 1/15/43 850 760 Westar Energy Inc. 4.125% 3/1/42 525 486 Westar Energy Inc. 4.100% 4/1/43 225 207 Westar Energy Inc. 4.625% 9/1/43 150 150 Wisconsin Electric Power Co. 4.250% 12/15/19 175 196 Wisconsin Electric Power Co. 2.950% 9/15/21 635 633 Wisconsin Electric Power Co. 5.625% 5/15/33 200 228 4 Wisconsin Energy Corp. 6.250% 5/15/67 525 535 Wisconsin Power & Light Co. 5.000% 7/15/19 25 29 Wisconsin Power & Light Co. 2.250% 11/15/22 275 253 Wisconsin Power & Light Co. 6.375% 8/15/37 300 366 Wisconsin Public Service Corp. 3.671% 12/1/42 75 66 Xcel Energy Inc. 5.613% 4/1/17 631 707 Xcel Energy Inc. 4.700% 5/15/20 305 335 Xcel Energy Inc. 6.500% 7/1/36 635 769 Natural Gas (0.4%) AGL Capital Corp. 3.500% 9/15/21 1,250 1,266 AGL Capital Corp. 5.875% 3/15/41 125 141 AGL Capital Corp. 4.400% 6/1/43 125 115 Atmos Energy Corp. 8.500% 3/15/19 250 322 Atmos Energy Corp. 5.500% 6/15/41 800 867 Boardwalk Pipelines LP 5.500% 2/1/17 200 220 Boardwalk Pipelines LP 3.375% 2/1/23 325 299 British Transco Finance Inc. 6.625% 6/1/18 430 510 Buckeye Partners LP 6.050% 1/15/18 25 28 Buckeye Partners LP 4.875% 2/1/21 650 674 CenterPoint Energy Resources Corp. 6.150% 5/1/16 505 566 CenterPoint Energy Resources Corp. 6.000% 5/15/18 150 174 CenterPoint Energy Resources Corp. 4.500% 1/15/21 265 288 CenterPoint Energy Resources Corp. 5.850% 1/15/41 75 87 DCP Midstream Operating LP 3.250% 10/1/15 175 181 DCP Midstream Operating LP 2.500% 12/1/17 225 224 DCP Midstream Operating LP 4.950% 4/1/22 75 75 DCP Midstream Operating LP 3.875% 3/15/23 725 662 El Paso Natural Gas Co. LLC 5.950% 4/15/17 710 802 El Paso Pipeline Partners Operating Co. LLC 6.500% 4/1/20 2,000 2,294 El Paso Pipeline Partners Operating Co. LLC 4.700% 11/1/42 150 130 Enbridge Energy Partners LP 9.875% 3/1/19 1,045 1,373 Energy Transfer Partners LP 5.950% 2/1/15 630 670 Energy Transfer Partners LP 6.125% 2/15/17 300 340 Energy Transfer Partners LP 9.000% 4/15/19 254 321 Energy Transfer Partners LP 4.150% 10/1/20 1,425 1,464 Energy Transfer Partners LP 4.650% 6/1/21 545 562 Energy Transfer Partners LP 5.200% 2/1/22 575 608 Energy Transfer Partners LP 3.600% 2/1/23 1,000 932 Energy Transfer Partners LP 6.625% 10/15/36 150 159 Energy Transfer Partners LP 7.500% 7/1/38 500 576 Energy Transfer Partners LP 6.050% 6/1/41 150 150 Energy Transfer Partners LP 6.500% 2/1/42 725 766 Energy Transfer Partners LP 5.150% 2/1/43 925 827 8 Enron Corp. 9.125% 4/1/03 700 — 8 Enron Corp. 7.125% 5/15/07 300 — 8 Enron Corp. 6.875% 10/15/07 1,000 — Enterprise Products Operating LLC 5.600% 10/15/14 1,185 1,244 Enterprise Products Operating LLC 6.300% 9/15/17 175 203 Enterprise Products Operating LLC 6.650% 4/15/18 50 59 Enterprise Products Operating LLC 6.500% 1/31/19 50 59 Enterprise Products Operating LLC 5.200% 9/1/20 235 262 Enterprise Products Operating LLC 4.050% 2/15/22 175 178 Enterprise Products Operating LLC 3.350% 3/15/23 350 332 Enterprise Products Operating LLC 6.875% 3/1/33 1,400 1,665 Enterprise Products Operating LLC 7.550% 4/15/38 450 574 Enterprise Products Operating LLC 5.950% 2/1/41 495 533 Enterprise Products Operating LLC 4.850% 8/15/42 850 796 Enterprise Products Operating LLC 4.850% 3/15/44 450 419 4 Enterprise Products Operating LLC 8.375% 8/1/66 250 275 4 Enterprise Products Operating LLC 7.034% 1/15/68 600 666 Gulf South Pipeline Co. LP 4.000% 6/15/22 300 298 KeySpan Corp. 8.000% 11/15/30 200 261 KeySpan Corp. 5.803% 4/1/35 250 263 Kinder Morgan Energy Partners LP 5.125% 11/15/14 475 498 Kinder Morgan Energy Partners LP 3.500% 3/1/16 990 1,043 Kinder Morgan Energy Partners LP 5.950% 2/15/18 750 860 Kinder Morgan Energy Partners LP 5.800% 3/1/21 750 837 Kinder Morgan Energy Partners LP 4.150% 3/1/22 175 174 Kinder Morgan Energy Partners LP 3.950% 9/1/22 450 440 Kinder Morgan Energy Partners LP 3.450% 2/15/23 1,950 1,822 Kinder Morgan Energy Partners LP 3.500% 9/1/23 1,225 1,140 Kinder Morgan Energy Partners LP 7.300% 8/15/33 175 202 Kinder Morgan Energy Partners LP 5.800% 3/15/35 300 300 Kinder Morgan Energy Partners LP 6.500% 2/1/37 200 215 Kinder Morgan Energy Partners LP 6.950% 1/15/38 335 378 Kinder Morgan Energy Partners LP 6.500% 9/1/39 1,875 2,015 Kinder Morgan Energy Partners LP 6.550% 9/15/40 1,000 1,078 Kinder Morgan Energy Partners LP 5.000% 8/15/42 175 157 Kinder Morgan Energy Partners LP 5.000% 3/1/43 500 451 Magellan Midstream Partners LP 5.650% 10/15/16 560 632 Magellan Midstream Partners LP 6.550% 7/15/19 625 745 Magellan Midstream Partners LP 4.200% 12/1/42 450 391 National Fuel Gas Co. 6.500% 4/15/18 750 869 National Fuel Gas Co. 3.750% 3/1/23 500 486 National Grid plc 6.300% 8/1/16 275 313 Nisource Finance Corp. 6.400% 3/15/18 615 711 Nisource Finance Corp. 6.800% 1/15/19 750 882 Nisource Finance Corp. 6.125% 3/1/22 450 504 Nisource Finance Corp. 6.250% 12/15/40 400 429 Nisource Finance Corp. 4.800% 2/15/44 200 177 ONEOK Inc. 5.200% 6/15/15 300 319 ONEOK Inc. 4.250% 2/1/22 750 704 ONEOK Inc. 6.000% 6/15/35 440 402 ONEOK Partners LP 3.250% 2/1/16 50 52 ONEOK Partners LP 6.150% 10/1/16 410 464 ONEOK Partners LP 2.000% 10/1/17 625 619 ONEOK Partners LP 8.625% 3/1/19 400 506 ONEOK Partners LP 3.375% 10/1/22 250 231 Panhandle Eastern Pipe Line Co. LP 6.200% 11/1/17 800 922 Piedmont Natural Gas Co. Inc. 4.650% 8/1/43 150 150 Plains All American Pipeline LP / PAA Finance Corp. 6.500% 5/1/18 50 59 Plains All American Pipeline LP / PAA Finance Corp. 8.750% 5/1/19 125 161 Plains All American Pipeline LP / PAA Finance Corp. 5.000% 2/1/21 1,125 1,227 Plains All American Pipeline LP / PAA Finance Corp. 6.700% 5/15/36 205 243 Plains All American Pipeline LP / PAA Finance Corp. 4.300% 1/31/43 50 44 Questar Corp. 2.750% 2/1/16 25 26 Sempra Energy 6.500% 6/1/16 615 699 Sempra Energy 6.150% 6/15/18 750 877 Sempra Energy 6.000% 10/15/39 705 769 Southern California Gas Co. 5.750% 11/15/35 25 30 7 Southern Natural Gas Co. LLC 5.900% 4/1/17 150 171 Southern Natural Gas Co. LLC / Southern Natural Issuing Corp. 4.400% 6/15/21 1,250 1,310 Spectra Energy Capital LLC 6.200% 4/15/18 850 974 Spectra Energy Capital LLC 8.000% 10/1/19 165 200 Spectra Energy Partners LP 2.950% 9/25/18 75 76 Sunoco Logistics Partners Operations LP 3.450% 1/15/23 800 743 Sunoco Logistics Partners Operations LP 6.850% 2/15/40 300 333 Sunoco Logistics Partners Operations LP 4.950% 1/15/43 450 400 Texas Eastern Transmission LP 7.000% 7/15/32 500 599 Texas Gas Transmission LLC 4.600% 6/1/15 250 261 TransCanada PipeLines Ltd. 0.750% 1/15/16 175 174 TransCanada PipeLines Ltd. 6.500% 8/15/18 300 359 TransCanada PipeLines Ltd. 3.800% 10/1/20 2,660 2,788 TransCanada PipeLines Ltd. 2.500% 8/1/22 1,000 919 TransCanada PipeLines Ltd. 5.600% 3/31/34 800 868 TransCanada PipeLines Ltd. 5.850% 3/15/36 125 138 TransCanada PipeLines Ltd. 6.200% 10/15/37 100 115 TransCanada PipeLines Ltd. 7.625% 1/15/39 410 551 4 TransCanada PipeLines Ltd. 6.350% 5/15/67 400 418 Transcontinental Gas Pipe Line Co. LLC 6.050% 6/15/18 230 270 Western Gas Partners LP 5.375% 6/1/21 500 535 Williams Cos. Inc. 7.500% 1/15/31 321 355 Williams Cos. Inc. 7.750% 6/15/31 407 461 Williams Partners LP 3.800% 2/15/15 125 130 Williams Partners LP 5.250% 3/15/20 1,895 2,050 Williams Partners LP 6.300% 4/15/40 675 714 Williams Partners LP / Williams Partners Finance Corp. 7.250% 2/1/17 500 583 Other Utility (0.0%) American Water Capital Corp. 6.085% 10/15/17 125 145 American Water Capital Corp. 6.593% 10/15/37 500 608 American Water Capital Corp. 4.300% 12/1/42 125 114 United Utilities plc 5.375% 2/1/19 325 351 Veolia Environnement SA 6.000% 6/1/18 600 691 Total Corporate Bonds (Cost $1,848,532) Sovereign Bonds (U.S. Dollar-Denominated) (2.1%) African Development Bank 1.125% 3/15/17 1,550 1,559 African Development Bank 0.875% 3/15/18 1,500 1,470 African Development Bank 1.625% 10/2/18 300 301 Asian Development Bank 0.875% 6/10/14 300 301 Asian Development Bank 4.250% 10/20/14 300 313 Asian Development Bank 2.625% 2/9/15 2,745 2,830 Asian Development Bank 0.500% 8/17/15 700 702 Asian Development Bank 2.500% 3/15/16 775 812 Asian Development Bank 5.500% 6/27/16 100 113 Asian Development Bank 1.125% 3/15/17 1,325 1,335 Asian Development Bank 5.593% 7/16/18 500 590 Asian Development Bank 1.750% 9/11/18 1,550 1,562 Asian Development Bank 1.875% 10/23/18 530 538 Asian Development Bank 1.750% 3/21/19 475 476 Asian Development Bank 1.375% 3/23/20 2,250 2,161 Banco do Brasil SA 3.875% 1/23/17 200 203 Banco do Brasil SA 3.875% 10/10/22 1,000 863 Canada 0.875% 2/14/17 2,050 2,058 China Development Bank Corp. 4.750% 10/8/14 450 466 China Development Bank Corp. 5.000% 10/15/15 175 188 CNOOC Finance 2013 Ltd. 1.750% 5/9/18 225 218 CNOOC Finance 2013 Ltd. 3.000% 5/9/23 450 405 4 Republic of Colombia 2.625% 3/15/23 825 728 7 Corp. Nacional Del Cobre de Chile 3.000% 7/17/22 600 547 Corporacion Andina de Fomento 5.125% 5/5/15 450 466 Corporacion Andina de Fomento 3.750% 1/15/16 1,765 1,842 Corporacion Andina de Fomento 4.375% 6/15/22 1,375 1,372 Council Of Europe Development Bank 2.750% 2/10/15 275 284 Council Of Europe Development Bank 2.625% 2/16/16 735 770 Council Of Europe Development Bank 1.250% 9/22/16 1,000 1,012 Council Of Europe Development Bank 1.000% 3/7/18 525 510 Council Of Europe Development Bank 1.125% 5/31/18 975 948 9 Development Bank of Japan Inc. 4.250% 6/9/15 910 967 Ecopetrol SA 7.625% 7/23/19 700 826 Ecopetrol SA 5.875% 9/18/23 250 261 European Bank for Reconstruction & Development 2.750% 4/20/15 1,000 1,037 European Bank for Reconstruction & Development 1.625% 9/3/15 100 103 European Bank for Reconstruction & Development 2.500% 3/15/16 500 525 European Bank for Reconstruction & Development 1.375% 10/20/16 1,515 1,543 European Bank for Reconstruction & Development 1.000% 2/16/17 1,000 1,003 European Bank for Reconstruction & Development 0.750% 9/1/17 1,000 985 European Bank for Reconstruction & Development 1.000% 6/15/18 700 683 European Bank for Reconstruction & Development 1.000% 9/17/18 400 390 European Bank for Reconstruction & Development 1.625% 11/15/18 50 50 European Bank for Reconstruction & Development 1.500% 3/16/20 650 626 European Investment Bank 1.125% 8/15/14 500 504 European Investment Bank 0.875% 12/15/14 430 433 European Investment Bank 2.875% 1/15/15 450 465 European Investment Bank 2.750% 3/23/15 900 932 European Investment Bank 1.125% 4/15/15 3,150 3,187 European Investment Bank 1.625% 9/1/15 6,955 7,117 European Investment Bank 1.375% 10/20/15 2,855 2,910 European Investment Bank 4.875% 2/16/16 550 606 European Investment Bank 2.250% 3/15/16 4,050 4,212 European Investment Bank 0.625% 4/15/16 1,200 1,200 European Investment Bank 2.500% 5/16/16 525 550 European Investment Bank 2.125% 7/15/16 1,000 1,038 European Investment Bank 0.500% 8/15/16 2,850 2,826 European Investment Bank 5.125% 9/13/16 1,500 1,688 European Investment Bank 1.250% 10/14/16 950 962 European Investment Bank 1.125% 12/15/16 1,300 1,306 European Investment Bank 4.875% 1/17/17 1,225 1,378 European Investment Bank 1.750% 3/15/17 1,125 1,151 European Investment Bank 5.125% 5/30/17 800 915 European Investment Bank 1.625% 6/15/17 100 102 European Investment Bank 1.125% 9/15/17 450 448 European Investment Bank 1.000% 12/15/17 300 295 European Investment Bank 1.000% 3/15/18 3,450 3,371 European Investment Bank 1.000% 6/15/18 3,500 3,399 European Investment Bank 2.875% 9/15/20 1,650 1,685 European Investment Bank 4.000% 2/16/21 4,000 4,364 Export Development Canada 2.250% 5/28/15 150 155 Export Development Canada 1.250% 10/26/16 1,970 2,006 Export Development Canada 0.750% 12/15/17 900 881 Export Development Canada 1.500% 10/3/18 100 100 Export-Import Bank of Korea 5.875% 1/14/15 800 847 Export-Import Bank of Korea 5.125% 3/16/15 150 158 Export-Import Bank of Korea 4.125% 9/9/15 1,025 1,087 Export-Import Bank of Korea 3.750% 10/20/16 300 318 Export-Import Bank of Korea 4.000% 1/11/17 725 773 Export-Import Bank of Korea 2.875% 9/17/18 700 711 Export-Import Bank of Korea 4.000% 1/29/21 1,000 1,028 Export-Import Bank of Korea 5.000% 4/11/22 1,475 1,617 Federative Republic of Brazil 7.875% 3/7/15 475 516 Federative Republic of Brazil 6.000% 1/17/17 2,545 2,844 4 Federative Republic of Brazil 8.000% 1/15/18 800 894 Federative Republic of Brazil 5.875% 1/15/19 875 989 Federative Republic of Brazil 8.875% 10/14/19 175 226 Federative Republic of Brazil 4.875% 1/22/21 4,405 4,720 Federative Republic of Brazil 2.625% 1/5/23 1,025 894 Federative Republic of Brazil 8.875% 4/15/24 325 443 Federative Republic of Brazil 8.750% 2/4/25 800 1,088 Federative Republic of Brazil 10.125% 5/15/27 875 1,330 Federative Republic of Brazil 8.250% 1/20/34 1,075 1,396 Federative Republic of Brazil 7.125% 1/20/37 650 764 4 Federative Republic of Brazil 11.000% 8/17/40 1,650 1,922 Federative Republic of Brazil 5.625% 1/7/41 2,450 2,432 FMS Wertmanagement AoeR 0.625% 4/18/16 400 400 FMS Wertmanagement AoeR 1.125% 10/14/16 1,200 1,209 FMS Wertmanagement AoeR 1.000% 11/21/17 475 470 Hydro-Quebec 2.000% 6/30/16 1,425 1,473 Hydro-Quebec 8.400% 1/15/22 1,235 1,657 Inter-American Development Bank 2.250% 7/15/15 3,975 4,105 Inter-American Development Bank 1.375% 10/18/16 2,890 2,941 Inter-American Development Bank 0.875% 11/15/16 400 400 Inter-American Development Bank 1.125% 3/15/17 100 100 Inter-American Development Bank 2.375% 8/15/17 250 262 Inter-American Development Bank 0.875% 3/15/18 350 343 Inter-American Development Bank 1.750% 8/24/18 5,105 5,159 Inter-American Development Bank 3.875% 9/17/19 100 111 Inter-American Development Bank 3.875% 2/14/20 500 553 Inter-American Development Bank 7.000% 6/15/25 250 335 Inter-American Development Bank 3.875% 10/28/41 800 756 International Bank for Reconstruction & Development 2.375% 5/26/15 5,230 5,404 International Bank for Reconstruction & Development 2.125% 3/15/16 2,600 2,700 International Bank for Reconstruction & Development 5.000% 4/1/16 200 222 International Bank for Reconstruction & Development 0.500% 4/15/16 125 125 International Bank for Reconstruction & Development 1.000% 9/15/16 405 409 International Bank for Reconstruction & Development 0.875% 4/17/17 4,500 4,492 International Bank for Reconstruction & Development 1.125% 7/18/17 950 952 International Bank for Reconstruction & Development 7.625% 1/19/23 25 35 International Bank for Reconstruction & Development 2.125% 2/13/23 150 142 International Finance Corp. 3.000% 4/22/14 875 888 International Finance Corp. 2.750% 4/20/15 900 933 International Finance Corp. 2.250% 4/11/16 525 546 International Finance Corp. 0.500% 5/16/16 250 249 International Finance Corp. 1.125% 11/23/16 2,150 2,177 International Finance Corp. 1.000% 4/24/17 575 578 International Finance Corp. 2.125% 11/17/17 950 982 International Finance Corp. 0.625% 12/21/17 625 608 International Finance Corp. 1.750% 9/4/18 1,300 1,311 9 Japan Bank for International Cooperation 2.875% 2/2/15 625 645 9 Japan Bank for International Cooperation 1.875% 9/24/15 1,435 1,468 9 Japan Bank for International Cooperation 2.500% 1/21/16 700 729 9 Japan Bank for International Cooperation 2.500% 5/18/16 600 627 9 Japan Bank for International Cooperation 2.250% 7/13/16 575 597 9 Japan Bank for International Cooperation 1.125% 7/19/17 650 648 9 Japan Bank for International Cooperation 1.750% 7/31/18 925 923 9 Japan Bank for International Cooperation 2.125% 2/7/19 1,000 1,010 9 Japan Bank for International Cooperation 3.375% 7/31/23 325 326 9 Japan Finance Organization for Municipalities 4.625% 4/21/15 500 531 9 Japan Finance Organization for Municipalities 5.000% 5/16/17 500 571 10 KFW 4.125% 10/15/14 25 26 10 KFW 2.750% 10/21/14 7,385 7,563 10 KFW 1.000% 1/12/15 3,800 3,824 10 KFW 2.625% 3/3/15 1,275 1,316 10 KFW 0.625% 4/24/15 100 100 10 KFW 0.500% 9/30/15 1,700 1,699 10 KFW 1.250% 10/26/15 550 557 10 KFW 5.125% 3/14/16 775 859 10 KFW 0.500% 4/19/16 2,000 1,990 10 KFW 2.000% 6/1/16 1,250 1,293 10 KFW 1.250% 10/5/16 2,545 2,587 10 KFW 1.250% 2/15/17 3,425 3,454 10 KFW 4.375% 3/15/18 3,450 3,890 10 KFW 1.000% 6/11/18 1,000 982 10 KFW 4.500% 7/16/18 350 400 10 KFW 4.875% 6/17/19 4,775 5,553 10 KFW 4.000% 1/27/20 150 166 10 KFW 2.750% 9/8/20 4,500 4,634 10 KFW 2.750% 10/1/20 1,150 1,175 10 KFW 2.375% 8/25/21 2,710 2,659 10 KFW 2.625% 1/25/22 1,500 1,487 10 KFW 2.000% 10/4/22 1,575 1,467 10 KFW 2.125% 1/17/23 1,750 1,639 10 KFW 0.000% 4/18/36 500 199 Korea Development Bank 4.375% 8/10/15 700 740 Korea Development Bank 3.250% 3/9/16 970 1,008 Korea Development Bank 4.000% 9/9/16 750 798 Korea Development Bank 3.875% 5/4/17 1,000 1,060 Korea Finance Corp. 4.625% 11/16/21 1,375 1,452 10 Landwirtschaftliche Rentenbank 3.125% 7/15/15 325 340 10 Landwirtschaftliche Rentenbank 4.875% 11/16/15 1,025 1,117 10 Landwirtschaftliche Rentenbank 2.500% 2/15/16 1,355 1,417 10 Landwirtschaftliche Rentenbank 2.125% 7/15/16 975 1,011 10 Landwirtschaftliche Rentenbank 2.375% 9/13/17 1,000 1,047 10 Landwirtschaftliche Rentenbank 1.000% 4/4/18 1,000 980 10 Landwirtschaftliche Rentenbank 1.875% 9/17/18 600 604 10 Landwirtschaftliche Rentenbank 1.375% 10/23/19 425 411 Nexen Energy ULC 7.875% 3/15/32 100 124 Nexen Energy ULC 5.875% 3/10/35 410 426 Nexen Energy ULC 6.400% 5/15/37 800 881 Nexen Energy ULC 7.500% 7/30/39 625 769 Nordic Investment Bank 2.625% 10/6/14 475 487 Nordic Investment Bank 2.500% 7/15/15 810 840 Nordic Investment Bank 2.250% 3/15/16 450 469 Nordic Investment Bank 0.750% 1/17/18 2,700 2,642 North American Development Bank 4.375% 2/11/20 125 133 North American Development Bank 2.400% 10/26/22 350 321 11 Oesterreichische Kontrollbank AG 1.125% 7/6/15 1,500 1,517 11 Oesterreichische Kontrollbank AG 1.750% 10/5/15 1,000 1,025 11 Oesterreichische Kontrollbank AG 2.000% 6/3/16 625 646 11 Oesterreichische Kontrollbank AG 5.000% 4/25/17 300 341 11 Oesterreichische Kontrollbank AG 1.125% 5/29/18 1,275 1,250 4 Oriental Republic of Uruguay 4.500% 8/14/24 1,650 1,682 4 Oriental Republic of Uruguay 4.125% 11/20/45 2,029 1,599 Pemex Project Funding Master Trust 5.750% 3/1/18 1,275 1,418 Pemex Project Funding Master Trust 6.625% 6/15/35 1,000 1,061 Pemex Project Funding Master Trust 6.625% 6/15/38 375 395 People's Republic of China 4.750% 10/29/13 200 200 Petrobras Global Finance BV 3.000% 1/15/19 2,000 1,884 Petrobras Global Finance BV 4.375% 5/20/23 2,000 1,823 Petrobras International Finance Co. 7.750% 9/15/14 300 318 Petrobras International Finance Co. 2.875% 2/6/15 425 430 Petrobras International Finance Co. 3.875% 1/27/16 2,175 2,242 Petrobras International Finance Co. 6.125% 10/6/16 1,225 1,340 Petrobras International Finance Co. 3.500% 2/6/17 100 101 Petrobras International Finance Co. 5.875% 3/1/18 600 645 Petrobras International Finance Co. 7.875% 3/15/19 850 979 Petrobras International Finance Co. 5.750% 1/20/20 1,865 1,939 Petrobras International Finance Co. 5.375% 1/27/21 1,600 1,605 Petrobras International Finance Co. 6.875% 1/20/40 1,525 1,497 Petrobras International Finance Co. 6.750% 1/27/41 1,750 1,689 Petroleos Mexicanos 4.875% 3/15/15 1,025 1,076 Petroleos Mexicanos 8.000% 5/3/19 700 849 Petroleos Mexicanos 6.000% 3/5/20 425 472 Petroleos Mexicanos 5.500% 1/21/21 2,730 2,938 Petroleos Mexicanos 4.875% 1/24/22 1,950 1,994 Petroleos Mexicanos 3.500% 1/30/23 1,500 1,389 Petroleos Mexicanos 6.500% 6/2/41 300 311 Petroleos Mexicanos 5.500% 6/27/44 2,575 2,329 Republic of Poland 3.000% 3/17/23 1,000 916 Province of British Columbia 2.850% 6/15/15 750 781 Province of British Columbia 2.100% 5/18/16 2,820 2,926 Province of British Columbia 2.000% 10/23/22 300 276 Province of Manitoba 4.900% 12/6/16 1,235 1,394 Province of Manitoba 1.125% 6/1/18 850 834 Province of Manitoba 2.100% 9/6/22 300 278 Province of New Brunswick 2.750% 6/15/18 725 763 Province of Nova Scotia 2.375% 7/21/15 560 578 Province of Nova Scotia 5.125% 1/26/17 500 567 Province of Ontario 2.950% 2/5/15 250 258 Province of Ontario 0.950% 5/26/15 1,050 1,058 Province of Ontario 2.700% 6/16/15 875 908 Province of Ontario 4.750% 1/19/16 75 82 Province of Ontario 2.300% 5/10/16 1,460 1,516 Province of Ontario 1.000% 7/22/16 2,425 2,429 Province of Ontario 1.600% 9/21/16 5,850 5,956 Province of Ontario 1.100% 10/25/17 1,050 1,037 Province of Ontario 3.150% 12/15/17 100 107 Province of Ontario 1.200% 2/14/18 1,200 1,182 Province of Ontario 3.000% 7/16/18 400 423 Province of Ontario 2.000% 9/27/18 1,650 1,655 Province of Ontario 1.650% 9/27/19 925 891 Province of Ontario 4.000% 10/7/19 850 928 Province of Ontario 4.400% 4/14/20 475 527 Province of Ontario 2.450% 6/29/22 100 94 Quebec 4.600% 5/26/15 350 374 Quebec 5.125% 11/14/16 525 592 Quebec 4.625% 5/14/18 2,100 2,383 Quebec 3.500% 7/29/20 1,530 1,605 Quebec 2.750% 8/25/21 875 856 Quebec 2.625% 2/13/23 1,550 1,446 Quebec 7.125% 2/9/24 400 512 Quebec 7.500% 9/15/29 475 644 Region of Lombardy Italy 5.804% 10/25/32 500 464 Republic of Chile 3.875% 8/5/20 300 312 Republic of Chile 3.250% 9/14/21 800 791 Republic of Chile 2.250% 10/30/22 150 134 Republic of Chile 3.625% 10/30/42 800 653 Republic of Colombia 8.250% 12/22/14 200 218 Republic of Colombia 7.375% 1/27/17 700 814 Republic of Colombia 7.375% 3/18/19 825 997 Republic of Colombia 4.375% 7/12/21 2,130 2,194 Republic of Colombia 4.000% 2/26/24 1,800 1,753 Republic of Colombia 8.125% 5/21/24 400 516 Republic of Colombia 7.375% 9/18/37 200 249 Republic of Colombia 6.125% 1/18/41 1,775 1,933 Republic of Italy 4.500% 1/21/15 800 834 Republic of Italy 3.125% 1/26/15 1,160 1,189 Republic of Italy 4.750% 1/25/16 1,225 1,307 Republic of Italy 5.250% 9/20/16 3,445 3,732 Republic of Italy 5.375% 6/12/17 950 1,036 Republic of Italy 6.875% 9/27/23 125 150 Republic of Italy 5.375% 6/15/33 1,400 1,417 Republic of Korea 7.125% 4/16/19 425 525 Republic of Korea 3.875% 9/11/23 1,800 1,827 Republic of Panama 5.200% 1/30/20 2,045 2,232 Republic of Panama 7.125% 1/29/26 900 1,091 4 Republic of Panama 6.700% 1/26/36 584 665 4 Republic of Panama 4.300% 4/29/53 250 196 Republic of Peru 7.125% 3/30/19 500 600 Republic of Peru 7.350% 7/21/25 900 1,136 Republic of Peru 8.750% 11/21/33 1,225 1,746 Republic of Peru 5.625% 11/18/50 1,475 1,504 Republic of Philippines 6.500% 1/20/20 875 1,028 Republic of Philippines 4.000% 1/15/21 3,475 3,597 4 Republic of Philippines 7.500% 9/25/24 875 1,081 Republic of Philippines 9.500% 10/21/24 200 281 Republic of Philippines 10.625% 3/16/25 425 647 Republic of Philippines 5.500% 3/30/26 1,400 1,559 Republic of Philippines 9.500% 2/2/30 1,025 1,520 Republic of Philippines 7.750% 1/14/31 775 1,007 Republic of Philippines 6.375% 1/15/32 200 234 Republic of Philippines 6.375% 10/23/34 1,675 1,974 Republic of Philippines 5.000% 1/13/37 400 434 Republic of Poland 3.875% 7/16/15 775 813 Republic of Poland 5.000% 10/19/15 375 404 Republic of Poland 6.375% 7/15/19 3,040 3,548 Republic of Poland 5.125% 4/21/21 900 979 Republic of Poland 5.000% 3/23/22 415 446 Republic of South Africa 6.875% 5/27/19 875 1,002 Republic of South Africa 5.500% 3/9/20 1,985 2,124 Republic of South Africa 4.665% 1/17/24 100 97 Republic of South Africa 5.875% 9/16/25 300 316 Republic of South Africa 6.250% 3/8/41 700 735 Republic of Turkey 7.000% 9/26/16 2,125 2,351 Republic of Turkey 7.500% 7/14/17 1,600 1,814 Republic of Turkey 6.750% 4/3/18 950 1,053 Republic of Turkey 7.000% 3/11/19 1,325 1,487 Republic of Turkey 7.000% 6/5/20 1,625 1,832 Republic of Turkey 5.625% 3/30/21 175 182 Republic of Turkey 5.125% 3/25/22 1,125 1,122 Republic of Turkey 3.250% 3/23/23 1,000 860 Republic of Turkey 7.375% 2/5/25 2,075 2,345 Republic of Turkey 11.875% 1/15/30 1,600 2,536 Republic of Turkey 8.000% 2/14/34 175 208 Republic of Turkey 6.875% 3/17/36 3,000 3,188 Republic of Turkey 6.750% 5/30/40 2,000 2,095 Republic of Turkey 6.000% 1/14/41 200 193 State of Israel 5.500% 11/9/16 1,320 1,490 State of Israel 5.125% 3/26/19 300 344 State of Israel 4.000% 6/30/22 300 314 State of Israel 3.150% 6/30/23 1,100 1,050 State of Israel 4.500% 1/30/43 550 492 Statoil ASA 2.900% 10/15/14 75 77 Statoil ASA 3.125% 8/17/17 1,085 1,154 Statoil ASA 1.200% 1/17/18 2,000 1,963 Statoil ASA 5.250% 4/15/19 1,060 1,216 Statoil ASA 3.150% 1/23/22 125 123 Statoil ASA 2.450% 1/17/23 400 368 Statoil ASA 2.650% 1/15/24 275 254 Statoil ASA 7.150% 1/15/29 250 327 Statoil ASA 5.100% 8/17/40 300 316 Statoil ASA 4.250% 11/23/41 325 302 Statoil ASA 3.950% 5/15/43 175 155 Svensk Exportkredit AB 1.750% 10/20/15 1,500 1,536 Svensk Exportkredit AB 0.625% 5/31/16 750 746 Svensk Exportkredit AB 2.125% 7/13/16 1,065 1,102 Svensk Exportkredit AB 1.750% 5/30/17 125 127 United Mexican States 11.375% 9/15/16 100 129 United Mexican States 5.625% 1/15/17 4,129 4,603 United Mexican States 5.950% 3/19/19 863 996 United Mexican States 3.625% 3/15/22 1,350 1,341 United Mexican States 4.000% 10/2/23 2,732 2,741 United Mexican States 6.750% 9/27/34 932 1,104 United Mexican States 6.050% 1/11/40 1,715 1,874 United Mexican States 4.750% 3/8/44 3,842 3,477 United Mexican States 5.750% 10/12/10 3,692 3,458 Total Sovereign Bonds (Cost $419,039) Taxable Municipal Bonds (0.3%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 6.449% 2/15/44 200 214 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.834% 2/15/41 100 125 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.053% 2/15/43 50 52 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.939% 2/15/47 175 177 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 6.270% 2/15/50 560 580 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 7.499% 2/15/50 75 90 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 8.084% 2/15/50 175 227 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.793% 4/1/30 100 118 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.918% 4/1/40 175 215 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 325 392 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 7.043% 4/1/50 125 153 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.907% 10/1/50 1,210 1,485 California Educational Facilities Authority Revenue (Stanford University) 4.250% 5/1/16 100 109 California GO 5.750% 3/1/17 150 169 California GO 6.200% 10/1/19 1,600 1,869 California GO 5.700% 11/1/21 250 290 California GO 7.500% 4/1/34 2,270 2,880 California GO 7.550% 4/1/39 2,005 2,602 California GO 7.300% 10/1/39 150 189 California GO 7.350% 11/1/39 1,025 1,296 California GO 7.625% 3/1/40 450 588 California GO 7.600% 11/1/40 350 458 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.491% 11/1/39 100 108 Chicago IL Board of Education GO 6.319% 11/1/29 50 51 Chicago IL Board of Education GO 6.138% 12/1/39 100 86 Chicago IL GO 7.781% 1/1/35 100 109 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 350 381 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 50 53 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 75 85 Chicago IL Transit Authority Sales Tax Receipts Revenue 6.200% 12/1/40 200 210 Chicago IL Transit Authority Transfer Tax Receipts Revenue 6.899% 12/1/40 735 825 Chicago IL Wastewater Transmission Revenue 6.900% 1/1/40 75 88 Chicago IL Water Revenue 6.742% 11/1/40 75 84 Clark County NV Airport Revenue 6.881% 7/1/42 75 81 Commonwealth Financing Authority Pennsylvania Revenue 6.218% 6/1/39 325 354 Connecticut GO 5.090% 10/1/30 75 76 Connecticut GO 5.850% 3/15/32 610 679 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.459% 11/1/30 150 161 Cook County IL GO 6.229% 11/15/34 100 98 Curators of the University of Missouri System Facilities Revenue 5.792% 11/1/41 50 56 Dallas County TX Hospital District Revenue 5.621% 8/15/44 100 111 Dallas TX Area Rapid Transit Revenue 4.922% 12/1/41 1,050 1,078 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 200 232 Dallas TX Area Rapid Transit Revenue 5.022% 12/1/48 75 77 Dallas TX Independent School District GO 6.450% 2/15/35 150 169 Dartmouth College New Hampshire GO 4.750% 6/1/19 25 28 Denver CO City & County School District No. 1 COP 7.017% 12/15/37 100 119 Denver CO City & County School District No. 1 GO 5.664% 12/1/33 75 80 District of Columbia Income Tax Revenue 5.591% 12/1/34 50 56 District of Columbia Income Tax Revenue 5.582% 12/1/35 75 84 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 2.197% 7/1/19 250 245 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.107% 7/1/18 375 366 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 2.995% 7/1/20 700 655 George Washington University District of Columbia GO 3.485% 9/15/22 500 493 Georgia GO 4.503% 11/1/25 325 352 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 810 839 Georgia Municipal Electric Power Authority Revenue 6.655% 4/1/57 300 306 Georgia Municipal Electric Power Authority Revenue 7.055% 4/1/57 150 150 Harvard University Massachusetts GO 4.875% 10/15/40 275 290 Illinois GO 4.511% 3/1/15 375 390 Illinois GO 5.365% 3/1/17 375 399 Illinois GO 5.877% 3/1/19 600 646 Illinois GO 4.950% 6/1/23 1,450 1,427 Illinois GO 5.100% 6/1/33 2,520 2,227 Illinois GO 6.630% 2/1/35 100 99 Illinois GO 6.725% 4/1/35 275 276 Illinois GO 7.350% 7/1/35 1,500 1,592 Illinois Toll Highway Authority Revenue 5.851% 12/1/34 75 83 Indianapolis IN Local Public Improvement Revenue 6.116% 1/15/40 475 551 JobsOhio Beverage System Statewide Liquor Profits Revenue 3.985% 1/1/29 400 373 JobsOhio Beverage System Statewide Liquor Profits Revenue 4.532% 1/1/35 225 212 Kentucky Asset/Liability Commission General Fund Revenue 3.165% 4/1/18 41 43 Las Vegas Valley Water District Nevada GO 7.013% 6/1/39 75 82 Los Angeles CA Community College District GO 6.600% 8/1/42 250 300 Los Angeles CA Department of Water & Power Revenue 5.716% 7/1/39 100 109 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 325 372 Los Angeles CA Department of Water & Power Revenue 6.166% 7/1/40 100 105 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 410 504 Los Angeles CA Department of Water & Power Revenue 6.603% 7/1/50 500 629 Los Angeles CA Unified School District GO 5.750% 7/1/34 1,060 1,171 Los Angeles CA Unified School District GO 6.758% 7/1/34 100 122 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.735% 6/1/39 125 138 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.488% 8/1/33 200 236 Los Angeles County CA Public Works Financing Authority Lease Revenue 7.618% 8/1/40 50 60 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 100 111 Massachusetts GO 4.200% 12/1/21 225 243 Massachusetts GO 5.456% 12/1/39 535 580 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 125 142 Massachusetts Transportation Fund Revenue 5.731% 6/1/40 50 57 Massachusetts Water Pollution Abatement Trust 5.192% 8/1/40 435 458 Metropolitan Government of Nashville & Davidson County TN Convention Center Authority Tourism Tax Revenue 6.731% 7/1/43 100 111 Metropolitan Government of Nashville & Davidson County TN GO 5.707% 7/1/34 125 137 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 7.462% 10/1/46 75 87 Metropolitan Water District of Southern California Revenue 6.947% 7/1/40 75 84 Mississippi GO 5.245% 11/1/34 50 53 Missouri Highways & Transportation Commission Road Revenue 5.445% 5/1/33 100 109 12 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 835 1,025 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.754% 12/15/28 910 990 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.104% 12/15/28 150 162 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.561% 12/15/40 450 523 13 New Jersey Turnpike Authority Revenue 4.252% 1/1/16 360 373 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 375 487 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 300 377 New York City NY GO 6.246% 6/1/35 100 108 New York City NY GO 5.968% 3/1/36 560 626 New York City NY GO 5.985% 12/1/36 75 85 New York City NY GO 5.517% 10/1/37 50 53 New York City NY GO 6.271% 12/1/37 600 699 New York City NY GO 5.846% 6/1/40 100 114 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/41 100 112 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 500 516 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.952% 6/15/42 100 115 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 6.011% 6/15/42 75 87 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.440% 6/15/43 100 107 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 710 806 New York City NY Transitional Finance Authority Building Aid Revenue 6.828% 7/15/40 250 307 New York City NY Transitional Finance Authority Future Tax Revenue 5.767% 8/1/36 100 113 New York City NY Transitional Finance Authority Future Tax Revenue 5.508% 8/1/37 150 165 New York City NY Transitional Finance Authority Future Tax Revenue 5.572% 11/1/38 625 686 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 525 690 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 50 57 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.871% 11/15/39 100 106 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 6.648% 11/15/39 585 686 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/30 530 592 New York State Dormitory Authority Revenue (Personal Income Tax) 5.628% 3/15/39 95 103 New York State Dormitory Authority Revenue (Personal Income Tax) 5.389% 3/15/40 100 108 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.770% 3/15/39 300 327 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.838% 3/15/40 75 80 New York University Hospitals Center Revenue 4.428% 7/1/42 200 166 New York University Hospitals Center Revenue 5.750% 7/1/43 375 387 North Texas Tollway Authority System Revenue 6.718% 1/1/49 200 242 Ohio State University General Receipts Revenue 4.910% 6/1/40 175 178 Ohio State University General Receipts Revenue 4.800% 6/1/11 1,765 1,530 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 4.879% 12/1/34 100 101 Orange County CA Local Transportation Authority Sales Tax Revenue 6.908% 2/15/41 75 94 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 75 87 Oregon GO 5.762% 6/1/23 500 586 Oregon GO 5.892% 6/1/27 375 449 13 Oregon School Boards Association GO 4.759% 6/30/28 300 313 14 Oregon School Boards Association GO 5.528% 6/30/28 125 138 Pennsylvania GO 4.650% 2/15/26 125 132 Pennsylvania GO 5.350% 5/1/30 400 427 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 9/15/27 100 103 Pennsylvania Turnpike Commission Revenue 5.511% 12/1/45 75 79 Pennsylvania Turnpike Commission Revenue 5.561% 12/1/49 75 79 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 125 145 Port Authority of New York & New Jersey Revenue 5.647% 11/1/40 450 489 Port Authority of New York & New Jersey Revenue 4.926% 10/1/51 535 511 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 1,075 906 Princeton University New Jersey GO 5.700% 3/1/39 300 350 Puerto Rico Government Development Bank Revenue 3.670% 5/1/14 200 197 Puerto Rico Government Development Bank Revenue 4.704% 5/1/16 200 166 Regional Transportation District of Colorado Sales Tax Revenue 5.844% 11/1/50 150 173 Rutgers State University NJ Revenue 5.665% 5/1/40 75 81 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.839% 1/1/41 75 79 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 225 264 San Antonio TX Electric & Gas Systems Revenue 5.718% 2/1/41 100 114 San Antonio TX Electric & Gas Systems Revenue 4.427% 2/1/42 450 428 San Diego County CA Water Authority Revenue 6.138% 5/1/49 100 115 San Francisco CA City & County Public Utilities Commission Water Revenue 6.000% 11/1/40 75 84 San Francisco CA City & County Public Utilities Commission Water Revenue 6.950% 11/1/50 500 616 Santa Clara Valley CA Transportation Authority Sales Tax Revenue 5.876% 4/1/32 645 704 Sonoma County CA Pension Obligation Revenue 6.000% 12/1/29 500 508 South Carolina Public Service Authority Revenue 6.454% 1/1/50 575 627 Texas GO 5.517% 4/1/39 410 464 Texas Transportation Commission Revenue 5.028% 4/1/26 100 111 Texas Transportation Commission Revenue 5.178% 4/1/30 275 302 Texas Transportation Commission Revenue 4.631% 4/1/33 300 310 Texas Transportation Commission Revenue 4.681% 4/1/40 100 101 Tufts University Massachusetts GO 5.017% 4/15/12 550 521 University of California Regents Medical Center Revenue 6.548% 5/15/48 150 177 University of California Regents Medical Center Revenue 6.583% 5/15/49 125 146 University of California Revenue 1.796% 7/1/19 175 171 University of California Revenue 6.270% 5/15/31 1,000 1,090 University of California Revenue 5.770% 5/15/43 410 450 University of California Revenue 5.946% 5/15/45 275 304 University of California Revenue 4.858% 5/15/12 330 282 University of Massachusetts Building Authority Revenue 5.450% 11/1/40 75 79 University of Southern California Revenue 5.250% 10/1/11 200 223 University of Texas System Revenue Financing System Revenue 5.262% 7/1/39 100 109 University of Texas System Revenue Financing System Revenue 6.276% 8/15/41 75 82 University of Texas System Revenue Financing System Revenue 5.134% 8/15/42 150 158 University of Texas System Revenue Financing System Revenue 4.794% 8/15/46 385 390 University of Virginia Revenue 6.200% 9/1/39 800 1,000 Utah GO 4.554% 7/1/24 125 136 Utah GO 3.539% 7/1/25 50 50 Virginia Commonwealth Transportation Board Revenue 5.350% 5/15/35 500 537 Washington GO 5.481% 8/1/39 50 55 Washington GO 5.140% 8/1/40 480 503 14 Wisconsin GO 5.700% 5/1/26 325 377 Total Taxable Municipal Bonds (Cost $66,600) Market Value Coupon Shares ($000) Temporary Cash Investments (2.3%) 1 Money Market Fund (2.3%) 15 Vanguard Market Liquidity Fund 0.112% 473,052,982 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) Fannie Mae Discount Notes 0.095% 1/15/14 3,000 2,998 Freddie Mac Discount Notes 0.075% 11/18/13 600 600 Total Temporary Cash Investments (Cost $476,652) Total Investments (101.8%) (Cost $15,264,501) Other Assets and Liabilities-Net (-1.8%) 17 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,767,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 60.0% and 2.0%, respectively, of net assets. 2 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 5 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of September 30, 2013. 6 Adjustable-rate security. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, the aggregate value of these securities was $22,780,000, representing 0.1% of net assets. 8 Non-income-producing securitysecurity in default. 9 Guaranteed by the Government of Japan. 10 Guaranteed by the Federal Republic of Germany. 11 Guaranteed by the Republic of Austria. 12 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 13
